Exhibit 10.1

INDENTURE AND SECURITY AGREEMENT

by and between

OWL ROCK CLO IV, LTD.,
as Issuer

OWL ROCK CLO IV, LLC,
as Co-Issuer

and

STATE STREET BANK AND TRUST COMPANY,
as Trustee

Dated as of May 28, 2020

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

Section 1.1

Definitions2

 

Section 1.2

Usage of Terms68

 

Section 1.3

Assumptions as to Assets68

 

ARTICLE II

The Securities

Section 2.1

Forms Generally71

 

Section 2.2

Forms of Notes71

 

Section 2.3

Authorized Amount; Stated Maturity; Denominations72

 

Section 2.4

Additional Securities74

 

Section 2.5

Execution, Authentication, Delivery and Dating75

 

Section 2.6

Registration, Registration of Transfer and Exchange76

 

Section 2.7

Mutilated, Defaced, Destroyed, Lost or Stolen Note84

 

Section 2.8

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved85

 

Section 2.9

Persons Deemed Owners88

 

Section 2.10

Cancellation88

 

Section 2.11

DTC Ceases to Be Depository88

 

Section 2.12

Non-Permitted Holders89

 

Section 2.13

Treatment and Tax Certification91

 

ARTICLE III

Conditions Precedent

Section 3.1

Conditions to Issuance of Securities on Closing Date93

 

Section 3.2

Conditions to Issuance of Additional Securities96

 

Section 3.3

Custodianship; Delivery of Collateral Obligations and Eligible Investments97

 

ARTICLE IV

Satisfaction and Discharge

Section 4.1

Satisfaction and Discharge of Indenture98

 

Section 4.2

Application of Trust Money100

 

Section 4.3

Repayment of Monies Held by Paying Agent100

 

Section 4.4

Limitation on Obligation to Incur Administrative Expenses100

 

-i-



--------------------------------------------------------------------------------

 

ARTICLE V

Remedies

Section 5.1

Events of Default101

 

Section 5.2

Acceleration of Maturity; Rescission and Annulment102

 

Section 5.3

Collection of Indebtedness and Suits for Enforcement by Trustee104

 

Section 5.4

Remedies105

 

Section 5.5

Optional Preservation of Assets108

 

Section 5.6

Trustee May Enforce Claims without Possession of Notes109

 

Section 5.7

Application of Money Collected110

 

Section 5.8

Limitation on Suits110

 

Section 5.9

Unconditional Rights of Holders to Receive Principal and Interest110

 

Section 5.10

Restoration of Rights and Remedies111

 

Section 5.11

Rights and Remedies Cumulative111

 

Section 5.12

Delay or Omission Not Waiver111

 

Section 5.13

Control by Majority of Controlling Class111

 

Section 5.14

Waiver of Past Defaults112

 

Section 5.15

Undertaking for Costs112

 

Section 5.16

Waiver of Stay or Extension Laws113

 

Section 5.17

Sale of Assets113

 

Section 5.18

Action on the Notes114

 

ARTICLE VI

The Trustee

Section 6.1

Certain Duties and Responsibilities114

 

Section 6.2

Notice of Event of Default115

 

Section 6.3

Certain Rights of Trustee116

 

Section 6.4

Not Responsible for Recitals or Issuance of Notes119

 

Section 6.5

May Hold Securities119

 

Section 6.6

Money Held in Trust119

 

Section 6.7

Compensation and Reimbursement119

 

Section 6.8

Corporate Trustee Required; Eligibility120

 

Section 6.9

Resignation and Removal; Appointment of Successor121

 

Section 6.10

Acceptance of Appointment by Successor122

 

Section 6.11

Merger, Conversion, Consolidation or Succession to Business of Trustee123

 

Section 6.12

Co-Trustees123

 

Section 6.13

Certain Duties of Trustee Related to Delayed Payment of Proceeds and the
Assets124

 

Section 6.14

Authenticating Agents125

 

Section 6.15

Withholding125

 

Section 6.16

Fiduciary for Holders Only; Agent for Each Other Secured Party126

 

Section 6.17

Representations and Warranties of the Bank126

 

ARTICLE VII

Covenants

Section 7.1

Payment of Principal and Interest127

 

Section 7.2

Maintenance of Office or Agency127

 

Section 7.3

Money for Note Payments to Be Held in Trust128

 

Section 7.4

Existence of the Issuers129

 

Section 7.5

Protection of Assets130

 

Section 7.6

Opinions as to Assets132

 

-ii-



--------------------------------------------------------------------------------

 

Section 7.7

Performance of Obligations132

 

Section 7.8

[Reserved]132

 

Section 7.9

Negative Covenants132

 

Section 7.10

Statement as to Compliance135

 

Section 7.11

The Issuer May Consolidate, Etc.136

 

Section 7.12

Successor Substituted138

 

Section 7.13

No Other Business139

 

Section 7.14

Annual Rating Review139

 

Section 7.15

Reporting140

 

Section 7.16

Calculation Agent140

 

Section 7.17

Certain Tax Matters141

 

Section 7.18

Effective Date; Purchase of Additional Collateral Obligations142

 

Section 7.19

Representations Relating to Security Interests in the Assets145

 

Section 7.20

Limitation on Long Dated Obligations147

 

Section 7.21

Proceedings147

 

Section 7.22

Involuntary Bankruptcy Proceedings148

 

ARTICLE VIII

Supplemental Indentures

Section 8.1

Supplemental Indentures without Consent of Holders148

 

Section 8.2

Supplemental Indentures with Consent of Holders151

 

Section 8.3

Execution of Supplemental Indentures153

 

Section 8.4

Effect of Supplemental Indentures154

 

Section 8.5

Reference in Notes to Supplemental Indentures154

 

Section 8.6

Hedge Agreements155

 

ARTICLE IX

Redemption Of Notes

Section 9.1

Mandatory Redemption155

 

Section 9.2

Optional Redemption156

 

Section 9.3

Tax Redemption159

 

Section 9.4

Redemption Procedures159

 

Section 9.5

Notes Payable on Redemption Date161

 

Section 9.6

Special Redemption162

 

Section 9.7

Optional Re-Pricing162

 

Section 9.8

Clean-Up Call Redemption165

 

ARTICLE X

Accounts, Accountings And Releases

Section 10.1

Collection of Money167

 

Section 10.2

Collection Account167

 

Section 10.3

Transaction Accounts169

 

Section 10.4

The Revolver Funding Account171

 

Section 10.5

Contributions172

 

Section 10.6

Reinvestment of Funds in Accounts; Reports by Trustee172

 

Section 10.7

Accountings174

 

Section 10.8

Release of Assets181

 

Section 10.9

Reports by Independent Accountants182

 

-iii-



--------------------------------------------------------------------------------

 

Section 10.10

Reports to Rating Agency and Additional Recipients183

 

Section 10.11

Procedures Relating to the Establishment of Accounts Controlled by the
Trustee183

 

Section 10.12

Section 3(c)(7) Procedures183

 

ARTICLE XI

Application Of Monies

Section 11.1

Disbursements of Monies from Payment Account186

 

ARTICLE XII

Sale of Collateral Obligations;
Purchase of Additional Collateral Obligations

Section 12.1

Sales of Collateral Obligations191

 

Section 12.2

Purchase of Additional Collateral Obligations193

 

Section 12.3

Optional Purchase or Substitution of Collateral Obligations196

 

Section 12.4

Conditions Applicable to All Sale and Purchase Transactions198

 

ARTICLE XIII

Holders’ Relations

Section 13.1

Subordination199

 

Section 13.2

Standard of Conduct199

 

ARTICLE XIV

Miscellaneous

Section 14.1

Form of Documents Delivered to Trustee200

 

Section 14.2

Acts of Holders201

 

Section 14.3

Notices, Etc. to the Trustee, the Issuer, the Collateral Manager, Placement
Agent, the Collateral Administrator, the Rating Agency and the Co-Issuer202

 

Section 14.4

Notices to Holders; Waiver204

 

Section 14.5

Effect of Headings and Table of Contents205

 

Section 14.6

Successors and Assigns205

 

Section 14.7

Severability205

 

Section 14.8

Benefits of Indenture205

 

Section 14.9

Liability of Issuers205

 

Section 14.10

Governing Law206

 

Section 14.11

Submission to Jurisdiction206

 

Section 14.12

WAIVER OF JURY TRIAL206

 

Section 14.13

Counterparts206

 

Section 14.14

Acts of Issuer207

 

Section 14.15

Confidential Information207

 

Section 14.16

17g-5 Information208

 

-iv-



--------------------------------------------------------------------------------

 

ARTICLE XV

Assignment Of Certain Agreements

Section 15.1

Assignment of Collateral Management Agreement210

 

 

Schedules and Exhibits

Schedule 1

List of Collateral Obligations

Schedule 2

S&P Industry Classifications

Schedule 3

Moody’s Rating Definitions

Schedule 4

S&P Recovery Rate Tables

Schedule 5

Moody’s Equivalent Diversity Score Classification




-v-



--------------------------------------------------------------------------------

 

Exhibit A

Forms of Secured Note

Exhibit B

Forms of Transfer and Exchange Certificates

B-1Form of Transferor Certificate for Transfer to Regulation S Global Note

B-2Form of Transferor Certificate for Transfer to Rule 144A Global Note or
Certificated Note

B-3Form of Transferee Certificate

Exhibit C

Form of Note Owner Certificate

Exhibit D

Form of Weighted Average S&P Recovery Rate Notice

Exhibit E

Form of Notice of Purchase or Substitution

 

 

-vi-



--------------------------------------------------------------------------------

 

INDENTURE AND SECURITY AGREEMENT

This INDENTURE AND SECURITY AGREEMENT, dated as of May 28, 2020, by and between
OWL ROCK CLO IV, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (together with its permitted successors and
assigns, the “Issuer”), OWL ROCK CLO IV, LLC, a limited liability company
organized under the laws of the State of Delaware (together with its permitted
successors and assigns, the “Co-Issuer” and together with the Issuer, the
“Issuers”), and STATE STREET BANK AND TRUST COMPANY, a Massachusetts trust
company, as trustee (herein, together with its permitted successors and assigns
in the trusts hereunder, the “Trustee”).

PRELIMINARY STATEMENT

The Issuers are duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided herein.  The Issuers are entering into this
Indenture, and the Trustee is accepting the trusts created hereby, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.

All things necessary to make this Indenture a valid agreement of the Issuers in
accordance with the agreement’s terms have been done.

GRANTING CLAUSES

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Secured Notes, the Collateral Manager, the Trustee, the
Administrator and the Collateral Administrator (collectively, the “Secured
Parties”), all of its right, title and interest in, to and under, in each case,
whether owned or existing on the Closing Date, or thereafter acquired or
arising, (a) the Collateral Obligations (listed, as of the Closing Date, in
Schedule 1 to this Indenture) and all payments thereon or with respect thereto,
any Closing Date Participation Interests and all payments thereon or with
respect thereto, and all Collateral Obligations acquired by the Issuer in the
future and all payments thereon or with respect thereto, (b) each of the
Accounts, and any Eligible Investments purchased with funds on deposit therein,
and all income from the investment of funds therein, (c) the Collateral
Management Agreement as set forth in Article XV hereof, the EU Retention Letter,
the Account Control Agreement, the Collateral Administration Agreement, the
Administration Agreement, the Fiscal Agency Agreement and the Loan Sale
Agreements, (d) all Cash or Money owned by the Issuer, (e) any Equity Securities
received by the Issuer, (f) all accounts, chattel paper, deposit accounts,
financial assets, general intangibles, instruments, investment property,
letter-of-credit rights and other supporting obligations relating to the
foregoing (in each case as defined in the UCC), (g) any other property of the
Issuer (whether or not constituting Collateral Obligations or Eligible
Investments); and (h) all proceeds with respect to the foregoing (the assets
referred to in (a) through (h) are collectively referred to as the “Assets”);
provided that such grants shall not include (i) the U.S.$250 transaction fee
paid to the Issuer in consideration of the issuance of the Securities, (ii) the
proceeds of the issuance and allotment of the Issuer’s ordinary shares,
(iii) the membership interests of the Co-Issuer, (iv) any account in the Cayman
Islands or elsewhere maintained in respect of the funds referred to in items (i)
and (ii), together with any interest thereon and (v) the Preferred Shares
Payment Account and any funds deposited in or credited to such account (the
“Excluded Property”).

The above Grant is made in trust to secure the Secured Notes and certain other
amounts payable by the Issuer as described herein.  Except as set forth in the
Priority of Payments and Article XIII of this Indenture, the Secured Notes are
secured by the Grant equally and ratably without prejudice, priority or
distinction between any Secured Note and any other Secured Note by reason of
difference in time of issuance or otherwise.  The Grant is made to secure, in
accordance with the priorities set forth in the Priority of Payments and
Article XIII of this Indenture, (i) the payment of all amounts due on the
Secured Notes in accordance with their terms, (ii) the payment of all other sums
(other than in respect of the Preferred Shares) payable under this Indenture,
(iii) the payment of amounts owing by the Issuer under the Collateral Management
Agreement, the Collateral Administration Agreement and the Loan Sale Agreements
and (iv) compliance with the provisions of this Indenture, all as provided
herein.  The foregoing Grant shall, for the purpose of determining the property
subject to the lien of this Indenture, be deemed to include any debt and any
investments granted to the Trustee by or on behalf of the Issuer, whether or not
such debt or investments satisfy the criteria set forth in the definitions of
“Collateral Obligation” or “Eligible Investments,” as the case may be.

1



 

--------------------------------------------------------------------------------

 

The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.

ARTICLE I

Definitions

Section 1.1Definitions. Except as otherwise specified herein or as the context
may otherwise require, the following terms have the respective meanings set
forth below for all purposes of this Indenture, and the definitions of such
terms are equally applicable both to the singular and plural forms of such terms
and to the masculine, feminine and neuter genders of such terms. The word
“including” shall mean “including without limitation.” All references herein to
designated “Articles,” “Sections,” “sub‑Sections”, “clause” and other
subdivisions are to the designated articles, sections, sub‑sections, “clause”
and other subdivisions of this Indenture.  The words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Indenture as a whole
and not to any particular article, section, sub‑Section or other subdivision.

“17g‑5 Information”:  The meaning specified in Section 14.16.

“17g‑5 Website”:  A password‑protected website which shall initially be located
at https://www.17g5.com.  Any change of the 17g‑5 Website shall only occur after
notice has been delivered by the Issuer to the Information Agent, the Trustee,
the Collateral Administrator, the Collateral Manager, the Placement Agent and
the Rating Agency setting the date of change and new location of the 17g‑5
Website.

“1940 Act”:  The United States Investment Company Act of 1940, as amended from
time to time.

“Accountants’ Effective Date Comparison AUP Report”:  The meaning specified in
Section 7.18(c).

“Accountants’ Effective Date Recalculation AUP Report”:  The meaning specified
in Section 7.18(c).

“Accountants’ Report”:  A certificate of the firm or firms appointed by the
Issuer pursuant to Section 10.9(a).

“Accounts”:  (i) The Payment Account, (ii) the Collection Account, (iii) the
Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Expense Reserve
Account, (vi) the Interest Reserve Account and (vii) the Custodial Account, each
of which shall be comprised of a securities account, a related deposit account
and such subaccounts as the Trustee or the Custodian, as the case may be, shall
determine.

“Account Control Agreement”:  The Account Control Agreement dated as of the
Closing Date among the Issuer, the Trustee and State Street, as securities
intermediary and as depository bank.

“Act” and “Act of Holders”:  The meanings specified in Section 14.2.

“Additional Long Dated Obligation”:  The meaning specified in Section 7.20(a).

“Additional Notes”:  Any Secured Notes (including, Junior Mezzanine Notes)
issued pursuant to Section 2.4.

“Additional Securities”:  Collectively, any Additional Notes and any additional
Preferred Shares issued pursuant to the Memorandum and Articles.

“Additional Securities Closing Date”:  The closing date for the issuance of any
Additional Securities pursuant to Section 2.4.

-2-



 

--------------------------------------------------------------------------------

 

“Adjusted Class Break-even Default Rate”:  The rate equal to (a)(i) the Class
Break-even Default Rate multiplied by (ii)(x) the Target Initial Par Amount
divided by (y) the Collateral Principal Amount plus the S&P Collateral Value of
all Defaulted Obligations plus (b)(i)(x) the Collateral Principal Amount plus
the S&P Collateral Value of all Defaulted Obligations minus (y) the Target
Initial Par Amount, divided by (ii)(x) the Collateral Principal Amount plus the
S&P Collateral Value of all Defaulted Obligations multiplied by (y) 1 minus the
Weighted Average S&P Recovery Rate.

“Adjusted Collateral Principal Amount”:  As of any date of determination,
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations, Long Dated Obligations, Discount Obligations and any
Closing Date Participation Interests), plus (b) without duplication, the amounts
on deposit in all Accounts (including Eligible Investments therein) representing
Principal Proceeds, plus (c) the aggregate of the Defaulted Obligation Balances
for each Defaulted Obligation and Long Dated Obligation, plus (d) the aggregate
of the purchase prices for each Discount Obligation, excluding accrued interest,
expressed as a percentage of par and multiplied by the Principal Balance
thereof, for such Discount Obligation, plus (e) with respect to any Closing Date
Participation Interest, on or prior to the Effective Date, its Principal
Balance, and anytime thereafter, its S&P Recovery Amount, minus (f) the Excess
CCC Adjustment Amount; provided that with respect to any Collateral Obligation
that satisfies more than one of the definitions of Defaulted Obligation, Long
Dated Obligation, Discount Obligation and Closing Date Participation Interest,
or any asset that falls into the Excess CCC Adjustment Amount, such Collateral
Obligation shall, for the purposes of this definition, be treated, in each case
without duplication, as belonging to the category of Collateral Obligations
which results in the lowest Adjusted Collateral Principal Amount on any date of
determination.

“Administration Agreement”:  The Administration Agreement, dated the Closing
Date, between the Issuer and the Administrator, providing for the administrative
functions of the Issuer, as modified, amended, and supplemented and in effect
from time to time.

“Administrative Expense Cap”:  An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.025% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year and the actual
number of days elapsed) of the Fee Basis Amount on the related Determination
Date and (b) U.S.$250,000 per annum (prorated for the related Interest Accrual
Period on the basis of a 360-day year consisting of twelve (12) 30-day months);
provided that (1) in respect of any Payment Date after the third Payment Date
following the Closing Date, if the aggregate amount of Administrative Expenses
paid pursuant to Section 11.1(a)(i)(A), Section 11.1(a)(ii)(A) and
Section 11.1(a)(iii)(A) (including any excess applied in accordance with this
proviso) on the three immediately preceding Payment Dates and during the related
Collection Periods is less than the stated Administrative Expense Cap (without
regard to any excess applied in accordance with this proviso) in the aggregate
for such three preceding Payment Dates, then the excess may be applied to the
Administrative Expense Cap with respect to the then-current Payment Date; and
(2) in respect of the third Payment Date following the Closing Date, such excess
amount shall be calculated based on the Payment Dates preceding such Payment
Date.

“Administrative Expenses”:  The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date in accordance with the Priority of Payments) and payable in the
following order by the Issuer:  first, to the Trustee pursuant to Section 6.7
and the other provisions of this Indenture, second, to the Fiscal Agent and the
Collateral Administrator pursuant to the Fiscal Agency Agreement and the
Collateral Administration Agreement, respectively, and the Bank in any of its
other capacities, third, to the Administrator, the fees and expenses payable
under the Administration Agreement (including all filing, registration and
annual return fees payable to the Cayman Islands government and registered
office fees), fourth, on a pro rata basis, the following amounts to the
following parties:

(i)Independent accountants, agents (other than the Collateral Manager), the
remaining officers and managers of the Issuers (if any) and counsel of the
Issuers for fees and expenses;

-3-



 

--------------------------------------------------------------------------------

 

(ii)the Rating Agency for fees and expenses (including any annual fee, amendment
fees and surveillance fees) in connection with any rating of the Secured Notes
or in connection with the rating of (or provision of credit estimates in respect
of) any Collateral Obligations;

(iii)the Collateral Manager for fees and expenses under the Collateral
Management Agreement but excluding the Collateral Management Fee;

(iv)any other Person in respect of any other fees or expenses permitted under
this Indenture and the documents delivered pursuant to or in connection with
this Indenture (including without limitation the payment of all legal and other
fees and expenses incurred in connection with the purchase or sale of any
Collateral Obligations and any other expenses incurred in connection with the
Collateral Obligations) and the Securities, including but not limited to, any
amounts due in respect of the listing of the Notes on any stock exchange or
trading system; and

(v)the Administrator under the Administration Agreement and Independent
accountants, agents (other than the Collateral Manager) and counsel of the
Issuers for indemnities payable to such Person and to pay costs to the Issuer of
complying with FATCA, the Cayman FATCA Legislation and the CRS;

and fifth, on a pro rata basis and without duplication, indemnities payable to
any Person (not already paid pursuant to clause (v) above) pursuant to any
Transaction Document; provided that (x) amounts due in respect of actions taken
on or before the Closing Date shall not be payable as Administrative Expenses
but shall be payable only from the Expense Reserve Account pursuant to
Section 10.3(d) and (y) for the avoidance of doubt, amounts that are expressly
payable to any Person under the Priority of Payments in respect of an amount
that is stated to be payable as an amount other than as Administrative Expenses
(including, without limitation, interest and principal in respect of the
Securities) shall not constitute Administrative Expenses.

“Administrator”:  Walkers Fiduciary Limited (or any successor or assign
thereto), in its capacity as an administrator under the Administration
Agreement.

“Advisers Act”:  The United States Investment Advisers Act of 1940, as amended.

“Affected Class”:  Any Class of Secured Notes that, as a result of the
occurrence of (and due to) a Tax Event, has not received 100% of the aggregate
amount of principal and interest that would otherwise be due and payable to such
Class on any Payment Date.

“Affiliate”:  With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer, employee or
general partner (a) of such Person, (b) of any subsidiary or parent company of
such Person or (c) of any Person described in clause (i) above.  For the
purposes of this definition, “control” of a Person means the power, direct or
indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person or (y) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.  With respect to the Issuers, this definition shall exclude the
Administrator or any other entity to which the Administrator is or will be
providing administrative services or acting as share trustee.

“Agent Members”:  Members of, or participants in, DTC, Euroclear or Clearstream.

“Aggregate Funded Spread”:  As of any Measurement Date, the sum of:  (a) in the
case of each Floating Rate Obligation (other than a Defaulted Obligation) that
bears interest at a spread over a London interbank offered rate based index
(including, for any Permitted Deferrable Obligation, only the excess of the
required current cash pay interest required by the Underlying Documents thereon
over the applicable index and excluding the unfunded portion of any Delayed
Drawdown Collateral Obligation and Revolving Collateral Obligation), (i) the
stated interest rate spread paid in Cash on such Collateral Obligation above
such index multiplied by (ii) the Principal Balance of such Collateral
Obligation; provided that (i) with respect to any Reference Rate Floor
Obligation, the stated interest rate spread paid in Cash on such Collateral
Obligation over the applicable index shall be deemed to be equal to the sum of
(x) the stated interest rate spread paid in Cash over the applicable index and
(y) the excess, if any, of the

-4-



 

--------------------------------------------------------------------------------

 

specified “floor” rate relating to such Collateral Obligation over the
applicable index and (ii) the interest rate of each Step-Up Obligation will be
deemed to be its current rate of interest and the interest rate of each
Step-Down Obligation will be deemed to be the lowest rate of interest that such
Collateral Obligation will by its terms pay in the future solely as a function
of the passage of time; and (b) in the case of each Floating Rate Obligation
(including, for any Permitted Deferrable Obligation, only the required current
cash pay interest required by the Underlying Documents thereon and excluding the
unfunded portion of any Delayed Drawdown Collateral Obligation and Revolving
Collateral Obligation) that bears interest at a spread over an index other than
a London interbank offered rate based index, (i) the excess of the sum of such
spread and such index paid in Cash over the Reference Rate as of the immediately
preceding Interest Determination Date (which spread or excess may be expressed
as a negative percentage) multiplied by (ii) the Principal Balance of each such
Collateral Obligation.  Notwithstanding the foregoing, if a Reference Rate
Amendment or an Alternative Reference Rate has been adopted, and the replacement
Benchmark is the same benchmark rate currently in effect for determining
interest on a Floating Rate Obligation, references to “London interbank offered
rate based index” in this definition of Aggregate Funded Spread with respect to
such Floating Rate Obligation shall be deemed to be a reference to such
benchmark rate that is the same as the Benchmark.

“Aggregate Outstanding Amount”:  With respect to (i) any of the Secured Notes as
of any date, the aggregate unpaid principal amount of such Secured Notes
Outstanding on such date and (ii) the Preferred Shares as of any date, the
notional amount represented by such Outstanding Preferred Shares, assuming a
notional amount of $1,000 per share.

“Aggregate Principal Balance”:  When used with respect to all or a portion of
the Collateral Obligations or the Assets, the sum of the Principal Balances of
all or of such portion of the Collateral Obligations or Assets, respectively.

“Aggregate Unfunded Spread”:  As of any Measurement Date, the sum of the
products obtained by multiplying (i) for each Delayed Drawdown Collateral
Obligation and Revolving Collateral Obligation (other than Defaulted
Obligations), the related commitment fee rate then in effect as of such date and
(ii) the undrawn commitments of each such Delayed Drawdown Collateral Obligation
and Revolving Collateral Obligation as of such date.

“Alternative Reference Rate” means (1) the replacement rate (and any related
adjustment) proposed by the Collateral Manager and consented to by a Majority of
the Controlling Class and a Majority of the Preferred Shares or (2) if no
replacement rate is effective pursuant to clause (1), the applicable Benchmark
Replacement; provided that the Alternative Reference Rate will be no less than
zero.

“AML Compliance”:  Compliance with the Cayman AML Regulations.

“Applicable Issuer”:  With respect to (a) the Co-Issued Notes, the Issuers and
(b) the Preferred Shares, the Issuer.

“Appraised Value”:  With respect to any Collateral Obligation beneficially owned
by the Issuer, the value of such Collateral Obligation, as determined by the
applicable Approved Appraisal Firm, as set forth in the related appraisal (or,
if a range of values is set forth therein, the midpoint of such values).

“Approved Appraisal Firm”:  (a) Each of the following firms:  Houlihan Lokey,
Inc., Duff & Phelps LLC, Lincoln Advisors, Murray, Devine and Company and
Valuation Research Corporation and (b) each Independent financial adviser of
recognized standing retained by the Issuer, the Collateral Manager or the agent
or lenders under any Collateral Obligation, as approved by the Collateral
Manager; provided that with respect to this clause (b), consent to such approval
has been obtained from a Majority of the Controlling Class.

“Assets”:  The meaning specified in the Granting Clauses.

“Asset Replacement Percentage”:  On any date of calculation, a fraction
(expressed as a percentage) where the numerator is the outstanding principal
balance of the Floating Rate Obligations that were indexed to one of the rates
described in the definition of Benchmark Replacement for the Corresponding Tenor
as of such calculation

-5-



 

--------------------------------------------------------------------------------

 

date and the denominator is the outstanding principal balance of all Floating
Rate Obligations as of such calculation date.

“Assumed Reinvestment Rate”:  The Reference Rate (as determined on the most
recent Interest Determination Date relating to an Interest Accrual Period
beginning on a Payment Date or the Closing Date) minus 0.25% per annum; provided
that the Assumed Reinvestment Rate shall not be less than 0.00%.

“Authenticating Agent”:  With respect to the Notes or a Class of Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14 hereof.

“Authorized Officer”:  With respect to the Issuer or the Co‑Issuer, any Officer
or any other Person who is authorized to act for the Issuer or the Co‑Issuer, as
applicable, in matters relating to, and binding upon, the Issuer or the
Co‑Issuer, or, in the case of the Issuer, an Officer, employee or agent of the
Collateral Manager who is authorized to act for the Collateral Manager in
matters for which the Collateral Manager has authority to act on behalf of the
Issuer and, for the avoidance of doubt, any appointed attorney-in-fact of the
Issuer.  With respect to the Collateral Manager, any Officer, employee or agent
of the Collateral Manager who is authorized to act for the Collateral Manager in
matters relating to, and binding upon, the Collateral Manager with respect to
the subject matter of the request, certificate or order in question.  With
respect to the Retention Holder, any Officer, employee or agent of the Retention
Holder who is authorized to act for the Retention Holder in matters relating to,
and binding upon, the Retention Holder with respect to the subject matter of the
request, certificate or order in question.  With respect to the Trustee or any
other bank or trust company acting as trustee of an express trust or as
custodian, a Trust Officer.  Each party may receive and accept a certification
of the authority of any other party as conclusive evidence of the authority of
any Person to act, and such certification may be considered to be in full force
and effect until receipt by such other party of written notice to the contrary.

“Balance”:  On any date, with respect to Cash or Eligible Investments in any
account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

“Bank”:  State Street Bank and Trust Company, in its individual capacity and not
as Trustee, or any successor thereto.

“Bankruptcy Code”:  The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.

“Bankruptcy Law”:  The Bankruptcy Code and any successor statute or any other
applicable federal or state bankruptcy law or similar law, including, without
limitation, Part V of the Companies Law of the Cayman Islands and the Companies
Winding Up Rules 2018 of the Cayman Islands, each as amended from time to time,
and any bankruptcy, insolvency, winding up, reorganization or similar law
enacted under the laws of the Cayman Islands or any other applicable
jurisdiction.

“Bankruptcy Subordination Agreement”:  The meaning specified in Section 5.4(f).

“Base Management Fee”:  The fee payable to the Collateral Manager in arrears on
each Payment Date pursuant to Section 8(a) of the Collateral Management
Agreement and Section 11.1 hereof, in an amount equal to 0.15% per annum,
calculated on the basis of the actual number of days in the applicable Interest
Accrual Period divided by 360, of the Fee Basis Amount at the beginning of the
Collection Period relating to such Payment Date.

“BDC Loan Sale Agreement”:  The Loan Sale Agreement dated as of the Closing
Date, between ORCC, as seller, and the Issuer, as purchaser, as amended from
time to time in accordance with the terms thereof.

-6-



 

--------------------------------------------------------------------------------

 

“Benchmark”: Initially LIBOR; provided that if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBOR or
the then-current Benchmark, then “Benchmark” means the applicable Alternative
Reference Rate.

“Benchmark Replacement”:  The first alternative set forth in the order below
that can be determined by the Collateral Manager as of the Benchmark Replacement
Date:

(1)the sum of:  (a) Term SOFR and (b) the Benchmark Replacement Adjustment;

(2)the sum of:  (a) Compounded SOFR and (b) the Benchmark Replacement
Adjustment;

(3)the sum of:  (a) the alternate rate of interest that has been selected or
recommended by the Relevant Governmental Body as the replacement for the
then‑current Reference Rate for the Corresponding Tenor and (b) the Benchmark
Replacement Adjustment;

(4)the sum of: (a) the ISDA Fallback Rate and (b) the Benchmark Replacement
Adjustment; and

(5)the sum of: (a) the alternate rate of interest that has been selected by the
Collateral Manager as the replacement for the then-current Benchmark for the
applicable Corresponding Tenor giving due consideration to any industry-accepted
rate of interest as a replacement for then then-current Benchmark for U.S.
dollar denominated collateralized loan obligation securitizations at such time
and (b) the Benchmark Replacement Adjustment;

provided that, at the election of the Collateral Manager, if a Benchmark
Transition Event described in clause (4) of the definition thereof has occurred
(and no prior Benchmark Transition Event has occurred) and the Asset Replacement
Percentage with respect to any of the rates described in clauses (1) through (4)
above is equal to or greater than 50%, the Benchmark Replacement shall be such
rate or the rate described in clause (5) above.

If a Benchmark Replacement is selected pursuant to clause (2) above, then on
each Interest Determination Date following such selection, if a redetermination
of the Benchmark Replacement on such date would result in the selection of a
Benchmark Replacement under clause (1) above, then (x) the Benchmark Replacement
Adjustment shall be redetermined on such date utilizing the Unadjusted Benchmark
Replacement corresponding to the Benchmark Replacement under clause (1) above
and (y) such redetermined Benchmark Replacement shall become the Benchmark on
each Determination Date on or after such date. If a redetermination of the
Benchmark Replacement on such date as described in the preceding sentence would
not result in the selection of a Benchmark Replacement under clause (1), then
the Benchmark shall remain the Benchmark Replacement as previously determined
pursuant to clause (2) above.

“Benchmark Replacement Adjustment”:  The first alternative set forth in the
order below that can be determined by the Collateral Manager as of the Benchmark
Replacement Date:

(1)the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected, endorsed or recommended by the Relevant Governmental Body for the
applicable Unadjusted Benchmark Replacement;

(2)if the applicable Unadjusted Benchmark Replacement is equivalent to the ISDA
Fallback Rate, then the ISDA Fallback Adjustment; and

(3)the spread adjustment (which may be a positive or negative value or zero)
that has been selected by the Collateral Manager giving due consideration to any
industry-accepted spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the then-current Benchmark with
the applicable Unadjusted Benchmark Replacement for Dollar-denominated
collateralized loan obligation securitization transactions at such time.

-7-



 

--------------------------------------------------------------------------------

 

“Benchmark Replacement Conforming Changes”:  With respect to any Alternative
Reference Rate, any technical, administrative or operational changes (including
changes to the definition of “Interest Accrual Period,” timing and frequency of
determining rates and making payments of interest, and other administrative
matters) that the Collateral Manager decides may be appropriate to reflect the
adoption of such Alternative Reference Rate in a manner substantially consistent
with market practice (or, if the Collateral Manager decides that adoption of any
portion of such market practice is not administratively feasible or if the
Collateral Manager determines that no market practice for use of the Alternative
Reference Rate exists, in such other manner as the Collateral Manager determines
is reasonably necessary).

“Benchmark Replacement Date”:  

(1)In the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the relevant Benchmark permanently or indefinitely ceases to provide such
Benchmark;

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information; or

(3)in the case of clause (4) of the definition of “Benchmark Transition Event”,
the Interest Determination Date following the date of the related Monthly
Report.

For the avoidance of doubt, if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination.  If the
Benchmark Replacement Date occurs less than three Business Days prior to an
Interest Determination Date and a replacement rate has not been proposed by the
Collateral Manager with the consent of a Majority of the Controlling Class and a
Majority of the Preferred Shares, the Issuer and the Calculation Agent shall use
good faith and commercially reasonable efforts to determine the Benchmark
Replacement as of such Interest Determination Date on or as soon as reasonably
possible after such Interest Determination Date and the failure to determine the
Benchmark Replacement on such Interest Determination Date shall not be a Default
under this Indenture.  The occurrence of the Benchmark Replacement Date will not
affect any Interest Rate determination prior to the Benchmark Replacement Date,
even if the related Payment Date occurs after the Benchmark Replacement Date.

“Benchmark Transition Event”:  The occurrence of one or more of the following
events with respect to the then-current Benchmark:

(1)a public statement or publication of information by or on behalf of the
administrator of the Benchmark announcing that such administrator has ceased or
will cease to provide the Benchmark permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the Benchmark;

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark, an insolvency official with jurisdiction
over the administrator for the Benchmark, a resolution authority with
jurisdiction over the administrator for Benchmark or a court or an entity with
similar insolvency or resolution authority over the administrator for the
Benchmark, which states that the administrator of the Benchmark has ceased or
will cease to provide the Benchmark permanently or indefinitely; provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the Benchmark;

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark announcing that the Benchmark is no
longer representative; or

(4)the Asset Replacement Percentage is greater than 50%, as reported in the most
recent Monthly Report.

-8-



 

--------------------------------------------------------------------------------

 

“Beneficial Ownership Certificate”:  The meaning specified in Section 14.2(e).

“Benefit Plan Investor”:  (i) Any employee benefit plan (as defined in
Section 3(3) of ERISA) that is subject to the fiduciary responsibility
provisions of Title I of ERISA, (ii) any “plan” subject to Section 4975 of the
Code, or (iii) any entity whose underlying assets are deemed to include “plan
assets” (as defined by the Plan Asset Regulation) by reason of such an employee
benefit plan’s or a plan’s investment in such entity.

“Bond”:  A debt security that is not a Loan or a Participation Interest.

“Bridge Loan”:  Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the Obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).

“Business Day”:  Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.

“Calculation Agent”:  The meaning specified in Section 7.16.

“Cash”:  Such funds denominated in currency of the United States as at the time
shall be legal tender for payment of all public and private debts, including
funds standing to the credit of an Account.

“Cause”:  The meaning set forth in the Collateral Management Agreement.

“Cayman AML Regulations”:  The Anti-Money Laundering Regulations (2020 Revision)
and The Guidance Notes on the Prevention and Detection of Money Laundering and
Terrorist Financing in the Cayman Islands, each as amended from time to time.

“Cayman FATCA Legislation”:  The Cayman Islands Tax Information Authority Law
(2017 Revision) (as amended) together with regulations and guidance notes made
pursuant to such law, as amended from time to time.

“CCC Excess”:  The amount equal to the excess, if any, of the Aggregate
Principal Balance of all S&P CCC Collateral Obligations over an amount equal to
17.5% of the Collateral Principal Amount as of such date of determination;
provided that in determining which of the S&P CCC Collateral Obligations shall
be included in the CCC Excess, the S&P CCC Collateral Obligations with the
lowest Market Value (expressed as a percentage of the Principal Balance of such
Collateral Obligations as of such date of determination) shall be deemed to
constitute such CCC Excess.

“Certificate of Authentication”:  The meaning specified in Section 2.1.

“Certificated Note”:  The meaning specified in Section 2.2(b)(iii).

“Certificated Security”:  The meaning specified in Section 8‑102(a)(4) of the
UCC.

“Class”:  In the case of (i) the Secured Notes, all of the Secured Notes having
the same Interest Rate, Stated Maturity and class designation and (ii) the
Preferred Shares, all of the Preferred Shares.  With respect to any exercise of
voting rights, any Pari Passu Classes of Securities that are entitled to vote on
a matter will vote together as a single Class, except as expressly provided
otherwise herein.

-9-



 

--------------------------------------------------------------------------------

 

“Class A Notes”: The Class A-1 Notes and the Class A-2 Notes, collectively.

“Class A-1 Notes”:  The Class A-1 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

“Class A-2 Notes”:  The Class A-2 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

“Class Break-even Default Rate”:  With respect to the Highest Ranking Class:

(a)prior to the S&P CDO Monitor Election Date, the rate equal to (a) 0.144045
plus (b) the product of (x) 3.119155 and (y) the Weighted Average Floating
Spread plus (c) the product of (x) 1.316057 and (y) the Weighted Average S&P
Recovery Rate; or

(b)on and after the S&P CDO Monitor Election Date, the maximum percentage of
defaults, at any time, that the Current Portfolio or the Proposed Portfolio, as
applicable, can sustain, as determined through application of the applicable S&P
CDO Monitor chosen by the Collateral Manager in accordance with this Indenture
that is applicable to the portfolio of Collateral Obligations, which, after
giving effect to the assumptions on recoveries, defaults and timing and to the
Priority of Payments, will result in sufficient funds remaining for the payment
of such Class or Classes of Secured Notes in full.  After the Effective Date,
S&P will provide the Collateral Manager with an input file that incorporates the
Class Break-even Default Rates for each S&P CDO Monitor determined by the
Collateral Manager (with notice to the Collateral Administrator) pursuant to the
definition of “S&P CDO Monitor.” After the S&P CDO Monitor Election Date, S&P
will provide the Collateral Manager with the Class Break-even Default Rates for
each S&P CDO Monitor input file based upon the Weighted Average Floating Spread
and the Weighted Average S&P Recovery Rate to be associated with such S&P CDO
Monitor input file as selected by the Collateral Manager from Section 2 of
Schedule 4 or any other Weighted Average Floating Spread and Weighted Average
S&P Recovery Rate selected by the Collateral Manager from time to time.

“Class Default Differential”:  With respect to the Highest Ranking Class, the
rate calculated by subtracting the Class Scenario Default Rate at such time for
such Class of Secured Notes from (x) prior to the S&P CDO Monitor Election Date,
the Adjusted Class Break-even Default Rate or (y) on and after the S&P CDO
Monitor Election Date, the Class Break-even Default Rate, in each case, for such
Class of Secured Notes at such time.

“Class Scenario Default Rate”:  With respect to the Highest Ranking Class:

(a)prior to the S&P CDO Monitor Election Date, the rate at such time equal to
(a) 0.247621 plus (b)(x) the Weighted Average S&P Rating Factor divided by
(y) 9162.65 minus (c)(x) the Default Rate Dispersion divided by (y) 16757.2
minus (d)(x) the Obligor Diversity Measure divided by (y) 7677.8 minus
(e)(x) the Industry Diversity Measure divided by (y) 2177.56 minus (f)(x) the
Regional Diversity Measure divided by (y) 34.0948 plus (g)(x) the Weighted
Average Life divided by (y) 27.3896; or

(b)on and after the S&P CDO Monitor Election Date, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with S&P’s initial rating of such Class or Classes of Secured Notes,
determined by application by the Collateral Manager and the Collateral
Administrator of the S&P CDO Monitor at such time.

“Clean-Up Call Redemption”:  A redemption of the Secured Notes in accordance
with Section 9.8.

“Clearing Agency”:  An organization registered as a “clearing agency” pursuant
to Section 17A of the Exchange Act.

“Clearing Corporation”:  (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under
Section 8‑102(a)(5) of the UCC.

-10-



 

--------------------------------------------------------------------------------

 

“Clearing Corporation Security”:  Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

“Clearstream”:  Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

“Closing Date”:  May 28, 2020.

“Closing Date Participation Interest”:  The participation interests acquired by
the Issuer pursuant to the Loan Sale Agreements on the Closing Date.

“Code”:  The United States Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder.

“Co‑Issued Notes”:  The Class A-1 Notes and the Class A-2 Notes.

“Co-Issuer”:  Owl Rock CLO IV, LLC, a limited liability company organized under
the laws of the State of Delaware, and any successor thereto.

“Collateral Administration Agreement”:  An agreement dated as of the Closing
Date among the Issuer, the Collateral Manager and the Collateral Administrator,
as amended from time to time in accordance with the terms thereof.

“Collateral Administrator”:  State Street, in its capacity as Collateral
Administrator under the Collateral Administration Agreement, and any successor
thereto.

“Collateral Interest Amount”:  As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations, but including Interest Proceeds actually
received from Defaulted Obligations), in each case during the Collection Period
in which such date of determination occurs (or after such Collection Period but
on or prior to the related Payment Date if such Interest Proceeds would be
treated as Interest Proceeds with respect to such Collection Period).

“Collateral Management Agreement”:  The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Collateral Obligations and the other Assets by the Collateral Manager on behalf
of the Issuer, as amended from time to time in accordance with the terms
thereof.

“Collateral Management Fee”:  The fee payable to the Collateral Manager in
arrears on each Payment Date pursuant to Section 8(a) of the Collateral
Management Agreement and Section 11.1 hereof, comprised of (x) the Base
Management Fee and (y) the Subordinated Management Fee.

“Collateral Manager”:  Owl Rock Capital Advisors LLC, a Delaware limited
liability company, until a successor Person shall have become the Collateral
Manager pursuant to the provisions of the Collateral Management Agreement, and
thereafter “Collateral Manager” shall mean such successor Person.

“Collateral Manager Securities”:  Any Securities owned by the Collateral
Manager, an Affiliate thereof, or any account, fund, client or portfolio
established and controlled by the Collateral Manager or an Affiliate thereof or
for which the Collateral Manager or an Affiliate thereof acts as the investment
adviser or with respect to which the Collateral Manager or an Affiliate thereof
exercises discretionary control thereover.

“Collateral Manager Standard”:  The standard of care applicable to the
Collateral Manager set forth in the Collateral Management Agreement.

-11-



 

--------------------------------------------------------------------------------

 

“Collateral Obligation”:  A Senior Secured Loan, a First-Lien Last-Out Loan or a
Second Lien Loan (including, but not limited to, interests in such loans
acquired by way of a purchase or assignment) or a Participation Interest therein
that (x) as of the date the Issuer commits to purchase (or ORCC commits to
contribute to the Issuer) such obligation or (y) if a portion of the proceeds
from a prepayment of a Collateral Obligation are exchanged (other than in
connection with a restructuring of a Collateral Obligation due to financial
distress or for the purpose of avoiding a payment default) as consideration for
a new obligation, as of the date the Issuer commits to such exchange, such
obligation:

(i)is Dollar denominated and is neither convertible by the issuer thereof into,
nor payable in, any other currency;

(ii)is not (A) a Defaulted Obligation or (B) a Credit Risk Obligation;

(iii)is not a lease;

(iv)if it is a Deferrable Obligation, it is a Permitted Deferrable Obligation;

(v)provides for a fixed amount of principal payable in Cash on scheduled payment
dates and/or at maturity and does not by its terms provide for earlier
amortization or prepayment at a price of less than par;

(vi)does not constitute Margin Stock;

(vii)gives rise only to payments that are not subject to withholding tax, other
than withholding tax as to which the Obligor must make additional payments so
that the net amount received by the Issuer after satisfaction of such tax is the
amount due to the Issuer before the imposition of any withholding tax or any
withholding taxes imposed under FATCA;

(viii)has an S&P Rating;

(ix)is not a debt obligation whose repayment is subject to substantial
non-credit related risk as determined by the Collateral Manager;

(x)except for Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations, is not an obligation pursuant to which any future advances or
payments to the borrower or the Obligor thereof may be required to be made by
the Issuer;

(xi)does not have an “f,” “r,” “p,” “sf” or “t” subscript assigned by S&P or, if
such obligation is not rated by S&P, does not have an “sf” subscript assigned by
any other NRSRO;

(xii)is not a repurchase obligation, a commodity forward contract, a Bond, a
Zero Coupon Bond, an Unsecured Loan, a Bridge Loan, a Commercial Real Estate
Loan or a Structured Finance Obligation;

(xiii)will not require the Issuer or the pool of Assets to be registered as an
investment company under the 1940 Act;

(xiv)is not an Equity Security or by its terms convertible into or exchangeable
for an Equity Security;

(xv)is not the subject of an Offer of exchange, or tender by its issuer, for
cash, securities or any other type of consideration other than a Permitted
Offer;

(xvi)does not have an S&P Rating that is below “CCC-”;

-12-



 

--------------------------------------------------------------------------------

 

(xvii)does not mature after the earliest Stated Maturity of any Secured Note
Outstanding;

(xviii)other than in the case of a Fixed Rate Obligation, accrues interest at a
floating rate determined by reference to (a) the Dollar prime rate, federal
funds rate or Libor or (b) a similar interbank offered rate, commercial deposit
rate or any other index;

(xix)is Registered;

(xx)is not a Synthetic Security;

(xxi)does not pay interest less frequently than semi-annually;

(xxii)is not a letter of credit and does not support a letter of credit;

(xxiii)is purchased at a price at least equal to 65% of its Principal Balance;

(xxiv)is not issued by an Obligor Domiciled in Greece, Italy, Portugal or Spain;

(xxv)is issued by a Non-Emerging Market Obligor Domiciled in the United States,
Canada, a Group I Country, a Group II Country, a Group III Country or a Tax
Jurisdiction;

(xxvi)is an Eligible Asset;

(xxvii)is not a warrant and does not have attached equity warrants;

(xxviii)is not a participation interest in a Participation Interest;

(xxix)is issued by an Obligor with a most‑recently calculated EBITDA (calculated
in accordance with the Underlying Documents) of at least U.S.$10,000,000;

(xxx)is not an obligation of a Portfolio Company;

(xxxi)if it is a First-Lien Last-Out Loan it is not a Cov-Lite Loan; and

(xxxii)if it is a Cov-Lite Loan (x) it is not a First-Lien Last-Out Loan and (y)
the Obligor with respect to such Cov-Lite Loan has a most recently calculated
EBITDA (calculated in accordance with the Underlying Documents) of at least
U.S.$40,000,000.

“Collateral Principal Amount”:  As of any date of determination, the sum of
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations except as otherwise expressly set forth herein) and
(b) without duplication, the amounts on deposit in any Account (including
Eligible Investments therein) representing Principal Proceeds; provided that for
purposes of calculating the Concentration Limitations and the CCC Excess,
Defaulted Obligations shall be included in the Collateral Principal Amount with
a principal balance equal to the Defaulted Obligation Balance thereof.

“Collateral Quality Test”:  A test satisfied as of the Effective Date and any
other date thereafter on which such test is required to be determined hereunder
if, in the aggregate, the Collateral Obligations owned (or in relation to a
proposed purchase of a Collateral Obligation, both owned and proposed to be
owned) by the Issuer satisfy each of the tests set forth below (or, after the
Effective Date, if any such test is not satisfied at the time of reinvestment,
the level of compliance with such test is maintained or improved as described in
the Investment Criteria):

(i)the S&P CDO Monitor Test;

(ii)at any time on or after the S&P CDO Monitor Election Date, the Minimum
Weighted Average S&P Recovery Rate Test;

-13-



 

--------------------------------------------------------------------------------

 

(iii)at any time on or after the S&P CDO Monitor Election Date, the Minimum
Weighted Average Coupon Test;

(iv)at any time on or after the S&P CDO Monitor Election Date, the Minimum
Weighted Average Floating Spread Test; and

(v)the Weighted Average Life Test.

“Collection Account”:  The trust account established pursuant to Section 10.2
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.

“Collection Period”:  (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the date
that is 10 Business Days prior to the first Payment Date; and (ii) with respect
to any other Payment Date, the period commencing on the day immediately
following the prior Collection Period and ending (a) in the case of the final
Collection Period preceding the latest Stated Maturity of any Class of Secured
Notes, on the day of such Stated Maturity, (b) in the case of the final
Collection Period preceding an Optional Redemption, Tax Redemption or Clean-Up
Call Redemption in whole of the Secured Notes, or an Optional Preferred Shares
Redemption on the Redemption Date and (c) in any other case, at the close of
business on the date that is 10 Business Days prior to such Payment Date.

“Commercial Real Estate Loan”:  Any Loan for which the underlying collateral
consists primarily of real property owned by the Obligor and is evidenced by a
note or other evidence of indebtedness.

“Compounded SOFR”:  A rate equal to the compounded average of SOFRs for the
applicable Corresponding Tenor, with the rate, or methodology for such rate, and
conventions for such rate (which, for example, may be compounded in arrears with
a lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Accrual Period or compounded in
advance) being established by the Collateral Manager in accordance with:

(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that

(2)if, and to the extent that, the Collateral Manager determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that have been selected
by the Collateral Manager giving due consideration to any industry-accepted
market practice for similar Dollar-denominated collateralized loan obligation
securitization transactions at such time.

“Concentration Limitations”:  Limitations satisfied on each Measurement Date on
or after the Effective Date and during the Reinvestment Period if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, owned and proposed to be owned) by the
Issuer comply with all of the requirements set forth below (or in relation to a
proposed purchase after the Effective Date, if any such requirement is not
satisfied, the level of compliance with such requirement is maintained or
improved after giving effect to the purchase), calculated in each case as
required by Section 1.3 herein:

(i)not less than 95.0% of the Collateral Principal Amount may consist of Senior
Secured Loans and Eligible Investments;

(ii)not more than 3.0% of the Collateral Principal Amount may consist of
obligations issued by a single Obligor and its Affiliates, except that, without
duplication, (x) Collateral Obligations issued by up to five (5) Obligors and
their respective Affiliates may each constitute up to 4.0% of the Collateral
Principal Amount and (y) not more than 2.0% of the Collateral Principal Amount
may consist of First-Lien Last-Out Loans and Second Lien Loans issued by a
single Obligor and its Affiliates; provided that one obligor shall not be
considered an Affiliate of another obligor solely because they are controlled by
the same financial sponsor;

-14-



 

--------------------------------------------------------------------------------

 

(iii)not more than 17.5% of the Collateral Principal Amount may consist of
Collateral Obligations with an S&P Rating of “CCC+” or below (other than a
Defaulted Obligation);

(iv)not more than 5.0% of the Collateral Principal Amount may consist of Fixed
Rate Obligations;

(v)not more than 7.5% of the Collateral Principal Amount may consist of Current
Pay Obligations;

(vi)not more than 10.0% of the Collateral Principal Amount may consist, in the
aggregate, of unfunded commitments under Delayed Drawdown Collateral Obligations
and unfunded and funded commitments under Revolving Collateral Obligations;

(vii)(a) excluding, prior to the first Payment Date, any Closing Date
Participation Interests, not more than 10.0% of the Collateral Principal Amount
may consist of Participation Interests and (b) excluding any Closing Date
Participation Interests, the Third Party Credit Exposure Limits may not be
exceeded with respect to any such Participation Interest;

(viii)not more than 10.0% of the Collateral Principal Amount may have an S&P
Rating derived from a Moody’s Rating as set forth in clause (iii)(a) of the
definition of the term “S&P Rating”;

(ix)not more than the percentage listed below of the Collateral Principal Amount
may be issued by Obligors Domiciled in the country or countries set forth
opposite such percentage:

% Limit

Country or Countries

15.0%

All countries (in the aggregate) other than the United States;

10.0%

Canada;

10.0%

all countries (in the aggregate) other than the United States, Canada and the
United Kingdom;

5.0%

any individual Group I Country;

2.5%

all Group II Countries in the aggregate;

2.5%

any individual Group II Country;

2.0%

all Group III Countries in the aggregate; and

2.5%

all Tax Jurisdictions in the aggregate.

(x)not more than 12.5% of the Collateral Principal Amount may consist of
Collateral Obligations that are issued by Obligors that belong to any single S&P
Industry Classification, except that the largest and the second-largest S&P
Industry Classifications may each represent up to 15.0% of the Collateral
Principal Amount;

(xi)not more than 15.0% of the Collateral Principal Amount may consist of
Collateral Obligations that pay interest at least semi-annually, but less
frequently than quarterly;

(xii)not more than 7.5% of the Collateral Principal Amount may consist of
Collateral Obligations that are Permitted Deferrable Obligations;

(xiii)not more than 5.0% of the Collateral Principal Amount may consist of
Collateral Obligations that are First-Lien Last-Out Loans or Second Lien Loans,
collectively;

(xiv)not more than 10.0% of the Collateral Principal Amount may consist of
Cov-Lite Loans;

-15-



 

--------------------------------------------------------------------------------

 

(xv)not more than 5.0% of the Collateral Principal Amount may consist of
Collateral Obligations that are DIP Collateral Obligations; and

(xvi)not more than 10.0% of the Collateral Principal Amount may consist of
Collateral Obligations with respect to which the related Obligor had, at the
time the Issuer committed to purchase such Collateral Obligation, an EBITDA as
most recently calculated (in accordance with the Underlying Documents) of less
than U.S.$15,000,000.

“Confidential Information”:  The meaning specified in Section 14.15(b).

“Controlling Class”:  The Class A-1 Notes so long as any Class A-1 Notes are
Outstanding; then the Class A-2 Notes so long as any Class A-2 Notes are
Outstanding; and then the Preferred Shares.

“Corresponding Tenor”:  With respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the then-current Benchmark.

“Corporate Trust Office”:  The principal corporate trust office of the Trustee
at which this Indenture is administered, currently located at State Street Bank
and Trust Company, 1776 Heritage Drive, Mail Code:  JAB0577, North Quincy,
Massachusetts 02171 Attention:  Structured Trust and Analytics, Ref:  Owl Rock
CLO IV, Ltd., or such other address as the Trustee may designate from time to
time by notice to the Holders, the Collateral Manager and the Issuer or the
principal corporate trust office of any successor Trustee.

“Cov-Lite Loan”:  A Collateral Obligation the Underlying Documents for which do
not (i) contain any financial covenants or (ii) require the Obligor thereunder
to comply with any Maintenance Covenant (regardless of whether compliance with
one or more Incurrence Covenants is otherwise required by such Underlying
Documents); provided that, notwithstanding the foregoing, a Collateral
Obligation shall be deemed for all purposes (other than the S&P Recovery Rate
for such Collateral Obligation) not to be a Cov-Lite Loan if the Underlying
Documents for such Collateral Obligation contain a cross-default or cross
acceleration provision to, or such Collateral Obligation is pari passu with,
another loan, debt obligation or credit facility of the underlying Obligor that
contains one or more Maintenance Covenants.

“Coverage Tests”:  The Overcollateralization Ratio Test and the Interest
Coverage Test.

“Credit Improved Criteria”:  The criteria that will be met if, with respect to
any Collateral Obligation, any of the following occur:

(a)such Collateral Obligation has experienced a reduction in its spread over the
Reference Rate or other reference rate of 10% or more compared to the spread in
effect as of the date of purchase by the Issuer of such Collateral Obligation;
or

(b)such Collateral Obligation has a Market Value above the higher of (i) par and
(ii) the initial purchase price paid by the Issuer for such Collateral
Obligation.

“Credit Improved Obligation”:  Any Collateral Obligation which, in the judgment
of the Collateral Manager (which may not be called into question due to
subsequent events or investment determinations made by the Collateral Manager
for its other clients or investment vehicles managed by the Collateral Manager),
has improved in credit quality after it was acquired by the Issuer; provided
that during a Restricted Trading Period, a Collateral Obligation will qualify as
a Credit Improved Obligation only if (i) it has been upgraded by S&P at least
one rating sub-category (which rating may include a credit estimate) or has been
placed and remains on a credit watch with positive implication by S&P since it
was acquired by the Issuer, (ii) the Credit Improved Criteria are satisfied with
respect to such Collateral Obligation or (iii) a Majority of the Controlling
Class consents to treat such Collateral Obligation as a Credit Improved
Obligation.

-16-



 

--------------------------------------------------------------------------------

 

“Credit Risk Criteria”:  The criteria that will be met if, with respect to any
Collateral Obligation, any of the following occur:

(a)the spread over the Reference Rate or other reference rate for such
Collateral Obligation has been increased since the date of purchase by the
Issuer by (A) 0.25% or more (in the case of a Collateral Obligation with a
spread over the applicable reference rate (prior to such increase) less than or
equal to 2%), (B) 0.375% or more (in the case of a Collateral Obligation with a
spread over the applicable reference rate (prior to such increase) greater than
2% but less than or equal to 4%) or (C) 0.5% or more (in the case of a
Collateral Obligation with a spread over the applicable reference rate (prior to
such increase) greater than 4%) due, in each case, to a deterioration in the
related Obligor’s financial ratios or financial results in accordance with the
Underlying Documents relating to such Collateral Obligation; or

(b)the Market Value of such Collateral Obligation has decreased by at least 2.5%
of the price paid by the Issuer for such Collateral Obligation due to a
deterioration in the related Obligor’s financial ratios or financial results in
accordance with the Underlying Documents relating to such Collateral Obligation.

“Credit Risk Obligation”:  Any Collateral Obligation that, in the judgment of
the Collateral Manager (which may not be called into question due to subsequent
events or investment determinations made by the Collateral Manager for its other
clients or investment vehicles managed by the Collateral Manager), has a
material risk of declining in credit quality or price; provided that during a
Restricted Trading Period, a Collateral Obligation will qualify as a Credit Risk
Obligation for purposes of sales of Collateral Obligations only if (i) such
Collateral Obligation has been downgraded by S&P at least one rating
sub-category (which rating may include a credit estimate) or has been placed and
remains on a credit watch with negative implication by S&P since it was acquired
by the Issuer, (ii) the Credit Risk Criteria are satisfied with respect to such
Collateral Obligation or (iii) a Majority of the Controlling Class consents to
treat such Collateral Obligation as a Credit Risk Obligation.

“CRS”:  The OECD Standard for Automatic Exchange of Financial Account
Information – Common Reporting Standard, as amended from time to time, including
any implementing legislation or related regulations or guidance notes.

“Current Pay Obligation”:  Any Collateral Obligation that would otherwise be
treated as a Defaulted Obligation but as to which no payments are due and
payable that are unpaid and with respect to which the Collateral Manager has
certified to the Trustee (with a copy to the Collateral Administrator) in
writing that it believes, in its reasonable business judgment, that the Obligor
of such Collateral Obligation (a) is current on all interest payments, principal
payments and other amounts due and payable thereunder and will continue to make
scheduled payments of interest thereon and will pay the principal thereof and
all other amounts due and payable thereunder by maturity or as otherwise
contractually due, (b) if the Obligor is subject to a bankruptcy proceeding, it
has been the subject of an order of a bankruptcy court that permits it to make
the scheduled payments on such Collateral Obligation and all interest payments,
principal payments and other amounts due and payable thereunder have been paid
in Cash when due and (c) the Collateral Obligation has a Market Value of at
least 80% of its par value.

“Current Portfolio”:  At any time, the portfolio of Collateral Obligations and
Cash and Eligible Investments representing Principal Proceeds (determined in
accordance with Section 1.3 to the extent applicable), then held by the Issuer.

“Custodial Account”:  The custodial account established pursuant to
Section 10.3(b).

“Custodian”:  The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

“Cut-Off Date”:  Each date on or after the Closing Date on which a Collateral
Obligation is transferred to the Issuer.

-17-



 

--------------------------------------------------------------------------------

 

“Default”:  Any Event of Default or any occurrence that is, or with notice or
the lapse of time or both would become, an Event of Default.

“Default Rate Dispersion”:  As of any date of determination, the number obtained
by (a) summing the products for each Collateral Obligation (other than Defaulted
Obligations) of (i) the absolute value of (x) the S&P Rating Factor of such
Collateral Obligation minus (y) the Weighted Average S&P Rating Factor by
(ii) the outstanding principal balance at such time of such Collateral
Obligation and (b) dividing such sum by the aggregate outstanding principal
balance on such date of all Collateral Obligations (other than Defaulted
Obligations).

“Defaulted Obligation”:  Any Collateral Obligation included in the Assets as to
which:

(a)a default as to the payment of principal and/or interest has occurred and is
continuing with respect to such Collateral Obligation (without regard to any
grace period applicable thereto (except as otherwise provided in this clause
(a)), or waiver or forbearance thereof, after the passage (in the case of a
default that in the Collateral Manager’s judgment, as certified to the Trustee
in writing, is not due to credit-related causes) of five (5) Business Days or
seven calendar days, whichever is greater, but in no case beyond the passage of
any grace period applicable thereto);

(b)the Collateral Manager has knowledge of a default as to the payment of
principal and/or interest has occurred and is continuing on another debt
obligation of the same Obligor which is senior or pari passu in right of payment
to such Collateral Obligation (without regard to any grace period applicable
thereto (except as otherwise provided in this clause (b)), or waiver or
forbearance thereof, after the passage (in the case of a default that in the
Collateral Manager’s judgment, as certified to the Trustee in writing, is not
due to credit-related causes) of three (3) Business Days or five calendar days,
whichever is greater, but in no case beyond the passage of any grace period
applicable thereto) and holders of such other debt obligation of the same issuer
have accelerated the maturity of all or a portion of such other debt obligation;
provided that both the Collateral Obligation and such other debt obligation are
full recourse obligations of the applicable Obligor or secured by the same
collateral;

(c)other than in the case of DIP Collateral Obligations, the Obligor or others
have instituted proceedings to have the Obligor adjudicated as bankrupt or
insolvent or placed into receivership and such proceedings have not been stayed
or dismissed or such Obligor has filed for protection under Chapter 11 of the
Bankruptcy Code;

(d)such Collateral Obligation has an S&P Rating of “SD” or “CC” or lower or had
such rating before such rating was withdrawn;

(e)such Collateral Obligation is junior or pari passu in right of payment as to
the payment of principal and/or interest to another debt obligation of the same
Obligor which has an S&P Rating of “SD” or “CC” or lower or had such rating
before such rating was withdrawn; provided that both the Collateral Obligation
and such other debt obligation are full recourse obligations of the applicable
Obligor or secured by the same collateral;

(f)the Collateral Manager has received notice or a Responsible Officer thereof
has actual knowledge that a default has occurred under the Underlying Documents
and any applicable grace period has expired and the holders of such Collateral
Obligation have accelerated the repayment of the Collateral Obligation (but only
until such acceleration has been rescinded) in the manner provided in the
Underlying Documents;

(g)the Collateral Manager has in its reasonable commercial judgment otherwise
declared such debt obligation to be a “Defaulted Obligation”;

(h)such Collateral Obligation is a Participation Interest with respect to which
the Selling Institution has defaulted in any respect in the performance of any
of its payment obligations under the Participation Interest;

-18-



 

--------------------------------------------------------------------------------

 

(i)such Collateral Obligation is a Participation Interest in a Loan that would,
if such Loan were a Collateral Obligation, constitute a “Defaulted Obligation”
or with respect to which the Selling Institution has an S&P Rating of “SD” or
“CC” or lower or had such rating before such rating was withdrawn;

(j)such Collateral Obligation is a Deferring Obligation; or

(k)such Collateral Obligation has, since the date it was acquired by the Issuer,
become subject to an amendment, waiver or modification that had the effect of
reducing the principal amount of such Collateral Obligation;

provided that (i) a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to clauses (b) through (e) above if such Collateral
Obligation (or, in the case of a Participation Interest, the underlying Loan) is
a Current Pay Obligation and (ii) the Aggregate Principal Balance of Current Pay
Obligations exceeding 7.5% of the Collateral Principal Amount will be treated as
Defaulted Obligations.

Notwithstanding anything in this Indenture to the contrary, the Collateral
Manager shall give the Trustee prompt written notice should any Collateral
Obligation become a Defaulted Obligation.  Until so notified or until a Trust
Officer obtains actual knowledge that a Collateral Obligation has become a
Defaulted Obligation, the Trustee shall not be deemed to have any notice or
knowledge that a Collateral Obligation has become a Defaulted
Obligation.  Notwithstanding the foregoing, the Trustee shall remain obligated
to perform its duties set forth in and in accordance with Section 6.13 hereof.

“Defaulted Obligation Balance”:  For any Defaulted Obligation or Long Dated
Obligation, the S&P Collateral Value of such Defaulted Obligation or Long Dated
Obligation; provided that the Defaulted Obligation Balance will be zero for
(w) any such Defaulted Obligation or Long Dated Obligation that the Issuer has
owned for more than three years since its default date (in the case of Defaulted
Obligations) or modification or amendment date (in the case of Long Dated
Obligations), (x) any Excess Long Dated Obligations, (y) any Long Dated
Obligations with a stated maturity beyond two years following the earliest
Stated Maturity of any Secured Note Outstanding and (z) any Additional Long
Dated Obligations.

“Deferrable Obligation”:  A Collateral Obligation (including any Permitted
Deferrable Obligation) that by its terms permits the deferral or capitalization
of payment of accrued, unpaid interest.

“Deferring Obligation”:  A Deferrable Obligation (other than a Permitted
Deferrable Obligation) that is deferring the payment of the cash interest due
thereon and has been so deferring the payment of such cash interest due thereon
for the shorter of two consecutive accrual periods or one year, which deferred
capitalized interest has not, as of the date of determination, been paid in
Cash.

“Delayed Drawdown Collateral Obligation”:  A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Documents relating thereto, (b) specifies a maximum amount
that can be borrowed on one or more fixed borrowing dates, and (c) does not
permit the re-borrowing of any amount previously repaid by the borrower
thereunder; but any such Collateral Obligation will be a Delayed Drawdown
Collateral Obligation only until all commitments by the Issuer to make advances
to the borrower expire or are terminated or are reduced to zero.

“Deliver” or “Delivered” or “Delivery”:  The taking of the following steps:

(i)in the case of each Certificated Security (other than a Clearing Corporation
Security), Instrument and Participation Interest in which the underlying loan is
represented by an Instrument,

(a)causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;

-19-



 

--------------------------------------------------------------------------------

 

(b)causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account;
and

(c)causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;

(ii)in the case of each Uncertificated Security (other than a Clearing
Corporation Security),

(a)causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof to the Custodian; and

(b)causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;

(iii)in the case of each Clearing Corporation Security,

(a)causing the relevant Clearing Corporation to credit such Clearing Corporation
Security to the securities account of the Custodian, and

(b)causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;

(iv)in the case of each security issued or guaranteed by the United States or
agency or instrumentality thereof and that is maintained in book-entry records
of a Federal Reserve Bank (“FRB”) (each such security, a “Government Security”),

(a)causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to the securities account of the
Custodian at such FRB, and

(b)causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;

(v)in the case of each Security Entitlement not governed by clauses (i) through
(iv) above,

(a)causing a Securities Intermediary (x) to indicate on its books and records
that the underlying Financial Asset has been credited to the Custodian’s
securities account, (y) to receive a Financial Asset from a Securities
Intermediary or acquire the underlying Financial Asset for a Securities
Intermediary, and in either case, accepting it for credit to the Custodian’s
securities account or (z) to become obligated under other law, regulation or
rule to credit the underlying Financial Asset to a Securities Intermediary’s
securities account,

(b)causing such Securities Intermediary to make entries on its books and records
continuously identifying such Security Entitlement as belonging to the Custodian
and continuously indicating on its books and records that such Security
Entitlement is credited to the Custodian’s securities account, and

(c)causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

(vi)in the case of Cash or Money,

(a)causing the delivery of such Cash or Money to the Trustee for credit to the
applicable Account or to the Custodian,

-20-



 

--------------------------------------------------------------------------------

 

(b)if delivered to the Custodian, causing the Custodian to deposit such Cash or
Money to a deposit account over which the Custodian has control (within the
meaning of Section 9-104 of the UCC), and

(c)causing the Custodian to indicate continuously on its books and records that
such Cash or Money is credited to the applicable Account; and

(vii)in the case of each general intangible (including any Participation
Interest in which neither the Participation Interest nor the underlying loan is
represented by an Instrument),

(a)causing the filing of a Financing Statement in the office of the Recorder of
Deeds of the District of Columbia, Washington, D.C.; and

(b)taking such other action as may be necessary under the laws of the Cayman
Islands in order to ensure that the Trustee has a perfected security interest
therein and obtaining any necessary consent to the security interest of the
Trustee thereunder.

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Documents relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).

“Determination Date”:  The date that is 10 Business Days prior to each Payment
Date.

“DIP Collateral Obligation”:  A loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code and fully secured by senior
liens.

“Discount Obligation”:  Any Collateral Obligation forming part of the Assets
which was purchased (as determined without averaging prices of purchases on
different dates) for less than (a) 85.0% of its Principal Balance, if such
Collateral Obligation has an S&P Rating lower than “B‑” or (b) 80.0% of its
Principal Balance, if such Collateral Obligation has an S&P Rating of “B‑” or
higher; provided that such Collateral Obligation shall cease to be a Discount
Obligation at such time as the Market Value (expressed as a percentage of the
par amount of such Collateral Obligation) determined for such Collateral
Obligation on each day during any period of 30 consecutive days since the
acquisition by the Issuer of such Collateral Obligation, equals or exceeds 90.0%
on each such day.

“Dissolution Expenses”:  The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Assets and the dissolution of the Issuers, as reasonably calculated by the
Collateral Manager or the Issuer, based in part on expenses incurred by the
Trustee and reported to the Collateral Manager or the Issuer.

“Distribution Report”:  The meaning specified in Section 10.7(b).

“Dodd-Frank Act”:  The Dodd-Frank Wall Street Reform and Consumer Protection
Act.

“Dollar” or “U.S.$”:  A dollar or other equivalent unit in such coin or currency
of the United States as at the time shall be legal tender for all debts, public
and private.

“Domicile” or “Domiciled”:  With respect to any Obligor with respect to, or
issuer of, a Collateral Obligation:

(a)except as provided in clauses (b) and (c) below, its country of organization;

(b)if it is organized in a Tax Jurisdiction, each of such jurisdiction and the
country in which, in the Collateral Manager’s good faith estimate, a substantial
portion of its operations are located or from which a substantial portion of its
revenue is derived, in each case directly or through subsidiaries (which shall

-21-



 

--------------------------------------------------------------------------------

 

be any jurisdiction and country known at the time of designation by the
Collateral Manager to be the source of the majority of revenues, if any, of such
Obligor or issuer); or

(c)if its payment obligations in respect of such Collateral Obligation are
guaranteed by a person or entity that is organized in the United States or
Canada, then the United States or Canada.

“DTC”:  The Depository Trust Company, its nominees, and their respective
successors.

“Due Date”:  Each date on which any payment is due on an Asset in accordance
with its terms.

“EBITDA”:  Earnings before interest, taxes, depreciation and amortization
(determined, for any Collateral Obligation, in the manner provided in the
Underlying Documents).

“Effective Date”:  The earlier to occur of (i) September 28, 2020 and (ii) the
first date on which the Collateral Manager certifies to the Trustee and the
Collateral Administrator that the Target Initial Par Condition has been
satisfied.

“Effective Date Report”:  The meaning specified in Section 7.18(c).

“Effective Date S&P CDO Monitor Assumptions”:  If the S&P CDO Monitor Election
Date has not occurred prior to the Effective Date, then, for purposes of
determining compliance with the S&P CDO Monitor Test in connection with the
Effective Date S&P Conditions, the following rules of construction:  (a) the
Adjusted Class Break-even Default Rate will be calculated by excluding from the
Collateral Principal Amount any amounts in the Ramp-Up Account to be designated
as Interest Proceeds after the Effective Date as described Section 10.3(c) and
(b) notwithstanding the definition thereof, the Aggregate Funded Spread of the
Collateral Obligations will be calculated without taking into account any
applicable “floor” rate specified in the related Underlying Documents.

“Effective Date S&P Conditions”:  The conditions that are satisfied if (A) in
connection with the Effective Date, the S&P CDO Monitor is being calculated in
accordance with the Effective Date S&P CDO Monitor Assumptions, (B) the
Collateral Manager (on behalf of the Issuer) certifies to S&P that, as of the
Effective Date, the S&P CDO Monitor Test and the Target Initial Par Condition
are satisfied and (C) the Issuer causes the Collateral Manager to make available
to S&P (i) the Effective Date Report showing satisfaction of the S&P CDO Monitor
Test and the Target Initial Par Condition and (ii) the Excel Default Model Input
File.

“Effective Date Tested Items”:  Each component test (other than the S&P CDO
Monitor Test) of the Collateral Quality Test, the Overcollateralization Ratio
Test, the Concentration Limitations and the Target Initial Par Condition.

“Eligible Assets”:  Financial assets, either fixed or revolving, that by their
terms convert into Cash within a finite time period plus any rights or other
assets designed to assure the servicing or timely distribution of proceeds to
security holders.

“Eligible Institution”:  The meaning specified in Section 10.1.

“Eligible Investment Required Ratings”:  A long-term debt rating of at least
“A+” by S&P or a long-term debt rating of at least “A” by S&P and a short-term
debt rating of at least “A-1” by S&P.

“Eligible Investments”:  Either (a) Cash or (b) any Dollar investment that, at
the time it is Delivered (directly or through an intermediary or bailee), is one
or more of the following obligations or securities:

(i)direct obligations of, and obligations the timely payment of principal and
interest on which is fully and expressly guaranteed by, the United States or any
agency or instrumentality of the United States the obligations of which are
expressly backed by the full faith and credit of the United States and which
obligations of such agency or instrumentality satisfy the Eligible Investment
Required Ratings;

-22-



 

--------------------------------------------------------------------------------

 

(ii)(A) demand and time deposits in, certificates of deposit of, trust accounts
with, bankers’ acceptances issued by, or federal funds sold by any depository
institution or trust company incorporated under the laws of the United States
(including the Bank) or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, in each case payable
within 183 days of issuance, so long as the commercial paper and/or the debt
obligations of such depository institution or trust company (or, in the case of
the principal depository institution in a holding company system, the commercial
paper or debt obligations of such holding company) at the time of such
investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings or (B) demand or time deposits that are
covered by an extended Federal Deposit Insurance Corporation (“FDIC”) insurance
program where 100% of the deposits are insured by the FDIC, which is backed by
the full faith and credit of the United States, so long as the commercial paper
and/or the debt obligations of such depository institution or trust company (or,
in the case of the principal depository institution in a holding company system,
the commercial paper or debt obligations of such holding company) at the time of
such investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

(iii)commercial paper (excluding extendible commercial paper or asset-backed
commercial paper) which satisfies the Eligible Investment Required Ratings; and

(iv)shares or other securities of registered money market funds which funds
have, at all times, credit ratings of “AAAm” by S&P and the highest credit
rating assigned by another NRSRO (excluding S&P);

provided that (A) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (iv) above, as mature (or are putable at par to the issuer
thereof) no later than the earlier of 60 days and the Business Day prior to the
next Payment Date (unless such Eligible Investments are issued by the Trustee in
its capacity as a banking institution, in which case such Eligible Investments
may mature on such Payment Date), (B) Eligible Investments may not include any
investments not treated as “cash equivalents” for purposes of Section
__.10(c)(8)(iii)(A) of the regulations implementing the Volcker Rule in
accordance with any applicable interpretive guidance thereunder, (C) none of the
foregoing obligations shall constitute Eligible Investments if (a) all, or
substantially all, of the remaining amounts payable thereunder consist of
interest and not principal payments or (b) such obligation or security has an
“f,” “r,” “p,” “sf” or “t” subscript assigned by S&P and (D) Eligible
Investments cannot have payments that are subject to withholding tax if owned by
the Issuer unless the issuer or obligor or other Person (and guarantor, if any)
is required to make “gross-up” payments that cover the full amount of any such
withholding taxes.  The Trustee shall not be responsible for determining or
overseeing compliance with the foregoing.  Eligible Investments may include,
without limitation, those investments for which the Bank or the Trustee or an
Affiliate of the Bank or the Trustee is the obligor or depository institution,
or provides services and receives compensation subject to the proviso in the
second preceding sentence.

“Enforcement Event”:  The meaning specified in Section 11.1(a)(iv).

“Entitlement Order”:  The meaning specified in Section 8‑102(a)(8) of the UCC.

“Equity Security”:  Any security that by its terms does not provide for periodic
payments of interest at a stated coupon rate and repayment of principal at a
stated maturity and any other security or other obligation that is not a
Collateral Obligation or an Eligible Investment; provided that the Issuer’s
ownership interests in the Co-Issuer shall not constitute Equity Securities; it
being understood that Equity Securities may not be purchased by the Issuer but
may be received by the Issuer in exchange for a Collateral Obligation or a
portion thereof in connection with an insolvency, winding up, bankruptcy,
reorganization, debt restructuring or workout of the Obligor thereof.

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended.

“EU Originated Assets”:  With respect to the Collateral Obligations acquired by
the Issuer, the Retention Holder, either itself or through related entities,
directly or indirectly, was involved or will be involved in the original
agreement which created or will create such obligation.

-23-



 

--------------------------------------------------------------------------------

 

“EU Origination Requirement”:  The requirement which will be satisfied on the
relevant date of determination if:

(i)the Aggregate Principal Balance of all EU Originated Assets; divided by

(ii)the Aggregate Principal Balance of all Collateral Obligations and Eligible
Investments owned by the Issuer (including any Collateral Obligations and
Eligible Investments that the Issuer has made a binding commitment to acquire),

is greater than 50.0%.

“EU Retained Interest”:  A material net economic interest in the first loss
tranche of not less than 5% of the nominal value of the securitised exposures
within the meaning of paragraph 3(d) of Article 6 of the EU Securitization
Regulation, in the form of Preferred Shares in such amount (as at the Closing
Date) acquired on the Closing Date and retained by the Retention Holder pursuant
to the EU Retention Letter.

“EU Retention Deficiency”:  An event which shall occur if the Preferred Shares
held by the Retention Holder are insufficient to constitute the EU Retained
Interest.

“EU Retention Letter”:  The risk retention letter entered into by the Retention
Holder on the Closing Date with the Issuers, the Placement Agent and the Trustee
(for the benefit of the Holders).

“EU Risk Retention Requirements”:  Collectively, the EU Securitization
Regulation together with any implementing laws or regulations in force in any
Member State of the European Union as of the Closing Date, any relevant
regulatory and/or implementing technical standards adopted by the European
Commission in relation thereto, any relevant regulatory and/or implementing
technical standards applicable in relation thereto pursuant to any transitional
arrangements made pursuant to the EU Risk Retention Requirements, and, in each
case, any relevant guidance published in relation thereto by the European
Banking Authority or the European Securities and Markets Authority (or, in
either case, any predecessor authority) or by the European Commission.

“EU Securitization Regulation”:  Regulation (EU) 2017/2402 of the European
Parliament and of the Council of December 12, 2017.

“Euroclear”:  Euroclear Bank S.A./N.V.

“Event of Default”:  The meaning specified in Section 5.1.

“Excel Default Model Input File”:  An electronic spreadsheet file in Microsoft
Excel format to be provided to S&P, as shall be agreed to by the Collateral
Administrator, the Collateral Manager and S&P and which file shall include the
following information (if available) with respect to each Collateral
Obligation:  (a) the name of the issuer thereof, the country of Domicile of the
issuer thereof and the particular issue held by the Issuer, (b) the CUSIP, LoanX
ID or other applicable identification number associated with such Collateral
Obligation, (c) the par value of such Collateral Obligation, (d) the type of
issue (including, by way of example, whether such Collateral Obligation is a
Senior Secured Loan, Second Lien Loan, Cov-Lite Loan, First-Lien Last-Out Loan,
etc.), using such abbreviations as may be selected by the Collateral
Administrator, (e) a description of the index or other applicable benchmark upon
which the interest payable on such Collateral Obligation is based (including, by
way of example, fixed rate, step-up rate, zero coupon and LIBOR) and whether
such Collateral Obligation is a Reference Rate Floor Obligation and the
specified “floor” rate per annum related thereto, (f) the coupon (in the case of
a Collateral Obligation which bears interest at a fixed rate) or the spread over
the applicable index (in the case of a Collateral Obligation which bears
interest at a floating rate), (g) the S&P Industry Classification for such
Collateral Obligation, (h) the stated maturity of such Collateral Obligation,
(i) the S&P Rating of such Collateral Obligation or the issuer thereof, as
applicable, (j) the trade date and settlement date of each Collateral
Obligation, (k) in the case of any purchase which has not settled, the purchase
price thereof, and (l) such other information as the Collateral Administrator
may determine to include in such file.  In addition, such file shall include a
description of any Balance of Cash and other Eligible Investments.  In respect
of the file provided to S&P in connection with the Issuer’s request

-24-



 

--------------------------------------------------------------------------------

 

to S&P to confirm its Initial Ratings of each Class of Notes pursuant to
Section 7.18, such file shall include a separate breakdown of the Aggregate
Principal Balance and identity of all Collateral Obligations with respect to
which the Issuer has entered into a binding commitment to acquire but with
respect to which no settlement has occurred.

“Excess CCC Adjustment Amount”:  As of any date of determination, an amount
equal to the excess, if any, of (i) the Aggregate Principal Balance of all
Collateral Obligations included in the CCC Excess, over (ii) the sum of the
Market Values of all Collateral Obligations included in the CCC Excess.

“Excess Long Dated Obligation”:  Long Dated Obligations (or applicable portions
thereof) representing the excess, if any, of the Aggregate Principal Balance of
all Long Dated Obligations over an amount equal to 5.0% of the Collateral
Principal Amount as of such date of determination; provided that in determining
which of the Long Dated Obligations shall be included in the excess, the Long
Dated Obligations with the latest stated maturities shall be deemed to
constitute such excess.

“Exchange Act”:  The United States Securities Exchange Act of 1934, as amended.

“Exercise Notice”:  The meaning specified in Section 9.7(c).

“Expense Reserve Account”:  The trust account established pursuant to
Section 10.3(d).

“Fair Market Value”:  With respect to any Collateral Obligation, the Market
Value of such Collateral Obligation as determined by the Collateral Manager in
its sole discretion in accordance with its valuation policy applicable to the
Issuer and ORCC and marked as such on the books and records of ORCC.

“FATCA”:  Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code, or any
fiscal or regulatory legislation, guidance notes, rules or practices adopted
pursuant to any such intergovernmental agreement.

“Federal Reserve Bank of New York’s Website”:  The website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board”:  The Board of Governors of the Federal Reserve System.

“Fee Basis Amount”:  As of any date of determination, the sum of (a) the
Collateral Principal Amount, (b) the Aggregate Principal Balance of all
Defaulted Obligations and (c) the aggregate amount of all Principal Financed
Accrued Interest.

“Financial Asset”:  The meaning specified in Section 8‑102(a)(9) of the UCC.

“Financing Statements”:  The meaning specified in Section 9‑102(a)(39) of the
UCC.

“First-Lien Last-Out Loan”:  Any Collateral Obligation that would be a Senior
Secured Loan except that, following a default, such Collateral Obligation
becomes fully subordinated to other senior secured loans of the same Obligor and
is not entitled to any payments until such other senior secured loans are paid
in full.

“Fiscal Agency Agreement”:  The Fiscal Agency Agreement dated as of the Closing
Date among the Fiscal Agent, the Share Registrar and the Issuer, as amended from
time to time in accordance with the terms thereof.

“Fiscal Agent”:  State Street, in its capacity as Fiscal Agent under the Fiscal
Agency Agreement, and any successor thereto.

“Fixed Rate Obligation”:  Any Collateral Obligation that bears a fixed rate of
interest.

-25-



 

--------------------------------------------------------------------------------

 

“Floating Rate Notes”:  Any Secured Notes that bear interest at floating rates,
which on the Closing Date will consist of the Class A-1 Notes and the Class A-2
Notes.

“Floating Rate Obligation”:  Any Collateral Obligation that bears a floating
rate of interest.

“GAAP”:  The meaning specified in Section 6.3(j).

“Global Note”:  Any Regulation S Global Note or Rule 144A Global Note.

“Grant” or “Granted”:  To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm.  A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

“Group I Country”:  The Netherlands, Australia, New Zealand and the United
Kingdom.

“Group II Country”:  Germany, Ireland, Sweden and Switzerland.

“Group III Country”:  Austria, Belgium, Denmark, Finland, France, Iceland,
Liechtenstein, Luxembourg and Norway.

“Highest Ranking Class”:  Excluding the Class A-1 Notes, any outstanding Class
rated by S&P with respect to which there is no Priority Class (excluding the
Class A-1 Notes) that is outstanding.

“HMT”:  The meaning specified in Section 7.9(a)(xx)(A).

“Holder” or “holder”:  With respect to (i) any Secured Note, the Person whose
name appears on the Register as the registered holder of such Secured Note kept
at the offices of the Trustee, and, in the context of any risk involved in
purchasing, holding or transferring any of the Secured Notes or any
representation, warranty or covenant required or deemed to be made by an
investor in any of the Secured Notes, “Holder” or “holder” will include the
beneficial owner of such security, except as otherwise provided herein and
(ii) any Preferred Shares, the Person whose name appears on the Share Register
as the registered holder of such Preferred Shares.

“Holder AML Obligations”:  The meaning specified in Section 2.6(e).

“Incurrence Covenant”:  A covenant by any borrower to comply with one or more
financial covenants (including without limitation any covenant relating to a
borrowing base, asset valuation or similar asset-based requirement) only upon
the occurrence of certain actions of the borrower, including a debt issuance,
drawing a revolver, dividend payment, share purchase, merger, acquisition or
divestiture.

“Indenture”:  This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

“Independent”:  As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, manager, director or Person performing similar
functions.  “Independent” when used with respect to any accountant may include
an accountant who audits the books of such Person if in addition to satisfying
the criteria set forth above, the accountant is independent with respect to such
Person

-26-



 

--------------------------------------------------------------------------------

 

within the meaning of Rule 101 of the Code of Professional Conduct of the
American Institute of Certified Public Accountants.  For purposes of this
definition, no special member, manager, director or independent review party of
any Person will fail to be Independent solely because such Person acts as an
independent special member, independent manager, independent director or
independent review party thereof or of any such Person’s affiliates.

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

“Industry Diversity Measure”:  As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P Industry Classification, obtained by dividing (i) the aggregate
outstanding principal balance at such time of all Collateral Obligations (other
than Defaulted Obligations) issued by Obligors that belong to such S&P Industry
Classification by (ii) the aggregate outstanding principal balance at such time
of all Collateral Obligations (other than Defaulted Obligations).

“Information”:  S&P’s “Credit Estimate Information Requirements” dated April
2011, and any other available information S&P reasonably requests in order to
produce a credit estimate for a particular asset.

“Information Agent”:  The meaning specified in Section 14.16.

“Initial Rating”:  With respect to the Secured Notes, the rating or ratings, if
any, indicated in Section 2.3.

“Instrument”:  The meaning specified in Section 9‑102(a)(47) of the UCC.

“Interest Accrual Period”:  (i) With respect to the initial Payment Date (or, in
the case of a Re-Priced Class or a Class that is subject to Refinancing, the
first Payment Date following the Re-Pricing Date or the date of the Refinancing,
respectively), the period from and including the Closing Date (or, in the case
of (x) a Re-Pricing, the applicable Re-Pricing Date or (y) a Refinancing, the
date of such Refinancing) to but excluding such Payment Date; and (ii) with
respect to each succeeding Payment Date, the period from and including the
immediately preceding Payment Date to but excluding the following Payment Date
until the principal of the Securities is paid or made available for payment.  

“Interest Collection Subaccount”:  The meaning specified in Section 10.2(a).

“Interest Coverage Ratio”:  For any designated Class or Classes of Secured
Notes, as of any date of determination, the percentage derived from the
following equation:  (A – B) / C, where:

A = The Collateral Interest Amount as of such date of determination;

B = Amounts payable (or expected as of the date of determination to be
payable) on the following Payment Date as set forth in clauses (A) and (B)
(excluding any Base Management Fee waived by the Collateral Manager) in
Section 11.1(a)(i); and

C = Interest due and payable on the Secured Notes of such Class or Classes and
each Class of Secured Notes that rank senior to or pari passu with such Class or
Classes on such Payment Date.

“Interest Coverage Test”:  A test that is satisfied as of the Interest Coverage
Test Effective Date and any other date thereafter on which such test is required
to be determined hereunder if (i) the Interest Coverage Ratio for the Class A
Notes on such date is at least equal to the Required Interest Coverage Ratio or
(ii) the Class A Notes are no longer outstanding.

-27-



 

--------------------------------------------------------------------------------

 

“Interest Coverage Test Effective Date”:  The Determination Date relating to the
second Payment Date after the Closing Date.

“Interest Determination Date”:  The second London Banking Day preceding the
first day of each Interest Accrual Period.

“Interest Proceeds”:  With respect to any Collection Period or Determination
Date, without duplication, the sum of:

(i)all payments of interest and delayed compensation (representing compensation
for delayed settlement) received in Cash by the Issuer during the related
Collection Period on the Collateral Obligations and Eligible Investments,
including the accrued interest received in connection with a sale thereof during
the related Collection Period, less any such amount that represents Principal
Financed Accrued Interest;

(ii)all principal and interest payments received by the Issuer during the
related Collection Period on Eligible Investments purchased with Interest
Proceeds;

(iii)all amendment and waiver fees, late payment fees and other fees received by
the Issuer during the related Collection Period, except for those in connection
with (a) the lengthening of the maturity of the related Collateral Obligation or
(b) except with respect to call premiums or prepayment fees, the reduction of
the par amount of the related Collateral Obligation; provided that amendment and
waiver fees received by the Issuer in connection with a Specified Amendment will
be Principal Proceeds, in each case as determined by the Collateral Manager with
notice to the Trustee, the Fiscal Agent and the Collateral Administrator;

(iv)commitment fees and other similar fees received by the Issuer during such
Collection Period in respect of Revolving Collateral Obligations and Delayed
Drawdown Collateral Obligations;

(v)any amounts deposited in the Expense Reserve Account as specified in the
Issuer Order delivered pursuant to Section 3.1(a)(xi);

(vi)any amounts deposited in the Collection Account from the Expense Reserve
Account and/or the Ramp-Up Account that are designated as Interest Proceeds in
the sole discretion of the Collateral Manager pursuant to Section 10.3(c) or
Section 10.3(d), as applicable, in respect of the related Determination Date
and/or the Effective Date;

(vii)any contributions made to the Issuer which are designated as Interest
Proceeds as permitted by this Indenture; and

(viii)any amounts deposited in the Collection Account from the Interest Reserve
Account that are designated as Interest Proceeds in the sole discretion of the
Collateral Manager pursuant to Section 10.3(e);

provided that any amounts received in respect of any Defaulted Obligation
(including interest received on Defaulted Obligations and proceeds of Equity
Securities and other assets received by the Issuer in lieu of a current or prior
Defaulted Obligation or a portion thereof in connection with a workout,
restructuring or similar transaction of the obligor thereof) will constitute
Principal Proceeds (and not Interest Proceeds) until, so long as a such
Collateral Obligation remains a Defaulted Obligation, the aggregate of all
collections in respect of such Defaulted Obligation since it became a Defaulted
Obligation equals the Principal Balance of such Collateral Obligation at the
time it became a Defaulted Obligation; provided further, that capitalized
interest shall not constitute Interest Proceeds.  Notwithstanding the foregoing,
in the Collateral Manager’s sole discretion, Interest Proceeds may be classified
as Principal Proceeds; provided that such designation will not result in
non-payment of interest on any Class of Secured Notes.

-28-



 

--------------------------------------------------------------------------------

 

“Interest Rate”:  With respect to each Class of Secured Notes, the per annum
stated interest rate payable on such Class with respect to each Interest Accrual
Period equal to with respect to any Class of Floating Rate Notes, the Reference
Rate for such Interest Accrual Period plus the spread specified in Section 2.3;
provided that with respect to any Interest Accrual Period during which a
Re-Pricing has occurred, the applicable Interest Rate of any Re-Priced Class
shall reflect the applicable Re-Pricing Rate from, and including, the applicable
Re-Pricing Date.

“Interest Reserve Account”:  The trust account established pursuant to Section
10.3(e).

“Interest Reserve Amount”:  U.S.$0.

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time.

“ISDA Fallback Adjustment” means the spread adjustment, (which may be a positive
or negative value or zero) that would apply for derivative transactions
referencing the ISDA Definitions to be determined upon the occurrence of an
index cessation event with respect to the Benchmark for the applicable tenor.

“ISDA Fallback Rate” means the rate that would apply for derivatives
transactions referencing the ISDA Definitions to be effective upon the
occurrence of an index cessation date with respect to the Benchmark for the
applicable tenor excluding the applicable ISDA Fallback Adjustment.

“Investment Criteria”:  The criteria specified in Section 12.2(a).

“IRS”:  The U.S. Internal Revenue Service.

“Issuer”:  The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

“Issuer Order” and “Issuer Request”:  A written order or request (which may be a
standing order or request) dated and signed in the name of the Issuer or the
Co-Issuer or by a Responsible Officer of the Issuer or the Co-Issuer or by the
Collateral Manager by a Responsible Officer thereof, on behalf of the Issuer or
the Co-Issuer.

“Issuers”:  The Issuer and the Co-Issuer.

“Issuers’ Notice Agent”:  Any agent in the Borough of Manhattan, the City of
New York appointed by the Issuer or the Co-Issuer where notices and demands to
or upon the Issuer or the Co-Issuer, respectively, in respect of the Securities
or this Indenture may be served, which shall initially be CT Corporation.

“Junior Class”:  With respect to a particular Class of Secured Notes, (a) each
Class of Secured Notes that is subordinated to such Class and (b) the Preferred
Shares, as indicated in Section 2.3.

“Junior Mezzanine Notes”:  The meaning specified in Section 2.4.

“Libor”:  The London inter-bank offered rates.

“LIBOR”:  With respect to the Floating Rate Notes, for any Interest Accrual
Period will equal the greater of (i) zero and (ii)(a) the rate appearing on the
Reuters Screen for deposits with a term of three months; provided that LIBOR for
the first Interest Accrual Period will equal the rate determined by
interpolating between the rate appearing on the Reuters Screen for deposits with
a term of three (3) months and the rate appearing on the Reuters Screen for
deposits with a term of six (6) months or (b) if such rate is unavailable at the
time LIBOR is to be determined, LIBOR shall be determined on the basis of the
rates at which deposits in U.S. Dollars are offered by four major banks in the
London market selected by the Calculation Agent after consultation with the
Collateral Manager (the “Reference Banks”) at approximately 11:00 a.m., London
time, on the Interest Determination Date to prime banks

-29-



 

--------------------------------------------------------------------------------

 

in the London interbank market for a period approximately equal to such Interest
Accrual Period and an amount approximately equal to the Aggregate Outstanding
Amount of the Floating Rate Notes.  The Calculation Agent will request the
principal London office of each Reference Bank to provide a quotation of its
rate.  If at least two such quotations are provided, LIBOR shall be the
arithmetic mean of such quotations (rounded upward to the next higher
1/100).  If fewer than two quotations are provided as requested, LIBOR with
respect to such Interest Accrual Period will be the arithmetic mean of the rates
quoted by three major banks in New York, New York selected by the Calculation
Agent after consultation with the Collateral Manager at approximately 11:00
a.m., New York time, on such Interest Determination Date for loans in U.S.
Dollars to leading European banks for a term approximately equal to such
Interest Accrual Period and an amount approximately equal to the Aggregate
Outstanding Amount of the Floating Rate Notes.  If the Calculation Agent is
required but is unable to determine a rate in accordance with at least one of
the procedures described above, LIBOR will be LIBOR as determined on the
previous Interest Determination Date.

The Calculation Agent will not have any liability for (x) the selection of
Reference Banks or major banks in New York, New York whose quotations may be
used for purposes of calculating LIBOR or for the failure of any Reference Bank
or major bank to provide a quotation or (y) quotations received from such
Reference Banks or major banks, as applicable.

“LIBOR,” when used with respect to a Collateral Obligation, means the “libor”
rate determined in accordance with the terms of such Collateral Obligation, as
such rate may be modified or replaced in accordance with the terms of such
Collateral Obligation and all references to “LIBOR” with respect to such
Collateral Obligation shall mean such modified or replacement rate.

“Lien”:  Any grant of a security interest in, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing (including
any UCC financing statement or any similar instrument filed against a Person’s
assets or properties).

“Limited Liability Company Agreement”:  The Amended and Restated Limited
Liability Company Agreement of the Co-Issuer, between the sole member and the
independent manager, dated as of the Closing Date.

“Loan”:  Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.

“Loan Sale Agreements”:  The BDC Loan Sale Agreement and the Warehouse Loan Sale
Agreement.

“London Banking Day”:  A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

“Long Dated Obligation”:  Any Collateral Obligation, the stated maturity date of
which is extended to occur after the earliest Stated Maturity of any Secured
Note Outstanding pursuant to an amendment or modification of its terms following
its acquisition by the Issuer and any Additional Long Dated Obligation.

“Maintenance Covenant”:  A covenant by any borrower to comply with one or more
financial covenants (including without limitation any covenant relating to a
borrowing base, asset valuation or similar asset-based requirement) during each
reporting period, that exists regardless of whether or not such borrower has
taken any specified action and includes a covenant that applies only when the
related loan is funded.

“Majority”:  With respect to (a) any Class or Classes of Secured Notes, the
Holders of more than 50% of the Aggregate Outstanding Amount of the Secured
Notes of such Class or Classes, as applicable, and (b) the Preferred Shares, the
Holders of more than 50% of the Preferred Shares.

-30-



 

--------------------------------------------------------------------------------

 

“Margin Stock”:  “Margin Stock” as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into “Margin Stock”.

“Market Value”:  With respect to any loans or other assets, the amount
(determined by the Collateral Manager) equal to the product of the principal
amount thereof and the price (as a percentage of par) determined in the
following manner:

(i)the bid price determined by (A) the Loan Pricing Corporation, LoanX Inc.,
Markit Group Limited, Mergent, IDC or, in each case, any successor thereto or
(B) any other nationally recognized loan or bond pricing service selected by the
Collateral Manager (with notice to the Rating Agency); provided that, with
respect to this clause (B), consent to each such other nationally recognized
loan or bond pricing service has been obtained from a Majority of the
Controlling Class;

(ii)if the price described in clause (i) is not available or the Collateral
Manager makes a commercially reasonable determination that it does not reflect
the value of such Asset pursuant to the Collateral Manager’s valuation policy,
(A) the average of the bid prices determined by three Qualified Broker/Dealers
active in the trading of such asset that are Independent from each other and the
Issuer and the Collateral Manager or (B) if only two such bids can be obtained,
the lower of the bid prices of such two bids;

(iii)if the Market Value of an asset cannot be determined in accordance with
clause (i) or (ii) above, then the Market Value shall be the Appraised Value;
provided that the Appraised Value of such Collateral Obligation has been
obtained or updated within the immediately preceding four months;

(iv)if a price or such bid described in clause (i), (ii) or (iii) is not
available, then the Market Value of an asset will be the lowest of (x) such
asset’s S&P Recovery Rate, (y) the price at which the Collateral Manager
reasonably believes such asset could be sold in the market within 30 days, as
certified by the Collateral Manager to the Trustee and determined by the
Collateral Manager consistent with the manner in which it would determine the
market value of an asset for purposes of other funds or accounts managed by it
and (z) if such asset is an S&P CCC Collateral Obligation which is included in
the CCC Excess, 70% of its principal balance; or

(v)if the Market Value of any loan or other asset is not determined in
accordance with clauses (i)- (iv) above, then such Market Value shall be deemed
zero until such determination is made in accordance with clauses (i), (ii),
(iii) or (iv) above.

“Material Change”:  An event that occurs with respect to a Collateral Obligation
upon the occurrence of any of the following (a) non-payment of interest or
principal, (b) the rescheduling of any interest or principal, (c) any covenant
breach, (d) any restructuring of debt with respect to the Obligor of such
Collateral Obligation, (e) the addition of payment in kind terms, change in
maturity date or any change in coupon rates and (f) the occurrence of the
significant sale or acquisition of assets by the Obligor.

“Material Covenant Default”:  A default by an Obligor with respect to any
Collateral Obligation, and subject to any grace periods contained in the related
Underlying Document, that gives rise to the right of the lender(s) thereunder to
accelerate the principal of such Collateral Obligation.

“Maturity”:  With respect to any Security, the date on which the unpaid
principal of such Security becomes due and payable as therein or herein
provided, whether at the Stated Maturity (if applicable) or by acceleration,
redemption or otherwise.

“Measurement Date”:  (i) Any day on which a purchase of a Collateral Obligation
occurs, (ii) any Determination Date, (iii) the date as of which the information
in any Monthly Report is calculated, (iv) with five (5) Business Days’ prior
written notice, any Business Day requested by the Rating Agency and (v) the
Effective Date.

“Member State”:  Any member state of the European Union.

-31-



 

--------------------------------------------------------------------------------

 

“Memorandum and Articles”:  The Amended and Restated Memorandum and Articles of
Association of the Issuer, as originally adopted and as amended and restated
from time to time in accordance with their terms.

“Minimum Denominations”:  As defined in Section 2.3.

“Minimum Weighted Average Coupon Test”:  The test that will be applicable at any
time on or after the S&P CDO Monitor Election Date and will be satisfied on any
date of determination if the Weighted Average Coupon equals or exceeds 7.00%.

“Minimum Weighted Average Floating Spread Test”:  The test that will be
applicable at any time on or after the S&P CDO Monitor Election Date and will be
satisfied on any date of determination if the Weighted Average Floating Spread
equals or exceeds the S&P Minimum Weighted Average Floating Spread selected by
the Collateral Manager in connection with the S&P CDO Monitor Test.

“Minimum Weighted Average S&P Recovery Rate Test”:  The test that will be
applicable at any time on or after the S&P CDO Monitor Election Date and will be
satisfied on any date of determination if the Weighted Average S&P Recovery Rate
for the Highest Ranking Class equals or exceeds the S&P Minimum Weighted Average
Recovery Rate for such Class of Secured Notes selected by the Collateral Manager
in connection with the definition of S&P CDO Monitor.

“Money”:  The meaning specified in Section 1‑201(24) of the UCC.

“Monthly Report”:  The meaning specified in Section 10.7(a).

“Monthly Report Determination Date”:  The meaning specified in Section 10.7(a).

“Moody’s”:  Moody’s Investors Service, Inc. and any successor in interest
thereto.

“Moody’s Equivalent Diversity Score”:  A single number that indicates collateral
concentration in terms of both issuer and industry concentration, calculated as
set forth in Schedule 5 hereto.

“Moody’s Equivalent Weighted Average Rating Factor”:  The number (rounded up to
the nearest whole number) determined by:

(a)summing the products of (i) the Principal Balance of each Collateral
Obligation (excluding Equity Securities and Defaulted Obligations) multiplied by
(ii) the Moody’s Equivalent Rating Factor (as described below) of such
Collateral Obligation; and

(b)dividing such sum by the Aggregate Principal Balance of all such Collateral
Obligations.

The “Moody’s Equivalent Rating Factor” for each Collateral Obligation, is the
number set forth in the table below opposite the S&P Rating of such Collateral
Obligation.



-32-



 

--------------------------------------------------------------------------------

 

S&P Rating

Moody’s Equivalent Rating Factor

S&P Rating

Moody’s Equivalent Rating Factor

 

1

BB+

940

AA+

10

BB

1,350

AA

20

BB-

1,766

AA-

40

B+

2,220

A+

70

B

2,720

A

120

B-

3,490

A-

180

CCC+

4,770

BBB+

260

CCC

6,500

BBB

360

CCC-

8,070

BBB-

610

CC or lower or SD

10,000

“Moody’s Rating”:  With respect to any Collateral Obligation, the rating
determined pursuant to Schedule 3 hereto.

“Moody’s Senior Secured Loan”:  The meaning specified in Schedule 3 (or such
other schedule provided by Moody’s to the Issuer, the Trustee and the Collateral
Manager).

“Net Exposure Amount”:  As of the applicable Cut-Off Date, with respect to any
Substitute Collateral Obligation which is a Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation, the lesser of (i) the aggregate amount
of the then unfunded funding obligations thereunder, and (ii) the amount
necessary to cause, upon completion of such substitution on the applicable
Cut-Off Date, the amount of funds on deposit in the Revolver Funding Account to
be at least equal to the sum of the unfunded funding obligations under all
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations
then included in the Assets.

“Non-Call Period”:  The period from and including the Closing Date to but
excluding the Payment Date in May 2021.

“Non-Emerging Market Obligor”:  An Obligor that is Domiciled in (a) the United
States or Canada, (b) any country that has a foreign currency issuer credit
rating of at least “AA-” by S&P, or (c) a Tax Jurisdiction.

“Non-Permitted ERISA Holder”:  As defined in Section 2.12(c).

“Non-Permitted Holder”:  As defined in Section 2.12(b).

“Note Interest Amount”:  With respect to any Class of Secured Notes and any
Payment Date, the amount of interest for the related Interest Accrual Period
payable in respect of each U.S.$100,000 of outstanding principal amount of such
Class of Secured Notes.

“Note Payment Sequence”:  The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:

(i)to the payment of principal of the Class A‑1 Notes until the Class A-1 Notes
have been paid in full; and

(ii)to the payment of principal of the Class A-2 Notes until the Class A-2 Notes
have been paid in full;

provided that, in connection with any Tax Redemption, Optional Redemption or
Clean-Up Call Redemption, Holders of 100% of the Aggregate Outstanding Amount of
any Class of Secured Notes may elect to receive less than 100% of the Redemption
Price that would otherwise be payable to the Holders of such Class of Secured
Notes.

-33-



 

--------------------------------------------------------------------------------

 

“Notes”:  The Secured Notes.

“Notice of Substitution”:  The meaning specified in Section 12.3(a)(ii).

“NRSRO”:  Any nationally recognized statistical rating organization, other than
the Rating Agency.

“NRSRO Certification”:  A certification executed by a NRSRO in favor of the
Issuer and the Information Agent that states that such NRSRO has provided the
Issuer with the appropriate certifications under Exchange Act
Rule 17g-5(a)(3)(iii)(B) and that such NRSRO has access to the 17g-5 Website.

“Obligor”:  With respect to any Collateral Obligation, any Person or Persons
obligated to make payments pursuant to or with respect to such Collateral
Obligation, including any guarantor thereof, but excluding, in each case, any
such Person that is an obligor or guarantor that is in addition to the primary
obligors or guarantors with respect to the assets, cash flows or credit on which
the related Collateral Obligation is principally underwritten.

“Obligor Diversity Measure”:  As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each Obligor, obtained by dividing (i) the aggregate outstanding principal
balance at such time of all Collateral Obligations (other than Defaulted
Obligations) issued by such Obligor by (ii) the aggregate outstanding principal
balance at such time of all Collateral Obligations (other than Defaulted
Obligations).

“OFAC”:  The meaning specified in Section 7.9(a)(xx)(A).

“Offer”:  As defined in Section 10.8(c).

“Offering”:  The offering of any Secured Notes pursuant to the relevant Offering
Circular.

“Offering Circular”:  Each offering circular relating to the offer and sale of
the Secured Notes, including any supplements thereto.

“Officer”:  (a) With respect to the Issuer and any corporation, any director,
the Chairman of the Board of Directors, the President, any Vice President, the
Secretary, an Assistant Secretary, the Treasurer or an Assistant Treasurer of
such entity or any Person authorized by such entity, including, for the
avoidance of doubt, any duly appointed attorney-in-fact of the Issuer, (b) with
respect to the Co-Issuer and any limited liability company, any managing member
or manager thereof or any person to whom the rights and powers of management
thereof are delegated in accordance with the limited liability company agreement
of such limited liability company and (c) with respect to the Collateral
Manager, any manager or member of the Collateral Manager or any duly authorized
officer of the Collateral Manager with direct responsibility for the
administration of the Collateral Management Agreement and this Indenture and
also, with respect to a particular matter, any other duly authorized officer of
the Collateral Manager to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.

“Opinion of Counsel”:  A written opinion addressed to the Trustee and, if
required by the terms hereof, the Rating Agency, in form and substance
reasonably satisfactory to the Trustee (and, if so addressed, the Rating
Agency), of a nationally or internationally recognized and reputable law firm
one or more of the partners of which are admitted to practice, before the
highest court of any State of the United States or the District of Columbia (or
the Cayman Islands, in the case of an opinion relating to the laws of the Cayman
Islands), which law firm, as the case may be, may, except as otherwise expressly
provided herein, be counsel for the Issuer, and which law firm, as the case may
be, shall be reasonably satisfactory to the Trustee.  Whenever an Opinion of
Counsel is required hereunder, such Opinion of Counsel may rely on opinions of
other counsel who are so admitted and so satisfactory, which opinions of other
counsel shall accompany such Opinion of Counsel and shall be addressed to the
Trustee (and, if required by the terms hereof, the Rating Agency) or shall state
that the Trustee (and, if required by the terms hereof, the Rating Agency) shall
be entitled to rely thereon.

“Optional Preferred Shares Redemption”:  The meaning specified in
Section 9.2(j).

-34-



 

--------------------------------------------------------------------------------

 

“Optional Redemption”:  A redemption of the Secured Notes in accordance with
Section 9.2.

“ORCC”:  Owl Rock Capital Corporation, a Maryland corporation.

“ORCC Financing Subsidiary”:  ORCC Financing II LLC, a Delaware limited
liability company.

“Organizational Documents”:  With respect to (a) the Issuer, its Memorandum and
Articles and (b) the Co-Issuer, its Certificate of Formation and Limited
Liability Company Agreement, in each case, as originally executed and as
supplemented, amended and restated from time to time in accordance with their
terms.

“Other Plan Law”:  Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.

“Outstanding”:  With respect to:

(a)the Secured Notes or the Secured Notes of any specified Class, as of any date
of determination, all of the Secured Notes or all of the Secured Notes of such
Class, as the case may be, theretofore authenticated and delivered under this
Indenture except:

(i)Secured Notes theretofore canceled by the Trustee or delivered to the Trustee
for cancellation in accordance with the terms of Section 2.10 or registered in
the Register on the date this Indenture is discharged in accordance with the
terms of Section 4.1;

(ii)Secured Notes or portions thereof for whose payment or redemption funds in
the necessary amount have been theretofore irrevocably deposited with the
Trustee or any Paying Agent in trust for the Holders of such Secured Notes
pursuant to Section 4.1(a)(i)(B); provided that if such Secured Notes or
portions thereof are to be redeemed or prepaid, as applicable, notice of such
redemption has been duly given pursuant to this Indenture or provision therefor
satisfactory to the Trustee has been made;

(iii)Secured Notes in exchange for or in lieu of which other Secured Notes have
been authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Secured Notes are held by
a “protected purchaser” (within the meaning of Section 8‑303 of the UCC); and

(iv)Secured Notes alleged to have been mutilated, destroyed, lost or stolen for
which replacement Secured Notes have been issued as provided in Section 2.7; and

(b)Preferred Shares, all of such Preferred Shares shown as issued and
outstanding in the Share Register;

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (a) Securities owned by the Issuer or the
Co-Issuer or (only in the case of a vote on (i) the removal of the Collateral
Manager for Cause or (ii) the waiver of any event constituting Cause) Collateral
Manager Securities shall be disregarded and deemed not to be Outstanding, except
that, in determining whether the Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent or waiver, only
Securities that a Trust Officer of the Trustee actually knows to be so owned
shall be so disregarded and (b) Securities so owned that have been pledged in
good faith shall be regarded as Outstanding if the pledgee establishes to the
reasonable satisfaction of the Trustee the pledgee’s right so to act with
respect to such Securities and that the pledgee is not one of the Persons
specified above.

“Overcollateralization Ratio”:  With respect to any specified Class or Classes
of Secured Notes as of any date of determination, the percentage derived
from:  (i) the Adjusted Collateral Principal Amount on such date divided by
(ii) the Aggregate Outstanding Amount on such date of the Secured Notes of such
Class or Classes, each Priority Class of Secured Notes and each Pari Passu Class
of Secured Notes.

-35-



 

--------------------------------------------------------------------------------

 

“Overcollateralization Ratio Test”:  A test that is satisfied as of the
Effective Date and any other date thereafter on which such test is required to
be determined hereunder, if (i) the Overcollateralization Ratio for the Class A
Notes on such date is at least equal to the Required Overcollateralization Ratio
or (ii) the Class A Notes are no longer outstanding.

“Pari Passu Class”:  With respect to any specified Class of Securities, each
Class of Securities that ranks pari passu to such Securities, as indicated in
Section 2.3.

“Partial Refinancing Interest Proceeds”:  In connection with a Refinancing in
part by Class of one or more Classes of Secured Notes, with respect to each such
Class, Interest Proceeds up to the amount of accrued and unpaid interest on such
Class, but only to the extent that such Interest Proceeds would be available
under the Priority of Payments to pay accrued and unpaid interest on such Class
on the date of a Refinancing of such Class (or, in the case of a Refinancing
occurring on a date other than a Payment Date, only to the extent that such
Interest Proceeds would be available under the Priority of Payments to pay
accrued and unpaid interest on such Class on the next Payment Date, taking into
account Scheduled Distributions on the Assets that are expected to be received
on or prior to the next Determination Date).

“Participation Interest”:  A participation interest in a loan originated by a
bank or financial institution that, at the time of acquisition, or the Issuer’s
commitment to acquire the same, satisfies each of the following
criteria:  (i) the loan underlying such participation would constitute a
Collateral Obligation were it acquired directly, (ii) the Selling Institution is
a lender on the loan, (iii) the aggregate participation in the loan granted by
such Selling Institution to any one or more participants does not exceed the
principal amount or commitment with respect to which the Selling Institution is
a lender under such loan, (iv) such participation does not grant, in the
aggregate, to the participant in such participation a greater interest than the
Selling Institution holds in the loan or commitment that is the subject of the
participation, (v) the entire purchase price for such participation is paid in
full (without the benefit of financing from the Selling Institution or its
affiliates (excluding any financing in the form of Securities)) at the time of
the Issuer’s acquisition (or, to the extent of a participation in the unfunded
commitment under a Revolving Collateral Obligation or Delayed Drawdown
Collateral Obligation, at the time of the funding of such loan), (vi) the
participation provides the participant all of the economic benefit and risk of
the whole or part of the loan or commitment that is the subject of the loan
participation and (vii) such participation is documented under an LSTA, a Loan
Market Association or a similar agreement standard for loan participation
transactions among institutional market participants.  For the avoidance of
doubt, a Participation Interest shall not include a sub-participation interest
in any loan.

“Paying Agent”:  Any Person authorized by the Issuers to pay the principal of or
interest on any Notes on behalf of the Issuers as specified in Section 7.2.

“Payment Account”:  The payment account of the Trustee established pursuant to
Section 10.3(a).

“Payment Date”:  The 20th day of February, May, August and November of each year
(or, if such day is not a Business Day, the next succeeding Business Day)
(together with any Redemption Date (other than a Redemption Date in connection
with a redemption of Secured Notes in part by Class not occurring on a regularly
scheduled Payment Date)), commencing on the Payment Date in November 2020;
provided that (x) the final scheduled Payment Date will be the Stated Maturity
(subject to any earlier payment or redemption of the Secured Notes) and (y) for
purposes of the Priority of Payments, the Redemption Date with respect to a
Clean-Up Call Redemption will be deemed to be a Payment Date.

“PBGC”:  The United States Pension Benefit Guaranty Corporation.

“Permitted Deferrable Obligation”:  Any Deferrable Obligation that by the terms
of the related Underlying Document carries a current cash pay interest rate of
not less than (a) in the case of a Floating Rate Obligation, the Reference Rate
plus 1.00% per annum or (b) in the case of a Fixed Rate Obligation, the
zero-coupon swap rate in a fixed/floating interest rate swap with a term equal
to five years at the time the Issuer committed to purchase such Deferrable
Obligation.

-36-



 

--------------------------------------------------------------------------------

 

“Permitted Liens”:  With respect to the Assets:  (i) security interests, liens
and other encumbrances created pursuant to the Transaction Documents, (ii) with
respect to agented Collateral Obligations, security interests, liens and other
encumbrances in favor of the lead agent, the collateral agent or the paying
agent on behalf of all holders of indebtedness of such Obligor under the related
facility and (iii) with respect to any Equity Security, any security interests,
liens and other encumbrances granted on such Equity Security to secure
indebtedness of the related Obligor and/or any security interests, liens and
other rights or encumbrances granted under any governing documents or other
agreement between or among or binding upon the Issuer as the holder of equity in
such Obligor.

“Permitted Offer”:  An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting of (x) cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest or (y) other debt obligations that rank pari passu or senior to
the debt obligation being exchanged which have a face amount equal to or greater
than the full face amount of the debt obligation being exchanged and are
eligible to be Collateral Obligations plus any accrued and unpaid interest in
cash (or any combination of (x) and (y)) and (ii) as to which the Collateral
Manager has determined in its reasonable commercial judgment that the offeror
has sufficient access to financing to consummate the Offer.

“Person”:  An individual, company, corporation (including a business trust),
partnership, limited liability company, joint venture, association, joint stock
company, statutory trust, trust (including any beneficiary thereof),
unincorporated association or government or any agency or political subdivision
thereof.

“Placement Agency Agreement”: The Placement Agency Agreement dated as of May 28,
2020, by and among the Issuers and the Placement Agent relating to the purchase
of the Notes specified therein, as amended from time to time.

“Placement Agent”: Natixis Securities Americas LLC, in its capacity as the
Placement Agent of the Notes under the Placement Agency Agreement.

“Plan Asset Regulation”:  The regulation promulgated by the United States
Department of Labor at 29 C.F.R. Section 2510.3-101, as modified by Section
3(42) of ERISA.

“Portfolio Company”:  Any company that is controlled by the Collateral Manager,
an Affiliate thereof, or an account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof.

“Post-Reinvestment Period Settlement Obligation”:  The meaning specified in
Section 12.2(b).

“Post-Transition S&P CCC Collateral Obligation”:  A Collateral Obligation that,
at the time the Issuer committed to purchase such Collateral Obligation, has an
application to S&P for a credit estimate pending and that, upon the provision of
such credit estimate (after the acquisition of such Collateral Obligation by the
Issuer), becomes an S&P CCC Collateral Obligation.

“Preferred Shares”:  186,900 of preferred shares of the Issuer, U.S.$0.0001 par
value per share issued pursuant to the Memorandum and Articles on the Closing
Date (including any additional Preferred Shares issued pursuant to the
Memorandum and Articles and in compliance with the terms hereof), recorded as
issued and Outstanding in the Share Register.

“Preferred Shares Payment Account”:  The account established under the Fiscal
Agency Agreement.

“Principal Balance”:  Subject to Section 1.3, with respect to (a) any Asset
other than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth herein) any undrawn commitments
that have not been irrevocably reduced or withdrawn

-37-



 

--------------------------------------------------------------------------------

 

with respect to such Revolving Collateral Obligation or Delayed Drawdown
Collateral Obligation; provided that for all purposes the Principal Balance of
(1) any Equity Security or interest only strip shall be deemed to be zero and
(2) any Defaulted Obligation that is not sold or terminated within three years
after becoming a Defaulted Obligation shall be deemed to be zero.

“Principal Collection Subaccount”:  The meaning specified in Section 10.2(a).

“Principal Financed Accrued Interest”:  With respect to (a) any Collateral
Obligation owned or purchased by the Issuer on the Closing Date, any unpaid
interest on such Collateral Obligation that accrued prior to the Closing Date
that was owing to the Issuer and remained unpaid as of the Closing Date and (b)
any Collateral Obligation purchased after the Closing Date, the amount of
Principal Proceeds, if any, applied towards the purchase of accrued interest on
such Collateral Obligation.

“Principal Proceeds”:  With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any other amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture.

“Priority Category”:  With respect to any Collateral Obligation, the applicable
category listed in the table under the heading “Priority Category” in Section
1(b) of Schedule 4.

“Priority Class”:  With respect to any specified Class of Securities, each Class
of Securities that ranks senior to such Class, as indicated in Section 2.3.

“Priority of Payments”:  The meaning specified in Section 11.1(a).

“Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding or procedure.

“Proposed Portfolio”:  The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

“Purchase and Substitution Limit”:  The meaning specified in Section 12.3(c).

“QIB”:  A Qualified Institutional Buyer.

“QIB/QP”:  Any Person that, at the time of its acquisition, purported
acquisition or proposed acquisition of Notes is both a Qualified Institutional
Buyer and a Qualified Purchaser.

“QP”:  A Qualified Purchaser.

“Qualified Broker/Dealer”:  Any of Bank of America Securities; The Bank of
Montreal; The Bank of New York Mellon; Barclays Bank plc; BNP Paribas; Canadian
Imperial Bank of Commerce; Citibank, N.A.; Credit Agricole S.A.; Credit Suisse;
Deutsche Bank AG; Goldman Sachs & Co.; HSBC Bank; Imperial Capital LLC;
Jefferies & Company, Inc.; JPMorgan Chase Bank, N.A.; KeyBank National
Association; Lloyds TSB Bank; Merrill Lynch, Pierce, Fenner & Smith
Incorporated; Morgan Stanley & Co.; Natixis; Royal Bank of Canada; The Royal
Bank of Scotland plc; Société Générale; SunTrust Bank, Inc.; The
Toronto-Dominion Bank; UBS AG; U.S. Bank National Association; Wells Fargo Bank,
National Association.

“Qualified Institutional Buyer”:  The meaning specified in Rule 144A under the
Securities Act.

“Qualified Purchaser”:  The meaning specified in Section 2(a)(51) of the 1940
Act and Rule 2a51‑2 or 2a51-3 under the 1940 Act.

“Ramp-Up Account”:  The account established pursuant to Section 10.3(c).

-38-



 

--------------------------------------------------------------------------------

 

“Rating Agency”:  S&P, so long as any Secured Notes are rated thereby, or, with
respect to the Secured Notes or the Collateral Obligations, as applicable, if at
any time S&P ceases to provide rating services with respect to debt obligations,
any other nationally recognized investment rating agency selected by the Issuer
(or the Collateral Manager on behalf of the Issuer).  If at any time S&P ceases
to be the Rating Agency, references to rating categories of such entity herein
shall be deemed instead to be references to the equivalent categories (as
determined by the Collateral Manager) of such other rating agency as of the most
recent date on which such other rating agency and S&P published ratings for the
type of obligation in respect of which such alternative rating agency is used.

“Record Date”:  With respect to the Securities, the date 15 days prior to the
applicable Payment Date.

“Redemption Assets”:  Collectively, the Collateral Obligations and Eligible
Investments.

“Redemption Date”:  Any Business Day specified for a redemption of Securities
pursuant to Article IX (other than a Special Redemption).

“Redemption Price”:  (a) For each Secured Note to be redeemed or sold and
transferred in connection with an Optional Redemption, Re-Pricing, Clean-Up Call
Redemption or Tax Redemption (x) 100% of the Aggregate Outstanding Amount of
such Secured Notes, plus (y) accrued and unpaid interest (including any
defaulted interest) thereon to the Redemption Date or Re-Pricing Date, as
applicable; provided that, in connection with any Tax Redemption, Optional
Redemption or Clean-Up Call Redemption, holders of 100% of the Aggregate
Outstanding Amount of any such Class of Secured Notes may elect to receive less
than 100% of the Redemption Price that would otherwise be payable to the Holders
of such Class of Secured Notes and (b) for each Preferred Share, its
proportional share (based on the Aggregate Outstanding Amount of such Preferred
Shares) of the amount of the proceeds of the Assets remaining after giving
effect to the Optional Redemption, Clean-Up Call Redemption or Tax Redemption of
the Secured Notes in whole or after all of the Secured Notes have been repaid in
full and payment in full of (and/or creation of a reserve for) all expenses
(including, unless waived by the Collateral Manager all Collateral Management
Fees and Administrative Expenses) of the Issuers.

“Reference Rate”:  With respect to (a) Floating Rate Notes, the greater of
(x) zero and (y) the Benchmark and (b) Floating Rate Obligations, the reference
rate applicable to such Floating Rate Obligations calculated in accordance with
the related Underlying Documents.

“Reference Rate Amendment”:  A supplemental indenture to be executed by the
Issuers and the Trustee at the direction of the Collateral Manager to elect a
Benchmark with respect to the Floating Rate Notes (and make related changes
advisable or necessary in the judgment and as determined by the Collateral
Manager to implement the use of such replacement rate) pursuant to
Section 8.1(a)(xxiv).

“Reference Rate Floor Obligation”:  As of any date of determination, a Floating
Rate Obligation (a) the interest in respect of which is paid based on a
reference rate corresponding to the Reference Rate then applicable to the
Floating Rate Notes and (b) that provides that such reference rate is (in
effect) calculated as the greater of (i) a specified “floor” rate per annum and
(ii) the value of such reference rate for the applicable interest period for
such Collateral Obligation.

“Reference Time”:  With respect to any determination of the Benchmark means (1)
if the Benchmark is LIBOR, 11:00 a.m. (London time) on the day that is two
London Banking Days preceding the date of such determination, and (2) if the
Benchmark is not LIBOR, the time determined by the Collateral Manager in
accordance with the Benchmark Replacement Conforming Changes.

“Refinancing”:  The meaning specified in Section 9.2(c).

“Refinancing Proceeds”:  The net Cash proceeds from a Refinancing.

“Regional Diversity Measure”:  As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P Region Classification, obtained by dividing (i) the

-39-



 

--------------------------------------------------------------------------------

 

aggregate outstanding principal balance at such time of all Collateral
Obligations (other than Defaulted Obligations) issued by Obligors that belong to
such S&P Region Classification by (ii) the aggregate outstanding principal
balance at such time of all Collateral Obligations (other than Defaulted
Obligations).

“Register” and “Registrar”:  The respective meanings specified in
Section 2.6(a).

“Registered”:  In registered form for U.S. federal income tax purposes and
issued after July 18, 1984.

“Regulation S”:  Regulation S, as amended, under the Securities Act.

“Regulation S Global Note”:  The meaning specified in Section 2.2(b)(i).

“Reinvestment Period”:  The period from and including the Closing Date to and
including the earliest of (i) the Payment Date in November 2021, (ii) the date
of the acceleration of the Maturity of any Class of Secured Notes pursuant to
Section 5.2, (iii) the date on which the Collateral Manager has delivered
written notice to the Trustee, the Fiscal Agent and the Rating Agency that it
has reasonably determined that it can no longer reinvest in additional
Collateral Obligations in accordance with the terms hereof and the Collateral
Management Agreement in connection with a Special Redemption pursuant to clause
(i) of the definition of “Special Redemption,” (iv) the date of any Tax
Redemption and (v) the date of any Clean-Up Call Redemption.

“Reinvestment Target Par Balance”:  As of any date of determination, the Target
Initial Par Amount minus the amount of any reduction in the Aggregate
Outstanding Amount of the Securities through the payment of Principal Proceeds
plus the aggregate amount of Principal Proceeds received by the Issuer from the
issuance of any additional Secured Notes, Junior Mezzanine Notes or Preferred
Shares (after giving effect to such issuance of any Additional Securities).

“Relevant Governmental Body”:  The Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Re-Priced Class”:  The meaning specified in Section 9.7(a).

“Re-Pricing”:  The meaning specified in Section 9.7(a).

“Re-Pricing Date”:  The meaning specified in Section 9.7(b).

“Re-Pricing Eligible Notes”:  The Class A-1 Notes and the Class A-2 Notes.

“Re-Pricing Intermediary”:  The meaning specified in Section 9.7(a).

“Re-Pricing Rate”:  The meaning specified in Section 9.7(b)(i).

“Required Interest Coverage Ratio”:  For the Class A Notes, 120.00%.

“Required Overcollateralization Ratio”:  For the Class A Notes, 163.57%.

“Requirements”:  Any international, federal, state, or local statutes, treaties,
conventions, laws, regulations, ordinances, rules, judgments, codes, rules of
common law, orders (including consent orders), decrees, approvals, directives,
requirements, or other governmental restrictions.

“Resolution”:  With respect to the Issuer, a resolution of the board of
directors of the Issuer duly appointed by the shareholders of the Issuer or
otherwise duly appointed from time to time and, with respect to the Co-Issuer, a
duly passed resolution of the manager or the member of the Co-Issuer.

-40-



 

--------------------------------------------------------------------------------

 

“Responsible Officer”:  With respect to any Person, any duly authorized
director, officer or manager of such Person with direct responsibility for the
administration of the applicable agreement and also, with respect to a
particular matter, any other duly authorized director, officer or manager of
such Person to whom such matter is referred because of such director’s,
officer’s or manager’s knowledge of and familiarity with the particular
subject.  Each party may receive and accept a certification of the authority of
any other party as conclusive evidence of the authority of any Person to act,
and such certification may be considered as in full force and effect until
receipt by such other party of written notice to the contrary.

“Restricted Trading Period”:  The period during which (a) the S&P rating of any
of the Class A Notes is one or more sub-categories below its rating on the
Closing Date and (b) after giving effect to any sale (and any related
reinvestment) or purchase of the relevant Collateral Obligation, (i) the
aggregate principal balance of all Collateral Obligations plus, without
duplication, amounts on deposit in the Principal Collection Subaccount
(including to the extent such amounts have been designated for application as
Principal Proceeds in connection with a contribution to the Issuer) and the
Ramp-Up Account will be less than the Reinvestment Target Par Balance or (ii)(A)
any of the Coverage Tests are not satisfied or (B) solely with respect to any
purchase or reinvestment of sale proceeds, the Collateral Quality Test is not
satisfied, or if any test thereof is not satisfied, the level of compliance with
such test is not maintained or improved unless with respect to any proposed sale
of a Collateral Obligation, after giving effect to such sale and application of
proceeds on the next succeeding Payment Date such Coverage Tests will be
satisfied; provided that such period will not be a Restricted Trading Period (so
long as the S&P rating of the Class A Notes has not been further downgraded,
withdrawn or put on watch for potential downgrade) upon the direction of the
Issuer with the consent of a Majority of the Class A-1 Notes.

“Retention Holder”:  ORCC.

“Reuters Screen”:  Reuters Page LIBOR01 (or such other page that may replace
that page on such service for the purpose of displaying comparable rates) as
reported by Bloomberg Financial Markets Commodities News (or any successor
thereto) as of 11:00 a.m., London time, on the Interest Determination Date.

“Revolver Funding Account”:  The meaning specified in Section 10.4.

“Revolving Collateral Obligation”:  Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities (but excluding secured letters of
credit), unfunded commitments under specific facilities and other similar loans
and investments) that by its terms may require one or more future advances to be
made to the borrower by the Issuer; provided that any such Collateral Obligation
will be a Revolving Collateral Obligation only until all commitments to make
advances to the borrower expire or are terminated or irrevocably reduced to
zero.

“Rule 144A”:  Rule 144A, as amended, under the Securities Act.

“Rule 144A Global Note”:  The meaning specified in Section 2.2(b)(ii).

“Rule 144A Information”:  The meaning specified in Section 7.15.

“Rule 17g-5”:  The meaning specified in Section 14.16.

“S&P”:  S&P Global Ratings, a nationally recognized statistical rating
organization comprised of:  (a) a separately identifiable business unit within
Standard & Poor’s Financial Services LLC, a Delaware limited liability company
wholly owned by S&P Global Inc.; and (b) the credit ratings business operated by
various other subsidiaries that are wholly-owned, directly or indirectly, by S&P
Global Inc.; and, in each case, any successor thereto.

“S&P CCC Collateral Obligation”:  A Collateral Obligation (other than a
Defaulted Obligation) with an S&P Rating of “CCC+” or lower.

-41-



 

--------------------------------------------------------------------------------

 

“S&P CDO Monitor”:  The dynamic, analytical computer model developed by S&P and
used to calculate the default frequency in terms of the amount of debt assumed
to default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable S&P Minimum Weighted Average
Recovery Rate) and S&P’s proprietary corporate default studies, as may be
amended by S&P from time to time upon notice to the Issuer, the Trustee, the
Collateral Manager and the Collateral Administrator.  Each S&P CDO Monitor will
be chosen by the Collateral Manager (with notice to the Collateral
Administrator) and associated with either (x) an S&P Minimum Weighted Average
Recovery Rate and an S&P Minimum Weighted Average Floating Spread from Section 2
of Schedule 4 or (y) an S&P Minimum Weighted Average Recovery Rate and an S&P
Minimum Weighted Average Floating Spread confirmed by S&P, provided that as of
any date of determination the Weighted Average S&P Recovery Rate for the Highest
Ranking Class equals or exceeds the S&P Minimum Weighted Average Recovery Rate
for such Class chosen by the Collateral Manager and the Weighted Average
Floating Spread equals or exceeds the S&P Minimum Weighted Average Floating
Spread chosen by the Collateral Manager.  The model version of the S&P CDO
Monitor is available at https://www.sp.sfproducttools.com.

“S&P CDO Monitor Election Date”:  The date specified by the Collateral Manager,
at any time after the Closing Date upon at least five (5) Business Days’ prior
written notice to S&P, the Trustee and the Collateral Administrator, evidencing
the Collateral Manager’s election to utilize the S&P CDO Monitor in determining
compliance with the S&P CDO Monitor Test.

“S&P CDO Monitor Test”:  A test that will be satisfied on any date of
determination (following receipt, at any time on or after the S&P CDO Monitor
Election Date, by the Issuer and the Collateral Administrator of the
Class Break-even Default Rates for each S&P CDO Monitor input file (in
accordance with the definition of “Class Break-even Default Rate”)) if, after
giving effect to a proposed sale or purchase of an additional Collateral
Obligation, the Class Default Differential of the Highest Ranking Class of the
Proposed Portfolio is positive.  The S&P CDO Monitor Test will be considered to
be improved if the Class Default Differential of the Proposed Portfolio that is
not positive is greater than the corresponding Class Default Differential of the
Current Portfolio.

“S&P Collateral Value”:  With respect to any Defaulted Obligation or Long Dated
Obligation, the lesser of (i) the S&P Recovery Amount of such Defaulted
Obligation or Long Dated Obligation, as applicable, as of the relevant
Measurement Date and (ii) the Market Value of such Defaulted Obligation or Long
Dated Obligation, as applicable, as of the relevant Measurement Date.

“S&P Industry Classification”:  The S&P Industry Classifications set forth in
Schedule 2 hereto, which industry classifications may be updated at the option
of the Collateral Manager if S&P publishes revised industry classifications.

“S&P Minimum Weighted Average Recovery Rate”:  As of any date of determination
for each Class of Secured Notes, the recovery rate applicable to such Class of
Secured Notes determined by reference to the “Recovery Rate” as set forth in the
table in Section 2 of Schedule 4 chosen by the Collateral Manager (with prior
notification to the Collateral Administrator and S&P) as currently applicable to
the Collateral Obligations.

“S&P Rating”:  With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

(i)(a) if there is an issuer credit rating of the issuer of such Collateral
Obligation by S&P as published by S&P, or the guarantor which unconditionally
and irrevocably guarantees such Collateral Obligation pursuant to a form of
guaranty which satisfies S&P’s then-current criteria applicable to guaranty
agreements, then the S&P Rating shall be such rating (regardless of whether
there is a published rating by S&P on the Collateral Obligations of such issuer
held by the Issuer; provided that private ratings (that is, ratings provided at
the request of the Obligor) may be used for purposes of this definition if the
related Obligor has consented to the disclosure thereof and a copy of such
consent has been provided to S&P) or (b) if there is no issuer credit rating of
the issuer by S&P but (1) there is a senior secured rating on any obligation or
security of the issuer, then the S&P Rating of such Collateral Obligation shall
be one sub-category below such rating; (2) if clause (1) above does not apply,
but there is a senior unsecured rating on

-42-



 

--------------------------------------------------------------------------------

 

any obligation or security of the issuer, the S&P Rating of such Collateral
Obligation shall equal such rating; and (3) if neither clause (1) nor clause
(2) above applies, but there is a subordinated rating on any obligation or
security of the issuer, then the S&P Rating of such Collateral Obligation shall
be one sub-category above such rating;

(ii)with respect to any Collateral Obligation that is a DIP Collateral
Obligation, the S&P Rating thereof will be the credit rating assigned to such
issue by S&P, or if such DIP Collateral Obligation was assigned a point-in-time
rating by S&P that was withdrawn, such withdrawn rating may be used for 12
months after the assignment of such rating; provided that if the Collateral
Manager is or becomes aware of a Specified Amendment with respect to the DIP
Collateral Obligation that, in the Collateral Manager’s reasonable judgment,
would have a material adverse impact on the value of the DIP Collateral
Obligation, such withdrawn rating may not be used unless S&P otherwise confirms
the rating or provides an updated one; provided further that if any such
Collateral Obligation that is a DIP Collateral Obligation is newly issued and
the Collateral Manager expects an S&P credit rating within 90 days, the S&P
Rating of such Collateral Obligation shall be “CCC-” until such credit rating is
obtained from S&P; provided further that if the Collateral Manager is or becomes
aware of a Material Change with respect to the DIP Collateral Obligation that
would have a material adverse impact on the value of the DIP Collateral
Obligation, the Collateral Manager shall notify S&P of such Material Change as
soon as practicable after review of such Material Change in a reasonable time
period after obtaining relevant information of such Material Change from the
Obligor;

(iii)if there is not a rating by S&P on the issuer or on an obligation of the
issuer, then the S&P Rating may be determined pursuant to clauses (a) through
(c) below:

(a)if an obligation of the issuer is publicly rated by Moody’s or, with the
written consent of S&P, any successor-in-interest to Moody’s, then the S&P
Rating will be the S&P equivalent of the Moody’s Rating of such obligation,
except that the S&P Rating of such obligation will be (1) one sub-category below
the S&P equivalent of the Moody’s Rating if such Moody’s Rating is “Baa3” or
higher and (2) two sub-categories below the S&P equivalent of the Moody’s Rating
if such Moody’s Rating is “Ba1” or lower (for the avoidance of doubt, if S&P
does not provide consent in connection with a successor of Moody’s, the S&P
Rating may be determined pursuant to clauses (b) through (c) below, to the
extent applicable);

(b)the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Issuer, the Collateral Manager on behalf of the Issuer
or the issuer of such Collateral Obligation will, prior to or within thirty (30)
days after the acquisition of such Collateral Obligation, apply (and
concurrently submit all available Information in respect of such application) to
S&P for a credit estimate which will be its S&P Rating; provided that until the
receipt from S&P of such estimate, such Collateral Obligation will have an S&P
Rating as determined by the Collateral Manager in its sole discretion if the
Collateral Manager certifies to the Trustee that it believes that such S&P
Rating determined by the Collateral Manager is commercially reasonable and will
be at least equal to such rating; provided further that, if such Information is
not submitted within such thirty (30) day period, then, pending receipt from S&P
of such estimate, the Collateral Obligation will have (1) the S&P Rating as
determined by the Collateral Manager for a period of up to ninety (90) days
after the acquisition of such Collateral Obligation and (2) an S&P Rating of
“CCC‑” following such ninety day period; unless, during such ninety day period,
the Collateral Manager has requested the extension of such period and S&P, in
its sole discretion, has granted such request; provided further that with
respect to any Collateral Obligation for which S&P has provided a credit
estimate, the Collateral Manager (on behalf of the Issuer) will request that S&P
confirm or update such estimate annually (and pending receipt of such
confirmation or new estimate, the Collateral Obligation will have the prior
estimate); provided further that such credit estimate shall expire 12 months
after the acquisition of such Collateral Obligation, following which such
Collateral Obligation shall have an S&P Rating of “CCC-” unless, during such
12-month period, the Issuer applies for renewal thereof in accordance with
Section 7.14(b), in which case such credit estimate shall continue to be the S&P
Rating of such Collateral Obligation until S&P has confirmed or revised such
credit estimate, upon which such confirmed or revised credit estimate shall be
the S&P

-43-



 

--------------------------------------------------------------------------------

 

Rating of such Collateral Obligation; provided further that such confirmed or
revised credit estimate shall expire on the next succeeding 12-month anniversary
of the date of the acquisition of such Collateral Obligation and (when renewed
annually in accordance with Section 7.14(b)) on each 12-month anniversary
thereafter; provided further that the Issuer will submit all available
Information in respect of such Collateral Obligation to S&P notwithstanding that
the Issuer is not applying to S&P for a credit estimate; provided further that
the Issuer will promptly notify S&P of any material events effecting any such
Collateral Obligation if the Collateral Manager reasonably determines that such
notice is required in accordance with S&P’s published criteria for credit
estimates titled “What Are Credit Estimates And How Do They Differ From
Ratings?” dated April 2011 (as the same may be amended or updated from time to
time);

(c)with respect to a DIP Collateral Obligation, if the S&P Rating cannot
otherwise be determined pursuant to this definition, the S&P Rating of such
Collateral Obligation will be “CCC-”; and

(d)with respect to a Collateral Obligation that is not a Defaulted Obligation,
the S&P Rating of such Collateral Obligation will at the election of the Issuer
(at the direction of the Collateral Manager) be “CCC-”; provided that
(i) neither the issuer of such Collateral Obligation nor any of its Affiliates
are subject to any bankruptcy or reorganization proceedings and (ii) the issuer
has not defaulted on any payment obligation in respect of any debt security or
other obligation of the issuer at any time within the two year period ending on
such date of determination, all such debt securities and other obligations of
the issuer that are pari passu with or senior to the Collateral Obligation are
current and the Collateral Manager reasonably expects them to remain current;
provided that the Issuer will submit all available Information in respect of
such Collateral Obligation to S&P as if the Issuer were applying to S&P for a
credit estimate; provided further that if there is a Material Change with
respect to any Collateral Obligation with an S&P Rating of “CCC-” determined
pursuant to this clause, the Issuer, or the Collateral Manager on behalf of the
Issuer, shall, upon notice or knowledge thereof, notify S&P and provide
available Information with respect thereto via email to
CreditEstimates@spglobal.com; or

(iv)with respect to a Current Pay Obligation that is rated “D” or “SD” by S&P,
the S&P Rating of such Current Pay Obligation will be, at the election of the
Issuer (at the direction of the Collateral Manager), “CCC” or the S&P Rating
determined pursuant to clause (iii)(b) above; provided that the Collateral
Manager may not determine such S&P Rating pursuant to clause (iii)(b)(1) above;

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating.

“S&P Rating Condition”:  With respect to any action taken or to be taken by or
on behalf of the Issuer, a condition that is satisfied if S&P provides written
confirmation (including by means of electronic message, facsimile transmission,
press release or posting to its website) to the Issuer and the Trustee (unless
in the form of a press release or posted to its website) that no immediate
withdrawal or reduction with respect to its then-current rating by S&P of any
Class of Secured Notes will occur as a result of such action; provided that the
S&P Rating Condition will be deemed to be satisfied if no Class of Secured Notes
then Outstanding is rated by S&P and provided further that such rating condition
shall be deemed inapplicable with respect to such event or circumstance if
(i) S&P has given written notice to the effect that it will no longer review
events or circumstances of the type requiring satisfaction of the S&P Rating
Condition for purposes of evaluating whether to confirm the then-current ratings
(or initial ratings) of obligations rated by S&P; or (ii) S&P has given written
notice to the Issuer, the Collateral Manager or the Trustee (or their counsel)
that it will not review such event or circumstance for purposes of evaluating
whether to confirm the then-current ratings (or Initial Ratings) of the Secured
Notes then rated by S&P.

“S&P Recovery Amount”:  With respect to any Collateral Obligation, an amount
equal to:  (a) the applicable S&P Recovery Rate multiplied by (b) the Principal
Balance of such Collateral Obligation.

-44-



 

--------------------------------------------------------------------------------

 

“S&P Recovery Rate”:  With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule 4 using the Initial Rating of the most senior
Class of Secured Notes Outstanding at the time of determination.

“S&P Recovery Rating”:  With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery rate” assigned by S&P to such
Collateral Obligation based upon the tables set forth in Schedule 4 hereto.

“S&P Region Classification”:  With respect to a Collateral Obligation, the
applicable classification set forth in the table titled “S&P Region
Classification” in Section 3 of Schedule 4.

“Sale”:  The meaning specified in Section 5.17.

“Sale Proceeds”:  All proceeds (excluding accrued interest, if any) received
with respect to Assets as a result of sales of such Assets in accordance with
the restrictions described in Article XII less any reasonable expenses incurred
by the Collateral Manager, the Collateral Administrator or the Trustee (other
than amounts payable as Administrative Expenses) in connection with such
sales.  Sale Proceeds will include Principal Financed Accrued Interest received
in respect of such sale.

“Sanctions Authorities”:  The meaning specified in Section 7.9(a)(xx)(A).

“Schedule of Collateral Obligations”:  The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall include the borrower and
Principal Balance of each Collateral Obligation included therein, as amended
from time to time (without the consent of or any action on the part of any
Person) to reflect the release of Collateral Obligations pursuant to Article X
hereof and the inclusion of additional Collateral Obligations as provided in
Section 12.2 and Section 12.3 hereof.

“Scheduled Distribution”:  With respect to any Collateral Obligation, each
payment of principal and/or interest scheduled to be made by the related Obligor
under the terms of such Collateral Obligation (determined in accordance with the
assumptions specified in Section 1.3 hereof) after (a) in the case of the
initial Collateral Obligations, the Closing Date or (b) in the case of
Collateral Obligations added or substituted after the Closing Date, the related
trade date for such Collateral Obligation, as adjusted pursuant to the terms of
the related Underlying Documents.

“Second Lien Loan”:  Any Loan that:  (a) is not (and cannot by its terms become)
subordinate in right of payment to any other obligation of the Obligor of the
Loan (other than with respect to liquidation, trade claims, capitalized leases
or similar obligations) but which is subordinated (with respect to liquidation
preferences with respect to pledged collateral) to a Senior Secured Loan of the
Obligor; (b) is secured by a valid second-priority perfected security interest
or lien in, to or on specified collateral securing the Obligor’s obligations
under the Loan (subject to customary exceptions for permitted liens, including,
without limitation, tax liens); (c) the value of the collateral securing the
Loan at the time of purchase together with other attributes of the Obligor
(including, without limitation, its general financial condition, ability to
generate cash flow available for debt service and other demands for that cash
flow) is adequate (in the commercially reasonable judgment of the Collateral
Manager) to repay the Loan in accordance with its terms and to repay all other
Loans of equal or higher seniority secured by a lien or security interest in the
same collateral; and (d) is not secured solely or primarily by common stock or
other equity interests; provided that the limitation set forth in this clause
(d) shall not apply with respect to a Loan made to a parent entity that is
secured solely or primarily by the stock of one or more of the subsidiaries of
such parent entity to the extent that the granting by any such subsidiary of a
lien on its own property would violate law or regulations applicable to such
subsidiary (whether the obligation secured is such Loan or any other similar
type of indebtedness owing to third parties).

“Secured Notes”:  The Class A Notes, authorized by, and authenticated and
delivered under, this Indenture (as specified in Section 2.3) together with any
additional Secured Notes issued pursuant to and accordance with this Indenture.

-45-



 

--------------------------------------------------------------------------------

 

“Secured Parties”:  The meaning specified in the Granting Clauses.

“Securities”:  Collectively, the Secured Notes and the Preferred Shares.

“Securities Act”:  The United States Securities Act of 1933, as amended.

“Securities Intermediary”:  As defined in Section 8‑102(a)(14) of the UCC.

“Security Entitlement”:  The meaning specified in Section 8‑102(a)(17) of the
UCC.

“Selling Institution”:  The entity obligated to make payments to the Issuer
under the terms of a Participation Interest.

“Senior Secured Loan”:  Any assignment of or Participation Interest in a Loan
that:  (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan (other than with
respect to trade claims, capitalized leases or similar obligations); (b) is
secured by a valid first-priority perfected security interest or lien in, to or
on specified collateral securing the obligor’s obligations under the Loan
(subject to customary exceptions for permitted liens, including, without
limitation, tax liens); (c) the value of the collateral securing the Loan at the
time of purchase together with other attributes of the obligor (including,
without limitation, its general financial condition, ability to generate cash
flow available for debt service and other demands for that cash flow) is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay the Loan in accordance with its terms and to repay all other Loans of
equal seniority secured by a first lien or security interest in the same
collateral; and (d) is not secured solely or primarily by common stock or other
equity interests; provided that if such Loan is made to a parent entity that is
secured solely or primarily by the stock of one or more of the subsidiaries of
such parent entity to the extent that the granting by any such subsidiary of a
lien on its own property would violate law or regulations applicable to such
subsidiary (whether the obligation secured is such Loan or any other similar
type of indebtedness owing to third parties), then the limitation set forth in
this clause (d) shall not apply with respect to such Loan.

“Share Register”:  The register maintained by or on behalf of the Issuer under
the Fiscal Agency Agreement.

“Share Registrar”:  State Street, in its capacity as Share Registrar under the
Fiscal Agency Agreement, and any successor thereto.

“Shareholder”:  With respect to any Preferred Shares, the Person in whose name
such Preferred Shares are registered in the Share Register.

“SOFR”:  With respect to any day, the secured overnight financing rate published
for such day by the Federal Reserve Bank of New York, as the administrator of
the benchmark, (or a successor administrator) on the Federal Reserve Bank of New
York’s Website.

“Special Priority of Payments”:  As defined in Section 11.1(a)(iv).

“Special Redemption”:  As defined in Section 9.6.

“Special Redemption Amount”:  As defined in Section 9.6.

“Special Redemption Date”:  As defined in Section 9.6.

“Specified Amendment”:  With respect to any Collateral Obligation, any
amendment, waiver or modification which would:

(a)modify the amortization schedule with respect to such Collateral Obligation
in a manner that (i) forgives or otherwise permanently eliminates the obligation
to pay a dollar amount of Scheduled

-46-



 

--------------------------------------------------------------------------------

 

Distributions equal to more than the greater of (x) 15% and (y) U.S.$250,000, or
(ii) causes the Weighted Average Life of the applicable Collateral Obligation to
increase by more than 15%;

(b)reduce the cash interest rate payable by the Obligor thereunder by more than
50 basis points (excluding any reduction that (x) is not the result, in the
reasonable determination of the Collateral Manager, of the financial distress of
the obligor, (y) results in the creation of a Permitted Deferrable Obligation
if, after giving effect to such reduction, the Concentration Limitation with
respect to Permitted Deferrable Obligations is satisfied and (z) is the result
of a change in rate due to a Benchmark Transition Event or similar concept
specified in the Underlying Documents);

(c)extend the stated maturity date of such Collateral Obligation by more than 12
months or beyond the Stated Maturity;

(d)contractually or structurally subordinate such Collateral Obligation by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related Obligor or the granting of Liens
(other than Permitted Liens) on any of the underlying collateral securing such
Collateral Obligation;

(e)release any party from its obligations under such Collateral Obligation, if
such release would have a material adverse effect on the Collateral Obligation;

(f)reduce the principal amount of the applicable Collateral Obligation; or

(g)in the reasonable business judgment of the Collateral Manager, have a
material adverse impact on the value of such Collateral Obligation.

“Specified Obligor Information”:  The meaning specified in Section 14.15(b).

“Standby Directed Investment”:  Shall mean, initially, an interest bearing time
deposit (which investment is, for the avoidance of doubt, an Eligible
Investment); provided that the Issuer, or the Collateral Manager on behalf of
the Issuer, may by written notice to the Trustee change the Standby Directed
Investment to any other Eligible Investment of the type described in clause
(b) of the definition of “Eligible Investments” maturing not later than the
earlier of (i) 30 days after the date of such investment (unless putable at par
to the issuer thereof) or (ii) the Business Day immediately preceding the next
Payment Date (or such shorter maturities expressly provided herein).

“State Street”:  State Street Bank and Trust Company.

“Stated Maturity”:  The Payment Date in May 2029.

“Step-Down Obligation”:  An obligation or security which by the terms of the
related Underlying Documents provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Down Obligation.

“Step-Up Obligation”:  An obligation or security which by the terms of the
related Underlying Documents provides for an increase in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate), or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Up Obligation.

“Structured Finance Obligation”:  Any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor,

-47-



 

--------------------------------------------------------------------------------

 

including collateralized debt obligations and mortgage-backed securities;
provided that any asset-based loan facilities and loans directly to financial
services companies, factoring businesses, health care providers and other
genuine operating businesses do not constitute Structured Finance Obligations.

“Subordinated Management Fee”:  The fee payable to the Collateral Manager in
arrears on each Payment Date pursuant to Section 8(a) of the Collateral
Management Agreement and Section 11.1 of this Indenture, in an amount equal to
0.25% per annum, calculated on the basis of the actual number of days in the
applicable Interest Accrual Period divided by 360, of the Fee Basis Amount at
the beginning of the Collection Period relating to such Payment Date.

“Substitute Collateral Obligations”:  Collateral Obligations conveyed by ORCC to
the Issuer as substitute Collateral Obligations pursuant to Section 12.3(a)
since the Closing Date.

“Substitute Collateral Obligations Qualification Conditions”:  The following
conditions:

(i)the Coverage Tests, Collateral Quality Test and Concentration Limitations are
satisfied or, if any requirement or test thereof is not satisfied, the level of
compliance with such requirement or test is maintained or improved;

(ii)the Principal Balance of such Substitute Collateral Obligation (or, if more
than one Substitute Collateral Obligation will be added in replacement of a
Collateral Obligation or Collateral Obligations, the Aggregate Principal Balance
of such Substitute Collateral Obligations) equals or exceeds the Principal
Balance of the Collateral Obligation being substituted for and the Net Exposure
Amount, if any, with respect thereto shall have been deposited in the Revolver
Funding Account;

(iii)the Fair Market Value of such Substitute Collateral Obligation (or, if more
than one Substitute Collateral Obligation will be added in replacement of a
Collateral Obligation or Collateral Obligations, the aggregate Fair Market Value
of such Substitute Collateral Obligations) equals or exceeds the Fair Market
Value of the Collateral Obligation being substituted;

(iv)the S&P Rating of each Substitute Collateral Obligation is equal to or
higher than the S&P Rating of the Collateral Obligation being substituted for;

(v)such Substitute Collateral Obligation has the same or shorter maturity than
the Collateral Obligation being substituted for or the Weighted Average Life
Test is satisfied;

(vi)the obligor of such Substitute Collateral Obligation is not the same as the
obligor of the Collateral Obligation being substituted for; and

(vii)such substitution shall occur during the Reinvestment Period.

“Substitution Event”:  An event which shall have occurred with respect to any:

(i)Collateral Obligation that becomes a Defaulted Obligation;

(ii)Collateral Obligation that has a Material Covenant Default;

(iii)Collateral Obligation that becomes subject to a Specified Amendment or a
proposed Specified Amendment;

(iv)obligation that is an Equity Security or otherwise no longer satisfies the
definition of Collateral Obligation;

-48-



 

--------------------------------------------------------------------------------

 

(v)Collateral Obligation that becomes a Post-Transition S&P CCC Collateral
Obligation; provided that no more than 15 Collateral Obligations in the
aggregate may be substituted solely on the basis of becoming a Post-Transition
S&P CCC Collateral Obligation; or

(vi)Collateral Obligation that becomes a Credit Risk Obligation.

“Substitution Period”:  The meaning specified in Section 12.3(a)(ii).

“Synthetic Security”:  A security or swap transaction, other than a
Participation Interest, that has payments associated with either payments of
interest on and/or principal of a reference obligation or the credit performance
of a reference obligation.

“Target Initial Par Amount”:  U.S.$450,000,000.

“Target Initial Par Condition”:  A condition satisfied as of the Effective Date
if the Aggregate Principal Balance of Collateral Obligations (i) that are held
by the Issuer and (ii) of which the Issuer has committed to purchase on such
date, together with the amount of any proceeds of prepayments, maturities or
redemptions of Collateral Obligations purchased by the Issuer prior to such date
(other than any such proceeds that have been reinvested in Collateral
Obligations held by the Issuer), will equal or exceed the Target Initial Par
Amount.

“Tax”:  Any tax, levy, impost, duty, charge or assessment of any nature
(including interest, penalties and additions thereto) imposed by any
governmental taxing authority.

“Tax Event”:  (i)(x) Any Obligor under any Collateral Obligation being required
to deduct or withhold from any payment under such Collateral Obligation to the
Issuer for or on account of any Tax for whatever reason and such Obligor is not
required to pay to the Issuer such additional amount as is necessary to ensure
that the net amount actually received by the Issuer (free and clear of Taxes,
whether assessed against such Obligor or the Issuer (other than withholding tax
imposed on commitment fees or similar fees or fees that by their nature are
commitment fees or similar fees, to the extent that such withholding tax does
not exceed 30% of the amount of such fees)) will equal the full amount that the
Issuer would have received had no such deduction or withholding occurred and (y)
the total amount of such deductions or withholdings on the Assets results in a
payment by, or charge or tax burden to, the Issuer that results or will result
in the withholding of 5% or more of the aggregate Scheduled Distributions for
all Collateral Obligations for any Collection Period, or (ii) any jurisdiction
imposing net income, profits or similar Tax (including any tax liability imposed
under Section 1446 of the Code) on the Issuer in an aggregate amount in any
Collection Period in excess of U.S.$1,000,000.

Notwithstanding anything in this Indenture, the Collateral Manager shall give
the Trustee prompt written notice of the occurrence of a Tax Event upon its
discovery thereof.  Until the Trustee receives written notice from the
Collateral Manager or otherwise, the Trustee shall not be deemed to have notice
or knowledge to the contrary.

“Tax Jurisdiction”:  The Bahamas, Bermuda, the British Virgin Islands, the
Cayman Islands, the Channel Islands, Jersey, Singapore, the U.S. Virgin Islands,
Sint Maarten, Saba, Sint Eustatius, Aruba, Bonaire or Curaçao.

“Tax Redemption”:  The meaning specified in Section 9.3(a) hereof.

“Term SOFR”:  The forward-looking term rate for the applicable Corresponding
Tenor based on SOFR that has been selected or recommended by the Relevant
Governmental Body.

“Third Party Credit Exposure”:  As of any date of determination, the Principal
Balance of each Collateral Obligation that consists of a Participation Interest.

“Third Party Credit Exposure Limits”:  Limits that shall be satisfied if the
Third Party Credit Exposure with counterparties having the ratings below from
S&P do not exceed the percentage of the Collateral Principal Amount specified
below:



-49-



 

--------------------------------------------------------------------------------

 

S&P’s credit rating of Selling Institution

Aggregate
Percentage
Limit

Individual
Percentage
Limit

AAA

20%

20%

AA+

10%

10%

AA

10%

10%

AA-

10%

10%

A+

5%

5%

A

5%

5%

Below A

0%

0%

provided that a Selling Institution having an S&P credit rating of “A” must also
have a short-term S&P rating of “A‑1” otherwise its “Aggregate Percentage Limit”
and “Individual Percentage Limit” (each as shown above) shall be 0%.

“Trading Plan”:  The meaning specified in Section 12.2(c).

“Trading Plan Period”:  The meaning specified in Section 12.2(c).

“Transaction Documents”: This Indenture, the Collateral Management Agreement,
the Administration Agreement, the Loan Sale Agreements, the Fiscal Agency
Agreement, the Collateral Administration Agreement, the Account Control
Agreement, the EU Retention Letter and the Placement Agency Agreement.

“Transfer Agent”:  The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

“Trust Officer”:  When used with respect to the Trustee, any officer within the
Corporate Trust Office (or any successor group of the Trustee) including any
vice president, assistant vice president or officer of the Trustee customarily
performing functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of such Person’s knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this transaction.

“Trustee”:  As defined in the first sentence of this Indenture.

“UCC”:  The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest, as amended from time to time.

“Unadjusted Benchmark Replacement”:  The Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Uncertificated Security”:  The meaning specified in Section 8‑102(a)(18) of the
UCC.

“Underlying Document”:  The loan agreement, credit agreement, indenture or other
customary agreement pursuant to which an Asset has been created or issued and
each other agreement that governs the terms of or secures the obligations
represented by such Asset or of which the holders of such Asset are the
beneficiaries.

“United States”:  The United States of America, its territories and its
possessions.

“Unregistered Securities”:  The meaning specified in Section 5.17(c).

“Unsecured Loan”:  A senior unsecured Loan obligation of any Person which is not
(and by its terms is not permitted to become) subordinate in right of payment to
any other debt for borrowed money incurred by the Obligor under such Loan.

-50-



 

--------------------------------------------------------------------------------

 

“U.S. Person”:  The meaning specified in Regulation S.

“U.S. Risk Retention Rules”:  The final rules implementing Section 941 of the
Dodd-Frank Act.

“Volcker Rule”:  Section 619 of the Dodd-Frank Act, and the applicable rules and
regulations thereunder.

“Warehouse Loan Sale Agreement”:  The Loan Sale Agreement dated as of the
Closing Date, between ORCC Financing Subsidiary, as seller, and the Issuer, as
purchaser, as amended from time to time in accordance with the terms thereof.

“Weighted Average Coupon”:  As of any date, the number, expressed as a
percentage, determined by summing the products obtained by multiplying:

For each Fixed Rate Obligation, the stated interest coupon on such Collateral
Obligation

X

The principal balance of such Collateral Obligation (excluding the unfunded
portion of any Delayed Drawdown Collateral Obligations or Revolving Collateral
Obligations)

and dividing such sum by:

the aggregate principal balance of all Fixed Rate Obligations as of such date
(in each case, excluding the unfunded portion of any Delayed Drawdown Collateral
Obligations or Revolving Collateral Obligations that are Fixed Rate
Obligations);

provided that if the foregoing amount is less than 7.00%, then all or a portion
of the Weighted Average Coupon Adjustment, if any, as of such date, to the
extent not exceeding such shortfall, shall be added to such result.

“Weighted Average Coupon Adjustment”:  As of any date of determination, a
fraction (expressed as a percentage), the numerator of which is equal to the
product of (i) the excess, if any, of the Weighted Average Floating Spread for
such date over the S&P Minimum Weighted Average Floating Spread selected by the
Collateral Manager at such time in connection with the S&P CDO Monitor Test, and
(ii) the aggregate principal balance of all Collateral Obligations that are not
Fixed Rate Obligations as of such date, and the denominator of which is the
aggregate principal balance of all Fixed Rate Obligations as of such date (in
each case, excluding the unfunded portion of any Delayed Drawdown Collateral
Obligations or Revolving Collateral Obligations).  In computing the Weighted
Average Coupon Adjustment on any date, the Weighted Average Floating Spread for
such date shall be computed as if the Weighted Average Floating Spread
Adjustment was equal to zero.

“Weighted Average Floating Spread”:  As of any Measurement Date, the number
obtained by dividing:  (a) the amount equal to (A) the Aggregate Funded Spread
plus (B) the Aggregate Unfunded Spread by (b) an amount equal to the lesser of
(A) the Aggregate Principal Balance of all Floating Rate Obligations as of such
Measurement Date and (B) either (x) with respect to the S&P CDO Monitor Test,
the Aggregate Principal Balance of Floating Rate Obligations and (y) otherwise,
the Reinvestment Target Par Balance minus the Aggregate Principal Balance of
Fixed Rate Obligations; provided that if the foregoing amount is less than the
S&P Minimum Weighted Average Floating Spread selected by the Collateral Manager
in connection with the S&P CDO Monitor Test, then all or a portion of the
Weighted Average Floating Spread Adjustment, if any, as of such date, to the
extent not exceeding such shortfall, will be added to such result.

“Weighted Average Floating Spread Adjustment”:  As of any Measurement Date, a
fraction (expressed as a percentage), the numerator of which is equal to the
product of (i) the excess, if any, of the Weighted Average Coupon for such date
over 7.00% and (ii) the Aggregate Principal Balance of all Fixed Rate
Obligations as of such date, and the denominator of which is the Aggregate
Principal Balance of all Collateral Obligations that are not Fixed Rate
Obligations as of such date (in each case, excluding the unfunded portion of any
Delayed Drawdown Collateral Obligations or Revolving Collateral
Obligations).  In computing the Weighted Average Floating Spread

-51-



 

--------------------------------------------------------------------------------

 

Adjustment on any date, the Weighted Average Coupon for such date will be
computed as if the Weighted Average Coupon Adjustment was equal to zero.

“Weighted Average Life”:  As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:

(a)the Average Life at such time of each such Collateral Obligation by (b) the
Principal Balance of such Collateral Obligation;

and dividing such sum by:

(b)the Aggregate Principal Balance at such time of all such Collateral
Obligations.

For the purposes of the foregoing, the “Average Life” means, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date of determination to the
respective dates of each successive Scheduled Distribution of principal of such
Collateral Obligation and (b) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Obligation as of such date of
determination.

“Weighted Average Life Test”:  A test satisfied on any date of determination if
the Weighted Average Life of the Collateral Obligations as of such date is less
than or equal to the value in the column entitled “Weighted Average Life Value”
in the table below corresponding to the immediately preceding Payment Date (or,
prior to the first Payment Date following the Closing Date, the Closing Date):

 

Weighted Average Life Value

Closing Date

5.50

Payment Date in November 2020

5.02

Payment Date in February 2021

4.77

Payment Date in May 2021

4.52

Payment Date in August 2021

4.27

Payment Date in November 2021

4.02

Payment Date in February 2022

3.77

Payment Date in May 2022

3.52

Payment Date in August 2022

3.27

Payment Date in November 2022

3.02

Payment Date in February 2023

2.77

Payment Date in May 2023

2.52

Payment Date in August 2023

2.27

Payment Date in November 2023

2.02

Payment Date in February 2024

1.77

Payment Date in May 2024

1.52

Payment Date in August 2024

1.27

Payment Date in November 2024

1.02

Payment Date in February 2025

0.76

Payment Date in May 2025

0.52

Payment Date in August 2025

0.27

Payment Date in November 2025 and after

0.00

“Weighted Average S&P Rating Factor”:  The number (rounded up to the nearest
whole number) determined by:

-52-



 

--------------------------------------------------------------------------------

 

(a)summing the products of (i) the principal balance of each Collateral
Obligation (excluding Defaulted Obligations) multiplied by (ii) the S&P Rating
Factor of such Collateral Obligation set forth in Section 4 of Schedule 4; and

(b)dividing such sum by the principal balance of all such Collateral Obligations
(excluding Defaulted Obligations).

“Weighted Average S&P Recovery Rate”:  As of any date of determination, the
number, expressed as a percentage and determined separately for each Class of
Secured Notes that is rated by S&P, obtained by summing the products obtained by
multiplying the Principal Balance of each Collateral Obligation (other than
Defaulted Obligations) by its corresponding recovery rate as determined in
accordance with Section 1 of Schedule 4 hereto, dividing such sum by the
Aggregate Principal Balance of all Collateral Obligations (other than Defaulted
Obligations), and rounding to the nearest tenth of a percent.

“Zero Coupon Bond”:  Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding, (b)
provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

Section 1.2Usage of Terms. With respect to all terms in this Indenture, the
singular includes the plural and the plural the singular; words importing any
gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Indenture; references to Persons include their permitted successors and assigns;
and the term “including” means “including without limitation.”

Section 1.3Assumptions as to Assets. In connection with all calculations
required to be made pursuant to this Indenture with respect to Scheduled
Distributions on any Asset, or any payments on any other assets included in the
Assets, with respect to the sale of and reinvestment in Collateral Obligations,
and with respect to the income that can be earned on Scheduled Distributions on
such Assets and on any other amounts that may be received for deposit in the
Collection Account, the provisions set forth in this Section 1.3 shall be
applied.  The provisions of this Section 1.3 shall be applicable to any
determination or calculation that is covered by this Section 1.3, whether or not
reference is specifically made to Section 1.3, unless some other method of
calculation or determination is expressly specified in the particular provision.

(a)All calculations with respect to Scheduled Distributions on the Assets shall
be made on the basis of information as to the terms of each such Asset and upon
reports of payments, if any, received on such Asset that are furnished by or on
behalf of the issuer of such Asset and, to the extent they are not manifestly in
error, such information or reports may be conclusively relied upon in making
such calculations.

(b)For purposes of calculating the Coverage Tests, except as otherwise specified
in the Coverage Tests, such calculations will not include scheduled interest and
principal payments on Defaulted Obligations unless or until such payments are
actually made.

(c)For each Collection Period and as of any date of determination, the Scheduled
Distribution on any Asset (including Current Pay Obligations but excluding
Defaulted Obligations, which, except as otherwise provided herein, shall be
assumed to have a Scheduled Distribution of zero, except to the extent any
payments have actually been received) shall be the sum of (i) the total amount
of payments and collections to be received during such Collection Period in
respect of such Asset (including the proceeds of the sale of such Asset received
and, in the case of sales which have not yet settled, to be received during the
Collection Period and not reinvested in additional Collateral Obligations or
Eligible Investments or retained in the Collection Account for subsequent
reinvestment pursuant to Section 12.2) that, if paid as scheduled, will be
available in the Collection Account at the end of the Collection Period and
(ii) any such amounts received by the Issuer in prior Collection Periods that
were not disbursed on a previous Payment Date.

-53-



 

--------------------------------------------------------------------------------

 

(d)Each Scheduled Distribution receivable with respect to a Collateral
Obligation shall be assumed to be received on the applicable Due Date, and each
such Scheduled Distribution shall be assumed to be immediately deposited in the
Collection Account to earn interest at the Assumed Reinvestment Rate.  All such
funds shall be assumed to continue to earn interest until the date on which they
are required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Securities or other amounts payable pursuant to this Indenture.

(e)References in Section 11.1(a) to calculations made on a “pro forma basis”
shall mean such calculations after giving effect to all payments, in accordance
with the Priority of Payments described herein, that precede (in priority of
payment) or include the clause in which such calculation is made.

(f)For purposes of calculating all Concentration Limitations, in both the
numerator and the denominator of any component of the Concentration Limitations,
Defaulted Obligations will be treated as having a Principal Balance equal to the
Defaulted Obligation Balance.

(g)If a Collateral Obligation included in the Assets would be deemed a Current
Pay Obligation but for the applicable percentage limitation in the proviso to
the definition of “Defaulted Obligation,” then the Current Pay Obligations with
the lowest Market Value (expressed as a percentage of the Principal Balance of
such Current Pay Obligations as of the date of determination) shall be deemed
Defaulted Obligations.  Each such Defaulted Obligation will be treated as a
Defaulted Obligation for all purposes until such time as the Aggregate Principal
Balance of Current Pay Obligations would not exceed, on a pro forma basis
including such Defaulted Obligation, the applicable percentage of the Collateral
Principal Amount.

(h)Except where expressly referenced herein for inclusion in such calculations,
Defaulted Obligations will not be included in the calculation of the Collateral
Quality Test.

(i)For purposes of calculating compliance with the Investment Criteria, upon the
direction of the Collateral Manager by notice to the Trustee, the Fiscal Agent
and the Collateral Administrator, any Eligible Investment representing Principal
Proceeds received upon the sale or other disposition of a Collateral Obligation
shall be deemed to have the characteristics of such Collateral Obligation until
reinvested in an additional Collateral Obligation.  Such calculations shall be
based upon the principal amount of such Collateral Obligation, except in the
case of Defaulted Obligations and Credit Risk Obligations, in which case the
calculations will be based upon the Principal Proceeds received on the
disposition or sale of such Defaulted Obligation or Credit Risk Obligation.

(j)For the purposes of calculating compliance with each of the Concentration
Limitations all calculations will be rounded to the nearest 0.1%.  All other
calculations, unless otherwise set forth herein or the context otherwise
requires, shall be rounded to the nearest ten-thousandth if expressed as a
percentage, and to the nearest one-hundredth if expressed otherwise.

(k)Except as expressly set forth herein, the “principal balance” and the
“outstanding principal balance” of a Revolving Collateral Obligation or a
Delayed Drawdown Collateral Obligation shall include all unfunded commitments
that have not been irrevocably reduced or withdrawn.

(l)Notwithstanding any other provision of this Indenture to the contrary, all
monetary calculations hereunder shall be in Dollars.

(m)Any reference in this Indenture to an amount of the Trustee’s or the
Collateral Administrator’s fees calculated with respect to a period at a per
annum rate shall be calculated on the basis of a 360-day year and the actual
number of days elapsed during the related Interest Accrual Period and shall be
based on the aggregate face amount of the Assets.

(n)To the extent of any ambiguity in the interpretation of any definition or
term contained herein or to the extent more than one methodology can be used to
make any of the determinations or calculations set forth herein, the Collateral
Administrator shall request direction from the Collateral Manager as to the
interpretation

-54-



 

--------------------------------------------------------------------------------

 

and/or methodology to be used, and the Collateral Administrator shall follow
such direction, and together with the Trustee, shall be entitled to conclusively
rely thereon without any responsibility or liability therefor.

(o)For purposes of calculating compliance with any tests under this Indenture,
the trade date (and not the settlement date) with respect to any acquisition or
disposition of a Collateral Obligation or Eligible Investment shall be used to
determine whether and when such acquisition or disposition has occurred.

(p)For all purposes where expressly used herein, the “outstanding principal
balance” and the “principal balance” of any or all of the Collateral Obligations
shall exclude capitalized interest, if any.

(q)For purposes of calculating the sale proceeds of a Collateral Obligation in
sale transactions, sale proceeds will include any Principal Financed Accrued
Interest received in respect of such sale.

(r)For purposes of determining compliance with the EU Risk Retention
Requirements, calculating the EU Retained Interest and determining whether an EU
Retention Deficiency has occurred, the “principal balance” of any Asset shall be
its principal balance in each case without any adjustments for purchase price or
the application of haircuts or other adjustments.

ARTICLE II

The Securities

Section 2.1Forms Generally. The Notes and the Trustee’s or Authenticating
Agent’s certificate of authentication thereon (the “Certificate of
Authentication”) shall be in substantially the forms required by this Article,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may be consistent herewith, determined by the Responsible Officers
of the Applicable Issuer executing such Notes as evidenced by their execution of
such Notes. Any portion of the text of any Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Note. The
Applicable Issuer may assign one or more CUSIPs or similar identifying numbers
to Notes for administrative convenience or in connection with complying with
FATCA, the Cayman FATCA Legislation and the CRS.

Section 2.2Forms of Notes. (a)  The forms of the Secured Notes, including the
forms of Certificated Notes, Regulation S Global Notes and Rule 144A Global
Notes, shall be as set forth in Exhibit A hereto.

(b)Secured Notes.

(i)The Notes sold to Persons that are not “U.S. Persons” (as defined in
Regulation S) shall each be issued initially in the form of one permanent global
Note per Class in definitive, fully registered form without interest coupons
substantially in the form attached as Exhibit A hereto (each, a “Regulation S
Global Note”), and shall be deposited on behalf of the subscribers for such
Notes represented thereby with the Trustee as custodian for, and registered in
the name of a nominee of, DTC for the respective accounts of Euroclear and
Clearstream, duly executed by the Issuers and authenticated by the Trustee or
the Authenticating Agent as hereinafter provided.

(ii)The Notes sold to Persons that are QIB/QPs shall each be issued initially in
the form of one permanent global Note per Class (unless such Persons elect to
receive a Certificated Note) in definitive, fully registered form without
interest coupons substantially in the form attached as Exhibit A hereto (each, a
“Rule 144A Global Note”) and shall be deposited on behalf of the subscribers for
such Notes represented thereby with the Trustee as custodian for, and registered
in the name of Cede & Co., a nominee of, DTC, duly executed by the Issuers and
authenticated by the Trustee or the Authenticating Agent as hereinafter
provided.

(iii)The Secured Notes sold to persons that are a QIB/QP, may upon request be
issued in the form of one or more definitive, fully registered notes without
coupons substantially in the form attached as

-55-



 

--------------------------------------------------------------------------------

 

Exhibit A hereto (a “Certificated Note”) which shall be registered in the name
of the beneficial owner or a nominee thereof, duly executed by the Issuers and
authenticated by the Trustee or Authenticating Agent as hereinafter provided.

(iv)The aggregate principal amount of the Regulation S Global Notes and the Rule
144A Global Notes may from time to time be increased or decreased by adjustments
made on the records of the Trustee or DTC or its nominee, as the case may be, as
hereinafter provided.

(c)Book Entry Provisions.  This Section 2.2(c) shall apply only to Global Notes
deposited with or on behalf of DTC.

The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, will be applicable to the Global Notes insofar as
interests in such Global Notes are held by the Agent Members of Euroclear or
Clearstream, as the case may be.

Agent Members shall have no rights under this Indenture with respect to any
Global Notes held on their behalf by the Trustee, as custodian for DTC, and DTC
may be treated by the Issuers, the Trustee, and any agent of the Issuers or the
Trustee as the absolute owner of such Note for all payment purposes whatsoever,
and for all other purposes except as provided in Section 14.2(e).
Notwithstanding the foregoing, nothing herein shall prevent the Issuers, the
Trustee, or any agent of the Issuers or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by DTC or impair,
as between DTC and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Holder of any Note.

Section 2.3Authorized Amount; Stated Maturity; Denominations. The aggregate
principal amount of Securities that may be authenticated and delivered under
this Indenture, the Fiscal Agency Agreement and the Memorandum and Articles is
limited to U.S.$438,900,000 (except for Securities authenticated and delivered
upon registration of transfer of, or in exchange for, or in lieu of, other
Securities pursuant to Section 2.4, Section 2.6, Section 2.7 or Section 8.5 of
this Indenture and the Memorandum and Articles).

 

-56-



 

--------------------------------------------------------------------------------

 

Such Securities shall be divided into the Classes, having the designations,
original principal amounts and other characteristics as follows:

Class Designation

Class A-1 Notes

Class A-2 Notes

Preferred Shares(1)

Applicable Issuer

Issuers

Issuers

Issuer

Initial Principal Amount(2)

U.S.$236,500,000

U.S.$15,500,000

U.S.$186,900,000

Stated Maturity

The Payment Date in May 2029

The Payment Date in May 2029

N/A

Interest Rate:

 

 

 

Floating Rate Notes

Yes

Yes

N/A

Index(3)

Reference Rate

Reference Rate

N/A

Index Maturity(4)

3 month

3 month

N/A

Spread(5)

2.62%

3.40%

N/A

Fixed Rate of Interest(5)

N/A

N/A

N/A

Initial Rating(s):

 

 

 

S&P

“AAA(sf)”

“AAA(sf)”

N/A

Priority Class(es)

None

A-1

A-1, A-2

Pari Passu Class(es)

None

None

None

Junior Class(es)

A-2, Preferred Shares

Preferred Shares

None

Interest deferrable

No

No

N/A

Form

Book-Entry

Book-Entry

Physical

 

1.

The Preferred Shares are not being issued hereunder.

2.

Aggregate issue price in the case of the Preferred Shares.

3.

The Reference Rate may be changed to an Alternative Reference Rate as described
in the definition thereof.

4.

The Reference Rate shall be calculated in accordance with the definition thereof
and shall initially be benchmarked from three-month LIBOR (subject to a floor of
zero), except that LIBOR for the first Interest Accrual Period shall be an
interpolation between 3-month LIBOR and 6-month LIBOR.

5.

The spread over the Reference Rate with respect to the Re‑Pricing Eligible Notes
may be reduced in connection with a Re-Pricing of such Class of Re-Pricing
Eligible Notes, subject to the conditions set forth in Section 9.7.

 

-57-



--------------------------------------------------------------------------------

 

The Secured Notes shall be issued in minimum denominations of U.S.$250,000 and
integral multiples of U.S.$1.00 in excess thereof (the “Minimum Denominations”).

Section 2.4Additional Securities. (a)  At any time during the Reinvestment
Period (or, in the case of an issuance solely of additional Preferred Shares or
Junior Mezzanine Notes, at any time), the Issuer or the Issuers, as applicable,
may (x) with the consent of a Majority of the Controlling Class (such consent
not to be unreasonably withheld or delayed), issue and sell additional
Securities of each existing Class of Securities (on a pro rata basis with
respect to each Class of Secured Notes and at least a pro rata amount of
Preferred Shares) or (y) issue and sell additional Preferred Shares (subject to
and in accordance with the Memorandum and Articles) or notes of any one or more
new classes of notes that are fully subordinated to the existing Secured Notes
(or to the most junior class of securities of the Issuer issued pursuant to this
Indenture, if any class of securities issued pursuant to this Indenture other
than the Securities is then Outstanding) (such additional notes, “Junior
Mezzanine Notes”); provided that (i) the Collateral Manager, the Retention
Holder and a Majority of the Preferred Shares consent to such issuance (provided
that the consent of a Majority of the Preferred Shares shall not be required in
circumstances where an issuance of additional Preferred Shares is required to
prevent or cure an EU Retention Deficiency), (ii) in the case of an issuance of
Additional Securities of existing Classes, the terms of the Securities issued
must be identical to the respective terms of previously issued Securities of the
applicable Class (except that the interest due on Additional Notes will accrue
from the issue date of such Additional Notes and the spread or fixed rate of
interest (after giving effect to any original issue discount) of such Additional
Notes may be lower (or higher) than those of the initial Secured Notes of that
Class; provided that such Additional Notes must also be Floating Rate Notes and
have a floating rate based on the same benchmark rate as the corresponding
existing Class of such Floating Rate Notes, (iii)  the S&P Rating Condition has
been satisfied, (iv) the proceeds of any Additional Securities (net of fees and
expenses incurred in connection with such issuance) shall be treated as
Principal Proceeds and used to purchase additional Collateral Obligations or as
otherwise permitted hereunder; provided that the Collateral Manager may elect to
treat the portion of the proceeds from the issuance of additional Preferred
Shares or Junior Mezzanine Notes that exceeds the Preferred Shares’ proportional
share of the Additional Securities issued at such time as Interest Proceeds,
(v) the Overcollateralization Ratio with respect to each Class of Secured Notes
shall not be reduced after giving effect to such issuance unless after giving
effect to such issuance the Overcollateralization Ratio is at least equal to the
Overcollateralization Ratio as of the Effective Date, (vi) a written opinion or
advice from Allen & Overy LLP or Cleary Gottlieb Steen & Hamilton LLP, or a
written opinion of other tax counsel of nationally recognized standing in the
United States experienced in such matters shall be delivered to the Trustee, in
form and substance satisfactory to the Collateral Manager and the Trustee, to
the effect that (A) any additional Class A-1 Notes and Class A-2 Notes will be
treated as indebtedness for U.S. federal income tax purposes and (B) such
additional issuance will not result in the Issuer becoming subject to U.S.
federal income tax with respect to its net income (including any tax liability
imposed under Section 1446 of the Code), or result in the Issuer being treated
as a publicly traded partnership taxable as a corporation for U.S. federal
income tax purposes, provided, however, that the opinion or advice of tax
counsel described in clause (A) will not be required with respect to any
additional Notes that bear a different securities identifier from the Notes of
the same Class that were issued on the Closing Date and are Outstanding at the
time of the additional issuance, (vii) any such additional issuance will be
issued in a manner that will allow the Issuer to accurately provide the
information described in Treasury Regulations section 1.1275-3(b)(1)(i), (viii)
none of the Issuer, the Collateral Manager, the Retention Holder or any
“sponsor” of the Issuer under the U.S. Risk Retention Rules shall fail to be in
compliance with the U.S. Risk Retention Rules or the EU Risk Retention
Requirements as a result of such additional issuance unless such Person has
consented to such additional issuance and (ix) an Officer’s certificate of the
Issuer shall be delivered to the Trustee stating that the conditions of this
Section 2.4(a) have been satisfied.

(b)Interest on the Additional Securities shall be payable commencing on the
first Payment Date following the issue date of such Additional Securities (if
issued prior to the applicable Record Date). The Additional Notes of an existing
Class shall rank pari passu in all respects with the initial Notes of that
Class.

(c)Any Additional Securities of any Class issued pursuant to this Section 2.4
shall, to the extent reasonably practicable, be offered first to Holders of that
Class in such amounts as are necessary to preserve (on an approximate basis)
their pro rata holdings of Securities of such Class; provided that the
Collateral Manager and the Retention Holder and their respective affiliates
shall have priority over such existing holders to the extent that the Collateral
Manager or the Retention Holder determines in its sole discretion that the
purchase of such Additional Securities is required to satisfy the U.S. Risk
Retention Rules or to prevent or cure an EU Retention Deficiency.

-58-



--------------------------------------------------------------------------------

 

Section 2.5Execution, Authentication, Delivery and Dating. (a)  The Notes shall
be executed on behalf of the Applicable Issuer by one of its Authorized
Officers.  The signature of such Authorized Officer on the Notes may be manual
or facsimile.

Notes bearing the manual or facsimile signatures of individuals who were at the
time of execution Authorized Officers of the Applicable Issuer shall bind the
Applicable Issuer, notwithstanding the fact that such individuals or any of them
have ceased to hold such offices prior to the authentication and delivery of
such Notes or did not hold such offices at the date of issuance of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Applicable Issuer may deliver Notes executed by the Applicable
Issuer to the Trustee or the Authenticating Agent for authentication and the
Trustee or the Authenticating Agent, upon Issuer Order, shall authenticate and
deliver such Notes as provided herein and not otherwise.

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing
Date.  All other Notes that are authenticated after the Closing Date for any
other purpose under this Indenture shall be dated the date of their
authentication.

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced.  If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
authorized signatories, and such Certificate of Authentication upon any Note
shall be conclusive evidence, and the only evidence, that such Note has been
duly authenticated and delivered hereunder.

Section 2.6Registration, Registration of Transfer and Exchange. (a)  The Issuer
shall cause the Notes to be registered and shall cause to be kept a register
(the “Register”) at the office of the Trustee in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Notes and the registration of transfers of Notes.  The Trustee
is hereby initially appointed registrar (the “Registrar”) for the purpose of
registering Notes and transfers of such Notes with respect to the Register
maintained in the United States as herein provided.  Upon any resignation or
removal of the Registrar, the Issuer shall promptly appoint a successor or, in
the absence of such appointment, assume the duties of Registrar.

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes.  Upon written request at any time the
Registrar shall provide to the Issuer, the Collateral Manager or the Placement
Agent a current list of Holders as reflected in the Register.

Subject to this Section 2.6, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer (and solely with respect to the Co‑Issued Notes, the
Co-Issuer) shall execute, and the Trustee shall authenticate, or cause the
Authenticating Agent to authenticate, and deliver, in the name of the designated
transferee or transferees, one or more new Notes of any authorized denomination
and of a like aggregate principal or face amount.  At any time, upon request of
the Issuer, the Collateral Manager or the Placement Agent, the Trustee shall
provide such requesting Person a list of Holders of the Notes.

-59-

--------------------------------------------------------------------------------

 

In addition, when permitted under this Indenture, the Issuers, the Trustee and
the Collateral Manager shall be entitled to rely upon any certificate of
ownership provided to the Trustee by a beneficial owner of a Note (including a
Beneficial Ownership Certificate or a certificate in the form of Exhibit C)
and/or other forms of reasonable evidence of such ownership as to the names and
addresses of such beneficial owner and the Classes, principal amounts and CUSIP
numbers of Notes beneficially owned thereby.  At any time, upon request of the
Applicable Issuer, the Collateral Manager or the Placement Agent, the Trustee
shall provide such requesting Person a copy of each Beneficial Ownership
Certificate that the Trustee has received.

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency.  Whenever any
Note is surrendered for exchange, the Applicable Issuer shall execute, and the
Trustee shall authenticate, or cause the Authenticating Agent to authenticate,
and deliver, the Notes that the Holder making the exchange is entitled to
receive.

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Applicable Issuer, evidencing the
same debt (to the extent they evidence debt), and entitled to the same benefits
under this Indenture as the Notes surrendered upon such registration of transfer
or exchange.

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
a form reasonably satisfactory to the Registrar, duly executed by the Holder
thereof or such Holder’s attorney duly authorized in writing.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any transfer, tax or other governmental charge payable in connection
therewith.  The Trustee shall be permitted to request such evidence reasonably
satisfactory to it documenting the identity and/or signatures of the transferor
and transferee.

(b)No Note may be sold or transferred (including, without limitation, by pledge
or hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act, is exempt from the registration requirements
under applicable state securities laws and will not cause the Applicable Issuer
to become subject to the requirement that it register as an investment company
under the 1940 Act.

(c)Each purchaser, beneficial owner and subsequent transferee of a Note (or
interest therein) will be deemed (and may be required) to represent and agree to
the requirements of Section 2.13.

(d)Notwithstanding anything contained herein to the contrary, the Trustee shall
not be responsible for ascertaining whether any transfer complies with, or for
otherwise monitoring or determining compliance with, the registration provisions
of or any exemptions from the Securities Act, applicable state securities laws
or the applicable laws of any other jurisdiction, ERISA, the Code, the 1940 Act,
or the terms hereof; provided that if a certificate is specifically required by
the terms of this Section 2.6 to be provided to the Trustee by a prospective
transferor or transferee, the Trustee shall be under a duty to receive and
examine the same to determine whether or not the certificate substantially
conforms on its face to the applicable requirements of this Indenture and shall
promptly notify the party delivering the same and the Issuer if such certificate
does not comply with such terms.

(e)Each Holder will provide the Issuer or its agents with such information and
documentation that may be required for the Issuer to achieve AML Compliance and
shall update or replace such information or documentation, as may be necessary
(the “Holder AML Obligations”).

(f)Transfers of Global Notes shall only be made in accordance with
Section 2.2(b) and this Section 2.6(f).

(i)Rule 144A Global Note to Regulation S Global Note.  If a holder of a
beneficial interest in a Rule 144A Global Note deposited with DTC wishes at any
time to exchange its interest in such Rule 144A Global Note for an interest in
the corresponding Regulation S Global Note, or to transfer its interest in such
Rule 144A Global Note to a Person who wishes to take delivery thereof in the
form of an interest in the

-60-

--------------------------------------------------------------------------------

 

corresponding Regulation S Global Note, such holder (provided that such holder
or, in the case of a transfer, the transferee is not a U.S. Person) may, subject
to the immediately succeeding sentence and the rules and procedures of DTC,
exchange or transfer, or cause the exchange or transfer of, such interest for an
equivalent beneficial interest in the corresponding Regulation S Global
Note.  Upon receipt by the Registrar of (A) instructions given in accordance
with DTC’s procedures from an Agent Member directing the Registrar to credit or
cause to be credited a beneficial interest in the corresponding Regulation S
Global Note, but not less than the Minimum Denomination applicable to such
holder’s Notes, in an amount equal to the beneficial interest in the Rule 144A
Global Note to be exchanged or transferred, (B) a written order given in
accordance with DTC’s procedures containing information regarding the
participant account of DTC and the Euroclear or Clearstream account to be
credited with such increase, (C) a certificate in the form of Exhibit B-1
attached hereto given by the holder of such beneficial interest stating that the
exchange or transfer of such interest has been made in compliance with the
transfer restrictions applicable to the Global Notes, including that the holder
or the transferee, as applicable, is not a U.S. Person, and (D) a written
certification in the form of Exhibit B-3 attached hereto given by the transferee
in respect of such beneficial interest stating, among other things, that such
transferee is not a U.S. Person, then the Registrar shall approve the
instructions at DTC to reduce the principal amount of the Rule 144A Global Note
and to increase the principal amount of the Regulation S Global Note by the
aggregate principal amount of the beneficial interest in the Rule 144A Global
Note to be exchanged or transferred, and to credit or cause to be credited to
the securities account of the Agent Member specified in such instructions a
beneficial interest in the corresponding Regulation S Global Note equal to the
reduction in the principal amount of the Rule 144A Global Note.

(ii)Regulation S Global Note to Rule 144A Global Note.  If a holder of a
beneficial interest in a Regulation S Global Note deposited with DTC wishes at
any time to exchange its interest in such Regulation S Global Note for an
interest in the corresponding Rule 144A Global Note or to transfer its interest
in such Regulation S Global Note to a Person who wishes to take delivery thereof
in the form of an interest in the corresponding Rule 144A Global Note, such
holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Rule 144A Global Note.  Upon receipt by
the Registrar of (A) instructions from Euroclear, Clearstream and/or DTC, as the
case may be, directing the Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Note in an amount equal to the
beneficial interest in such Regulation S Global Note, but not less than the
Minimum Denomination applicable to such holder’s Notes to be exchanged or
transferred, such instructions to contain information regarding the participant
account with DTC to be credited with such increase, (B) a certificate in the
form of Exhibit B-2 attached hereto given by the holder of such beneficial
interest and stating, among other things, that, in the case of a transfer, the
Person transferring such interest in such Regulation S Global Note reasonably
believes that the Person acquiring such interest in a Rule 144A Global Note is a
QIB/QP, is obtaining such beneficial interest in a transaction meeting the
requirements of Rule 144A and in accordance with any applicable securities laws
of any state of the United States or any other jurisdiction and (C) a written
certification in the form of Exhibit B-3 attached hereto given by the transferee
in respect of such beneficial interest stating, among other things, that such
transferee is a QIB/QP, then the Registrar will approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Registrar shall instruct DTC, concurrently
with such reduction, to credit or cause to be credited to the securities account
of the Agent Member specified in such instructions a beneficial interest in the
corresponding Rule 144A Global Note equal to the reduction in the principal
amount of the Regulation S Global Note.

(iii)Global Note to Certificated Note.  Subject to Section 2.11(a), if a holder
of a beneficial interest in a Global Note deposited with DTC wishes at any time
to transfer its interest in such Global Note to a Person who wishes to take
delivery thereof in the form of a corresponding Certificated Note, such holder
may, subject to the immediately succeeding sentence and the rules and procedures
of Euroclear, Clearstream and/or DTC, as the case may be, transfer, or cause the
transfer of, such interest for a Certificated Note.  Upon receipt by the
Registrar of (A) a certificate substantially in the form of Exhibit B-2 attached
hereto executed by the transferee and (B) appropriate instructions from DTC, if
required, the Registrar will approve the instructions at DTC to reduce, or cause
to be reduced, the Global Note by the aggregate principal amount of the
beneficial interest in the Global Note to be transferred and record the transfer
in the Register in accordance

-61-

--------------------------------------------------------------------------------

 

with Section 2.6(a) and upon execution by the Applicable Issuer, authentication
by the Trustee or the Authenticating Agent and delivery by the Trustee of one or
more corresponding Certificated Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in such Global Note transferred by
the transferor), and in authorized denominations.

(g)Transfers of Certificated Notes shall only be made in accordance with
Section 2.2(b) and this Section 2.6(g).

(i)Certificated Notes to Global Notes.  If a holder of a Certificated Note
wishes at any time to exchange its interest in such Certificated Note for a
beneficial interest in a corresponding Global Note or to transfer such
Certificated Note to a Person who wishes to take delivery thereof in the form of
a beneficial interest in a corresponding Global Note, such holder may, subject
to the immediately succeeding sentence and the rules and procedures of
Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer, or
cause the exchange or transfer of, such Certificated Note for a beneficial
interest in a corresponding Global Note.  Upon receipt by the Registrar of (A) a
Holder’s Certificated Note properly endorsed for assignment to the transferee,
(B) a certificate substantially in the form of Exhibit B-1 or Exhibit B-2 (as
applicable) attached hereto executed by the transferor and a certificate
substantially in the form of Exhibit B-3 (as applicable) attached hereto
executed by the transferee, (C) instructions given in accordance with Euroclear,
Clearstream or DTC’s procedures, as the case may be, from an Agent Member to
instruct DTC to cause to be credited a beneficial interest in the applicable
Global Notes in an amount equal to the Certificated Notes to be transferred or
exchanged, and (D) a written order given in accordance with DTC’s procedures
containing information regarding the Agent Member’s account at DTC and/or
Euroclear or Clearstream to be credited with such increase, the Registrar shall
cancel such Certificated Note in accordance with Section 2.10, record the
transfer in the Register in accordance with Section 2.6(a) and approve the
instructions at DTC, concurrently with such cancellation, to credit or cause to
be credited to the securities account of the Agent Member specified in such
instructions a beneficial interest in the corresponding Global Note equal to the
principal amount of the Certificated Note transferred or exchanged.

(ii)Certificated Notes to Certificated Notes.  If a holder of a Certificated
Note wishes at any time to exchange such Certificated Note for one or more
Certificated Notes or to transfer such Certificated Note to a Person who wishes
to take delivery thereof in the form of a Certificated Note, such holder may
exchange or transfer, or cause the exchange or transfer of, such Certificated
Note.  Upon receipt by the Registrar of (A) a Holder’s Certificated Note
properly endorsed for assignment to the transferee, and (B) a certificate
substantially in the form of Exhibit B-3 attached hereto executed by the
transferee, the Registrar shall cancel such Certificated Note in accordance with
Section 2.10, record the transfer in the Register in accordance with
Section 2.6(a) and upon execution by the Applicable Issuer, authentication by
the Trustee or the Authenticating Agent and delivery by the Trustee, deliver one
or more Certificated Notes bearing the same designation as the Certificated Note
endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Note surrendered by the transferor), and in
authorized denominations.

(h)If Notes are issued upon the transfer, exchange or replacement of Notes
bearing the applicable legends set forth in Exhibit A hereto, and if a request
is made to remove such applicable legend on such Notes, the applicable legend
shall not be removed unless there is delivered to the Trustee and the Applicable
Issuer such satisfactory evidence, which may include an Opinion of Counsel
acceptable to them, as may be reasonably required by the Applicable Issuer (and
which shall by its terms permit reliance by the Trustee), to the effect that
neither such applicable legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of the Securities Act, the 1940 Act, ERISA or the Code.  Upon provision of such
satisfactory evidence, the Trustee or its Authenticating Agent, at the written
direction of the Applicable Issuer shall, after due execution by the Applicable
Issuer authenticate and deliver Notes that do not bear such applicable legend.

(i)Each Person who (x) becomes a holder of a Certificated Note at any time will
be required to represent and agree in a representation letter or (y) becomes a
beneficial owner of Notes represented by an interest in a Global Note will be
deemed to have represented and agreed, as follows:

-62-

--------------------------------------------------------------------------------

 

(i)In connection with the purchase of such Notes:  (A) none of the Issuer, the
Co-Issuer, the Collateral Manager, the Placement Agent, the Trustee, the
Collateral Administrator or any of their respective Affiliates is acting as a
fiduciary or financial or investment adviser for such beneficial owner; (B) such
beneficial owner has read and understands the Offering Circular (including,
without limitation, the descriptions therein of the structure of the transaction
in which the Notes are being issued and the risks to purchasers of the Notes)
and is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or
oral) of the Issuer, the Co-Issuer, the Collateral Manager, the Trustee, the
Collateral Administrator, the Placement Agent or any of their respective
Affiliates other than any statements in the final Offering Circular for such
Notes; (C) such beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial and accounting advisors to the extent it
has deemed necessary and has made its own investment decisions (including
decisions regarding the suitability of any transaction pursuant to this
Indenture) based upon its own judgment and upon any advice from such advisors as
it has deemed necessary and not upon any view expressed by the Issuer, the
Co-Issuer, the Collateral Manager, the Trustee, the Collateral Administrator,
the Placement Agent or any of their respective Affiliates; (D) such beneficial
owner is either (1) in the case of a beneficial owner of an interest in a Rule
144A Global Note, both (a) a QIB that is not a broker-dealer which owns and
invests on a discretionary basis less than U.S.$25,000,000 in securities of
issuers that are not affiliated persons of the dealer and is not a plan referred
to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A under the Securities
Act or a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A under the
Securities Act that holds the assets of such a plan, if investment decisions
with respect to the plan are made by beneficiaries of the plan and (b) a
Qualified Purchaser for purposes of Section 3(c)(7) of the 1940 Act or an entity
(other than a trust) owned exclusively by Qualified Purchasers or (2) in the
case of a beneficial owner of an interest in a Regulation S Global Note, a
Person that is not a U.S. Person and is acquiring the Notes in reliance on the
exemption from registration provided by Regulation S; (E) unless otherwise
agreed by the Placement Agent on the Closing Date, such beneficial owner is
acquiring its interest in such Notes for its own account and not with a view to
the resale, distribution or other disposition thereof in violation of the
Securities Act; (F) unless it is a Person that is not a U.S. Person acquiring
the Notes in reliance on the exemption from registration provided by Regulation
S thereunder, such beneficial owner was not formed for the purpose of investing
in such Notes (unless each beneficial owner of the beneficial owner is a
Qualified Purchaser); (G) such beneficial owner understands that the Issuer may
receive a list of participants holding interests in the Notes from one or more
book-entry depositories, (H) such beneficial owner will hold and transfer at
least the Minimum Denomination of such Notes; (I) such beneficial owner is a
sophisticated investor and is purchasing the Notes with a full understanding of
all of the terms, conditions and risks thereof, and is capable of and willing to
assume those risks; (J) such beneficial owner will provide notice of the
relevant transfer restrictions to subsequent transferees; (K) it is not
acquiring any Note as part of a plan to reduce, avoid or evade U.S. federal
income tax; (L) the investment by it is within its powers and authority, is
permissible under applicable laws governing such purchase, has been duly
authorized by it and complies with applicable securities laws and other laws;
(M) it consents and agrees that agency cross-transactions with the Issuer are
authorized by the Issuer and that any subsequent authorizations by the Issuer or
revocation of such authorization may be effected through the board of directors
of the Issuer and (N) it acknowledges the conflicts of interest inherent in the
transactions described in the Offering Circular and herein and waives any claim
with respect to any liability arising from the existence thereof.

(ii)(A) If such Person is, or is acting on behalf of, a Benefit Plan Investor,
its acquisition, holding and disposition of such Notes does not and will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, and (B) if it is a governmental, church,
non-U.S. or other plan which is subject to any Other Plan Law, its acquisition,
holding and disposition of such Notes will not constitute or result in a
non-exempt violation of any such Other Plan Law.

(iii)Such beneficial owner represents that either (x) its principal place of
business is not located within any Federal Reserve District or (y) it has
satisfied and will satisfy any applicable registration or other requirements of
the FRB, including, without limitation, Regulation U, in connection with its
acquisition of the Securities.

(iv)Such beneficial owner understands that such Notes are being offered only in
a transaction not involving any public offering in the United States within the
meaning of the Securities Act, such Notes

-63-

--------------------------------------------------------------------------------

 

have not been and will not be registered under the Securities Act, and, if in
the future such beneficial owner decides to offer, resell, pledge or otherwise
transfer such Notes, such Notes may be offered, resold, pledged or otherwise
transferred only in accordance with the provisions of this Indenture and the
legend on such Notes.  Such beneficial owner acknowledges that no representation
has been made as to the availability of any exemption under the Securities Act
or any state securities laws for resale of such Notes.  Such beneficial owner
understands that none of the Issuer, the Co-Issuer or the pool of Assets has
been registered under the 1940 Act, and that they are exempt from registration
as such by virtue of Section 3(c)(7) of the 1940 Act.

(v)Such beneficial owner is aware that, except as otherwise provided herein, any
Notes being sold to it in reliance on Regulation S will be represented by one or
more Regulation S Global Notes and that in each case beneficial interests
therein may be held only through DTC for the respective accounts of Euroclear or
Clearstream.

(vi)Such beneficial owner will provide notice to each Person to whom it proposes
to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Section 2.6, including the Exhibits referenced
herein.

(vii)Such beneficial owner understands that the Issuer has the right to compel
any beneficial owner of any Re-Priced Class that does not consent to a
Re-Pricing with respect to its Notes pursuant to the terms hereof to sell its
interest in the Notes, or may sell such interest in the Notes on behalf of such
beneficial owner in accordance with the terms hereof.

(viii)(1)(A) The express terms of this Indenture govern the rights of the
Holders to direct the commencement of a Proceeding against any Person, (B) this
Indenture contains limitations on the rights of the Holders to direct the
commencement of any such Proceeding, and (C) each Holder shall comply with such
express terms if it seeks to direct the commencement of any such Proceeding; (2)
there are no implied rights under this Indenture to direct the commencement of
any such Proceeding; and (3) notwithstanding any provision of this Indenture,
the Secured Notes, the Preferred Shares, the Collateral Management Agreement,
the Collateral Administration Agreement or any other agreement, the Issuer shall
be under no duty or obligation of any kind to the holders of the Notes, or any
of them, to institute any legal or other proceedings of any kind, against any
person or entity, including, without limitation, the Trustee, the Collateral
Manager, the Collateral Administrator or the Calculation Agent.

(ix)Such beneficial owner agrees that the Issuer, or the Re-Pricing Intermediary
on behalf of the Issuer, may enter into binding commitments to sell and transfer
all Notes of a Re-Priced Class held by non-consenting holders pursuant to this
Indenture, and if such beneficial owner is a non-consenting holder, it agrees to
sell and transfer its Notes in accordance with the provisions of this Indenture
and hereby irrevocably appoints the Issuer, or the Re-Pricing Intermediary on
behalf of the Issuer, as its true and lawful agent and attorney-in-fact (with
full power of substitution) in its name, place and stead and at its expense, in
connection with such sale and transfer, and agrees to cooperate with the Issuer,
the Re-Pricing Intermediary on behalf of the Issuer, or the Trustee to effect
such sale and transfers.

(x)Such beneficial owner is not a member of the public in the Cayman Islands.

(xi)Such beneficial owner agrees to be subject to the Bankruptcy Subordination
Agreement.

(xii)Such beneficial owner understands and agrees that such Notes are from time
to time and at any time limited recourse obligations of the Issuer (and, in the
case of Co‑Issued Notes, the Co-Issuer), payable solely from proceeds of the
Assets available at such time in accordance with the Priority of Payments, and
following realization of the Assets and application of the proceeds thereof in
accordance with this Indenture, all obligations of and any claims against the
Issuer (and, in the case of Co‑Issued Notes, the Co-Issuer) thereunder or in
connection therewith after such realization will be extinguished and will not
thereafter revive.

-64-

--------------------------------------------------------------------------------

 

(xiii)In the case of Certificated Notes, such beneficial owner understands that
the Issuer is subject to anti-money laundering legislation in the Cayman Islands
and that, accordingly, the Issuer may require a detailed verification of the
identity of such beneficial owner or any proposed transferee thereof and the
source of the payment used by such beneficial owner or transferee for purchasing
such Certificated Notes.  Such beneficial owner understands that the laws of
other major financial centers may impose similar obligations upon the Issuer.

(xiv)Such beneficial owner acknowledges receipt of the Issuer’s privacy notice
(which can be accessed at https://www.walkersglobal.com/external/SPVDPNotice.pdf
and provides information on the Issuer’s use of personal data in accordance with
the Cayman Islands Data Protection Law, 2017 and, in respect of any EU data
subjects, the EU General Data Protection Regulation) and, if applicable, agrees
to promptly provide the privacy notice (or any updated version thereof as may be
provided from time to time) to each individual (such as any individual
directors, shareholders, beneficial owners, authorised signatories, trustees or
others) whose personal data it provides to the Issuer or any of its affiliates
or delegates including, but not limited to the Administrator.

(j)Each Person who becomes an owner of a Certificated Note will be required to
make the representations and agreements set forth in Exhibit B-3.

(k)Any purported transfer of a Note not in accordance with this Section 2.6
shall be null and void and shall not be given effect for any purpose whatsoever.

(l)To the extent required by the Issuer, as determined by the Issuer or the
Collateral Manager on behalf of the Issuer, the Issuer may, upon written notice
to the Trustee, impose additional transfer restrictions on the Securities to
comply with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 or the Code and other
similar laws or regulations, including, without limitation, requiring each
transferee of a Security to make representations to the Issuer in connection
with such compliance.

(m)The Registrar, the Trustee and the Issuers shall be entitled to conclusively
rely on the information set forth on the face of any purchaser, transferor and
transferee certificate delivered pursuant to this Section 2.6 and shall be able
to presume conclusively the continuing accuracy thereof, in each case without
further inquiry or investigation.  Notwithstanding anything in this Indenture to
the contrary, the Trustee shall not be required to obtain any certificate
specifically required by the terms of this Section 2.6 if the Trustee is not
notified of or in a position to know of any transfer requiring such a
certificate to be presented by the proposed transferor or transferee.

(n)For the avoidance of doubt, notwithstanding anything in this Indenture to the
contrary, the Placement Agent may hold a position in a Regulation S Global Note
prior to the distribution of the applicable Notes represented by such position.

Section 2.7Mutilated, Defaced, Destroyed, Lost or Stolen Note. If (a) any
mutilated or defaced Note is surrendered to a Transfer Agent, or if there shall
be delivered to the Applicable Issuer, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Applicable Issuer, the
Trustee and such Transfer Agent such security or indemnity as may be required by
them to save each of them harmless, then, in the absence of notice to the
Applicable Issuer, the Trustee or such Transfer Agent that such Note has been
acquired by a protected purchaser, the Applicable Issuer shall execute and, upon
Issuer Order, the Trustee shall authenticate, or cause the Authenticating Agent
to authenticate, and deliver to the Holder, in lieu of any such mutilated,
defaced, destroyed, lost or stolen Note, a new Note, of like tenor (including
the same date of issuance) and equal principal or face amount, registered in the
same manner, dated the date of its authentication, bearing interest from the
date to which interest has been paid on the mutilated, defaced, destroyed, lost
or stolen Note and bearing a number not contemporaneously outstanding.

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Applicable Issuer, the Transfer Agent and the Trustee shall be entitled to
recover such new Note from the Person to whom it was delivered or any Person
taking therefrom, and

-65-

--------------------------------------------------------------------------------

 

shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by the Applicable
Issuer, the Trustee and the Transfer Agent in connection therewith.

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Applicable Issuer in its discretion may, instead of issuing
a new Note pay such Note without requiring surrender thereof except that any
mutilated or defaced Note shall be surrendered.

Upon the issuance of any new Note under this Section 2.7, the Applicable Issuer
may require the payment by the Holder thereof of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee) connected
therewith.

Every new Note issued pursuant to this Section 2.7 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Applicable Issuer and such new Note shall be
entitled, subject to the second paragraph of this Section 2.7, to all the
benefits of this Indenture equally and proportionately with any and all other
Notes of the same Class duly issued hereunder.

The provisions of this Section 2.7 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

Section 2.8Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved. (a)  The Secured Notes of each Class shall accrue
interest during each Interest Accrual Period at the applicable Interest Rate and
such interest will be payable quarterly in arrears on each Payment Date on the
Aggregate Outstanding Amount thereof as of the first day of the related Interest
Accrual Period (after giving effect to payments of principal thereof on such
date), except as otherwise set forth below; provided that any interest bearing
Additional Securities issued after the Closing Date in accordance with the terms
of this Indenture will accrue interest during the Interest Accrual Period in
which such Additional Securities are issued from and including the applicable
date of issuance of such Additional Securities to but excluding the last day of
such Interest Accrual Period at the applicable Interest Rate for such Additional
Securities; provided further that, with respect to any Interest Accrual Period
during which a Re-Pricing has occurred, the applicable Interest Rate of any
Re-Priced Class shall reflect the applicable Re-Pricing Rate from, and
including, the applicable Re-Pricing Date.  Payment of interest and
distributions on each Class of Securities will be subordinated to the payment of
interest on each related Priority Class as provided in Section 11.1. To the
extent lawful and enforceable, interest on any interest that is not paid when
due on any Secured Notes shall accrue at the Interest Rate for such Class until
paid as provided herein.

(b)The principal of each Secured Note of each Class matures at par and is due
and payable on the date of the Stated Maturity for such Class, unless such
principal has been previously repaid or unless the unpaid principal of such
Secured Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.  Notwithstanding the foregoing,
the payment of principal of each Class of Secured Notes may only occur in
accordance with the Priority of Payments.  Payments of principal on any Class of
Secured Notes which are not paid, in accordance with the Priority of Payments,
on any Payment Date (other than the Payment Date which is the Stated Maturity of
such Class of Secured Notes or any Redemption Date), because of insufficient
funds therefor shall not be considered “due and payable” for purposes of
Section 5.1(a) until the Payment Date on which such principal may be paid in
accordance with the Priority of Payments or all Priority Classes with respect to
such Class have been paid in full.

(c)Principal payments on the Secured Notes will be made in accordance with the
Priority of Payments and Article IX.

(d)The Paying Agent shall require the previous delivery of properly completed
and signed applicable tax certifications (generally, in the case of U.S. federal
income tax, an IRS Form W‑9 (or applicable successor form) in the case of a
United States person or the applicable IRS Form W‑8 (or applicable successor
form) in the case of a Person that is not a United States person) or other
certification acceptable to it to enable the Issuer, the Co-Issuer, the Trustee
and any Paying Agent to determine their duties and liabilities with respect to
any taxes or other charges that they may be required to pay, deduct or withhold
from payments in respect of such Note or the Holder or beneficial owner of such
Note under any present or future law or regulation of the United States, any
other jurisdiction

-66-

--------------------------------------------------------------------------------

 

or any political subdivision thereof or taxing authority therein or to comply
with any reporting or other requirements under any such law or regulation
(including any cost basis reporting obligations) and the delivery of any
information required under FATCA.  The Issuer shall not be obligated to pay any
additional amounts to the Holders or beneficial owners of the Notes as a result
of deduction or withholding for or on account of any present or future taxes,
duties, assessments or governmental charges with respect to the Notes.  Nothing
herein shall be construed to obligate the Paying Agent to determine the duties
or liabilities of the Issuer or any other paying agent with respect to any tax
certification or withholding requirements, or any tax certification or
withholding requirements of any jurisdiction, political subdivision or taxing
authority outside the United States.

(e)Payments in respect of interest on and principal of any Secured Notes shall
be made by the Trustee in Dollars to DTC or its designee with respect to a
Global Note and to the Holder or its nominee with respect to a Certificated
Note, by wire transfer, as directed by such Person, in immediately available
funds to a Dollar account maintained by DTC or its nominee with respect to a
Global Note, to the Holder or its nominee with respect to a Certificated Note;
provided that in the case of a Certificated Note (1) the Holder thereof shall
have provided written wiring instructions to the Trustee on or before the
related Record Date and (2) if appropriate instructions for any such wire
transfer are not received by the related Record Date, then such payment shall be
made by check drawn on a U.S. bank mailed to the address of the Holder specified
in the Register.  Payments in respect to the Preferred Shares shall be made by
the Trustee to the Fiscal Agent, on behalf of the Issuer, for payments to
Shareholders.  Upon final payment due on the Maturity of a Note, the Holder
thereof shall present and surrender such Note at the Corporate Trust Office of
the Trustee or at the office of any Paying Agent on or prior to such Maturity;
provided that if the Trustee and the Issuers shall have been furnished such
security or indemnity as may be required by them to save each of them harmless
and an undertaking thereafter to surrender such certificate, then, in the
absence of notice to the Issuers or the Trustee that the applicable Note has
been acquired by a protected purchaser, such final payment shall be made without
presentation or surrender.  None of the Issuers, the Trustee, the Collateral
Manager, nor any Paying Agent will have any responsibility or liability for any
aspects of the records (or for maintaining, supervising or reviewing such
records) maintained by DTC, Euroclear, Clearstream or any of the Agent Members
or any of their nominees relating to or for payments made thereby on account of
beneficial interests in a Global Note.  In the case where any final payment of
principal and interest is to be made on any Secured Note (other than on the
Stated Maturity thereof), the Trustee, in the name and at the expense of the
Issuers shall prior to the date on which such payment is to be made, mail (by
first class mail, postage prepaid) to the Persons entitled thereto at their
addresses appearing on the Register, a notice which shall specify the date on
which such payment will be made, the amount of such payment per U.S.$1,000
original principal amount of such Notes and the place where such Notes may be
presented and surrendered for such payment.

(f)Payments of principal to Holders of the Secured Notes of each Class shall be
made in the proportion that the Aggregate Outstanding Amount of the Secured
Notes of such Class registered in the name of each such Holder on the applicable
Record Date bears to the Aggregate Outstanding Amount of all Secured Notes of
such Class on such Record Date.

(g)Interest accrued with respect to the Floating Rate Notes shall be calculated
on the basis of the actual number of days elapsed in the applicable Interest
Accrual Period divided by 360.

(h)All reductions in the principal amount of a Note (or one or more predecessor
Notes) effected by payments of installments of principal made on any Payment
Date or Redemption Date shall be binding upon all future Holders of such Note
and of any Notes issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, whether or not such payment is noted on such Note.

(i)Notwithstanding any other provision of this Indenture, the obligations of the
Issuers under the Co‑Issued Notes and the Issuer under the Securities and this
Indenture from time to time and at any time are limited recourse obligations of
the Issuers or the Issuer (as applicable) payable solely from the Assets
available at such time and following realization of the Assets, and application
of the proceeds thereof in accordance with this Indenture, all obligations of
and any claims against the Issuers hereunder or in connection herewith after
such realization shall be extinguished and shall not thereafter revive.  No
recourse shall be had against any officer, director, manager, partner, member,
employee, shareholder, authorized Person or incorporator of the Issuer, the
Co-Issuer, the Collateral Manager or their respective Affiliates, successors or
assigns for any amounts payable under the Notes or this Indenture.  It is
understood that the foregoing provisions of this paragraph (i) shall not
(i) prevent recourse to the Assets for the sums due or to become due under any
security, instrument or agreement which is part of the Assets or (ii) constitute
a

-67-

--------------------------------------------------------------------------------

 

waiver, release or discharge of any indebtedness or obligation evidenced by the
Securities or secured by this Indenture until such Assets have been
realized.  It is further understood that the foregoing provisions of this
paragraph (i) shall not limit the right of any Person to name the Issuer or the
Co-Issuer as a party defendant in any Proceeding or in the exercise of any other
remedy under the Notes or this Indenture, so long as no judgment in the nature
of a deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity.

(j)Subject to the foregoing provisions of this Section 2.8, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note shall carry the rights to unpaid interest and
principal (or other applicable amount) that were carried by such other Note.

Section 2.9Persons Deemed Owners. The Applicable Issuer, the Trustee, and any
agent of the Applicable Issuer or the Trustee shall treat as the owner of each
Security the Person in whose name such Security is registered on the Register or
Share Register, as applicable, on the applicable Record Date for the purpose of
receiving payments of principal and interest on such Security and on, other than
as otherwise expressly provided in this Indenture, any other date for all other
purposes whatsoever (whether or not such Security is overdue), and neither the
Applicable Issuer or the Trustee, or any agent of the Applicable Issuer or the
Trustee shall be affected by notice to the contrary.

Section 2.10Cancellation. All Secured Notes surrendered for payment,
registration of transfer, exchange or redemption, or deemed lost or stolen,
shall be promptly canceled by the Trustee and may not be reissued or resold.  No
Notes may be surrendered (including any surrender in connection with any
abandonment thereof) except for payment as provided herein, or for registration
of transfer or exchange in accordance with an Optional Redemption, a Tax
Redemption, Clean-Up Call Redemption, Special Redemption or a Mandatory
Redemption (and, in the case of a Special Redemption or a Mandatory Redemption,
only to the extent that such Special Redemption or Mandatory Redemption results
in the payment in full of the applicable Class of Secured Notes) or for
replacement in connection with any Note deemed lost or stolen.  Any Notes
surrendered for cancellation as permitted by this Section 2.10 shall, if
surrendered to any Person other than the Trustee, be delivered to the
Trustee.  No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 2.10, except as expressly permitted
by this Indenture.  All canceled Notes held by the Trustee shall be destroyed or
held by the Trustee in accordance with its standard retention policy unless the
Issuer shall direct by an Issuer Order received prior to destruction that they
be returned to it.  The Issuers are not permitted to repurchase any Securities;
provided that such prohibition will not be deemed to limit the Issuer’s rights
or obligations relating to any redemption of the Notes permitted or required
pursuant to this Indenture.

Section 2.11DTC Ceases to Be Depository. (a)  A Global Note deposited with DTC
pursuant to Section 2.2 shall be transferred in the form of a corresponding
Certificated Note to the beneficial owners thereof only if (A) such transfer
complies with Section 2.6 of this Indenture and (B) either (x)(i) DTC notifies
the Applicable Issuer that it is unwilling or unable to continue as depository
for such Global Note, or (ii) DTC ceases to be a Clearing Agency registered
under the Exchange Act and, in each case, a successor depository is not
appointed by the Issuer within 90 days after receiving notice of such event or
(y) an Event of Default has occurred and is continuing and such transfer is
requested by any beneficial owner of an interest in such Global Note.

(b)Any Global Note that is transferable in the form of a corresponding
Certificated Note to the beneficial owner thereof pursuant to this Section 2.11
shall be surrendered by DTC to the Trustee’s Corporate Trust Office to be so
transferred, in whole or from time to time in part, without charge, and the
Applicable Issuer shall execute and the Trustee shall authenticate, or cause the
Authenticating Agent to authenticate, and deliver, upon such transfer of each
portion of such Global Note, an equal aggregate principal amount of definitive
physical certificates (pursuant to the instructions of DTC) in authorized
denominations.  Any Certificated Note delivered in exchange for an interest in a
Global Note shall, except as otherwise provided by Section 2.6, bear the legends
set forth in Exhibit A and shall be subject to the transfer restrictions
referred to in such legends.

(c)Subject to the provisions of paragraph (b) of this Section 2.11, the Holder
of a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which such Holder is entitled to take under this Indenture or the
Notes.

-68-

--------------------------------------------------------------------------------

 

(d)In the event of the occurrence of any of the events specified in
sub‑Section (a) of this Section 2.11, the Applicable Issuer will promptly make
available to the Trustee a reasonable supply of Certificated Notes.

If Certificated Notes are not so issued by the Applicable Issuer to such
beneficial owners of interests in Global Notes as required by sub-Section (a) of
this Section 2.11, the Applicable Issuers expressly acknowledge that the
beneficial owners shall be entitled to pursue any remedy that the Holders of a
Global Note would be entitled to pursue in accordance with Article V of this
Indenture (but only to the extent of such beneficial owner’s interest in the
Global Note) as if corresponding Certificated Notes had been issued; provided
that the Trustee shall be entitled to rely upon any certificate of ownership
provided by such beneficial owners (including a certificate in the form of
Exhibit C) and/or other forms of reasonable evidence of such ownership.

Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from the DTC, as depository, and may conclusively rely
on, and shall be fully protected in relying on, such direction as to the names
of the beneficial owners in whose names such Certificated Notes shall be
registered or as to delivery instructions for such Certificated Notes.

Section 2.12Non-Permitted Holders. (a)  Notwithstanding anything to the contrary
elsewhere herein, any transfer of a beneficial interest in any Note to a U.S.
Person that is not a QIB/QP shall be null and void and any such purported
transfer of which the Issuer or the Trustee shall have notice may be disregarded
by the Issuer and the Trustee for all purposes.  In addition, the acquisition of
Notes by a Non-Permitted Holder under Section 2.12(b) shall be null and void ab
initio.

(b)If any U.S. Person that is not a QIB/QP shall become the Holder or beneficial
owner of an interest in any Note (other than a Regulation S Global Note) or any
U.S. Person shall become the Holder of a Regulation S Global Note (any such
Person a “Non-Permitted Holder”), the acquisition of Notes by such Holder shall
be null and void ab initio.  The Issuer (or the Collateral Manager on behalf of
the Issuer) shall, promptly after discovery that such Person is a Non-Permitted
Holder by the Issuer or the Trustee or upon notice to the Issuer from the
Trustee (if a trust officer of the Trustee obtains actual knowledge, in which
case, the Trustee agrees to notify the Issuer of such discovery), send notice to
such Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
interest in the Notes held by such Non-Permitted Holder to a Person that is not
a Non-Permitted Holder within 30 days after the date of such notice.  If such
Non-Permitted Holder fails to so transfer such Notes, the Issuer or the
Collateral Manager acting for the Issuer shall have the right, without further
notice to the Non-Permitted Holder, to sell such Notes or interest in such Notes
to a purchaser selected by the Issuer that is not a Non-Permitted Holder on such
terms as the Issuer may choose.  The Issuer, or the Collateral Manager acting on
behalf of the Issuer, may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Notes, and sell such Notes to the highest such bidder;
provided that the Collateral Manager, its Affiliates and accounts, funds,
clients or portfolios established and controlled by the Collateral Manager shall
be entitled to bid in any such sale.  However, the Issuer or the Collateral
Manager may select a purchaser by any other means determined by it in its sole
discretion.  The Holder of each Note, the Non-Permitted Holder and each other
Person in the chain of title from the Holder to the Non-Permitted Holder, by its
acceptance of an interest in the Notes, agrees to cooperate with the Issuer, the
Collateral Manager and the Trustee to effect such transfers.  The proceeds of
such sale, net of any commissions, expenses and taxes due in connection with
such sale shall be remitted to the Non-Permitted Holder.  The terms and
conditions of any such sale shall be determined in the sole discretion of the
Issuer, and none of the Issuer, the Trustee or the Collateral Manager shall be
liable to any Person having an interest in the Notes sold as a result of any
such sale or the exercise of such discretion.

(c)If any Person shall become the beneficial owner of an interest in any Note
who has made or is deemed to have made a prohibited transaction, Benefit Plan
Investor or Other Plan Law representation required by Section 2.6 that is
subsequently shown to be false or misleading (any such Person a “Non-Permitted
ERISA Holder”), the Issuer (or the Collateral Manager on behalf of the Issuer)
shall, promptly after discovery that such Person is a Non-Permitted ERISA Holder
by the Issuer or upon notice to the Issuer from the Trustee (if a Trust Officer
of the Trustee has actual knowledge and who agrees to notify the Issuer upon
obtaining actual knowledge), send notice to such Non-Permitted ERISA Holder
demanding that such Non-Permitted ERISA Holder transfer all or any portion of
the Notes held by such Person to a Person that is not a Non-Permitted ERISA
Holder within 10 days after the date of

-69-

--------------------------------------------------------------------------------

 

such notice.  If such Non-Permitted ERISA Holder fails to so transfer such
Notes, the Issuer shall have the right, without further notice to the
Non-Permitted ERISA Holder, to sell such Notes or interest in such Notes to a
purchaser selected by the Issuer that is not a Non-Permitted ERISA Holder on
such terms as the Issuer may choose.  The Issuer may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Notes, and
selling such Notes to the highest such bidder.  The holder of each Note, the
Non-Permitted ERISA Holder and each other Person in the chain of title from the
Holder to the Non-Permitted ERISA Holder, by its acceptance of an interest in
the Notes, agrees to cooperate with the Issuer and the Trustee to effect such
transfers.  The proceeds of such sale, net of any commissions, expenses and
taxes due in connection with such sale shall be remitted to the Non-Permitted
ERISA Holder.  The terms and conditions of any sale under this sub-Section (c)
 shall be determined in the sole discretion of the Issuer, and none of the
Issuers the Trustee or the Collateral Manager shall be liable to any Person
having an interest in the Notes sold as a result of any such sale or the
exercise of such discretion.

(d)If (i) a Holder of a Note fails for any reason to comply with the Holder AML
Obligations or such information or documentation is not accurate or complete or
(ii) the Issuer otherwise reasonably determines that such Holder’s acquisition,
holding or transfer of an interest in any Note would cause the Issuer to be
unable to achieve AML Compliance, the Issuer (or any intermediary on the
Issuer’s behalf) shall have the right to (x) compel the relevant Holder to sell
its interest in such Note or (y) sell such interest on such Holder’s
behalf.  The Issuer shall not compel sales for failure to provide such other
information or documentation as may be required under the Cayman AML Regulations
unless the Issuer reasonably determines the Holder’s acquisition, holding or
transfer of an interest in such Note would result in a materially adverse effect
on the Issuer.

Section 2.13Treatment and Tax Certification.  (a)  Each Holder (including, for
purposes of this Section 2.13, any beneficial owner of Secured Notes), by
acceptance of such Notes or an interest in such Notes shall be deemed to have
agreed, to treat, and shall treat, the Issuer, the Co-Issuer and the Notes as
described in the “Certain U.S. Federal Income Tax Considerations” section of the
Offering Circular for all U.S. federal, state and local income tax purposes and
will take no action inconsistent with such treatment unless required by law.

(b)Each Holder will timely furnish the Issuer, the Trustee or their respective
agents with any tax forms or certifications (including, without limitation, IRS
Form W-9, an applicable IRS Form W-8 (together with all applicable attachments),
or any successors to such IRS forms) that the Issuer, the Trustee or their
respective agents reasonably request in order to (A) make payments to the Holder
without, or at a reduced rate of, withholding, (B) qualify for a reduced rate of
withholding in any jurisdiction from or through which they receive payments, and
(C) satisfy reporting and other obligations under the Code, Treasury
regulations, or any other applicable law or regulation (including the Cayman
FATCA Legislation), and will update or replace such tax forms or  certifications
in accordance with their terms or subsequent amendments.  Such Holder
acknowledges that the failure to provide, update or replace any such tax forms
or certifications may result in the imposition of withholding or back-up
withholding on payments to the beneficial owner, or to the Issuer.  Amounts
withheld by the Issuer or their agents that are, in their sole judgment,
required to be withheld pursuant to applicable tax laws will be treated as
having been paid to such Holder by the Issuer.

(c)Each Holder will provide the Issuer or its agents with any correct, complete
and accurate information or documentation that may be required for the Issuer to
comply with FATCA, the Cayman FATCA Legislation and the CRS and to prevent the
imposition of U.S. federal withholding tax under FATCA on payments to or for the
benefit of the Issuer.  In the event such Holder fails to provide such
information or documentation, or to the extent that its ownership of Notes would
otherwise cause the Issuer to be subject to any tax under FATCA, (A) the Issuer
(and any agent acting on its behalf) is authorized to withhold amounts otherwise
distributable to the investor as compensation for any amounts withheld from
payments to or for the benefit of the Issuer as a result of such failure or such
ownership, and (B) to the extent necessary to avoid an adverse effect on the
Issuer as a result of such failure or such ownership, the Issuer will have the
right to compel the investor to sell its Notes and, if such person does not sell
its Notes within 10 Business Days after notice from the Issuer or its agents,
the Issuer will have the right to sell such Notes at a public or private sale
called and conducted in any manner permitted by law, and to remit the net
proceeds of such sale (taking into account, in addition to other related costs
and charges, any taxes incurred by the Issuer in connection with such sale) to
such person as payment in full for such Notes.  The Issuer may also assign each
such Note a separate securities identifier in the Issuer’s sole
discretion.  Each Holder agrees that the Issuer, the Trustee and/or their agents
or representatives may (1) provide any information and documentation concerning
its investment

-70-

--------------------------------------------------------------------------------

 

in its Notes to the Cayman Islands Tax Information Authority, the U.S. Internal
Revenue Service and any other relevant tax authority and (2) take such other
steps as they deem necessary or helpful to ensure that the Issuer complies with
FATCA and the Cayman FATCA Legislation.

(d)Each Holder will be required or deemed to represent that, if it is not a
United States person for U.S. federal income tax purposes, it:

(i)is:

(A)not a bank (or an entity affiliated with a bank) extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
(within the meaning of Section 881(c)(3)(A) of the Code);

(B)not a “10 percent shareholder” with respect to the holder or any beneficial
owners of the Preferred Shares within the meaning of section 871(h)(3) or
section 881(c)(3)(B) of the Code; and

(C)not a “controlled foreign corporation” that is related to the holder or any
beneficial owners of the Preferred Shares within the meaning of section
881(c)(3)(C) of the Code;

(ii)has provided an IRS Form W-8ECI representing that all payments received or
to be received by it from the Issuer are effectively connected with its conduct
of a trade or business in the United States and includible in its gross income;
or

(iii)is eligible for benefits under an income tax treaty with the United States
that eliminates U.S. federal income taxation of payments on the Notes.

(e)Each Holder will be required or deemed to agree to provide the Issuer and the
Trustee with certifications necessary to establish that it is not subject to
withholding tax under FATCA.

(f)Each Holder represents that it is not a member of an “expanded group” (as
defined in Treasury regulations section 1.385-1(c)(4)) with respect to which a
beneficial owner of Preferred Shares is a “covered member” (as defined in
Treasury regulations section 1.385-1(c)(2)), except to the extent that the
Issuer or its agents have provided such beneficial owner with an express waiver
of this representation.

(g)Each Holder and beneficial owner of Preferred Shares will be required or
deemed to agree to act in accordance with Sections 2.7 and 2.8 of the Fiscal
Agency Agreement, as in effect on the Closing Date.

ARTICLE III

Conditions Precedent

Section 3.1Conditions to Issuance of Securities on Closing Date. (a)  The Notes
to be issued on the Closing Date may be executed by the Issuers and delivered to
the Trustee for authentication and thereupon the same shall be authenticated by
the Trustee or the Authenticating Agent and delivered by the Trustee upon Issuer
Order and upon receipt by the Trustee of the following:

(i)Officers’ Certificate of the Issuers Regarding Corporate Matters. An
Officer’s certificate of the Issuers (A) evidencing the authorization by
Resolution of the execution and delivery of the Transaction Documents to which
it is a party and related transaction documents and the execution,
authentication and delivery of the Notes, (B) specifying the Stated Maturity,
principal amount and Interest Rate of each Class of Notes to be authenticated
and delivered, and (C) certifying that (1) the attached copy of the Resolutions
are a true and complete copy thereof, (2) such Resolutions have not been
rescinded and are in full force and effect on and as of the Closing Date and
(3) the Officers authorized to execute and deliver such documents hold the
offices and have the signatures indicated thereon.

-71-

--------------------------------------------------------------------------------

 

(ii)Governmental Approvals. From each of the Issuers either (A) a certificate of
the Issuer or Co-Issuer, as applicable, or other official document evidencing
the due authorization, approval or consent of any governmental body or bodies,
at the time having jurisdiction in the premises, together with an Opinion of
Counsel of the Issuer or Co-Issuer, as applicable, that no other authorization,
approval or consent of any governmental body is required for the performance by
the Issuer or Co-Issuer, as applicable, of its obligations under the Transaction
Documents or (B) an Opinion of Counsel of the Issuer or the Co-Issuer, as
applicable, that no such authorization, approval or consent of any governmental
body is required for the performance by the Issuer or Co-Issuer, as applicable,
of its obligations under the Transaction Documents except as has been given.

(iii)Opinions. Opinions of (A) Allen & Overy LLP, U.S. counsel to the Issuers
and the Placement Agent, (B) Walkers, Cayman Islands counsel to the Issuer, (C)
Nixon Peabody LLP, counsel to the Trustee and Collateral Administrator and (D)
Cleary Gottlieb Steen & Hamilton LLP, U.S. counsel to the Collateral Manager,
the Retention Holder and ORCC Financing Subsidiary, each dated the Closing Date.

(iv)Officers’ Certificate of the Issuers Regarding Indenture. An Officer’s
certificate of each of the Issuers stating that, to the best of the signing
Officer’s knowledge, the Issuer or Co-Issuer, as applicable, is not in default
under this Indenture and that the issuance of the Notes applied for by it will
not result in a default or a breach of any of the terms, conditions or
provisions of, or constitute a default under, its Organizational Documents, any
indenture or other agreement or instrument to which it is a party or by which it
is bound, or any order of any court or administrative agency entered in any
Proceeding to which it is a party or by which it may be bound or to which it may
be subject; that all conditions precedent provided herein relating to the
authentication and delivery of the Notes have been complied with; and that all
expenses due or accrued with respect to the offering of such Notes or relating
to actions taken on or in connection with the Closing Date have been paid or
reserves therefor have been made.  The Officer’s certificates of each of the
Issuers shall also state that, to the best of the signing Officer’s knowledge,
all of the Issuer’s or Co-Issuer’s, as applicable, representations and
warranties contained herein are true and correct as of the Closing Date.

(v)Certificate of ORCC. An Officer’s certificate of ORCC, dated as of the
Closing Date, certifying that ORCC will not take any action that would result in
the Issuer being treated as a corporation or a “publicly traded partnership”
taxable as a corporation for U.S. federal income tax purposes.

(vi)Certificate of the Collateral Manager. An Officer’s certificate of the
Collateral Manager, dated as of the Closing Date, to the effect that immediately
before the Delivery of the Collateral Obligations on the Closing Date:

(A)the information with respect to each Collateral Obligation in the Schedule of
Collateral Obligations is true and correct and such schedule is complete with
respect to each such Collateral Obligation;

(B)each Collateral Obligation in the Schedule of Collateral Obligations
satisfies the requirements of the definition of “Collateral Obligation”; and

(C)the Aggregate Principal Balance of the Collateral Obligations which the
Issuer has purchased or entered into binding commitments to purchase on or prior
to the Closing Date is at least U.S.$450,000,000.

(vii)Grant of Collateral Obligations. Contemporaneously with the issuance and
sale of the Securities on the Closing Date, the Grant pursuant to the Granting
Clauses of this Indenture of all of the Issuer’s right, title and interest in
and to the Collateral Obligations pledged to the Trustee for inclusion in the
Assets on the Closing Date shall be effective, and Delivery of such Collateral
Obligations (including each promissory note and all other Underlying Documents
related thereto to the extent received by the Issuer) as contemplated by
Section 3.3 shall have been effected.

-72-

--------------------------------------------------------------------------------

 

(viii)Certificate of the Issuer Regarding Assets. An Officer’s certificate of
the Issuer, dated as of the Closing Date, to the effect that:

(A)in the case of each Collateral Obligation pledged to the Trustee for
inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(VI)(y) below) on the Closing Date;

(I)the Issuer is the owner of such Collateral Obligation free and clear of any
liens, claims or encumbrances of any nature whatsoever except for (i) those
which are being released on the Closing Date; (ii) those Granted pursuant to
this Indenture and (iii) any other Permitted Liens;

(II)the Issuer has acquired its ownership in such Collateral Obligation in good
faith without notice of any adverse claim, except as described in clause (I)
above;

(III)the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Collateral Obligation (or, if any such interest has been assigned,
pledged or otherwise encumbered, it has been released) other than interests
Granted pursuant to this Indenture and the Account Control Agreement;

(IV)the Issuer has full right to Grant a security interest in and assign and
pledge such Collateral Obligation to the Trustee;

(V)based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vi), the information set forth with respect to such Collateral
Obligation in the Schedule of Collateral Obligations is true and correct;

(VI)(x) based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vi), each Collateral Obligation included in the Assets satisfies
the requirements of the definition of “Collateral Obligation” and (y) the
requirements of Section 3.1(a)(vii) have been satisfied;

(VII)upon the Grant by the Issuer, the Trustee has a first priority perfected
security interest in the Collateral Obligations and other Assets, except as
permitted by this Indenture; and

(B)based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vi), the Aggregate Principal Balance of the Collateral
Obligations which the Issuer has purchased or entered into binding commitments
to purchase on or prior to the Closing Date is at least U.S.$450,000,000.

(ix)Rating Letter. An Officer’s certificate of the Issuer to the effect that
attached thereto is a true and correct copy of a letter signed by the Rating
Agency, and confirming that each Class of Secured Notes has been assigned the
applicable Initial Rating and that such ratings are in effect on the Closing
Date.

(x)Accounts. Evidence of the establishment of each of the Accounts.

(xi)Issuer Order for Deposit of Funds into Accounts. The Issuer hereby
authorizes the deposit of the amounts set forth in the Issuer Order delivered on
the Closing Date into each of the Ramp-Up Account for use pursuant to
Section 10.3(c), the Expense Reserve Account as Interest Proceeds for use
pursuant to Section 10.3(d) and the Interest Reserve Account for use pursuant to
Section 10.3(e).

(xii)Other Documents.  Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (xii) shall imply or impose a duty
on the part of the Trustee to require any other documents.

-73-

--------------------------------------------------------------------------------

 

Section 3.2Conditions to Issuance of Additional Securities. (a)  Additional
Notes to be issued on an Additional Securities Closing Date pursuant to
Section 2.4 may be executed by the Applicable Issuer and delivered to the
Trustee for authentication and thereupon the same shall be authenticated and
delivered to the Applicable Issuer by the Trustee upon Issuer Order, upon
compliance with clauses (vi) and (vii) of Section 3.1 (with all references
therein to the Closing Date being deemed to be the applicable Additional
Securities Closing Date and the Aggregate Principal Balance being deemed to be
the Aggregate Principal Balance as of the applicable Additional Securities
Closing Date) and upon receipt by the Trustee of the following:

(i)Officers’ Certificate of the Issuers Regarding Corporate Matters. An
Officer’s certificate of each of the Issuers (1) evidencing the authorization by
Resolution of each of the Issuers of the execution and delivery of a
supplemental indenture and the execution, authentication and delivery of the
Additional Securities applied for by it and, if applicable, specifying the
Stated Maturity, the principal amount and Interest Rate of each Class of such
Additional Securities to be authenticated and delivered, and (2) certifying that
(a) the attached copy of such Resolutions are a true and complete copy thereof,
(b) such Resolutions have not been rescinded and are in full force and effect on
and as of the Additional Securities Closing Date and (c) the Officers authorized
to execute and deliver such documents hold the offices and have the signatures
indicated thereon.

(ii)Governmental Approvals. From each of the Issuers either (A) a certificate of
the Issuer or Co-Issuer, as applicable, or other official document evidencing
the due authorization, approval or consent of any governmental body or bodies,
at the time having jurisdiction in the premises, together with an Opinion of
Counsel to the effect that no other authorization, approval or consent of any
governmental body is required for the valid issuance of such Additional
Securities, or (B) an Opinion of Counsel to the effect that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such Additional Securities except as have been given; provided
that the opinions delivered pursuant to Section 3.2(iii) may satisfy the
requirement.

(iii)Counsel Opinion. Opinion of Allen & Overy LLP, special counsel to the
Issuers or other counsel acceptable to the Trustee, dated the Additional
Securities Closing Date, in form and substance satisfactory to the Issuer and
the Trustee.

(iv)Officers’ Certificate of the Issuers Regarding Indenture. An Officer’s
certificate of each of the Issuers stating that the Issuer or Co-Issuer, as
applicable, is not in default under this Indenture and that the issuance of the
Additional Securities applied for by it shall not result in a default or a
breach of any of the terms, conditions or provisions of, or constitute a default
under, its Organizational Documents, any indenture or other agreement or
instrument to which it is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which it is a party
or by which it may be bound or to which it may be subject; that all conditions
precedent provided in this Indenture and the supplemental indenture relating to
the authentication and delivery of the Additional Securities applied for have
been complied with and that the authentication and delivery of the Additional
Securities is authorized or permitted under this Indenture and the supplemental
indenture entered into in connection with such Additional Securities; and that
all expenses due or accrued with respect to the Offering of the Additional
Securities or relating to actions taken on or in connection with the Additional
Securities Closing Date have been paid or reserved.  The Officer’s certificate
of the Issuer shall also state that all of its representations and warranties
contained herein are true and correct as of the Additional Securities Closing
Date.

(v)S&P Rating Condition. To the extent required by Section 2.4, evidence that
the S&P Rating Condition has been satisfied with respect to such issuance of
Additional Securities.

(vi)Other Documents. Such other documents as the Trustee may reasonably require;
provided that nothing in this clause (vi) shall imply or impose a duty on the
Trustee to so require any other documents.

(b)Prior to any Additional Securities Closing Date, the Trustee shall provide to
the Holders notice of such issuance of Additional Securities as soon as
reasonably practicable but in no case less than fifteen (15) days prior to the
Additional Securities Closing Date; provided that the Trustee shall receive such
notice at least two (2)

-74-

--------------------------------------------------------------------------------

 

Business Days prior to the 15th day prior to such Additional Securities Closing
Date.  On or prior to any Additional Securities Closing Date, the Trustee shall
provide to the Holders copies of any supplemental indentures executed as part of
such issuance pursuant to Article VIII.

Section 3.3Custodianship; Delivery of Collateral Obligations and Eligible
Investments. (a)  The Collateral Manager, on behalf of the Issuer, shall deliver
or cause to be delivered, on or prior to the Closing Date (with respect to the
initial Collateral Obligations) and within five (5) Business Days after the
related Cut-Off Date (with respect to any additional Collateral Obligations) to
a custodian appointed by the Issuer, which shall be a Securities Intermediary
(the “Custodian”) or the Trustee, as applicable, all Assets in accordance with
the definition of “Deliver”. The Custodian appointed hereby shall act as agent
and bailee for the Trustee on behalf of the Secured Parties.  Initially, the
Custodian shall be the Bank and if such institution’s rating falls below “A” and
“A-1” by S&P (or below “A+” by S&P if such institution has no short-term rating)
the Assets held by the Custodian shall be moved within 30 calendar days to
another institution that is rated at least “A” and “A-1” by S&P (or at least
“A+” by S&P if such institution has no short-term rating) and is subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulation Section 9.10(b).  Any successor custodian shall also be a
state or national bank or trust company that (i) has capital and surplus of at
least U.S.$200,000,000 and (ii) is a Securities Intermediary.  Subject to the
limited right to relocate Assets as provided in Section 7.5(b), the Trustee or
the Custodian, as applicable, shall hold (i) all Collateral Obligations,
Eligible Investments, Cash and other investments purchased in accordance with
this Indenture and (ii) any other property of the Issuer otherwise Delivered to
the Trustee or the Custodian, as applicable, by or on behalf of the Issuer, in
the relevant Account established and maintained pursuant to Article X as to
which, in each case, the Issuer and the Trustee shall have entered into the
Account Control Agreement with the Custodian providing, inter alia, that the
establishment and maintenance of such Account will be governed by a law of a
jurisdiction satisfactory to the Issuer and the Trustee.

(b)Each time that the Collateral Manager on behalf of the Issuer directs or
causes the acquisition of any Collateral Obligation, Eligible Investment or
other investment, the Collateral Manager (on behalf of the Issuer) shall, if the
Collateral Obligation, Eligible Investment or other investment is required to
be, but has not already been, transferred to the relevant Account, cause the
Collateral Obligation, Eligible Investment or other investment to be Delivered
to the Custodian to be held in the Custodial Account (or in the case of any such
investment that is not a Collateral Obligation, in the Account in which the
funds used to purchase the investment are held in accordance with Article X) for
the benefit of the Trustee in accordance with this Indenture.  The security
interest of the Trustee in the funds or other property used in connection with
the acquisition shall, immediately and without further action on the part of the
Trustee, be released.  The security interest of the Trustee shall nevertheless
come into existence and continue in the Collateral Obligation, Eligible
Investment or other investment so acquired, including all interests of the
Issuer in any contracts related to and proceeds of such Collateral Obligation,
Eligible Investment or other investment.

ARTICLE IV

Satisfaction and Discharge

Section 4.1Satisfaction and Discharge of Indenture. This Indenture shall be
discharged and shall cease to be of further effect except as to (i) rights of
registration of transfer and exchange, (ii) substitution of mutilated, defaced,
destroyed, lost or stolen Notes, (iii) rights of Holders to receive payments of
principal thereof and interest thereon, (iv) the rights, protections,
indemnities and immunities of the Trustee and the specific obligations of the
Trustee set forth below hereunder, (v) the rights, obligations and immunities of
the Collateral Manager hereunder and under the Collateral Management Agreement,
(vi) the rights, protections, indemnities and immunities of the Collateral
Administrator hereunder and under the Collateral Administration Agreement and
(vii) the rights of Holders as beneficiaries hereof with respect to the property
deposited with the Trustee and payable to all or any of them (and the Trustee,
on demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture) when:

-75-

--------------------------------------------------------------------------------

 

(a)(i) either:

(A)all Notes theretofore authenticated and delivered to Holders other than
(1) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.7 and (2) Notes for
whose payment Money has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3 have been delivered to the Trustee for cancellation; or

(B)all Notes not theretofore delivered to the Trustee for cancellation (1) have
become due and payable, or (2) shall become due and payable at their Stated
Maturity within one year, or (3) are to be called for redemption pursuant to
Article IX under an arrangement satisfactory to the Trustee for the giving of
notice of redemption by the Issuer pursuant to Section 9.4 and either (x) the
Issuer has irrevocably deposited or caused to be deposited with the Trustee, in
trust for such purpose, Cash or non-callable direct obligations of the United
States; provided that the obligations are entitled to the full faith and credit
of the United States or are debt obligations which are rated “AAA” by S&P, in an
amount sufficient, as recalculated by a firm of Independent certified public
accountants which are nationally recognized, to pay and discharge the entire
indebtedness on such Notes not theretofore delivered to the Trustee for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to the respective Stated
Maturity or the respective Redemption Date, as the case may be, and shall have
Granted to the Trustee a valid perfected security interest in such Eligible
Investment that is of first priority or free of any adverse claim, as
applicable, and shall have furnished an Opinion of Counsel with respect thereto
or (y) in the event all of the Assets are liquidated following the satisfaction
of the conditions specified in Section 5.5(a), the Issuer shall have paid or
caused to be paid all proceeds of such liquidation of the Assets in accordance
with the Priority of Payments;

(ii)the Issuer has paid or caused to be paid all other sums then due and payable
hereunder (including any amounts then due and payable pursuant to the Collateral
Administration Agreement and the Collateral Management Agreement without regard
to the Administrative Expense Cap) by the Issuer and no other amounts are
scheduled to be due and payable by the Issuers other than Dissolution Expenses
(it being understood that the requirements of this clause (ii) may be satisfied
as set forth in Section 5.7); and

(iii)the Issuers have delivered to the Trustee Officer’s certificates and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with; or

(b)(i) the Trustee confirms to the Issuer that:

(A)the Trustee is not holding any Assets (other than (x) the Collateral
Management Agreement, the Collateral Administration Agreement, the Loan Sale
Agreements and the Account Control Agreement and (y) Cash in an amount not
greater than the Dissolution Expenses); and

(B)no assets (other than Excluded Property and Cash in an amount not greater
than the Dissolution Expenses) are on deposit in or to the credit of any deposit
account or securities account (including any Accounts) in the name of the Issuer
or the Co-Issuer (or the Trustee for the benefit of the Issuer, the Co-Issuer or
any Secured Party);

(ii)each of the Issuers have delivered to the Trustee a certificate stating that
(1) there are no Assets (other than (x) the Collateral Management Agreement, the
Collateral Administration Agreement and the Account Control Agreement and
(y) Cash in an amount not greater than the Dissolution Expenses) that remain
subject to the lien of this Indenture, and (2) all funds on deposit in the
Accounts have been distributed in accordance with the terms of this Indenture or
have otherwise been irrevocably deposited with the Trustee for such purpose; and

-76-

--------------------------------------------------------------------------------

 

(iii)the Issuers have delivered to the Trustee Officer’s certificates and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with.

Upon the discharge of this Indenture, the Trustee shall provide such
certifications to the Issuer or the Administrator as may be reasonably required
by the Issuer or the Administrator in order for the liquidation of the Issuer to
be completed.

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuers, the Trustee, the Collateral Manager and, if
applicable, the Holders, as the case may be, under Sections 2.8, 4.2, 5.4(d),
5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, 13.1, 14.10, 14.11, and 14.12 shall
survive.

Section 4.2Application of Trust Money. All Monies deposited with the Trustee
pursuant to Section 4.1 shall be held in trust and applied by it in accordance
with the provisions of the Notes and this Indenture, including, without
limitation, the Priority of Payments, to the payment of principal and interest,
either directly or through any Paying Agent, as the Trustee may determine; and
such Money shall be held in an Account meeting the requirements of Section 10.1.

Section 4.3Repayment of Monies Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to the Notes, all
Monies then held by any Paying Agent other than the Trustee under the provisions
of this Indenture shall, upon demand of the Issuer, be paid to the Trustee to be
held and applied pursuant to Section 7.3 hereof and in accordance with the
Priority of Payments and thereupon such Paying Agent shall be released from all
further liability with respect to such Monies.

Section 4.4Limitation on Obligation to Incur Administrative Expenses.  If at any
time when this Indenture is eligible to be discharged pursuant to Section 4.1,
the sum of (i) Eligible Investments, (ii) Cash and (iii) amounts reasonably
expected to be received by the Issuer in Cash during the current Collection
Period (as certified by the Collateral Manager in its reasonable judgment) is
less than the sum of Dissolution Expenses and any accrued and unpaid
Administrative Expenses, then notwithstanding any other provision of this
Indenture, the Issuers shall no longer be required to incur Administrative
Expenses as otherwise required by this Indenture to any Person other than the
Trustee and their Affiliates, and the Collateral Manager, and failure to pay
such amounts or provide or obtain any opinions, reports or services required
under this Indenture shall not constitute a Default hereunder, and the Trustee
shall have no liability for any failure to obtain or receive any of the
foregoing opinions, reports or services.

ARTICLE V

Remedies

Section 5.1Events of Default. “Event of Default,” wherever used herein, means
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):

(a)a default in the payment, when due and payable, of (i) any interest on any
Class A Note and, in each case, the continuation of any such default for five
(5) Business Days after a Trust Officer of the Trustee has actual knowledge or
receives notice from any holder of Securities of such payment default, or
(ii) any principal of, or interest on, or any Redemption Price in respect of,
any Secured Note at its Stated Maturity or any Redemption Date; provided that
the failure to effect any Optional Redemption which is withdrawn by the Issuer
in accordance with this Indenture or with respect to which any Refinancing fails
to occur shall not constitute an Event of Default and provided further that,
solely with respect to clause (i) above, in the case of a failure to disburse
funds due to an administrative error or omission by the Collateral Manager, the
Trustee, the Collateral Administrator or any Paying Agent, such failure
continues for seven (7) Business Days after a Trust Officer of the Trustee
receives written notice or has actual knowledge of such administrative error or
omission;

-77-

--------------------------------------------------------------------------------

 

(b)the failure on any Payment Date to disburse amounts available in the Payment
Account in excess of U.S.$25,000 in accordance with the Priority of Payments and
continuation of such failure for a period of ten (10) Business Days or, in the
case of a failure to disburse due to an administrative error or omission by the
Trustee, the Collateral Administrator or any Paying Agent, such failure
continues for seven (7) Business Days after a Trust Officer of the Trustee
receives written notice or has actual knowledge of such administrative error or
omission;

(c)any of the Issuer, the Co-Issuer or the Assets becomes an investment company
required to be registered under the 1940 Act and that status continues for
forty-five (45) consecutive days;

(d)except as otherwise provided in this Section 5.1, a default in a material
respect in the performance, or breach in a material respect, of any other
material covenant of the Issuer or the Co-Issuer herein (it being understood,
without limiting the generality of the foregoing, that (i) any failure to meet
any Concentration Limitation, Collateral Quality Test or Coverage Test is not an
Event of Default, except to the extent provided in clause (e) below and (ii) the
failure of the Issuer to satisfy the requirements of Section 7.18 will not
constitute an Event of Default (unless the Issuer, the Co-Issuer or the
Collateral Manager acting on behalf of the Issuer, has acted in bad faith)), or
the failure of any material representation or warranty of the Issuer or the
Co-Issuer made herein or in any certificate or other writing delivered pursuant
hereto or in connection herewith to be correct in each case in all material
respects when the same shall have been made, which default, breach or failure
has a material adverse effect on the Holders of the Securities and continues for
a period of thirty (30) days after notice to the Issuer and the Collateral
Manager by registered or certified mail or overnight delivery service, by the
Trustee at the direction of the Holders of at least a Majority of the
Controlling Class, specifying such default, breach or failure and requiring it
to be remedied and stating that such notice is a “Notice of Default” hereunder;
provided that the delivery of a certificate or other report which corrects any
inaccuracy contained in a previous report or certification shall be deemed to
cure such inaccuracy as of the date of delivery of such updated report or
certificate and any and all inaccuracies arising from continuation of such
initial inaccurate report or certificate and the sale or other disposition of
any asset that did not at the time of its acquisition satisfy any of the
investment criteria set forth in this Indenture shall cure any breach or failure
arising therefrom as of the date of such sale or disposition;

(e)on any Measurement Date as of which the Class A-1 Notes are Outstanding,
failure of the percentage equivalent of a fraction, (i) the numerator of which
is equal to (1) the Collateral Principal Amount plus (2) the aggregate Market
Value of all Defaulted Obligations on such date and (ii) the denominator of
which is equal to the Aggregate Outstanding Amount of the Class A-1 Notes, to
equal or exceed 102.5%;

(f)the entry of a decree or order by a court having competent jurisdiction
adjudging either of the Issuers as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of either of the Issuers under any Bankruptcy Law or any other
applicable law, or appointing a receiver, liquidator, provisional liquidator,
assignee, or sequestrator (or other similar official) of either of the Issuers
or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs, respectively, and the continuance of any such decree
or order unstayed and in effect for a period of sixty (60) consecutive days; or

(g)the institution by either of the Issuers of Proceedings to have either of the
Issuers adjudicated as bankrupt or insolvent, or the consent of either of the
Issuers to the institution of bankruptcy or insolvency Proceedings against
either of the Issuers, or the filing by either of the Issuers of a petition or
answer or consent seeking reorganization or relief under any Bankruptcy Law or
any other similar applicable law, or the consent by either of the Issuers to the
filing of any such petition or to the appointment in a Proceeding of a receiver,
liquidator, provisional liquidator, assignee, trustee or sequestrator (or other
similar official) of either of the Issuers or of any substantial part of its
property, respectively, or the making by either of the Issuers of an assignment
for the benefit of creditors, or the admission by either of the Issuers in
writing of its inability to pay its debts generally as they become due, or the
shareholders of the Issuer passing a resolution to have the Issuer wound up on a
voluntary basis, or the taking of any action by either of the Issuers in
furtherance of any such action.

Upon a Responsible Officer’s obtaining knowledge of the occurrence of an Event
of Default, each of (i) the Issuers, (ii) the Trustee and (iii) the Collateral
Manager shall notify each other.  Upon the occurrence of an Event of Default
known to a Trust Officer of the Trustee, the Trustee shall promptly (and in no
event later than three (3) Business Days thereafter) notify the Holders (as
their names appear on the Register or Share Register, as

-78-

--------------------------------------------------------------------------------

 

applicable), each Paying Agent and the Rating Agency of such Event of Default in
writing (unless such Event of Default has been waived as provided in
Section 5.14).

Section 5.2Acceleration of Maturity; Rescission and Annulment. (a)  If an Event
of Default occurs and is continuing (other than an Event of Default specified in
Section 5.1(f) or (g)), the Trustee may, and shall, upon the written direction
of a Majority of the Controlling Class, by notice to the Issuer and the Rating
Agency, declare the principal of and accrued and unpaid interest on all the
Secured Notes to be immediately due and payable, and upon any such declaration
such principal, together with all accrued and unpaid interest thereon, and other
amounts payable hereunder, shall become immediately due and payable.  If an
Event of Default specified in Section 5.1(f) or (g) occurs, all unpaid
principal, together with all accrued and unpaid interest thereon, of all the
Secured Notes, and other amounts payable thereunder and hereunder, shall
automatically become due and payable without any declaration or other act on the
part of the Trustee or any Holder.

(b)At any time after such a declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the Money due has been
obtained by the Trustee as hereinafter provided in this Article V, a Majority of
the Controlling Class by written notice to the Issuers and the Trustee, may
rescind and annul such declaration and its consequences if:

(i)The Issuer has paid or deposited with the Trustee a sum sufficient to pay:

(A)all unpaid installments of interest and principal then due on the Secured
Notes (other than any principal amounts due to the occurrence of an
acceleration); and

(B)all unpaid taxes and Administrative Expenses of the Issuers and other sums
paid or advanced by the Trustee hereunder or by the Collateral Administrator
under the Collateral Administration Agreement or hereunder, accrued and unpaid
Collateral Management Fee then due and owing and any other amounts then payable
by the Issuers hereunder prior to such Administrative Expenses and such
Collateral Management Fee; or

(ii)It has been determined that all Events of Default, other than the nonpayment
of the interest on or principal of the Secured Notes that has become due solely
by such acceleration, have:

(A)been cured; and

(I)in the case of an Event of Default specified in Section 5.1(a) due to failure
to pay interest on the Class A Notes or in Section 5.1(e), a Majority of the
Class A-1 Notes, by written notice to the Trustee, have agreed with such
determination (which agreement shall not be unreasonably withheld, delayed or
conditioned); or

(II)in the case of any other Event of Default, a Majority of each Class of
Secured Notes (voting separately by Class), in each case, by written notice to
the Trustee, have agreed with such determination (which agreement shall not be
unreasonably withheld, delayed or conditioned); or

(B)been waived as provided in Section 5.14.

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.  The Trustee shall provide notice to S&P upon any such
rescission.

(c)Notwithstanding anything in this Section 5.2 to the contrary, the Secured
Notes will not be subject to acceleration by the Trustee solely as a result of
the failure to pay any amount due on the Secured Notes that are not of the
Controlling Class.

Section 5.3Collection of Indebtedness and Suits for Enforcement by Trustee. The
Issuers covenant that if a default shall occur in respect of the payment of any
principal of or interest when due and payable

-79-

--------------------------------------------------------------------------------

 

on any Secured Notes, the Issuers will, upon demand of the Trustee, pay to the
Trustee, for the benefit of the Holder of such Secured Notes, the whole amount,
if any, then due and payable on such Secured Notes for principal and interest
with interest upon the overdue principal and, to the extent that payments of
such interest shall be legally enforceable, upon overdue installments of
interest, at the applicable Interest Rate, and, in addition thereto, such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee and its agents and counsel.

If the Issuers fail to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may, and shall, subject to
the terms of this Indenture (including Section 6.3(e)) upon direction of a
Majority of the Controlling Class, institute a Proceeding for the collection of
the sums so due and unpaid, may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or any other obligor upon
the Secured Notes and collect the Monies adjudged or decreed to be payable in
the manner provided by law out of the Assets.

If an Event of Default occurs and is continuing, the Trustee may in its
discretion, and shall, subject to the terms of this Indenture (including
Section 6.3(e)) upon written direction of a Majority of the Controlling Class,
proceed to protect and enforce its rights and the rights of the Secured Parties
by such appropriate Proceedings as the Trustee shall deem most effectual (if no
such direction is received by the Trustee) or as the Trustee may be directed by
a Majority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement herein or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Trustee by this Indenture or by
law.

In case there shall be pending Proceedings relative to either of the Issuers or
any other obligor upon the Secured Notes under the Bankruptcy Law or any other
applicable bankruptcy, insolvency or other similar law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the Issuer
its respective property or such other obligor or its property, or in case of any
other comparable Proceedings relative to the Issuer or other obligor upon the
Secured Notes, or the creditors or property of the Issuer or the Co-Issuer or
such other obligor, the Trustee, regardless of whether the principal of any
Secured Notes shall then be due and payable as therein expressed or by
declaration or otherwise and regardless of whether the Trustee shall have made
any demand pursuant to the provisions of this Section 5.3, shall be entitled and
empowered, by intervention in such Proceedings or otherwise:

(a)to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Secured Notes upon direction by a
Majority of the Controlling Class and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Trustee
(including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Holders allowed in any Proceedings
relative to the Issuer or to the creditors or property of the Issuer;

(b)unless prohibited by applicable law and regulations, to vote on behalf of the
Holders upon the direction of a Majority of the Controlling Class, in any
election of a trustee or a standby trustee in arrangement, reorganization,
liquidation or other bankruptcy or insolvency Proceedings or Person performing
similar functions in comparable Proceedings; and

(c)to collect and receive any Monies or other property payable to or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Holders and of the Trustee on their behalf; and any trustee,
receiver or liquidator, custodian or other similar official is hereby authorized
by each of the Holders to make payments to the Trustee, and, if the Trustee
shall consent to the making of payments directly to the Holders to pay to the
Trustee such amounts as shall be sufficient to cover reasonable compensation to
the Trustee, each predecessor Trustee and their respective agents, attorneys and
counsel, and all other reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee except as a result of
negligence or bad faith.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holders, any plan
of reorganization, arrangement, adjustment or composition

-80-

--------------------------------------------------------------------------------

 

affecting the Secured Notes or any Holder thereof, or to authorize the Trustee
to vote in respect of the claim of any Holders, as applicable, in any such
Proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar Person.

In any Proceedings brought by the Trustee on behalf of the Holders of the
Secured Notes (and any such Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all the Holders of the Secured Notes.

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).

Section 5.4Remedies. (a)  If an Event of Default has occurred and is continuing,
and the Secured Notes have been declared due and payable and such declaration
and its consequences have not been rescinded and annulled, the Issuers agree
that the Trustee may, and shall, subject to the terms of this Indenture
(including Section 6.3(e)), upon written direction of a Majority of the
Controlling Class, to the extent permitted by applicable law, exercise one or
more of the following rights, privileges and remedies:

(i)institute Proceedings for the collection of all amounts then payable on the
Secured Notes or otherwise payable under this Indenture, whether by declaration
or otherwise, enforce any judgment obtained, and collect from the Assets any
Monies adjudged due;

(ii)sell or cause the sale of all or a portion of the Assets or rights or
interests therein, at one or more public or private sales called and conducted
in any manner permitted by law and in accordance with Section 5.17 hereof;

(iii)institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Assets;

(iv)exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Trustee
and the Holders of the Secured Notes hereunder (including exercising all rights
of the Trustee under the Account Control Agreement); and

(v)exercise any other rights and remedies that may be available at law or in
equity;

provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation in structuring and distributing
securities similar to the Secured Notes (the reasonable cost of which shall be
payable as an Administrative Expense), which may be the Placement Agent, as to
the feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and interest on the Secured Notes which opinion shall be conclusive evidence
as to such feasibility or sufficiency.

(b)If an Event of Default as described in Section 5.1(d) hereof shall have
occurred and be continuing the Trustee may, and at the direction of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, subject to the terms of this Indenture (including Section 6.3(e)),
institute a Proceeding solely to compel performance of the covenant or agreement
or to cure the representation or warranty, the breach of which gave rise to the
Event of Default under such Section, and enforce any equitable decree or order
arising from such Proceeding.

(c)Upon any sale, whether made under the power of sale hereby given or by virtue
of judicial Proceedings, any of the Holders of the Securities, the Trustee, the
Collateral Manager, ORCC, the Collateral Administrator or any Affiliate of the
Issuers may bid for and purchase the Assets or any part thereof and, upon

-81-

--------------------------------------------------------------------------------

 

compliance with the terms of sale and applicable law (including the Advisers
Act), may hold, retain, possess or dispose of such property in its or their own
absolute right without accountability.

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuers, the Trustee and the Holders of the
Securities, shall operate to divest all right, title and interest whatsoever,
either at law or in equity, of each of them in and to the property sold, and
shall be a perpetual bar, both at law and in equity, against each of them and
their successors and assigns, and against any and all Persons claiming through
or under them.

(d)If an Event of Default has occurred and is continuing and the Trustee has
directed or been directed to cause a liquidation of the Assets pursuant to this
Indenture, ORCC shall have the right to make a contribution in an amount no less
than would be sufficient to discharge in full the amounts then due (or, in the
case of interest, accrued) and unpaid on the Secured Notes for principal and
interest and all other amounts that, pursuant to the Priority of Payments, are
required to be paid prior to such payments on such Secured Notes (including any
amounts due and owing as Administrative Expenses (without regard to the
Administrative Expense Cap) and any due and unpaid Base Management Fee) and upon
the making of such contribution, any such direction for liquidation shall be
null and void and any liquidation procedures or auction shall be terminated.

(e)Notwithstanding any other provision of this Indenture, none of the Trustee,
the Secured Parties or the Holders may, prior to the date which is one year (or
if longer, any applicable preference period) plus one day after the payment in
full of all Notes and any other debt obligations of the Issuer that have been
rated upon issuance, institute against, or join any other Person in instituting
against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium, winding up or liquidation Proceedings, or
other similar Proceedings under Cayman Islands, U.S. federal or state bankruptcy
or similar laws.  Nothing in this Section 5.4 shall preclude, or be deemed to
estop, the Trustee (i) from taking any action prior to the expiration of the
aforementioned period in (A) any case or Proceeding voluntarily filed or
commenced by the Issuer or the Co-Issuer (B) any involuntary insolvency
Proceeding filed or commenced by a Person other than the Trustee, or (ii) from
commencing against the Issuer, the Co-Issuer or any of its properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium, liquidation or similar Proceeding.  The restrictions described this
Section 5.4(e) are a material inducement for each Holder and beneficial owner of
Notes to acquire such Notes and for the Issuer, the Co-Issuer and the Collateral
Manager to enter into this Indenture (in the case of the Issuer and the
Co-Issuer) and the other applicable Transaction Documents and are an essential
term of this Indenture.  Any Holder, beneficial owner of Notes or either of the
Issuers may seek and obtain specific performance of such restrictions (including
injunctive relief), including, without limitation, in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
or other proceedings under Cayman Islands law, United States federal or state
bankruptcy law or similar laws.

(f)In the event one or more Holders or beneficial owners of Securities cause the
filing of a petition in bankruptcy against the Issuer in violation of the
prohibition described in Section 5.4(e) above, such Holder(s) or beneficial
owner(s) will be deemed to acknowledge and agree that any claim that such
Holder(s) or beneficial owner(s) have against the Issuer, the Co-Issuer or with
respect to any Assets (including any proceeds thereof) shall, notwithstanding
anything to the contrary in the Priority of Payments, be fully subordinate in
right of payment to the claims of each Holder and beneficial owner of any
Secured Notes that does not seek to cause any such filing, with such
subordination being effective until each Secured Note held by each Holder or
beneficial owner of any Secured Notes that does not seek to cause any such
filing is paid in full in accordance with the Priority of Payments (after giving
effect to such subordination).  The terms described in the immediately preceding
sentence are referred to herein as the “Bankruptcy Subordination Agreement”. The
Bankruptcy Subordination Agreement will constitute a “subordination agreement”
within the meaning of Section 510(a) of the Bankruptcy Code.  The Trustee shall
be entitled to rely upon an issuer order from the Issuer with respect to the
payment of amounts payable to Holders, which amounts are subordinated pursuant
to this Section 5.4(f).

-82-

--------------------------------------------------------------------------------

 

(g)The Issuer or the Co‑Issuer, as applicable, shall, so long as any Notes
remain Outstanding and for a year and a day thereafter, timely file an answer
and any other appropriate pleading objecting to (i) the institution of any
proceeding to have the Issuer or the Co‑Issuer, as the case may be, adjudicated
as bankrupt or insolvent, or (ii) the filing of any petition seeking relief,
reorganization, arrangement, adjustment, liquidation, winding up or composition
of or in respect of the Issuer or the Co‑Issuer, as the case may be, under any
Bankruptcy Law or any other applicable law.  The reasonable fees, costs, charges
and expenses incurred by the Issuer or Co‑Issuer (including reasonable
attorneys’ fees and expenses) in connection with taking any such action shall be
paid as Administrative Expenses.

Section 5.5Optional Preservation of Assets. (a)  Notwithstanding anything to the
contrary herein (but subject to the right of the Collateral Manager to direct
the Trustee to sell Collateral Obligations or Equity Securities in strict
compliance with Section 12.1), if an Event of Default shall have occurred and be
continuing, the Trustee shall retain the Assets securing the Secured Notes
intact, collect and cause the collection of the proceeds thereof and make and
apply all payments at the date or dates fixed by the Trustee and deposit and
maintain all accounts in respect of the Assets and the Securities in accordance
with the Priority of Payments and the provisions of Article X, Article XII and
Article XIII unless:

(i)the Trustee, pursuant to Section 5.5(c), determines that the anticipated
proceeds of a sale or liquidation of the Assets (after deducting the reasonable
expenses of such sale or liquidation) would be sufficient to discharge in full
the amounts then due (or, in the case of interest, accrued) and unpaid on the
Secured Notes for principal and interest, and all other amounts that, pursuant
to the Priority of Payments, are required to be paid prior to such payments on
such Secured Notes (including any amounts due and owing as Administrative
Expenses (without regard to the Administrative Expense Cap) and any due and
unpaid Base Management Fee) and a Majority of the Controlling Class agrees with
such determination and directs the sale and liquidation of the Assets;

(ii)in the case of an Event of Default specified in (A) Section 5.1(a) due to a
failure to pay interest on the Class A Notes in accordance with
Section 11.1(a)(i) or Section 11.1(a)(ii), (B) Section 5.1(a) due to failure to
pay interest on the Class A-1 Notes in accordance with the Special Priority of
Payments or (C) Section 5.1(e), the Holders of at least a Majority of the
Class A-1 Notes direct the sale and liquidation of the Assets (in each case
without regard to whether another Event of Default has occurred prior,
contemporaneously or subsequent to such Event of Default); or

(iii)if the Class A-1 Notes are no longer Outstanding, or in the case of any
other Event of Default not specified in clause (ii), the Holders of at least a
Majority of each Class of Secured Notes (voting separately by Class) direct the
sale and liquidation of the Assets.

So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i), (ii) or (iii) exist.

(b)Nothing contained in Section 5.5(a) shall be construed to require the Trustee
to sell the Assets securing the Secured Notes if the conditions set forth in
clause (i), (ii) or (iii) of Section 5.5 (a) are not satisfied.  Nothing
contained in Section 5.5(a) shall be construed to require the Trustee to
preserve the Assets securing the Secured Notes if prohibited by applicable law.

(c)In determining whether the condition specified in Section 5.5(a)(i) exists,
the Trustee shall use reasonable efforts to obtain, with the cooperation of the
Collateral Manager, bid prices with respect to each Asset from two nationally
recognized dealers (as specified by the Collateral Manager in writing) at the
time making a market in such Assets and shall compute the anticipated proceeds
of sale or liquidation on the basis of the lower of such bid prices for each
such Asset.  In the event that the Trustee, with the cooperation of the
Collateral Manager, is only able to obtain bid prices with respect to each Asset
from one nationally recognized dealer at the time making a market in such
Assets, the Trustee shall compute the anticipated proceeds of the sale or
liquidation on the basis of such one bid price for each such Asset.  In
addition, for the purposes of determining issues relating to the execution of a
sale or liquidation of the Assets and the execution of a sale or other
liquidation thereof in connection with a determination whether the condition
specified in Section 5.5(a)(i) exists, the Trustee may retain and rely on an
opinion of an

-83-

--------------------------------------------------------------------------------

 

Independent investment banking firm of national reputation (the cost of which
shall be payable as an Administrative Expense).

The Trustee shall deliver to the Holders and the Collateral Manager a report
stating the results of any determination required pursuant to Section 5.5(a)(i)
no later than 10 days after such determination is made.  The Trustee shall make
the determinations required by Section 5.5(a)(i) within 30 days after an Event
of Default and at the request of a Majority of the Controlling Class at any time
during which the Trustee retains the Assets pursuant to Section 5.5(a)(i).

The Trustee shall deliver written notice to the Issuers, the Collateral Manager
and the Rating Agency upon receipt of direction pursuant to Section 5.5 (a)(i),
(ii) or (iii) to liquidate and sell the Assets.

Section 5.6Trustee May Enforce Claims without Possession of Notes. All rights of
action and claims under this Indenture or under any of the Secured Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Secured Notes or the production thereof in any trial or other Proceeding
relating thereto, and any such action or Proceeding instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7 hereof.

Section 5.7Application of Money Collected. Any Money collected by the Trustee
with respect to the Notes pursuant to this Article V and any Money that may then
be held or thereafter received by the Trustee with respect to the Notes
hereunder shall be applied, subject to Section 13.1 and in accordance with the
provisions of Section 11.1(a)(iii), at the date or dates fixed by the Trustee.
Upon the final distribution of all proceeds of any liquidation effected
hereunder, the provisions of Section 4.1(a) and Section 4.1(b) shall be deemed
satisfied for the purposes of discharging this Indenture pursuant to Article IV.

Section 5.8Limitation on Suits.  No Holder of any Note shall have any right to
institute any Proceedings, judicial or otherwise, with respect to this Indenture
or any Note, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

(a)such Holder has previously given to the Trustee written notice of an Event of
Default;

(b)the Holders of not less than 25% of the then Aggregate Outstanding Amount of
the Securities of the Controlling Class shall have made written request to the
Trustee to institute Proceedings in respect of such Event of Default in its own
name as Trustee hereunder and such Holder or Holders have provided the Trustee
indemnity reasonably satisfactory to the Trustee against the costs, expenses
(including reasonable attorneys’ fees and expenses) and liabilities which might
reasonably be incurred by it in compliance with such request;

(c)the Trustee, for 30 days after its receipt of such notice, request and
provision of such indemnity, has failed to institute any such Proceeding; and

(d)no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders of Notes of the same
Class subject to and in accordance with Section 13.1 and the Priority of
Payments.

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Controlling Class, notwithstanding any other provisions of this
Indenture.  If all such groups represent the same percentage, the Trustee, in
its sole discretion, may determine what action, if any, shall be taken.

-84-

--------------------------------------------------------------------------------

 

Section 5.9Unconditional Rights of Holders to Receive Principal and
Interest.  Subject to Section 2.8(i), but notwithstanding any other provision of
this Indenture, the Holder of any Secured Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Secured Note, as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments and Section 13.1, as the
case may be, and, subject to the provisions of Section 5.8, to institute
proceedings for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Holder.  Holders of Secured Notes ranking
junior to Secured Notes still Outstanding shall have no right to institute
Proceedings to request the Trustee to institute proceedings for the enforcement
of any such payment until such time as no Secured Notes ranking senior to such
Secured Notes remains Outstanding, which right shall be subject to the
provisions of Section 5.8, and shall not be impaired without the consent of any
such Holder.

Section 5.10Restoration of Rights and Remedies.  If the Trustee or any Holder
has instituted any Proceeding to enforce any right or remedy under this
Indenture and such Proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case the Issuers, the Trustee and the Holder shall, subject to any
determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Issuers, Trustee and the Holder shall continue as though no such Proceeding had
been instituted.

Section 5.11Rights and Remedies Cumulative.  No right or remedy herein conferred
upon or reserved to the Trustee or to the Holders is intended to be exclusive of
any other right or remedy, and every right and remedy shall, to the extent
permitted by law, be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

Section 5.12Delay or Omission Not Waiver. No delay or omission of the Trustee or
any Holder of Secured Notes to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein or of a subsequent Event of
Default. Every right and remedy given by this Article V or by law to the Trustee
or to the Holders of the Secured Notes may be exercised from time to time, and
as often as may be deemed expedient, by the Trustee or by the Holders of the
Secured Notes.

Section 5.13Control by Majority of Controlling Class. A Majority of the
Controlling Class shall have the right following the occurrence, and during the
continuance of, an Event of Default to cause the institution of and direct the
time, method and place of conducting any Proceeding for any remedy available to
the Trustee or exercising any trust or power conferred upon the Trustee under
this Indenture; provided that:

(a)such direction shall not conflict with any rule of law or with any express
provision of this Indenture;

(b)the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided that subject to Section 6.1, the
Trustee need not take any action that it determines might involve it in
liability or expense (unless the Trustee has received the indemnity as set forth
in (c) below);

(c)the Trustee shall have been provided with an indemnity reasonably
satisfactory to it; and

(d)notwithstanding the foregoing, any direction to the Trustee to undertake a
Sale of the Assets shall be by the Holders of Secured Notes representing the
requisite percentage of the Aggregate Outstanding Amount of Secured Notes
specified in Section 5.4 and/or Section 5.5.

Section 5.14Waiver of Past Defaults. Prior to the time a judgment or decree for
payment of the Money due has been obtained by the Trustee, as provided in this
Article V, a Majority of the Controlling Class may on behalf of the Holders of
all the Secured Notes waive any past Default or Event of Default and its
consequences, except a Default:

-85-

--------------------------------------------------------------------------------

 

(a)in the payment of the principal of any Secured Note (which may be waived only
with the consent of the Holder of such Secured Note);

(b)in the payment of interest on any Secured Note (which may be waived only with
the consent of the Holder of such Secured Note);

(c)in respect of a covenant or provision hereof that under Section 8.2 cannot be
modified or amended without the waiver or consent of the Holder of each
Outstanding Security materially and adversely affected thereby (which may be
waived only with the consent of each such Holder); or

(d)in respect of a representation contained in Section 7.19 (which may be waived
only by a Majority of the Controlling Class if the S&P Rating Condition is
satisfied).

In the case of any such waiver, the Issuers, the Trustee and the Holders of the
Securities shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto.  The Trustee shall promptly give written
notice of any such waiver to the Rating Agency, the Collateral Manager and each
Holder.  Upon any such waiver, such Default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture.

Section 5.15Undertaking for Costs.  All parties to this Indenture agree, and
each Holder of any Note by such Holder’s acceptance thereof shall be deemed to
have agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken, or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; but the provisions of this Section 5.15 shall not apply to any suit
instituted by the Trustee, to any suit instituted by any Holder, or group of
Holders, holding in the aggregate more than 10% of the Aggregate Outstanding
Amount of the Controlling Class, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of or interest on any Secured Note
on or after the applicable Stated Maturity (or, in the case of redemption which
has resulted in an Event of Default, on or after the applicable Redemption
Date).

Section 5.16Waiver of Stay or Extension Laws.  The Issuers covenant (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any valuation, appraisement, redemption or
marshalling law or rights, in each case wherever enacted, now or at any time
hereafter in force, which may affect the covenants set forth in, the performance
of, or any remedies under this Indenture; and the Issuers (to the extent that it
may lawfully do so) hereby expressly waive all benefit or advantage of any such
law or rights, and covenants that it will not hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted or
rights created.

Section 5.17Sale of Assets. (a)  The power to effect any sale (a “Sale”) of any
portion of the Assets pursuant to Sections 5.4 and 5.5 shall not be exhausted by
any one or more Sales as to any portion of such Assets remaining unsold, but
shall continue unimpaired until the entire Assets shall have been sold or all
amounts secured by the Assets shall have been paid.  The Trustee may upon notice
to the Holders, and shall, upon direction of a Majority of the Controlling
Class, from time to time postpone any Sale by public announcement made at the
time and place of such Sale.  The Trustee hereby expressly waives its rights to
any amount fixed by law as compensation for any Sale; provided that the Trustee
shall be authorized to deduct the reasonable costs, charges and expenses
incurred by it in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 or other applicable terms hereof.

(b)The Trustee may bid for and acquire any portion of the Assets on behalf of
the Holders in connection with a public Sale thereof, and may pay all or part of
the purchase price by crediting against amounts owing on the Secured Notes in
the case of the Assets or other amounts secured by the Assets, all or part of
the net proceeds of such Sale after deducting the reasonable costs, charges and
expenses incurred by the Trustee in connection

-86-

--------------------------------------------------------------------------------

 

with such Sale notwithstanding the provisions of Section 6.7 hereof or other
applicable terms hereof.  The Secured Notes need not be produced in order to
complete any such Sale, or in order for the net proceeds of such Sale to be
credited against amounts owing on the Secured Notes.  The Trustee may hold,
lease, operate, manage or otherwise deal with any property so acquired in any
manner permitted by law in accordance with this Indenture.

(c)If any portion of the Assets consists of securities issued without
registration under the Securities Act (“Unregistered Securities”), the Trustee
may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a no
action position from the Securities and Exchange Commission or any other
relevant federal or State regulatory authorities, regarding the legality of a
public or private Sale of such Unregistered Securities.

(d)The Trustee shall execute and deliver an appropriate instrument of conveyance
transferring its interest in any portion of the Assets in connection with a Sale
thereof, without recourse, representation or warranty.  In addition, the Trustee
is hereby irrevocably appointed the agent and attorney in fact of the Issuer to
transfer and convey its interest in any portion of the Assets in connection with
a Sale thereof, and to take all action necessary to effect such Sale.  No
purchaser or transferee at such a sale shall be bound to ascertain the Trustee’s
authority, to inquire into the satisfaction of any conditions precedent or see
to the application of any Monies.

Section 5.18Action on the Notes. The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking or obtaining of or application for any other relief under or with
respect to this Indenture.  Neither the lien of this Indenture nor any rights or
remedies of the Trustee or the Holders shall be impaired by the recovery of any
judgment by the Trustee against the Issuer or by the levy of any execution under
such judgment upon any portion of the Assets or upon any of the assets of the
Issuer.

ARTICLE VI

The Trustee

Section 6.1Certain Duties and Responsibilities. (a)  Except during the
continuance of an Event of Default known to the Trustee:

(i)the Trustee undertakes to perform such duties and only such duties as are
specifically set forth herein, and no implied covenants or obligations shall be
read into this Indenture against the Trustee; and

(ii)in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements hereof; provided that in the case of any such certificates
or opinions which by any provision hereof are specifically required to be
furnished to the Trustee, the Trustee shall be under a duty to examine the same
to determine whether or not they substantially conform to the requirements
hereof and shall promptly, but in any event within three (3) Business Days in
the case of an Officer’s certificate furnished by the Collateral Manager, notify
the party delivering the same if such certificate or opinion does not
conform.  If a corrected form shall not have been delivered to the Trustee
within 15 days after such notice from the Trustee, the Trustee shall so notify
the Holders.

(b)In case an Event of Default known to the Trustee has occurred and is
continuing, the Trustee shall, prior to the receipt of directions, if any, from
a Majority of the Controlling Class, or such other percentage as permitted by
this Indenture, exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.

(c)No provision hereof shall be construed to relieve the Trustee from liability
for its own negligent action, its own negligent failure to act, or its own
willful misconduct, except that:

-87-

--------------------------------------------------------------------------------

 

(i)this sub-Section  shall not be construed to limit the effect of
sub‑Section (a) of this Section 6.1;

(ii)the Trustee shall not be liable for any error of judgment made in good faith
by a Trust Officer, unless it shall be proven that the Trustee was negligent in
ascertaining the pertinent facts;

(iii)the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Issuers
or the Collateral Manager in accordance with this Indenture and/or a Majority
(or such other percentage as may be required by the terms hereof) of the
Controlling Class (or other Class if required or permitted by the terms hereof),
relating to the time, method and place of conducting any Proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this Indenture;

(iv)no provision hereof shall require the Trustee to expend or risk its own
funds or otherwise incur any financial or other liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers
contemplated hereunder, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity satisfactory to it against such
risk or liability is not reasonably assured to it unless such risk or liability
relates to the performance of its ordinary services, including mailing of
notices under this Indenture; and

(v)in no event shall the Trustee be liable for special, indirect, punitive or
consequential loss or damage (including lost profits) even if the Trustee has
been advised of the likelihood of such damages and regardless of such action.

(d)For all purposes under this Indenture, the Trustee shall not be deemed to
have notice or knowledge of any Default or Event of Default described in
Sections 5.1(c), (d), (e), (f), or (g) unless a Trust Officer assigned to and
working in the Corporate Trust Office has actual knowledge thereof or unless
written notice of any event which is in fact such an Event of Default or Default
is received by the Trustee at the Corporate Trust Office, and such notice
references the Securities generally, the Issuer, the Co-Issuer, the Assets or
this Indenture.  For purposes of determining the Trustee’s responsibility and
liability hereunder, whenever reference is made herein to such an Event of
Default or a Default, such reference shall be construed to refer only to such an
Event of Default or Default of which the Trustee is deemed to have notice as
described in this Section 6.1.

(e)Upon the Trustee receiving written notice from the Collateral Manager that an
event constituting “Cause” has occurred, the Trustee shall, not later than two
(2) Business Days thereafter, forward such notice to the Holders (as their names
appear in the Register or the Share Register, as applicable) and the Rating
Agency.

(f)Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this
Section 6.1.

Section 6.2Notice of Event of Default. Promptly (and in no event later than
three (3) Business Days) after the occurrence of any Event of Default actually
known to a Trust Officer of the Trustee or after any declaration of acceleration
has been made or delivered to the Trustee pursuant to Section 5.2, the Trustee
shall transmit by mail to the Issuer, the Co-Issuer, the Collateral Manager, the
Rating Agency, all Holders (as their names and addresses appear on the Register
or the Share Register, as applicable), notice of all Event of Defaults hereunder
known to the Trustee, unless such Event of Default shall have been cured or
waived.

Section 6.3Certain Rights of Trustee.  Except as otherwise provided in
Section 6.1:

(a)the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

-88-

--------------------------------------------------------------------------------

 

(b)any request or direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order, as the
case may be;

(c)whenever in the administration of this Indenture the Trustee shall (i) deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officer’s certificate or Issuer Order or (ii) be required to determine the
value of any Assets or funds hereunder or the cash flows projected to be
received therefrom, the Trustee may, in the absence of bad faith on its part,
rely on reports of nationally recognized accountants, investment bankers or
other Persons qualified to provide the information required to make such
determination, including nationally recognized dealers in Assets of the type
being valued, securities quotation services, loan pricing services and loan
valuation agents;

(d)as a condition to the taking or omitting of any action by it hereunder, the
Trustee may consult with counsel and the advice of such counsel or any Opinion
of Counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder in good faith and in reliance
thereon;

(e)the Trustee shall be under no obligation to exercise or to honor any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
provided to the Trustee security or indemnity reasonably satisfactory to it
against the costs, expenses (including reasonable attorneys’ fees and expenses)
and liabilities which might reasonably be incurred by it in compliance with such
request or direction;

(f)the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, note or other paper or
document, but the Trustee, in its discretion, may, and upon the written
direction of a Majority of the Controlling Class or of the Rating Agency shall
(subject to the right hereunder to be reasonably satisfactorily indemnified for
associated expense and liability), make such further inquiry or investigation
into such facts or matters as it may see fit or as it shall be directed, and the
Trustee shall be entitled, on reasonable prior notice to the Issuers and the
Collateral Manager, to examine the books and records relating to the Securities
and the Assets, personally or by agent or attorney, during the Issuers’ or the
Collateral Manager’s normal business hours; provided that the Trustee shall, and
shall cause its agents to, hold in confidence all such information, except
(i) to the extent disclosure may be required by law by any regulatory,
administrative or governmental authority and (ii) to the extent that the
Trustee, in its sole discretion, may determine that such disclosure is
consistent with its obligations hereunder; provided further that the Trustee may
disclose on a confidential basis any such information to its agents, attorneys
and auditors in connection with the performance of its responsibilities
hereunder;

(g)the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys; provided
that the Trustee shall not be responsible for any misconduct or negligence on
the part of any agent appointed or attorney appointed, with due care by it
hereunder;

(h)the Trustee shall not be liable for any action it takes or omits to take in
good faith that it reasonably believes to be authorized or within its rights or
powers hereunder, including actions or omissions to act at the direction of the
Collateral Manager;

(i)nothing herein shall be construed to impose an obligation on the part of the
Trustee to monitor, recalculate, evaluate or verify or independently determine
the accuracy of any report, certificate or information received from the Issuer,
the Co-Issuer or the Collateral Manager (unless and except to the extent
otherwise expressly set forth herein or in the Collateral Administration
Agreement);

(j)to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee hereunder, is dependent upon or defined by
reference to generally accepted accounting principles (as in effect in the
United States) (“GAAP”), the Trustee shall be entitled to request and receive
(and rely upon) instruction from the Issuer or the accountants identified in the
Accountants’ Report (and in the absence of its receipt of timely instruction
therefrom, shall be entitled to obtain from an Independent accountant at the
expense of the Issuer) as to the application of GAAP in such connection, in any
instance;

-89-

--------------------------------------------------------------------------------

 

(k)the Trustee shall not be liable for the actions or omissions of, or any
inaccuracies in the records of, the Collateral Manager, the Issuer, the
Co-Issuer, any Paying Agent (other than the Trustee), DTC, Euroclear,
Clearstream, or any other clearing agency or depository and without limiting the
foregoing, the Trustee shall not be under any obligation to monitor, evaluate or
verify compliance by the Collateral Manager with the terms hereof or of the
Collateral Management Agreement, or to verify or independently determine the
accuracy of information received by the Trustee from the Collateral Manager (or
from any selling institution, agent bank, trustee or similar source) with
respect to the Assets;

(l)notwithstanding any term hereof (or any term of the UCC that might otherwise
be construed to be applicable to a “securities intermediary” as defined in the
UCC) to the contrary, none of the Trustee, the Custodian or the Securities
Intermediary shall be under a duty or obligation in connection with the
acquisition or Grant by the Issuer to the Trustee of any item constituting the
Assets, or to evaluate the sufficiency of the documents or instruments delivered
to it by or on behalf of the Issuers in connection with its Grant or otherwise,
or in that regard to examine any Underlying Document, in each case, in order to
determine compliance with applicable requirements of and restrictions on
transfer in respect of such Assets;

(m)in the event the Bank is also acting in the capacity of Paying Agent,
Registrar, Transfer Agent, Custodian, Calculation Agent, Collateral
Administrator or Securities Intermediary, the rights, protections, benefits,
immunities and indemnities afforded to the Trustee pursuant to this Article VI
shall also be afforded to the Bank acting in such capacities; provided that such
rights, protections, benefits, immunities and indemnities shall be in addition
to any rights, immunities and indemnities provided in the Account Control
Agreement, the Collateral Administration Agreement or any other documents to
which the Bank in such capacity is a party;

(n)any permissive right of the Trustee to take or refrain from taking actions
enumerated herein shall not be construed as a duty;

(o)to the extent permitted by applicable law, the Trustee shall not be required
to give any bond or surety in respect of the execution of this Indenture or
otherwise;

(p)except as otherwise provided herein, the Trustee shall not be deemed to have
notice or knowledge of any matter unless a Trust Officer has actual knowledge
thereof or unless written notice thereof is received by the Trustee at the
Corporate Trust Office and such notice references the Securities generally, the
Issuer or this Indenture.  Whenever reference is made herein to a Default or an
Event of Default such reference shall, insofar as determining any liability on
the part of the Trustee is concerned, be construed to refer only to a Default or
an Event of Default of which the Trustee is deemed to have knowledge in
accordance with this paragraph;

(q)the Trustee shall not be responsible for delays or failures in performance
resulting from circumstances beyond its control (such circumstances include but
are not limited to acts of God, strikes, lockouts, riots, acts of war, loss or
malfunctions of utilities, computer (hardware or software) or communications
services);

(r)to help fight the funding of terrorism and money laundering activities, the
Trustee will obtain, verify, and record information that identifies individuals
or entities that establish a relationship or open an account with the
Trustee.  The Trustee will ask for the name, address, tax identification number
and other information that will allow the Trustee to identify the individual or
entity who is establishing the relationship or opening the account.  The Trustee
may also ask for formation documents such as organizational documents, an
offering memorandum, or other identifying documents to be provided;

(s)in making or disposing of any investment permitted by this Indenture, the
Trustee is authorized to deal with itself (in its individual capacity) or with
any one or more of its Affiliates, in each case on an arm’s-length basis,
whether it or such Affiliate is acting as a subagent of the Trustee or for any
third party or dealing as principal for its own account.  If otherwise
qualified, obligations of the Bank or any of its Affiliates shall qualify as
Eligible Investments hereunder;

(t)the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder,

-90-

--------------------------------------------------------------------------------

 

servicing agent, custodian or subcustodian with respect to certain of the
Eligible Investments, (ii) using Affiliates to effect transactions in certain
Eligible Investments and (iii) effecting transactions in certain Eligible
Investments.  Such compensation is not payable or reimbursable under Section 6.7
of this Indenture; and

(u)the Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance.

Section 6.4Not Responsible for Recitals or Issuance of Notes.  The recitals
contained herein and in the Notes, other than the Certificate of Authentication
thereon, shall be taken as the statements of the Issuer; and the Trustee assumes
no responsibility for their correctness.  The Trustee makes no representation as
to the validity or sufficiency of this Indenture (except as may be made with
respect to the validity of the Trustee’s obligations hereunder), the Assets or
the Notes. The Trustee shall not be accountable for the use or application by
the Issuer of the Notes or the proceeds thereof or any Money paid to the Issuer
pursuant to the provisions hereof.

Section 6.5May Hold Securities.  The Trustee, any Paying Agent, Registrar or any
other agent of the Issuers, in its individual or any other capacity, may become
the owner or pledgee of Securities and may otherwise deal with the Issuers or
any of their Affiliates with the same rights it would have if it were not
Trustee, Paying Agent, Registrar or such other agent.

Section 6.6Money Held in Trust. Money held by the Trustee hereunder shall be
held in trust to the extent required herein. The Trustee shall be under no
liability for interest on any Money received by it hereunder except to the
extent of income or other gain on investments which are deposits in or
certificates of deposit of the Bank in its commercial capacity and income or
other gain actually received by the Trustee on Eligible Investments.

Section 6.7Compensation and Reimbursement. (a)  The Issuer agrees:

(i)to pay the Trustee on each Payment Date reasonable compensation, as set forth
in a separate fee schedule delivered to the Issuer in connection with this
Indenture, for all services rendered by it hereunder (which compensation shall
not be limited by any provision of law in regard to the compensation of a
trustee of an express trust);

(ii)except as otherwise expressly provided herein, to reimburse the Trustee in a
timely manner upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Trustee in accordance with any provision of
this Indenture or other Transaction Document (including, without limitation,
securities transaction charges and the reasonable compensation and expenses and
disbursements of its agents and legal counsel and of any accounting firm or
investment banking firm employed by the Trustee pursuant to Section 5.4, 5.5,
6.3(c) or 10.7, except any such expense, disbursement or advance as may be
attributable to its negligence, willful misconduct or bad faith) but with
respect to securities transaction charges, only to the extent any such charges
have not been waived during a Collection Period due to the Trustee’s receipt of
a payment from a financial institution with respect to certain Eligible
Investments, as specified by the Collateral Manager;

(iii)to indemnify the Trustee and its Officers, directors, employees and agents
for, and to hold them harmless against, any loss, liability or expense
(including reasonable attorneys’ fees and expenses) incurred without negligence,
willful misconduct or bad faith on their part, arising out of or in connection
with the acceptance or administration of this trust or the performance of its
duties hereunder, including the costs and expenses of defending themselves
(including reasonable attorney’s fees and costs) against any claim or liability
in connection with the exercise or performance of any of their powers or duties
hereunder and under any other agreement or instrument related hereto; and

(iv)to pay the Trustee reasonable additional compensation together with its
expenses (including reasonable counsel fees) for any collection or enforcement
action taken pursuant to Section 6.13 or Article V, respectively.

-91-

--------------------------------------------------------------------------------

 

(b)The Trustee shall receive amounts pursuant to this Section 6.7 and any other
amounts payable to it under this Indenture or in any of the Transaction
Documents to which the Trustee is a party only as provided in Sections
11.1(a)(i), (ii) and (iii) but only to the extent that funds are available for
the payment thereof.  Subject to Section 6.9, the Trustee shall continue to
serve as Trustee under this Indenture notwithstanding the fact that the Trustee
shall not have received amounts due it hereunder; provided that nothing herein
shall impair or affect the Trustee’s rights under Section 6.9.  No direction by
the Holders shall affect the right of the Trustee to collect amounts owed to it
under this Indenture.  If, on any date when a fee or an expense shall be payable
to the Trustee pursuant to this Indenture, insufficient funds are available for
the payment thereof, any portion of a fee or an expense not so paid shall be
deferred and payable on such later date on which a fee or an expense shall be
payable and sufficient funds are available therefor.

(c)The Trustee hereby agrees not to cause the filing of a petition in bankruptcy
for the non-payment to the Trustee of any amounts provided by this Section 6.7
until at least one year (or, if longer, the applicable preference period then in
effect) plus one day, after the payment in full of all Notes issued under this
Indenture.

(d)The Issuer’s payment obligations to the Trustee under this Section 6.7 shall
be secured by the lien of this Indenture payable in accordance with the Priority
of Payments, and shall survive the discharge of this Indenture and the
resignation or removal of the Trustee.

(e)Without limiting Section 5.4, the Trustee hereby agrees not to cause the
filing of a petition in bankruptcy against the Issuer or the Co‑Issuer on its
own behalf or on behalf of the Secured Parties until at least one year (or, if
longer, the applicable preference period) plus one day after the payment in full
of all of the Notes.

Section 6.8Corporate Trustee Required; Eligibility.  There shall at all times be
a Trustee hereunder which shall be an Independent organization or entity
organized and doing business under the laws of the United States or of any state
thereof, authorized under such laws to exercise corporate trust powers, having a
combined capital and surplus of at least U.S.$200,000,000, subject to
supervision or examination by federal or state authority, having a long-term
issuer credit rating of at least “BBB+” by S&P and having an office within the
United States, and who makes the representations contained in Section 6.17. If
such organization or entity publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 6.8, the combined capital and
surplus of such organization or entity shall be deemed to be its combined
capital and surplus as set forth in its most recent published report of
condition.  If at any time the Trustee shall cease to be eligible in accordance
with the provisions of this Section 6.8, it shall resign immediately in the
manner and with the effect hereinafter specified in this Article VI.

Section 6.9Resignation and Removal; Appointment of Successor. (a)  No
resignation or removal of the Trustee and no appointment of a successor Trustee
pursuant to this Article VI shall become effective until the acceptance of
appointment by the successor Trustee under Section 6.10.

(b)Subject to Section 6.9(a), the Trustee may resign at any time by giving not
less than 30 days’ written notice thereof to the Issuers, the Collateral
Manager, the Holders of the Securities and the Rating Agency.  Upon receiving
such notice of resignation, the Issuer shall promptly appoint a successor
trustee or trustees satisfying the requirements of Section 6.8 by written
instrument, in duplicate, executed by a Responsible Officer of the Issuer, one
copy of which shall be delivered to the Trustee so resigning and one copy to the
successor Trustee or Trustees, together with a copy to each Holder and the
Collateral Manager; provided that such successor Trustee shall be appointed only
upon the Act of a Majority of the Securities of each Class or, at any time when
an Event of Default shall have occurred and be continuing, by an Act of a
Majority of the Controlling Class.  If no successor Trustee shall have been
appointed and an instrument of acceptance by a successor Trustee shall not have
been delivered to the Trustee within 30 days after the giving of such notice of
resignation, the resigning Trustee or any Holder, on behalf of itself and all
others similarly situated, may petition any court of competent jurisdiction for
the appointment of a successor Trustee satisfying the requirements of
Section 6.8.

(c)The Trustee may be removed at any time upon 30 days written notice by an Act
of a Majority of the Controlling Class and a Majority of the Preferred Shares
or, at any time when an Event of Default

-92-

--------------------------------------------------------------------------------

 

shall have occurred and be continuing by an Act of a Majority of the Controlling
Class, delivered to the Trustee and to the Issuer.

(d)If at any time:

(i)the Trustee shall cease to be eligible under Section 6.8 and shall fail to
resign after written request therefor by the Issuer or by any Holder; or

(ii)the Trustee shall become incapable of acting or shall be adjudged as
bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

(e)If the Trustee shall be removed or become incapable of acting, or if a
vacancy shall occur in the office of the Trustee for any reason (other than
resignation), the Issuer, by Issuer Order, shall promptly appoint a successor
Trustee.  If the Issuer shall fail to appoint a successor Trustee within 30 days
after such removal or incapability or the occurrence of such vacancy, a
successor Trustee may be appointed by a Majority of the Controlling Class by
written instrument delivered to the Issuer and the retiring Trustee.  The
successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee and supersede any successor Trustee
proposed by the Issuer.  If no successor Trustee shall have been so appointed by
the Issuer or a Majority of the Controlling Class and shall have accepted
appointment in the manner hereinafter provided, subject to Section 5.15, the
Trustee or any Holder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Trustee.

(f)The Issuer shall give prompt notice of each resignation and each removal of
the Trustee and each appointment of a successor Trustee by mailing written
notice of such event by first class mail, postage prepaid, to the Collateral
Manager, to the Rating Agency and to the Holders of the Securities as their
names and addresses appear in the Register (or, if applicable, the Share
Register).  Each notice shall include the name of the successor Trustee and the
address of its Corporate Trust Office.  If the Issuer fails to mail such notice
within ten days after acceptance of appointment by the successor Trustee, the
successor Trustee shall cause such notice to be given at the expense of the
Issuer.

Section 6.10Acceptance of Appointment by Successor. Every successor Trustee
appointed hereunder shall meet the requirements of Section 6.8, shall make the
representations and warranties contained in Section 6.17, and shall execute,
acknowledge and deliver to the Issuer and the retiring Trustee an instrument
accepting such appointment.  In addition, so long as the retiring Trustee is the
same institution as the Collateral Administrator, unless otherwise agreed to in
writing by the Issuer, the successor and the retiring institutions, such
successor Trustee shall automatically become, and hereby so agrees to be, the
Collateral Administrator pursuant to Section 7(b) of the Collateral
Administration Agreement and shall assume the duties of the Collateral
Administrator under the terms and conditions of the Collateral Administration
Agreement in its acceptance of appointment as successor Trustee until such time,
if any, as it is replaced as Collateral Administrator by the Issuer pursuant to
the Collateral Administration Agreement.  Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Issuer or a Majority
of any Class of Securities or the successor Trustee or successor Collateral
Administrator, as applicable, such retiring Trustee shall, upon payment of its
charges then unpaid, execute and deliver an instrument transferring to such
successor Trustee all the rights, powers and trusts of the retiring Trustee, and
shall duly assign, transfer and deliver to such successor Trustee all property
and Money held by such retiring Trustee hereunder.  Upon request of any such
successor Trustee, the Issuers shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Trustee all such
rights, powers and trusts.

-93-

--------------------------------------------------------------------------------

 

Section 6.11Merger, Conversion, Consolidation or Succession to Business of
Trustee. Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder; provided that such organization or entity
shall be otherwise qualified and eligible under this Article VI, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto.  In case any of the Notes has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.

Section 6.12Co-Trustees. At any time or times, the Issuer and the Trustee shall
have power to appoint one or more Persons to act as co-trustee (subject to the
satisfaction of the S&P Rating Condition), jointly with the Trustee, of all or
any part of the Assets, with the power to file such proofs of claim and take
such other actions pursuant to Section 5.6 herein and to make such claims and
enforce such rights of action on behalf of the Holders, as such Holders
themselves may have the right to do, subject to the other provisions of this
Section 6.12.

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee.  If the Issuer does not join in such appointment within 15 days
after the receipt by them of a request to do so, the Trustee shall have the
power to make such appointment.

Should any written instrument from the Issuer be required by any co‑trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer.  The Issuer agrees to pay, to the
extent funds are available therefor under Section 11.1(a)(i)(A), for any
reasonable fees and expenses in connection with such appointment.

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

(a)the Notes shall be authenticated and delivered and all rights, powers, duties
and obligations hereunder in respect of the custody of securities, Cash and
other personal property held by, or required to be deposited or pledged with,
the Trustee hereunder, shall be exercised solely by the Trustee;

(b)the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly as shall be provided in
the instrument appointing such co-trustee;

(c)the Trustee at any time, by an instrument in writing executed by it, with the
concurrence of the Issuer evidenced by an Issuer Order, may accept the
resignation of or remove any co-trustee appointed under this Section 6.12, and
in case an Event of Default has occurred and is continuing, the Trustee shall
have the power to accept the resignation of, or remove, any such co-trustee
without the concurrence of the Issuer.  A successor to any co-trustee so
resigned or removed may be appointed in the manner provided in this
Section 6.12;

(d)no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder;

(e)the Trustee shall not be liable by reason of any act or omission of a
co-trustee; and

(f)any Act of the Holders delivered to the Trustee shall be deemed to have been
delivered to each co-trustee.

The Issuer shall notify the Rating Agency of the appointment of a co-trustee
hereunder.

Section 6.13Certain Duties of Trustee Related to Delayed Payment of Proceeds and
the Assets. If the Trustee shall not have received a payment with respect to any
Asset on its Due Date, (a) the Trustee shall

-94-

--------------------------------------------------------------------------------

 

promptly notify the Issuer and the Collateral Manager in writing and (b) unless
within three (3) Business Days (or the end of the applicable grace period for
such payment, if any) after such notice (x) such payment shall have been
received by the Trustee or (y) the Issuer, in its absolute discretion (but only
to the extent permitted by Section 10.2(a)), shall have made provision for such
payment satisfactory to the Trustee in accordance with Section 10.2(a), the
Trustee shall, not later than the Business Day immediately following the last
day of such period and in any case upon request by the Collateral Manager,
request the issuer of such Asset, the trustee under the related Underlying
Document or a paying agent designated by either of them, as the case may be, to
make such payment not later than three (3) Business Days after the date of such
request.  If such payment is not made within such time period, the Trustee,
subject to the provisions of clause (iv) of Section 6.1(c), shall take such
action as the Collateral Manager shall direct.  Any such action shall be without
prejudice to any right to claim a Default or Event of Default under this
Indenture.  If the Issuer or the Collateral Manager requests a release of an
Asset and/or delivers an additional Collateral Obligation in connection with any
such action under the Collateral Management Agreement or under this Indenture,
such release shall be subject to Section 10.8 and Article XII of this Indenture,
as the case may be. Notwithstanding any other provision hereof, the Trustee
shall deliver to the Issuer or its designee any payment with respect to any
Asset or any additional Collateral Obligation received after the Due Date
thereof to the extent the Issuer previously made provisions for such payment
satisfactory to the Trustee in accordance with this Section 6.13 and such
payment shall not be deemed part of the Assets.

Reasonably promptly after receipt thereof, the Trustee will notify and provide
to the Collateral Manager on behalf of the Issuer a copy of any documents,
financial reports, legal opinions or any other information including, without
limitation, any notices, reports, requests for waiver, consent requests or any
other requests or communications relating to the Assets or any Obligor or to
actions affecting the Assets or any Obligor.  Upon reasonable request by the
Collateral Administrator or the Collateral Manager, the Trustee further agrees
to provide to the requesting Person from time to time, on a timely basis, any
information in its possession relating to the Collateral Obligations, the Equity
Securities and the Eligible Investments as requested so as to enable the
requesting Person to perform its duties hereunder, under the Collateral
Administration Agreement or under the Collateral Management Agreement, as
applicable.

Section 6.14Authenticating Agents. Upon the request of the Applicable Issuer,
the Trustee shall, and if the Trustee so chooses the Trustee may, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with the issuance,
transfers and exchanges under Sections 2.4, 2.5, 2.6, 2.7 and 8.5, as fully to
all intents and purposes as though each such Authenticating Agent had been
expressly authorized by such Sections to authenticate such Notes.  For all
purposes of this Indenture, the authentication of Notes by an Authenticating
Agent pursuant to this Section 6.14 shall be deemed to be the authentication of
Notes by the Trustee.

Any Person into which any Authenticating Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
consolidation or conversion to which any Authenticating Agent shall be a party,
or any Person succeeding to the corporate trust business of any Authenticating
Agent, shall be the successor of such Authenticating Agent hereunder, without
the execution or filing of any further act on the part of the parties hereto or
such Authenticating Agent or such successor corporation.

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Applicable Issuer.  The Trustee may at any
time terminate the agency of any Authenticating Agent by giving written notice
of termination to such Authenticating Agent and the Applicable Issuer.  Upon
receiving such notice of resignation or upon such a termination, the Trustee
shall, upon the written request of the Applicable Issuer, promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Applicable Issuer.

Unless the Authenticating Agent is also the same entity as the Trustee, the
Applicable Issuer agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services, and reimbursement for its reasonable
expenses relating thereto as an Administrative Expense.  The provisions of
Sections 2.9, 6.4 and 6.5 shall be applicable to any Authenticating Agent.

-95-

--------------------------------------------------------------------------------

 

Section 6.15Withholding. If any withholding tax is imposed by applicable law on
the Issuer’s payments (or allocations of income) under the Notes, such tax shall
reduce the amount otherwise distributable to the relevant Holder.  The Trustee
and any other Paying Agent are hereby authorized and directed to retain from
amounts otherwise distributable to any Holder sufficient funds for the payment
of any such tax that is legally owed or required to be withheld by the Issuer
(but such authorization shall not prevent the Trustee or any such other Paying
Agent from contesting any such tax in appropriate Proceedings and withholding
payment of such tax, if permitted by law, pending the outcome of such
Proceedings) and to timely remit such amounts to the appropriate taxing
authority.  The amount of any withholding tax imposed with respect to any Note
shall be treated as Cash distributed to the relevant Holder at the time it is
withheld by the Trustee or any other Paying Agent.  If there is a reasonable
possibility that withholding is required by applicable law with respect to a
distribution, the Paying Agent or the Trustee may, in its sole discretion,
withhold such amounts in accordance with this Section 6.15.  If any Holder or
beneficial owner wishes to apply for a refund of any such withholding tax, the
Trustee or such other Paying Agent shall reasonably cooperate with such Person
in providing readily available information so long as such Person agrees to
reimburse the Trustee or such Paying Agent for any out of pocket expenses
incurred.  Nothing herein shall impose an obligation on the part of the Trustee
or any other Paying Agent to determine the amount of any tax or withholding
obligation on the part of the Issuer or in respect of the Notes.

Section 6.16Fiduciary for Holders Only; Agent for Each Other Secured Party. With
respect to the security interest created hereunder, the delivery of any item of
Asset to the Trustee is to the Trustee as representative of the Holders and
agent for each other Secured Party.  In furtherance of the foregoing, the
possession by the Trustee of any Asset, and the endorsement to or registration
in the name of the Trustee of any Asset (including without limitation as
entitlement holder of the Custodial Account) are all undertaken by the Trustee
in its capacity as representative of the Holders, and agent for each other
Secured Party.

Section 6.17Representations and Warranties of the Bank. The Bank hereby
represents and warrants as follows, in its individual capacity and in its
capacities as described below (and any Person that becomes a successor Trustee
pursuant to Sections 6.9, 6.10, or 6.11 or a co-trustee pursuant to Section 6.12
represents and warrants as follows in its individual capacity and in its
capacity as Trustee where applicable):

(a)Organization. The Bank has been duly organized and is validly existing as a
trust company with trust powers under the laws of the Commonwealth of
Massachusetts and has the power to conduct its business and affairs as a
trustee, paying agent, registrar, transfer agent, custodian, calculation agent
and securities intermediary.

(b)Authorization; Binding Obligations. The Bank has the corporate power and
authority to perform the duties and obligations of Trustee, Paying Agent,
Registrar, Transfer Agent, Custodian, Calculation Agent and Securities
Intermediary under this Indenture.  The Bank has taken all necessary corporate
action to authorize the execution, delivery and performance of this Indenture,
and all of the documents required to be executed by the Bank pursuant
hereto.  This Indenture has been duly authorized, executed and delivered by the
Bank and constitutes the legal, valid and binding obligation of the Bank
enforceable in accordance with its terms subject, as to enforcement, (i) to the
effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the Bank and
(ii) to general equitable principles (whether enforcement is considered in a
proceeding at law or in equity).

(c)Eligibility. The Bank is eligible under Section 6.8 to serve as Trustee
hereunder.

(d)No Conflict. Neither the execution, delivery and performance of this
Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon the
Bank or any of its properties or assets, or (ii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any material agreement to which the Bank is a party or by which it or any of its
property is bound.

-96-

--------------------------------------------------------------------------------

 

(e)Ownership of Securities. On the date of its appointment as Trustee, the
Trustee does not own any Securities and has no present intention of acquiring
any Securities although it is not restricted from doing so in the future as
provided in Section 6.5.

ARTICLE VII

Covenants

Section 7.1Payment of Principal and Interest. The Issuer will duly and
punctually pay the principal of and interest on the Secured Notes, in accordance
with the terms of such Secured Notes and this Indenture pursuant to the Priority
of Payments. The Issuer will, to the extent funds are lawfully available
therefor pursuant to the Priority of Payments, duly and punctually pay all
required distributions on the Preferred Shares, in accordance with this
Indenture and the Memorandum and Articles.

Amounts properly withheld under the Code or other applicable law by any Person
from a payment under a Security shall be considered as having been paid by the
Issuer to the relevant Holder for all purposes of this Indenture.

Section 7.2Maintenance of Office or Agency. The Issuers hereby appoint the
Trustee as a Paying Agent for payments or distributions on the Securities, and
appoint the Trustee as Transfer Agent at its applicable Corporate Trust Office
as the Issuer’s agent where Notes may be surrendered for registration of
transfer or exchange.

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes and no paying agent shall be appointed in a jurisdiction which
subjects payments or distributions on the Securities to withholding tax solely
as a result of such Paying Agent’s activities.  The Issuers shall at all times
maintain a duplicate copy of the Register at the Corporate Trust Office.  The
Issuers shall give prompt written notice to the Trustee, the Rating Agency and
the Holders of the appointment or termination of any such agent and of the
location and any change in the location of any such office or agency.

If at any time the Issuers shall fail to maintain any such required office or
agency, or shall fail to furnish the Trustee with the address thereof,
presentations and surrenders may be made (subject to the limitations described
in the preceding paragraph), notices and demands may be served on the Issuers,
and Notes may be presented and surrendered for payment to the Trustee at its
main office, and the Issuers hereby appoint the same as its agent to receive
such respective presentations, surrenders, notices and demands.

The Issuers shall maintain and implement administrative and operating procedures
reasonably necessary in the performance of their obligations hereunder, and the
Issuer shall keep and maintain or cause the Administrator to keep or maintain at
all times, or cause to be kept and maintained at all times in the Cayman
Islands, all documents, books, records, accounts and other information as are
required under the laws of the Cayman Islands.

The Issuers shall maintain an Issuers’ Notice Agent at all times.  If at any
time the Issuers fail to maintain any such required office or agency in the
United States, or fail to furnish the Trustee with the address thereof, notices
and demands may be served directly on the Issuers.  For the avoidance of doubt,
notices to the Issuers under the Transaction Documents shall be delivered in
accordance with Section 14.3.

Section 7.3Money for Note Payments to Be Held in Trust.  All payments of amounts
due and payable with respect to any Securities that are to be made from amounts
withdrawn from the Payment Account shall be made on behalf of the Issuer (and,
in the case of the Co‑Issued Notes, the Issuers) by the Trustee or a Paying
Agent with respect to payments or distributions on the Securities.

When the Issuers shall have a Paying Agent that is not also the Registrar, the
Issuers shall furnish, or cause the Registrar to furnish, no later than the
fifth day after each Record Date a list, if necessary, in such form as

-97-

--------------------------------------------------------------------------------

 

such Paying Agent may reasonably request, of the names and addresses of the
Holders and of the certificate numbers of individual Notes held by each such
Holder.

Whenever the Issuers shall have a Paying Agent other than the Trustee, the
Issuers shall, on or before the Business Day next preceding each Payment Date
and on any Redemption Date, as the case may be, direct the Trustee to deposit on
such Payment Date or such Redemption Date, as the case may be, with such Paying
Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Issuers shall
promptly notify the Trustee of its action or failure so to act.  Any Monies
deposited with a Paying Agent (other than the Trustee) in excess of an amount
sufficient to pay the amounts then becoming due on the Securities with respect
to which such deposit was made shall be paid over by such Paying Agent to the
Trustee for application in accordance with Article XI.

The initial Paying Agent shall be as set forth in Section 7.2.  Any additional
or successor Paying Agents shall be appointed by Issuer Order with written
notice thereof to the Trustee; provided that, with respect to any additional or
successor Paying Agent, (x) so long as the Notes of any Class are rated by S&P
either (i) such Paying Agent has a long-term issuer credit rating of “A+” or
higher by S&P or a short-term debt rating of “A‑1” by S&P or (ii) the S&P Rating
Condition is satisfied.  If such successor Paying Agent ceases to have any such
minimum rating specified in clause (i) of the immediately preceding sentence,
the Issuer shall promptly remove such Paying Agent and appoint a successor
Paying Agent.  The Issuers shall not appoint any Paying Agent that is not, at
the time of such appointment, a depository institution or trust company subject
to supervision and examination by federal and/or state and/or national banking
authorities.  The Issuers shall cause each Paying Agent other than the Trustee
to execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee and if the Trustee acts as Paying Agent, it hereby
so agrees, subject to the provisions of this Section 7.3, that such Paying Agent
will:

(a)allocate all sums received for payment to the Holders of Securities for which
it acts as Paying Agent on each Payment Date and any Redemption Date among such
Persons in the proportion specified in the applicable Distribution Report to the
extent permitted by applicable law;

(b)hold all sums held by it for the payment of amounts due with respect to the
Securities in trust for the benefit of the Persons entitled thereto until such
sums shall be paid to such Persons or otherwise disposed of as herein provided
and pay such sums to such Persons as herein provided;

(c)if such Paying Agent is not the Trustee, immediately resign as a Paying Agent
and forthwith pay to the Trustee all sums held by it in trust for the payment of
the Securities if at any time it ceases to meet the standards set forth above
required to be met by a Paying Agent at the time of its appointment;

(d)if such Paying Agent is not the Trustee, immediately give the Trustee notice
of any default by the Issuer in the making of any payment required to be made;
and

(e)if such Paying Agent is not the Trustee, during the continuance of any such
default, upon the written request of the Trustee, forthwith pay to the Trustee
all sums so held in trust by such Paying Agent.

The Issuers may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuers or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuers or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such Money.

Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Securities and
remaining unclaimed for two years after such amount has become due and payable
shall be paid to the Issuer on Issuer Order; and the Holder of such Securities
shall thereafter, as an unsecured general creditor, look only to the Issuer for
payment of such amounts (but only to the extent of the amounts so paid to the
Issuer) and all liability of the Trustee or such Paying Agent with respect to
such trust Money shall thereupon cease.  The Trustee or such Paying Agent,
before being required to make any such release of

-98-

--------------------------------------------------------------------------------

 

payment, may, but shall not be required to, adopt and employ, at the expense of
the Issuers any reasonable means of notification of such release of payment,
including, but not limited to, mailing notice of such release to Holders whose
Securities have been called but have not been surrendered for redemption or
whose right to or interest in Monies due and payable but not claimed is
determinable from the records of any Paying Agent, at the last address of record
of each such Holder.

Section 7.4Existence of the Issuers. (a)  Each of the Issuer and Co-Issuer shall
take all reasonable steps to maintain its identity as a separate legal entity
from that of its shareholders or members, as applicable.  Each of the Issuer and
the Co-Issuer shall keep its registered office or principal place of business
(as the case may be) in the same city, state and country indicated in the
address specified in Section 14.3.  Each of the Issuer and the Co-Issuer shall
keep separate books and records and shall not commingle its respective funds
with those of any other Person.  The Issuer and the Co-Issuer shall keep in full
force and effect their rights and franchises as an exempted company incorporated
under the laws of the Cayman Islands and as a limited liability company
organized under the laws of the State of Delaware, respectively, shall comply
with the provisions of their respective Organizational Documents and shall
obtain and preserve their qualification to do business as foreign corporations
in each jurisdiction in which such qualifications are or shall be necessary to
protect the validity and enforceability of this Indenture, the Securities or any
of the Assets; provided that, subject to Cayman Islands law, the Issuer shall be
entitled to change its jurisdiction of incorporation from the Cayman Islands to
any other jurisdiction reasonably selected by the Issuer and approved by a
Majority of the Preferred Shares in accordance with the Memorandum and Articles,
so long as (i) the Issuer has received an Opinion of Counsel (upon which the
Trustee may conclusively rely) to the effect that such change is not
disadvantageous in any material respect to the Holders, (ii) written notice of
such change shall have been given to the Trustee by the Issuer, which notice
shall be promptly forwarded by the Trustee to the Holders, the Collateral
Manager and the Rating Agency, (iii) the S&P Rating Condition is satisfied and
(iv) on or prior to the 15th Business Day following receipt of such notice the
Trustee shall not have received written notice from a Majority of the
Controlling Class objecting to such change.

(b)Each of the Issuer and the Co‑Issuer shall (i) ensure that all corporate (or,
in the case of the Co‑Issuer, limited liability company) or other formalities
regarding its existence (including, to the extent required by applicable law,
holding regular board of directors’, partners’, members’, managers’ and
shareholders’ or other similar meetings) are followed, (ii) conduct business in
its own name, (iii) correct any known misunderstanding as to its separate
existence, (iv) maintain separate financial statements (if any), (v) maintain an
arm’s‑length relationship with any Affiliates, (vi) maintain adequate capital in
light of its contemplated business operations and (vii) not commingle its funds
with those of any other entity.  Neither the Issuer nor the Co-Issuer shall take
any action, or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding.  Without limiting the foregoing, (i) the Issuer
shall not have any subsidiaries (other than the Co‑Issuer and any subsidiaries
necessitated by a change of jurisdiction pursuant to clause (a), subject to
satisfaction of the S&P Rating Condition in the case of such clause (a)),
(ii) the Co‑Issuer shall not have any subsidiaries and (iii) the Issuer and the
Co‑Issuer shall not (A) have any employees (other than their respective
directors, manager and officers) to the extent they are employees, (B) engage in
any transaction with any shareholder, member or partner that would constitute a
conflict of interest (provided that each Transaction Document shall not be
deemed to be such a transaction that would constitute a conflict of interest) or
(C) pay dividends or make distributions to its owners other than in accordance
with the provisions of this Indenture.  This Section 7.4(b) shall not be binding
for tax purposes.

(c)The Co-Issuer will at all times have at least one Independent manager under
the Limited Liability Company Agreement.

Section 7.5Protection of Assets. (a)  The Collateral Manager on behalf of the
Issuer will cause the taking of such action within the Collateral Manager’s
control as is reasonably necessary in order to maintain the perfection and
priority of the security interest of the Trustee in the Assets; provided that
the Collateral Manager shall be entitled to rely on any Opinion of Counsel
delivered pursuant to Section 7.6 and any Opinion of Counsel with respect to the
same subject matter delivered pursuant to Section 3.1(a)(iii) to determine what
actions are reasonably necessary, and shall be fully protected in so relying on
such an Opinion of Counsel, unless the Collateral Manager has actual knowledge
that the procedures described in any such Opinion of Counsel are no longer
adequate to maintain such perfection and priority.  The Issuer shall from time
to time execute and deliver all such supplements and

-99-

--------------------------------------------------------------------------------

 

amendments hereto and file or authorize the filing of all such Financing
Statements, continuation statements, instruments of further assurance and other
instruments, and shall take such other action as may be necessary or advisable
or desirable to secure the rights and remedies of the Holders of the Notes
hereunder and to:

(i)grant more effectively all or any portion of the Assets;

(ii)maintain, preserve and perfect any Grant made or to be made by this
Indenture including, without limitation, the first priority nature of the lien
or carry out more effectively the purposes hereof;

(iii)perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

(iv)enforce any of the Assets or other instruments or property included in the
Assets;

(v)preserve and defend title to the Assets and the rights therein of the
Trustee, for the benefit of the Secured Parties, in the Assets against the
claims of all Persons and parties; or

(vi)pay or cause to be paid any and all taxes levied or assessed upon all or any
part of the Assets.

The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file and hereby authorizes the filing of any Financing Statement,
continuation statement and all other instruments, and take all other actions,
required pursuant to this Section 7.5.  Such designation shall not impose upon
the Trustee, or release or diminish, the Issuer’s and the Collateral Manager’s
obligations under this Section 7.5.  The Issuer further authorizes and shall
cause the Issuer’s counsel to file without the Issuer’s signature an initial
Financing Statement on the Closing Date that names the Issuer as debtor and the
Trustee, on behalf of the Secured Parties, as secured party and that describes
“all personal property of the Issuer now owned or hereafter acquired” as the
Assets in which the Trustee has a Grant.

(b)The Trustee shall not, except in accordance with Section 5.5 or
Section 10.8(a), (b) and (c), as applicable, permit the removal of any portion
of the Assets or transfer any such Assets from the Account to which it is
credited, or cause or permit any change in the Delivery made pursuant to
Section 3.3 with respect to any Assets, if, after giving effect thereto, the
jurisdiction governing the perfection of the Trustee’s security interest in such
Assets is different from the jurisdiction governing the perfection at the time
of delivery of the most recent Opinion of Counsel pursuant to Section 7.6 (or,
if no Opinion of Counsel has yet been delivered pursuant to Section 7.6, the
Opinion of Counsel delivered at the Closing Date pursuant to
Section 3.1(a)(iii)) unless the Trustee shall have received an Opinion of
Counsel to the effect that the lien and security interest created by this
Indenture with respect to such property and the priority thereof will continue
to be maintained after giving effect to such action or actions.

Section 7.6Opinions as to Assets. Within the six month period preceding the
fifth anniversary of the Closing Date (and every five years thereafter), the
Issuer shall furnish to the Trustee and the Rating Agency an Opinion of Counsel
relating to the continued perfection of the security interest granted by the
Issuer to the Trustee, stating that, as of the date of such opinion, the lien
and security interest created by this Indenture with respect to the Assets
remain perfected and that no further action (other than as specified in such
opinion) needs to be taken to ensure the continued perfection of such lien over
the next five years.

Section 7.7Performance of Obligations. (a)  The Issuers shall not take any
action, and will use its best efforts not to permit any action to be taken by
others, that would release any Person from any of such Person’s covenants or
obligations under any instrument included in the Assets, except in the case of
enforcement action taken with respect to any Defaulted Obligation in accordance
with the provisions hereof and actions by the Collateral Manager under the
Collateral Management Agreement and in conformity therewith or with this
Indenture, as applicable, or as otherwise required hereby or deemed necessary or
advisable by the Collateral Manager in accordance with the Collateral Management
Agreement.

-100-

--------------------------------------------------------------------------------

 

(b)The Issuer shall notify the Rating Agency within ten (10) Business Days after
it has received notice from any Holder or the Trustee of any material breach of
any Transaction Document, following any applicable cure period for such breach.

Section 7.8[Reserved].

Section 7.9Negative Covenants. (a)  The Issuer will not from and after the
Closing Date:

(i)sell, transfer, exchange or otherwise dispose of, or pledge, mortgage,
hypothecate or otherwise encumber (or permit such to occur or suffer such to
exist), any part of the Assets, except as expressly permitted by this Indenture
and the Collateral Management Agreement;

(ii)claim any credit on, make any deduction from, or dispute the enforceability
of payment of the principal or interest payable (or any other amount) in respect
of the Securities (other than amounts withheld or deducted in accordance with
the Code or any applicable laws of the Cayman Islands);

(iii)(A) incur or assume or guarantee any indebtedness, other than the Notes,
this Indenture and the transactions contemplated hereby or (B) issue any
additional notes, securities or ownership interests after the Closing Date
(other than Additional Securities or securities issued in connection with a
Refinancing);

(iv)(A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Securities except as may be permitted hereby or by the Collateral Management
Agreement, (B) except as permitted by this Indenture, permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden any part of the Assets, any interest therein or the proceeds thereof, or
(C) except as permitted by this Indenture, take any action that would permit the
lien of this Indenture not to constitute a valid first priority security
interest in the Assets;

(v)amend the Collateral Management Agreement except pursuant to the terms
thereof and Article XV of this Indenture;

(vi)dissolve or liquidate in whole or in part, except as permitted hereunder or
required by applicable law (to the extent such matters are within its power and
control);

(vii)pay any Cash distributions other than in accordance with the Priority of
Payments;

(viii)conduct business under any name other than its own;

(ix)make or incur any capital expenditures, except as reasonably required to
perform its functions in accordance with the terms of this Indenture;

(x)become liable in any way, whether directly or by assignment or as a guarantor
or other surety, for the obligations of the lessee under any lease, hire any
employees or make any distributions to the Issuer;

(xi)enter into any transaction with any Affiliate or any Holder of Securities
other than (A) the transactions contemplated by the Transaction Documents,
(B) the transactions relating to the offering and sale of the Securities or
(C) the purchase of any Collateral Obligation in accordance with the terms of
this Indenture;

(xii)maintain any bank accounts, other than the Accounts and the Issuer’s bank
account in the Cayman Islands (if any);

-101-

--------------------------------------------------------------------------------

 

(xiii)change its name without first delivering to the Trustee and the Rating
Agency notice thereof and an Opinion of Counsel that after giving effect to the
name change the security interest under this Indenture is perfected to the same
extent as it was prior to such name change;

(xiv)have any subsidiaries other than the Co‑Issuer and any subsidiaries
necessitated by a change of jurisdiction pursuant to Section 7.4 (subject to
satisfaction of the S&P Rating Condition);

(xv)transfer its equity interest in the Co-Issuer so long as any Co‑Issued Notes
are Outstanding;

(xvi)permit the Issuer to be a U.S. Person or a U.S. resident (as determined for
purposes of the 1940 Act);

(xvii)elect to be treated for U.S. federal income tax purposes as other than a
disregarded entity or partnership (that is not a publicly traded partnership
taxable as a corporation for U.S. federal income tax purposes);

(xviii)fail to pay any tax, assessment, charge or fee with respect to the
Assets, or fail to defend any action, if such failure to pay or defend may
adversely affect the priority or enforceability of the lien over the Assets
created by this Indenture; and

(xix)amend or waive any “non‑petition” and “limited recourse” provisions in any
agreements that require such provisions pursuant to Section 7.9(c), unless the
S&P Rating Condition is satisfied.

(b)The Co‑Issuer shall not, except as expressly permitted under this Indenture:

(i)claim any credit on, or make any deduction from, the principal or interest
payable in respect of the Co‑Issued Notes (other than amounts withheld in
accordance with the Code or any applicable laws of the Cayman Islands) or assert
any claim against any present or future Holder by reason of the payment of any
taxes levied or assessed upon any part of the Assets;

(ii)(A) incur, assume or guarantee, or become directly or indirectly liable with
respect to, any indebtedness or any contingent obligations, other than pursuant
to the Co‑Issued Notes, this Indenture and the other agreements and transactions
expressly contemplated hereby and thereby or (B) issue any additional notes,
securities or ownership interests after the Closing Date (other than Additional
Securities or securities issued in a Refinancing);

(iii)(A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Co‑Issued Notes, (B) permit any lien, charge, adverse claim, security interest,
mortgage or other encumbrance (including any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
or otherwise, other than the lien of this Indenture) to be created on or extend
to or otherwise arise upon or burden the Assets or any part thereof; any
interest therein or the proceeds thereof or (C) take any action that would cause
the lien of this Indenture not to constitute a valid first priority perfected
security interest in the Assets;

(iv)make or incur any capital expenditures;

(v)become liable in any way, whether directly or by assignment or as a guarantor
or other surety, for the obligations of the lessee under any lease, hire any
employees or make any distributions to its members;

(vi)enter into any transaction with any Affiliate or any Holder of Securities,
other than the transactions relating to the offering and sale of the Securities;

-102-

--------------------------------------------------------------------------------

 

(vii)maintain any bank accounts;

(viii)change its name without first delivering to the Trustee notice thereof;

(ix)have any subsidiaries;

(x)dissolve or liquidate in whole or in part, except as required by applicable
law;

(xi)pay any distributions other than in accordance with the Priority of
Payments;

(xii)conduct business under any name other than its own; or

(xiii)permit the transfer of any of its membership interests so long as any
Co‑Issued Notes are Outstanding.

(c)The Issuers shall not be party to any agreements without including customary
“non-petition” and “limited recourse” provisions therein (and shall not amend or
eliminate such provisions in any agreement to which it is party), except for any
agreements to comply with FATCA, the Cayman FATCA Legislation and the CRS or any
agreements related to the purchase and sale of any Assets which contain
customary (as determined by the Collateral Manager in its sole discretion)
purchase or sale terms or which are documented using customary (as determined by
the Collateral Manager in its sole discretion) loan trading documentation.

(d)Notwithstanding anything contained herein to the contrary, the Issuers may
not acquire any of the Securities; provided that this Section 7.9(d) shall not
be deemed to limit any redemption pursuant to the terms of this Indenture.

Section 7.10Statement as to Compliance. On or before December 31st in each
calendar year commencing in 2020, or promptly after a Responsible Officer of the
Issuer becomes aware thereof if there has been a Default under this Indenture
and prior to the issuance of any Additional Securities pursuant to Section 2.4,
the Issuer shall deliver to the Trustee (to be forwarded by the Trustee to the
Collateral Manager, each Holder making a written request therefor and the Rating
Agency) an Officer’s certificate of the Issuer that, having made reasonable
inquiries of the Collateral Manager, and to the best of the knowledge,
information and belief of the Issuer, there did not exist, as at a date not more
than five days prior to the date of the certificate, nor had there existed at
any time prior thereto since the date of the last certificate (if any), any
Default hereunder or, if such Default did then exist or had existed, specifying
the same and the nature and status thereof, including actions undertaken to
remedy the same, and that the Issuer has complied with all of its obligations
under this Indenture or, if such is not the case, specifying those obligations
with which it has not complied.

Section 7.11The Issuer May Consolidate, Etc.  (a)  The Issuer shall not
consolidate or merge with or into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, unless
permitted by Cayman Islands law and unless:

(i)the Issuer shall be the surviving entity, or the Person (if other than the
Issuer) formed by such consolidation or into which the Issuer is merged or to
which the properties and assets of the Issuer are transferred (A) shall be an
exempted company or an exempted limited partnership incorporated or formed and
existing under the laws of the Cayman Islands or such other jurisdiction
approved by a Majority of the Controlling Class; provided that no such approval
shall be required in connection with any such transaction undertaken solely to
effect a change in the jurisdiction of incorporation pursuant to Section 7.4,
and (B) shall expressly assume, by an indenture supplemental hereto and an
omnibus assumption agreement, executed and delivered to the Trustee, each
Holder, the Collateral Manager and the Collateral Administrator, the due and
punctual payment of the principal of and interest on all Secured Notes, the
payments on the Preferred Shares and the performance of every covenant hereof
and of each other Transaction Document on the part of the Issuer to be performed
or observed, all as provided herein or therein, as applicable;

-103-

--------------------------------------------------------------------------------

 

(ii)the Rating Agency shall have been notified in writing of such consolidation
or merger and the S&P Rating Condition shall have been satisfied;

(iii)if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which the properties and
assets of the Issuer are transferred substantially as an entirety shall have
agreed with the Trustee (A) if the formed or surviving Person is a company, to
observe the same legal requirements for the recognition of such company as a
legal entity separate and apart from any of its Affiliates as are applicable to
the Issuer with respect to its Affiliates and (B) not to consolidate or merge
with or into any other Person or convey or transfer the Assets or its assets
substantially as an entirety to any other Person except in accordance with the
provisions of this Section 7.11;

(iv)if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which the properties and
assets of the Issuer are transferred substantially as an entirety shall have
delivered to the Trustee and the Rating Agency an Officer’s certificate and an
Opinion of Counsel, each stating that such Person shall be duly organized,
validly existing and in good standing in the jurisdiction in which it is
organized; that it has sufficient power and authority to assume the obligations
set forth in paragraph (i) above and to execute and deliver an indenture
supplemental hereto and an omnibus assumption agreement for the purpose of
assuming such obligations; that such Person has duly authorized the execution,
delivery and performance of an indenture supplemental hereto and an omnibus
assumption agreement for the purpose of assuming such obligations and that such
supplemental indenture is a valid, legal and binding obligation of such Person,
enforceable in accordance with its terms, subject only to bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the enforcement
of creditors’ rights generally and to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law) and such other matters as the Trustee may reasonably require; provided that
(x) nothing in this Section 7.11(a)(iv) shall imply or impose a duty on the
Trustee to require any other matters to be covered and (y) immediately following
the event which causes such Person to become the successor to the Issuer,
(A) such Person has good and marketable title, free and clear of any lien,
security interest or charge, other than the lien and security interest of this
Indenture, to the Assets and (B) the Trustee continues to have a valid perfected
security interest in the Assets that is of first priority, free of any adverse
claim or the legal equivalent thereof, as applicable; and (C) such Person will
not be subject to U.S. net income tax;

(v)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(vi)the Issuer shall have notified the Rating Agency of such consolidation,
merger, conveyance or transfer and shall have delivered to the Trustee for
transmission to each Holder an Officer’s certificate (based upon the advice of
counsel), stating that such consolidation, merger, conveyance or transfer and
such supplemental indenture comply with this Section 7.11, that all conditions
in this Section 7.11 have been satisfied and that no adverse U.S. federal or
Cayman Islands tax consequences (relative to the tax consequences of not
effecting the transaction) shall result therefrom to the Issuer or the Holders
of the Securities;

(vii)after giving effect to such transaction, neither of the Issuers nor the
pool of Assets will be required to register as an investment company under the
1940 Act; and

(viii)after giving effect to such transaction, the outstanding interests in the
Co-Issuer will not be beneficially owned within the meaning of the 1940 Act by
any U.S. Person and the Issuer will not be a U.S. Person.

(b)The Co‑Issuer shall not consolidate or merge with or into any other Person or
convey or transfer its properties and assets substantially as an entirety to any
Person unless:

(i)the Co‑Issuer shall be the surviving entity, or the Person (if other than the
Co‑Issuer) formed by such consolidation or into which the Co‑Issuer is merged or
to which the properties and assets of the Co‑Issuer are transferred shall be a
limited purpose organization organized and existing under the laws of the State
of Delaware or such other jurisdiction approved by a Majority of the Controlling
Class and shall

-104-

--------------------------------------------------------------------------------

 

expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee, the due and punctual payment of the principal of and interest on
all Co‑Issued Notes and the performance of every covenant of this Indenture on
the part of the Co‑Issuer to be performed or observed, all as provided herein;

(ii)the Rating Agency shall have been notified in writing of such consolidation
or merger and the S&P Rating Condition shall have been satisfied;

(iii)if the Co‑Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co‑Issuer is merged or to which the properties
and assets of the Co‑Issuer are transferred substantially as an entirety shall
have agreed with the Trustee (A) to observe the same legal requirements for the
recognition of such formed or surviving corporation as a legal entity separate
and apart from any of its Affiliates as are applicable to the Co‑Issuer with
respect to its Affiliates and (B) not to consolidate or merge with or into any
other Person or convey or transfer its assets substantially as an entirety to
any other Person except in accordance with the provisions of this Section 7.11;

(iv)if the Co‑Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co‑Issuer is merged or to which the properties
and assets of the Co‑Issuer are transferred substantially as an entirety shall
have delivered to the Trustee and the Rating Agency an Officer’s certificate and
an Opinion of Counsel, each stating that such Person shall be duly organized,
validly existing and in good standing in the jurisdiction in which such Person
is organized; that such Person has sufficient power and authority to assume the
obligations set forth in paragraph (i) above and to execute and deliver an
indenture supplemental hereto and an omnibus assumption agreement for the
purpose of assuming such obligations; that such Person has duly authorized the
execution, delivery and performance of an indenture supplemental hereto and an
omnibus assumption agreement for the purpose of assuming such obligations and
that such supplemental indenture is a valid, legal and binding obligation of
such Person, enforceable in accordance with its terms, subject only to
bankruptcy, reorganization, insolvency, moratorium and other laws affecting the
enforcement of creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); and such other matters as the Trustee may reasonably require;
provided that nothing in this clause shall imply or impose a duty on the Trustee
to require any such other matters to be covered;

(v)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(vi)the Co‑Issuer shall have notified the Rating Agency of such consolidation,
merger, conveyance or transfer and shall have delivered to the Trustee and each
Holder of a Co‑Issued Note an Officer’s certificate and an Opinion of Counsel,
each stating that such consolidation, merger, conveyance or transfer and such
supplemental indenture comply with this Section 7.11, that all conditions in
this Section 7.11 have been satisfied and that no adverse U.S. federal or Cayman
Islands tax consequences will result therefrom to the Co‑Issuer or the Holders
of the Co‑Issued Notes;

(vii)after giving effect to such transaction, neither of the Issuers nor the
pool of Assets will be required to register as an investment company under the
1940 Act;

(viii)after giving effect to such transaction, the outstanding ownership
interests in the Co‑Issuer will not be beneficially owned within the meaning of
the 1940 Act by any U.S. Person; and

(ix)the conditions specified in Section 7.17(a) are satisfied.

Section 7.12Successor Substituted. Upon any consolidation or merger, or transfer
or conveyance of all or substantially all of the properties and assets of the
Issuer or the Co-Issuer substantially as an entity in accordance with
Section 7.11, the Person formed by or surviving such consolidation or merger (if
other than the Issuer or the Co‑Issuer), or the Person to which such
consolidation, merger, conveyance or transfer is made, shall succeed to, and be
substituted for, and may exercise every right and power of, the Issuer or the
Co-Issuer, as the case may be, under this Indenture with the same effect as if
such Person had been named as the Issuer or the Co-Issuer, as

-105-

--------------------------------------------------------------------------------

 

the case may be, herein.  In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” or the “Co-Issuer”
herein or any successor which shall theretofore have become such in the manner
prescribed in this Article VII may be dissolved, wound up and liquidated at any
time thereafter, and such Person thereafter shall be released, without further
action by any Person, from its liabilities as obligor on all the Securities (or
with respect to the Co-Issuer, the Co‑Issued Notes) and from its obligations
under this Indenture and the other Transaction Documents to which it is a party.

Section 7.13No Other Business. The Issuers shall not have any employees (other
than its officers, directors and managers to the extent such officers, directors
and managers might be considered employees) and shall not engage in any business
or activity other than issuing, selling, paying, redeeming, prepaying and
refinancing the Securities pursuant to this Indenture and the Memorandum and
Articles, acquiring, holding, selling, exchanging, redeeming and pledging,
solely for its own account, the Assets and other incidental activities thereto,
including entering into the Transaction Documents to which it is a party and
such other activities which are necessary, required or advisable to accomplish
the foregoing; provided that the Issuer shall be permitted to enter into any
additional agreements not expressly prohibited by Section 7.9 and to enter into
any amendment, modification, or waiver of existing agreements or such additional
agreements as otherwise provided in this Indenture, including in accordance with
Article VIII. The Co‑Issuer shall not engage in any business or activity other
than issuing and selling the Co‑Issued Notes pursuant to this Indenture and such
other activities which are necessary, required or advisable to accomplish the
foregoing.

Each of the Issuer and Co-Issuer will provide prior written notice to S&P of any
proposed amendment to its Organizational Documents.  Neither the Issuer nor the
Co-Issuer shall permit the amendment of its Organizational Documents, if such
amendment would result in the rating of any Class of Secured Notes being reduced
or withdrawn without the consent of a Majority of the Holders of each Class of
Securities so affected, and shall not otherwise amend its Organizational
Documents, without the consent of a Majority of any one or more Classes of
Securities unless (i) the Issuer determines that such amendment would not, upon
or after becoming effective, materially adversely affect the rights or interests
of such Class or Classes, (ii) the Issuer gives ten days’ prior written notice
to the Holders of such amendment, (iii) with respect to any such Class, a
Majority of such Class do not provide written notice to the Issuer that,
notwithstanding the determination of the Issuer, the Persons providing notice
have reasonably determined that such amendment would, upon or after becoming
effective, materially adversely affect such Class (the failure of any such
Majority to provide such notice to the Issuer within ten days of receipt of
notice of such amendment from the Issuer being conclusively deemed to constitute
hereunder consent to and approval of such amendment) and (iv) the S&P Rating
Condition is satisfied.

Section 7.14Annual Rating Review. (a)  So long as any of the Secured Notes of
any Class remains Outstanding, on or before May 28th in each year commencing in
2021, the Issuer shall obtain and pay for an annual review of the rating of each
such Class of Secured Notes from the Rating Agency, as applicable.  The Issuer
shall promptly notify the Trustee and the Collateral Manager in writing (and the
Trustee shall promptly provide the Holders with a copy of such notice) if at any
time the Issuer is notified or has actual knowledge that the then-current rating
of any such Class of Secured Notes has been, or is known will be, changed or
withdrawn.

(b)The Issuer shall obtain and pay for an annual review by S&P of any Collateral
Obligation which has an S&P Rating determined pursuant to clause (iii)(b) of the
definition of “S&P Rating”.

Section 7.15Reporting. At any time when the Issuers are not subject to
Section 13 or 15(d) of the Exchange Act and are not exempt from reporting
pursuant to Rule 12g3 ‑ 2(b) under the Exchange Act, upon the request of a
Holder or beneficial owner of a Note, the Issuers shall promptly furnish or
cause to be furnished Rule 144A Information to such Holder or beneficial owner,
to a prospective purchaser of such Note designated by such Holder or beneficial
owner, or to the Trustee for delivery upon an Issuer Order to such Holder or
beneficial owner or a prospective purchaser designated by such Holder or
beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note. “Rule 144A Information” shall be such information
as is specified pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto).

-106-

--------------------------------------------------------------------------------

 

Section 7.16Calculation Agent. (a)  The Issuers hereby agree that for so long as
any Floating Rate Note remains Outstanding there will at all times be an agent
appointed (which does not control or is not controlled or under common control
with the Issuers or their Affiliates or the Collateral Manager or its
Affiliates) to calculate the Reference Rate in respect of each Interest Accrual
Period in accordance with the definition of Reference Rate (the “Calculation
Agent”).  The Issuers hereby appoint the Collateral Administrator as Calculation
Agent.  The Calculation Agent may be removed by the Issuers or the Collateral
Manager, on behalf of the Issuers, at any time.  If the Calculation Agent is
unable or unwilling to act as such or is removed by the Issuers or the
Collateral Manager, on behalf of the Issuers, the Issuers or the Collateral
Manager, on behalf of the Issuers, will promptly appoint a replacement
Calculation Agent which does not control or is not controlled by or under common
control with the Issuer or its Affiliates or the Collateral Manager or its
Affiliates and provide notice thereof to the Trustee and the Collateral
Administrator.  The Calculation Agent may not resign its duties or be removed
without a successor having been duly appointed.

(b)The Calculation Agent shall be required to agree (and the Collateral
Administrator as Calculation Agent agrees under the Collateral Administration
Agreement) that, as soon as possible after 11:00 a.m. London time on each
Interest Determination Date, but in no event later than 11:00 a.m. New York time
on the London Banking Day immediately following each Interest Determination
Date, the Calculation Agent will calculate the Interest Rate applicable to each
Class of Floating Rate Notes during the related Interest Accrual Period and the
Note Interest Amount (in each case, rounded to the nearest cent, with half a
cent being rounded upward) payable on the related Payment Date in respect of
such Class of Floating Rate Notes in respect of the related Interest Accrual
Period.  At such time, the Calculation Agent will communicate such rates and
amounts to the Issuer, the Trustee, each Paying Agent, the Collateral Manager,
DTC, Euroclear and Clearstream.  The Calculation Agent will also specify to the
Issuer the quotations upon which the foregoing rates and amounts are based, and
in any event the Calculation Agent shall notify the Issuer before 5:00 p.m. (New
York time) on every Interest Determination Date if it has not determined and is
not in the process of determining any such Interest Rate or Note Interest Amount
together with its reasons therefor.  The Calculation Agent’s determination of
the foregoing rates and amounts for any Interest Accrual Period will (in the
absence of manifest error) be final and binding upon all parties.

Section 7.17Certain Tax Matters.  (a)  The Issuers will treat the Issuers and
the Notes as described in the “Certain U.S. Federal Income Tax Considerations”
section of the Offering Circular for all U.S. federal, state and local income
tax purposes and will take no action inconsistent with such treatment unless
required by law.

(b)The Issuer and Co-Issuer shall prepare and file, or shall hire accountants
and the accountants shall cause to be prepared and filed (and, where applicable,
delivered to the Issuer or Holders) for each taxable year of the Issuer and the
Co-Issuer the federal, state and local income tax returns and reports as
required under the Code, or any tax returns or information tax returns required
by any governmental authority which the Issuer and the Co-Issuer are required to
file (and, where applicable, deliver), and shall provide to each Holder any
information that such Holder reasonably requests in order for such Holder to
comply with its U.S. federal, state or local tax and information return and
reporting obligations.

(c)Notwithstanding any provision herein to the contrary, the Issuer shall take
any and all reasonable actions that may be necessary or appropriate to ensure
that the Issuer satisfies any and all withholding and tax payment obligations
under Code Sections 1441, 1442, 1445, 1446, 1471, 1472, and any other provision
of the Code or other applicable law.  Without limiting the generality of the
foregoing, the Issuer may withhold any amount that it or any advisor retained by
the Trustee on its behalf determines is required to be withheld from any amounts
otherwise distributable to any Person.

(d)Upon written request, the Trustee and the Registrar shall provide to the
Issuer, the Collateral Manager or any agent thereof in accordance with Section
14.3 any information specified by such parties regarding the Holders of the
Notes and payments on the Notes that is reasonably available to the Trustee or
the Registrar, as the case may be, and may reasonably be necessary for the
Issuer to comply with FATCA and the Cayman FATCA Legislation.

-107-

--------------------------------------------------------------------------------

 

(e)The Issuer (or an agent acting on its behalf) will take such reasonable
actions, including hiring agents or advisors, consistent with law and its
obligations under this Indenture, as are necessary for compliance with FATCA and
the Cayman FATCA Legislation, including appointing any agent or representative
to perform due diligence, withholding or reporting obligations of the Issuer
pursuant to FATCA and the Cayman FATCA Legislation, and any other action that
the Issuer would be permitted to take under this Indenture necessary for
compliance with FATCA and the Cayman FATCA Legislation.

(f)Upon the Trustee’s receipt of a request by a Holder or by a Person certifying
that it is an owner of a beneficial interest in a Note for the information
described in United States Treasury regulations section 1.1275-3(b)(1)(i) that
is applicable to such Holder or beneficial owner, the Issuer shall cause its
Independent accountants to provide promptly to the Trustee and such requesting
Holder or owner of a beneficial interest in such a Note all of such
information.  Any additional issuance of the additional Notes shall be
accomplished in a manner that shall allow the Independent accountants of the
Issuer to accurately calculate original issue discount income to Holders of the
additional Notes.

(g)No more than 50% of the debt obligations (as determined for U.S. federal
income tax purposes) held by the Issuer may at any time consist of real estate
mortgages as determined for purposes of Section 7701(i) of the Code unless,
based on an opinion or advice from Allen & Overy LLP or Cleary Gottlieb Steen &
Hamilton LLP, or an opinion of other nationally recognized U.S. tax counsel
experienced in such matters, the ownership or such debt obligations will not
cause the Issuer to be treated as a taxable mortgage pool for U.S. federal
income tax purposes.

(h)In connection with a Re-Pricing or a designation of a new Reference Rate, the
Issuer will cause its Independent accountants to assist the Issuer in complying
with any requirements under Treasury Regulation Section 1.1273-2(f)(9) (or any
successor provision), including, (i) determining whether Notes subject to such
Re-Pricing or a designation of a new Reference Rate are traded on an established
market, (ii) if so traded, to cause its Independent accountants to determine the
fair market value of such Notes, and (iii) to make available such fair market
value determination to Holders and beneficial owners of Notes in a commercially
reasonable fashion, including by electronic publication, within 90 days after
the effective date of such Re-Pricing or a designation of a new Reference Rate.

Section 7.18Effective Date; Purchase of Additional Collateral
Obligations.  (a)  The Issuer will use commercially reasonable efforts to
purchase, on or before September 28, 2020, Collateral Obligations (i) such that
the Target Initial Par Condition is satisfied and (ii) that satisfy, as of the
Effective Date, the Concentration Limitations, the Collateral Quality Test and
the Coverage Tests.

(b)During the period from the Closing Date to and including the Effective Date,
the Issuer will use funds to purchase additional Collateral Obligations as
follows:  (i) to pay for the principal portion of any Collateral Obligation from
any amounts on deposit in the Ramp-Up Account or any Principal Proceeds on
deposit in the Collection Account at the discretion of the Collateral Manager
and (ii) to pay for accrued interest on any such Collateral Obligation from any
amounts on deposit in the Ramp-Up Account or any Principal Proceeds on deposit
in the Collection Account at the discretion of the Collateral Manager.

(c)Within thirty (30) days after the Effective Date, (i) the Issuer shall
provide to the Collateral Manager and the Trustee, an Accountants’
Report:  (x) confirming the identity of the issuer (it being understood that the
same issuer may be referred to differently due to the use of abbreviations or
shorthand references by different record keepers), principal balance,
coupon/spread, stated maturity, S&P Rating and country of Domicile with respect
to each Collateral Obligation as of the Effective Date and the information
provided by the Issuer with respect to every other asset included in the Assets,
by reference to such sources as shall be specified therein (such report, the
“Accountants’ Effective Date Comparison AUP Report”) and (y) recalculating and
comparing as of the Effective Date the level of compliance with, or satisfaction
or non-satisfaction of the Effective Date Tested Items and specifying the
procedures undertaken by them to review data and computations relating to such
report (the “Accountants’ Effective Date Recalculation AUP Report”), and
(ii) the Issuer shall cause the Collateral Administrator to compile and deliver
to the Rating Agency (in the case of delivery to S&P, via email to
CDOEffectiveDatePortfolios@spglobal.com) a report (the “Effective Date Report”),
determined as of the Effective Date, containing (A) the information required in

-108-

--------------------------------------------------------------------------------

 

a Monthly Report, (B) a calculation of the Aggregate Principal Balance that
indicates whether the Aggregate Principal Balance equals or exceeds the Target
Initial Par Amount in satisfaction of the Target Initial Par Condition and (C) a
list of any Closing Date Participation Interests held by the Issuer as of the
Effective Date.  For the avoidance of doubt, the Effective Date Report shall not
include or refer to the Accountants’ Report and no Accountants’ Report shall be
provided to or otherwise shared with the Rating Agency.

(d)In accordance with SEC Release No. 34-72936, Form 15-E, only in its complete
and unedited form which includes the Accountants’ Effective Date Comparison AUP
Report as an attachment and, if Additional Securities are issued, any
Accountants’ Report delivered in connection thereto will be provided by the
Independent accountants to the Issuer who will post such Form 15-E, except for
the redaction of any sensitive information, on the 17g-5 Website.  Copies of the
Accountants’ Effective Date Recalculation AUP Report or any other accountants’
report provided by the Independent accountants to the Issuer, Trustee,
Collateral Manager or Collateral Administrator will not be provided to any other
party including the Rating Agency (other than as provided in an access letter
between the accountants and such party).

(e)If (1) the Effective Date S&P Conditions have not been satisfied prior to the
date that is thirty (30) days after the Effective Date or (2) S&P has not
provided written confirmation (which may take the form of a press release or
other written communication) of its Initial Rating of the Secured Notes rated by
S&P by the date thirty (30) days following the Effective Date, then the Issuer
(or the Collateral Manager on the Issuer’s behalf) shall request S&P to provide
written confirmation of its Initial Rating of the Secured Notes rated by S&P
(which may take the form of a press release or other written communication).  In
such case, if S&P does not provide written confirmation of its Initial Rating of
the Secured Notes on or prior to the Determination Date immediately preceding
the first Payment Date, then the Issuer (or the Collateral Manager on the
Issuer’s behalf) will instruct the Trustee to transfer amounts from the Interest
Collection Subaccount to the Principal Collection Subaccount and may, prior to
the first Payment Date, use such funds on behalf of the Issuer for the purchase
of additional Collateral Obligations until such time as S&P has provided written
confirmation of its Initial Rating of the Secured Notes (provided that the
amount of such transfer would not result in a default in the payment of interest
with respect to the Class A Notes); provided that in lieu of complying with this
clause (e), the Issuer (or the Collateral Manager on the Issuer’s behalf) may
take such action, including but not limited to, a Special Redemption and/or
transferring amounts from the Interest Collection Subaccount to the Principal
Collection Subaccount as Principal Proceeds (for use in a Special Redemption or
to acquire additional Collateral Obligations), sufficient to enable the Issuer
(or the Collateral Manager on the Issuer’s behalf) to obtain written
confirmation of its Initial Rating of the Secured Notes from S&P.

(f)U.S.$247,552,950 of the net proceeds of the issuance of the Notes will be
deposited in the Ramp-Up Account on the Closing Date.  At the direction of the
Issuer (or the Collateral Manager on behalf of the Issuer), the Trustee shall
apply amounts held in the Ramp-Up Account to purchase additional Collateral
Obligations and Principal Financed Accrued Interest, if any, from the Closing
Date to and including the Effective Date as described in clause (b) above.  If
on the Effective Date, any amounts on deposit in the Ramp-Up Account have not
been applied to purchase Collateral Obligations, such amounts shall be applied
as described in Section 10.3(c).

(g)Weighted Average S&P Recovery Rate; S&P CDO Monitor.  On or prior to the
later of (x) the S&P CDO Monitor Election Date and (y) the Effective Date, the
Collateral Manager will elect the S&P Minimum Weighted Average Recovery Rate
that will apply on and after such date to the Collateral Obligations for
purposes of determining compliance with the Minimum Weighted Average S&P
Recovery Rate Test, and the Collateral Manager will so notify the Trustee and
the Collateral Administrator.  Thereafter, at any time with written notice,
substantially in the form of Exhibit D hereto, to the Trustee, the Collateral
Administrator and S&P, the Collateral Manager may elect a different S&P Minimum
Weighted Average Recovery Rate to apply to the Collateral Obligations; provided
that if (i) the Collateral Obligations are currently in compliance with the S&P
Minimum Weighted Average Recovery Rate case then applicable to the Collateral
Obligations but the Collateral Obligations would not be in compliance with the
S&P Minimum Weighted Average Recovery Rate case to which the Collateral Manager
desires to change, then such changed case shall not apply or (ii) the Collateral
Obligations are not currently in compliance with the S&P Minimum Weighted
Average Recovery Rate case then applicable to the Collateral Obligations and
would not be in compliance with any other S&P Minimum Weighted Average Recovery
Rate case, the S&P Minimum Weighted Average Recovery Rate to apply to the
Collateral Obligations shall be the lowest S&P Minimum Weighted Average Recovery
Rate in Section 2 of Schedule 4.  If the Collateral Manager does not notify the
Trustee and the Collateral Administrator that it will alter the S&P Minimum
Weighted Average Recovery Rate in the manner set forth in this

-109-

--------------------------------------------------------------------------------

 

Indenture, the S&P Minimum Weighted Average Recovery Rate chosen as of the S&P
CDO Monitor Election Date or the Effective Date, as applicable, shall continue
to apply.

(h)Compliance with the S&P CDO Monitor Test will be measured by the Collateral
Manager on each Measurement Date on or after the Effective Date and on or prior
to the last day of the Reinvestment Period; provided, however, that on each
Measurement Date occurring on and after the S&P CDO Monitor Election Date, after
receipt by the Issuer of the S&P CDO Monitor, the Collateral Manager will be
required to provide to the Collateral Administrator a report on the portfolio of
Collateral Obligations containing such information as shall be reasonably
necessary to permit the Collateral Administrator to calculate the Class Default
Differential with respect to the Highest Ranking Class on such Measurement
Date.  In the event that the Collateral Manager’s measurement of compliance and
the Collateral Administrator’s measurement of compliance show different results,
the Collateral Manager and the Collateral Administrator shall be required to
cooperate promptly in order to reconcile such discrepancy.

(i)The failure of the Issuer to satisfy the requirements of this Section 7.18
will not constitute an Event of Default unless such failure constitutes an Event
of Default under Section 5.1(d) hereof and the Issuer, or the Collateral Manager
acting on behalf of the Issuer, has acted in bad faith.

Section 7.19Representations Relating to Security Interests in the Assets.
(a)  The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder):

(i)The Issuer owns each Asset free and clear of any lien, claim or encumbrance
of any Person, other than such as are being released on the Closing Date
contemporaneously with the sale of the Securities on the Closing Date or on the
related Cut-Off Date contemporaneously with the purchase of such Asset on the
Cut-Off Date, created under, or permitted by, this Indenture and any other
Permitted Liens.

(ii)Other than the security interest Granted to the Trustee for the benefit of
the Secured Parties pursuant to this Indenture, except as permitted by this
Indenture, the Issuer has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Assets.  The Issuer has not
authorized the filing of and is not aware of any Financing Statements against
the Issuer that include a description of collateral covering the Assets other
than any Financing Statement relating to the security interest granted to the
Trustee hereunder or that has been terminated; the Issuer is not aware of any
judgment, PBGC liens or tax lien filings against the Issuer.

(iii)All Assets constitute Cash, accounts (as defined in Section 9‑102(a)(2) of
the UCC), Instruments, general intangibles (as defined in Section 9‑102(a)(42)
of the UCC), uncertificated securities (as defined in Section 8‑102(a)(18) of
the UCC), Certificated Securities or security entitlements to financial assets
resulting from the crediting of financial assets to a “securities account” (as
defined in Section 8-501(a) of the UCC).

(iv)All Accounts constitute “securities accounts” under Section 8-501(a) of the
UCC or “deposit accounts” (as defined in Section 9-102(a) of the UCC).

(v)This Indenture creates a valid and continuing security interest (as defined
in Section 1 ‑ 201(37) of the UCC) in such Assets in favor of the Trustee, for
the benefit and security of the Secured Parties, which security interest is
prior to all other liens, claims and encumbrances (except as permitted otherwise
herein), and is enforceable as such against creditors of and purchasers from the
Issuer.

(b)The Issuer hereby represents and warrants that, as of the Closing Date (which
representations and warranties shall survive the execution of this Indenture and
be deemed to be repeated on each date on which an Asset is Granted to the
Trustee hereunder), with respect to Assets that constitute Instruments:

(i)Either (x) the Issuer has caused or will have caused, within ten days after
the Closing Date, the filing of all appropriate Financing Statements in the
proper office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the Instruments granted to the Trustee, for the
benefit

-110-

--------------------------------------------------------------------------------

 

and security of the Secured Parties or (y) (A) all original executed copies of
each promissory note or mortgage note that constitutes or evidences the
Instruments have been delivered to the Trustee or the Issuer has received
written acknowledgement from a custodian that such custodian is holding the
mortgage notes or promissory notes that constitute evidence of the Instruments
solely on behalf of the Trustee and for the benefit of the Secured Parties and
(B) none of the Instruments that constitute or evidence the Assets has any marks
or notations indicating that they are pledged, assigned or otherwise conveyed to
any Person other than the Trustee, for the benefit of the Secured Parties.

(ii)The Issuer has received all consents and approvals required by the terms of
the Assets to the pledge hereunder to the Trustee of its interest and rights in
the Assets.

(c)The Issuer hereby represents and warrants that, as of the Closing Date (which
representations and warranties shall survive the execution of this Indenture and
be deemed to be repeated on each date on which an Asset is Granted to the
Trustee hereunder), with respect to the Assets that constitute Security
Entitlements:

(i)All of such Assets have been and will have been credited to one of the
Accounts which are securities accounts within the meaning of Section 8-501(a) of
the UCC or “deposit accounts” as defined in Section 9-102(a) of the UCC.  The
Securities Intermediary for each Account that is a securities account has agreed
to treat all assets other than cash or general intangibles credited to such
Accounts as “financial assets” within the meaning of Section 8‑102(a)(9) the
UCC.

(ii)The Issuer has received all consents and approvals required by the terms of
the Assets to the pledge hereunder to the Trustee of its interest and rights in
the Assets.

(iii)(x) The Issuer has caused or will have caused, within ten days after the
Closing Date, the filing of all appropriate Financing Statements in the proper
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest granted to the Trustee, for the benefit and security of
the Secured Parties, hereunder and (y)(A) the Issuer has delivered to the
Trustee a fully executed Account Control Agreement pursuant to which the
Custodian has agreed to comply with all instructions originated by the Trustee
relating to the Accounts without further consent by the Issuer or (B) the Issuer
has taken all steps necessary to cause the Custodian to identify in its records
the Trustee as the Person having a security entitlement against the Custodian in
each of the Accounts.

(iv)The Accounts are not in the name of any Person other than the Issuer or the
Trustee.  The Issuer has not consented to the Custodian to comply with the
Entitlement Order of any Person other than the Trustee (and the Issuer prior to
a notice of exclusive control being provided by the Trustee).

(d)The Issuer hereby represents and warrants that, as of the Closing Date (which
representations and warranties shall survive the execution of this Indenture and
be deemed to be repeated on each date on which an Asset is Granted to the
Trustee hereunder), with respect to Assets that constitute general intangibles:

(i)The Issuer has caused or will have caused, within ten days after the Closing
Date, the filing of all appropriate Financing Statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Assets granted to the Trustee, for the benefit and
security of the Secured Parties, hereunder.

(ii)The Issuer has received, or will receive, all consents and approvals
required by the terms of the Assets to the pledge hereunder to the Trustee of
its interest and rights in the Assets.

(e)The Issuer agrees to notify the Collateral Manager and the Rating Agency
promptly if it becomes aware of the breach of any of the representations and
warranties contained in this Section 7.19 and shall not, without satisfaction of
the S&P Rating Condition, waive any of the representations and warranties in
this Section 7.19 or any breach thereof.

-111-

--------------------------------------------------------------------------------

 

Section 7.20Limitation on Long Dated Obligations. Neither the Issuer nor the
Collateral Manager on behalf of the Issuer shall agree to any amendment or
modification to extend the stated maturity of a Collateral Obligation unless the
amended stated maturity of such Collateral Obligation would be not later than
two years beyond the earliest Stated Maturity of any Secured Notes Outstanding;
provided that (x) immediately after giving effect to any such amendment or
modification, the Aggregate Principal Balance of all Long Dated Obligations
shall not exceed 7.5% of the Collateral Principal Amount and (y) if, after
giving effect to such amendment or modification, the Weighted Average Life Test
is not satisfied (or if not satisfied immediately prior to such amendment or
modification, is not maintained or improved), then the Collateral Obligation
that is subject to such amendment or modification (or portion thereof, as
applicable) will be considered an “Additional Long Dated Obligation” and will be
treated as an Equity Security until such time, if any, that the Weighted Average
Life Test is satisfied, at which point such Long Dated Obligation shall no
longer be deemed to be an Additional Long Dated Obligation; provided, however,
that no Collateral Obligation will be considered an Additional Long Dated
Obligation pursuant to the above proviso if such amendment or modification is
being executed in connection with the restructuring of such Collateral
Obligation as a result of an actual default, bankruptcy or insolvency of the
related Obligor; provided further, however, that notwithstanding the prohibition
set forth above, the Issuer or the Collateral Manager on behalf of the Issuer
may agree to an amendment or modification to extend the stated maturity of a
Collateral Obligation beyond two years following the earliest Stated Maturity of
any Secured Note Outstanding and in such instances, for all purposes under this
Indenture, such Collateral Obligation will be treated as an Equity
Security.  For the avoidance of doubt, after giving effect to such amendment or
modification, the Collateral Obligation that is the subject of such amendment or
modification must satisfy the definition of Collateral Obligation (other than
clause (xvii) thereof).

Subject to the foregoing, the Collateral Manager may, on behalf of the Issuer,
agree to any amendment, waiver or modification with respect to any Collateral
Obligation in accordance with the Collateral Management Agreement.

Section 7.21Proceedings. Notwithstanding any other provision of this Indenture,
the Notes, the Collateral Administration Agreement, the Collateral Management
Agreement, the Administration Agreement or of any other agreement, the Issuer
shall be under no duty or obligation of any kind to the Holders, or any of them,
to institute any legal or other proceedings of any kind, against any person or
entity, including, without limitation, the Trustee, the Collateral
Administrator, the Administrator or the Calculation Agent. Nothing in this
Section 7.21 shall imply or impose any additional duties on the part of the
Trustee.

Section 7.22Involuntary Bankruptcy Proceedings. The Issuers shall take all
actions necessary to defend and dismiss any petition, filing or institution of
any involuntary bankruptcy, winding up or insolvency proceedings or procedures
against the Issuer or Co-Issuer, or the filing with respect to the Issuer or the
Co-Issuer of a petition or answer or consent seeking an involuntary
reorganization, arrangement, moratorium, winding up or liquidation proceedings
or other involuntary proceedings under any Bankruptcy Law or any similar laws;
provided that the obligations of the Issuers in this Section 7.22 shall be
subject to the availability of funds therefor under the Priority of
Payments.  The reasonable fees, costs, charges and expenses incurred by the
Issuer or the Co-Issuer (including, without limitation, attorney’s fees and
expenses) in connection with taking any such actions constitute Administrative
Expenses payable in accordance with the Priority of Payments.

ARTICLE VIII

Supplemental Indentures

Section 8.1Supplemental Indentures without Consent of Holders.  (a)  Without the
consent of the Holders of any Securities (except any consent explicitly required
below) (but with the written consent of the Collateral Manager) and at any time
and from time to time, subject to Section 8.3, and without regard to whether any
Class would be materially and adversely affected thereby (except as expressly
provided below), the Issuers and the Trustee may enter into one or more
indentures supplemental hereto, in form satisfactory to the Trustee, for any of
the following purposes:

-112-

--------------------------------------------------------------------------------

 

(i)to evidence the succession of another Person to the Issuer or the Co-Issuer
and the assumption by any such successor Person of the covenants of the Issuer
or the Co‑Issuer herein and in the Securities;

(ii)to add to the covenants of the Issuers or the Trustee for the benefit of the
Secured Parties;

(iii)to convey, transfer, assign, mortgage or pledge any property to or with the
Trustee or add to the conditions, limitations or restrictions on the authorized
amount, terms and purposes of the issue, authentication and delivery of the
Securities;

(iv)to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Sections
6.9, 6.10 and 6.12 hereof;

(v)to correct or amplify the description of any property at any time subject to
the lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subjected to the lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the lien of this Indenture any
additional property;

(vi)to modify the restrictions on and procedures for resales and other transfers
of Securities to reflect any changes in ERISA or other applicable law or
regulation (or the interpretation thereof) or to enable the Issuers to rely upon
any exemption from registration under the Securities Act or the 1940 Act or
otherwise comply with any applicable securities law;

(vii)to remove restrictions on resale and transfer of Securities to the extent
not required under clause (vi) above;

(viii)to facilitate (A) the listing of any of the Notes on any non-U.S.
exchange, (B) compliance with the guidelines of such exchange, or (C) if so
listed, the de-listing of any of the Notes from such exchange if the Collateral
Manager determines that the costs and burdens of maintaining such listing are
excessive;

(ix)to correct any inconsistent or defective provisions herein or to cure any
ambiguity, omission or errors herein;

(x)to conform the provisions of this Indenture to the Offering Circular;

(xi)to take any action necessary, advisable, or helpful to prevent the Issuer,
or the holders of any Notes from being subject to (or to otherwise reduce)
withholding or other taxes, fees or assessments, including by complying with
FATCA, or to reduce the risk that the Issuer may be treated as publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes or
otherwise subject to U.S. federal, state or local tax on a net income or entity
level basis (including any tax liability imposed under Section 1446 of the Code
or any similar provision of law);

(xii)(A) with the consent of the Collateral Manager, the Retention Holder and a
Majority of the Preferred Shares (and, solely with respect to an issuance of
additional Secured Notes, the consent of a Majority of the Controlling Class
(such consent not to be unreasonably withheld, delayed or conditioned)), to make
such changes as shall be necessary to permit the Issuer or the Issuers, as
applicable, to issue Additional Securities of any one or more existing Classes
or Junior Mezzanine Notes in accordance with this Indenture or (B) at the
direction of a Majority of the Preferred Shares, to permit the Issuer or the
Issuers, as applicable, to issue replacement securities in connection with a
Refinancing or to reduce the Interest Rate of a Class of Re-Pricing Eligible
Notes in connection with a Re-Pricing, in each case in accordance with this
Indenture; provided that, for the avoidance of doubt, the supplemental indenture
executed in connection

-113-

--------------------------------------------------------------------------------

 

therewith shall only effect such additional issuance, Re-Pricing or Refinancing,
as applicable, and shall not modify any other provisions of this Indenture;

(xiii)to modify the procedures herein relating to compliance with Rule 17g-5;

(xiv)to conform to ratings criteria and other guidelines (including, without
limitation, any alternative methodology published by the Rating Agency or any
use of the Rating Agency’s credit models or guidelines for ratings
determination) relating to collateral debt obligations in general published or
otherwise communicated by the Rating Agency; provided that consent to such
supplemental indenture has been obtained from a Majority of the Controlling
Class (such consent not to be unreasonably withheld, conditioned or delayed);

(xv)following receipt by the Issuer of written advice of counsel with a national
reputation and experienced in such matters (which may be via e-mail), to amend,
modify or otherwise accommodate changes to this Indenture to comply with any
statute, rule or regulation enacted by regulatory agencies of the United States
federal government, or by any Member State of the European Economic Area or
otherwise under European law, after the Closing Date that are applicable to the
Issuers, the Secured Notes, the Preferred Shares or the transactions
contemplated by this Indenture or the Offering Circular, including, without
limitation, the EU Risk Retention Requirements, U.S. Risk Retention Rules,
securities laws or the Dodd-Frank Act and all rules, regulations, and technical
or interpretive guidance thereunder, or any amendment in relation to the Volcker
Rule; provided that any amendment in relation to the Volcker Rule shall require
the consent of each holder of Securities that notifies the Issuer that it is
adversely affected thereby;

(xvi)to amend the name of the Issuer or the Co-Issuer;

(xvii)(A) to modify or amend any component of the Collateral Quality Test and
the definitions related thereto which affect the calculation thereof or (B) to
modify the definition of “Credit Improved Obligation,” “Credit Risk Obligation,”
“Defaulted Obligation” or “Equity Security,” the restrictions on the sales of
Collateral Obligations set forth herein or the Investment Criteria set forth
herein (other than the calculation of the Concentration Limitations and the
Collateral Quality Test); provided, in each case under the foregoing clauses (A)
and (B), that consent to such supplemental indenture has been obtained from a
Majority of the Controlling Class;

(xviii)to facilitate the issuance of participation notes, combination notes,
composite securities, and other similar securities by the Issuer or the Issuers,
as applicable;

(xix)to modify any provision to facilitate an exchange of one Note for another
Note that has substantially identical terms except transfer restrictions,
including to effect any serial designation relating to the exchange;

(xx)to evidence any waiver or modification by the Rating Agency as to any
material requirement or condition, as applicable, of the Rating Agency set forth
herein; provided that consent to such supplemental indenture has been obtained
from a Majority of the Controlling Class (such consent not to be unreasonably
withheld, conditioned or delayed);

(xxi)to accommodate the settlement of the Notes in book-entry form through the
facilities of DTC or otherwise;

(xxii)to change the date within the month on which reports are required to be
delivered hereunder;

(xxiii)to enter into any additional agreements not expressly prohibited by this
Indenture if the Issuer determines that such agreement would not, upon or after
becoming effective, materially and adversely affect the rights and interests of
the Holders of any Class of Securities; provided that (x) any such additional
agreements include customary limited recourse and non-petition provisions and
(y) consent to such

-114-

--------------------------------------------------------------------------------

 

supplemental indenture has been obtained from a Majority of the Controlling
Class and a Majority of the Preferred Shares (such consents not to be
unreasonably withheld, delayed or conditioned);

(xxiv)following (A) the occurrence of a Benchmark Transition Event and its
related Benchmark Replacement Date, to make Benchmark Replacement Conforming
Changes as are necessary or advisable in the reasonable judgment of the
Collateral Manager to facilitate such change or (B) the occurrence of any
Benchmark Transition Event and with the consent of a Majority of the Controlling
Class and a Majority of the Preferred Shares, to implement an Alternative
Reference Rate without regard to whether such changes materially and adversely
affect any Class of Securities;

(xxv)to make such amendments as are necessary or advisable in the good faith and
reasonable judgment of the Collateral Manager to conform this Indenture to any
publication by the Relevant Governmental Body on or after the Closing Date of
any new or updated recommendations with respect to reference rate replacement
language for the leveraged loan market or the collateralized loan obligation
market; or

(xxvi)to amend, modify or otherwise change the provisions of this Indenture so
that (1) the Issuer is not a “covered fund” under the Volcker Rule, (2) the
Secured Notes are not considered to constitute “ownership interests” under the
Volcker Rule or (3) ownership of the Secured Notes will otherwise be exempt from
the Volcker Rule.

Section 8.2Supplemental Indentures with Consent of Holders. (a)  With the
written consent of (i) the Collateral Manager and (ii) a Majority of each Class
of Securities (voting separately by Class) materially and adversely affected
thereby, if any, the Trustee and the Issuers may, subject to Section 8.3 execute
one or more supplemental indentures to add provisions to, or change in any
manner or eliminate any of the provisions of, this Indenture or modify in any
manner the rights of the Holders of the Securities of any Class under this
Indenture; provided that, notwithstanding anything herein to the contrary, no
such supplemental indenture shall, without the consent of the Holder of each
Outstanding Security of each Class materially and adversely affected thereby:

(i)change the Stated Maturity of the principal of or the due date of any
installment of interest on any Secured Notes, reduce the principal amount
thereof or the rate of interest thereon (except in connection with a Re-Pricing)
or, except as otherwise expressly permitted by this Indenture, the Redemption
Price with respect to any Securities, or change the earliest date on which
Securities of any Class may be redeemed or re-priced, change the provisions of
this Indenture relating to the application of proceeds of any Assets to the
payment of principal of or interest on the Secured Notes, or distributions on
the Preferred Shares or change any place where, or the coin or currency in
which, Securities or the principal thereof or interest or any distribution
thereon is payable, or impair the right to institute suit for the enforcement of
any such payment on or after the Stated Maturity thereof (or, in the case of
redemption, on or after the applicable Redemption Date); provided that this
Indenture may be amended without the consent of the Holders (except as expressly
provided in Section 8.1(xxiv)) to facilitate a change from LIBOR to an
Alternative Reference Rate or, pursuant to a Reference Rate Amendment, to any
replacement Benchmark;

(ii)reduce the percentage of the Aggregate Outstanding Amount of Holders of
Securities of any Class whose consent is required for the authorization of any
such supplemental indenture or for any waiver of compliance with certain
provisions of this Indenture or certain defaults hereunder or their consequences
provided for herein;

(iii)materially impair or materially adversely affect the Assets except as
otherwise permitted herein;

(iv)except as otherwise permitted by this Indenture, permit the creation of any
lien ranking prior to or on a parity with the lien of this Indenture with
respect to any part of the Assets or terminate such lien on any property at any
time subject hereto or deprive the Holder of any Secured Note of the security
afforded by the lien of this Indenture;

-115-

--------------------------------------------------------------------------------

 

(v)reduce the percentage of the Aggregate Outstanding Amount of Holders of any
Class of Secured Notes whose consent is required to request the Trustee to
preserve the Assets or rescind the Trustee’s election to preserve the Assets
pursuant to Section 5.5 or to sell or liquidate the Assets pursuant to
Section 5.4 or 5.5;

(vi)modify any of the provisions of (x) this Section 8.2, except to increase the
percentage of Outstanding Class A-1 Notes, Class A-2 Notes or Preferred Shares,
the consent of the holders of which is required for any such action or to
provide that certain other provisions of this Indenture cannot be modified or
waived without the consent of the Holder of each Class A-1 Note Outstanding,
Class A-2 Note Outstanding or Preferred Share Outstanding and affected thereby
or (y) Section 8.1 or Section 8.3;

(vii)modify the definitions of any of the terms “Outstanding,” “Class,”
“Controlling Class,” or “Majority” or the Priority of Payments; or

(viii)modify any of the provisions of this Indenture in such a manner as to
affect the calculation of the amount of any payment of interest or principal on
any Secured Notes or any amount available for distribution to the Preferred
Shares, or to affect the rights of the Holders of any Securities to the benefit
of any provisions for the redemption of such Securities contained herein.

The Trustee may conclusively rely on an Opinion of Counsel (which may be
supported as to factual (including financial and capital markets) matters by any
relevant certificates and other documents necessary or advisable in the judgment
of counsel delivering the opinion) or a Responsible Officer’s certificate of the
Collateral Manager as to whether the interests of any Holder of Securities would
be materially and adversely affected by the modifications set forth in any
supplemental indenture entered in pursuant to this Section 8.2, it being
expressly understood and agreed that the Trustee shall have no obligation to
make any determination as to the satisfaction of the requirements related to any
supplemental indenture which may form the basis of such Opinion of Counsel or
such Responsible Officer’s certificate.  Such determination shall be conclusive
and binding on all present and future Holders.  The Trustee shall not be liable
for any such determination made in good faith and in reliance upon an Opinion of
Counsel or such a Responsible Officer’s certificate delivered to the Trustee as
described herein.  Notwithstanding the foregoing, if a Majority of any Class has
provided written notice to the Trustee at least three Business Days prior to the
execution of such supplemental indenture that such Class would be materially and
adversely affected thereby (and setting forth in reasonable detail how such
Class would be materially and adversely affected) and such Class is not being
redeemed in connection with the execution of such supplemental indenture, the
Trustee will not enter into such supplemental indenture without the consent of a
Majority (or such greater percentage as may be required above) of such Class.

Section 8.3Execution of Supplemental Indentures. (a)  The Collateral Manager
shall not be bound to follow any amendment or supplement to this Indenture
unless it has consented thereto in accordance with this Article VIII. No
amendment to this Indenture will be effective against the Collateral
Administrator if such amendment would adversely affect the Collateral
Administrator, including, without limitation, any amendment or supplement that
would increase the duties or liabilities of, or adversely change the economic
consequences to, the Collateral Administrator, unless the Collateral
Administrator otherwise consents in writing.

(b)Notwithstanding any other provision relating to supplemental indentures
herein, at any time after the expiration of the Non-Call Period, if any Class of
Securities has been or contemporaneously with the effectiveness of any
supplemental indenture will be paid in full in accordance with this Indenture as
so supplemented or amended, no consent of any Holder of such Class will be
required with respect to such supplemental indenture.

(c)The Trustee shall join in the execution of any such supplemental indenture
and shall make any further appropriate agreements and stipulations which may be
therein contained, but the Trustee shall not be obligated to enter into any such
supplemental indenture which adversely affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise, except to the
extent required by law.

(d)In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article VIII or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 6.1 and 6.3) shall be fully protected in relying upon, an
Opinion of Counsel

-116-

--------------------------------------------------------------------------------

 

stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied.  The Trustee shall not be liable for any reliance made in good faith
upon such an Opinion of Counsel.

(e)At the cost of the Issuers, for so long as any Securities shall remain
Outstanding, not later than ten (10) Business Days (or, in the case of a
proposed supplemental indenture that effects a Refinancing, a Re-Pricing or an
issuance of Additional Securities, five (5) Business Days) prior to the
execution of any proposed supplemental indenture, the Trustee shall deliver to
the Collateral Manager, the Collateral Administrator, the Holders, the Rating
Agency (if any Class of Outstanding Notes is then rated by the Rating Agency)
and the Issuers, a copy of such supplemental indenture.  The Trustee shall, at
the expense of the Issuer, notify the Holders if the Rating Agency determines
that such supplemental indenture will affect its rating of any Class rated by
the Rating Agency.  At the cost of the Issuer, the Trustee shall provide to the
Holders (in the manner described in Section 14.4) and the Rating Agency (if any
Class of Outstanding Notes is then rated by the Rating Agency) a copy of the
executed supplemental indenture after its execution.  Any failure of the Trustee
to publish or deliver such notice, or any defect therein, shall not in any way
impair or affect the validity of any such supplemental indenture.

(f)It shall not be necessary for any Act of Holders to approve the particular
form of any proposed supplemental indenture, but it shall be sufficient, if the
consent of any Holders to such proposed supplemental indenture is required, that
such Act shall approve the substance thereof.

(g)Notwithstanding any other provision in this Article VIII or any other
requirements set forth in this Indenture, in connection with a Refinancing of
all Classes of Secured Notes, the Issuers and the Trustee may enter into a
supplemental indenture to add any provisions to, or change in any manner or
eliminate any of the provisions of, this Indenture if (i) such supplemental
indenture is effective on or after the date of such Refinancing, (ii) the
Collateral Manager and a Majority of the Preferred Shares have consented to the
execution of such supplemental indenture and (iii) such supplemental indenture
does not, by its terms, modify the rights or terms applicable to any portion of
the Preferred Shares in a manner intended to result in such rights or terms
being materially different from any other portion of the Preferred Shares;
provided further that with respect to any such supplemental indenture, a
description of all material terms of such supplemental indenture was disclosed
to the purchasers of the loans or replacement notes prior to the date of such
Refinancing.

(h)Notwithstanding any other provision in this Article VIII, a supplemental
indenture for which the Holders of each Outstanding Security of each Class have
consented shall not require satisfaction of any timing requirements for prior
notice of such supplemental indenture to any person.  Notwithstanding the
foregoing, the Trustee shall subsequently provide to the Rating Agency then
rating an Outstanding Class of Notes a copy of any supplemental indenture
described in the immediately preceding sentence.

(i)Any amendment or supplement to this Indenture, will only be effective if none
of the Issuer, the Collateral Manager, the Retention Holder or any “sponsor” of
the Issuer under the U.S. Risk Retention Rules fails to be in compliance with
the U.S. Risk Retention Rules or the EU Risk Retention Requirements as a result
of such amendment or supplement unless such Person has consented to such
amendment or supplement.

Section 8.4Effect of Supplemental Indentures.  Upon the execution of any
supplemental indenture under this Article VIII, this Indenture shall be modified
in accordance therewith, and such supplemental indenture shall form a part of
this Indenture for all purposes; and every Holder of Notes theretofore and
thereafter authenticated and delivered hereunder shall be bound thereby.

Section 8.5Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered as part of a transfer, exchange or replacement pursuant to
Article II or Notes originally issued hereunder after the execution of any
supplemental indenture pursuant to this Article VIII may, and if required by the
Issuer shall, bear a notice in form approved by the Trustee as to any matter
provided for in such supplemental indenture.  If the Issuer shall so determine,
new Notes, so modified as to conform in the opinion of the Issuer to any such
supplemental indenture, may be prepared and executed by the Issuers and
authenticated and delivered by the Trustee in exchange for Outstanding Notes.

-117-

--------------------------------------------------------------------------------

 

Section 8.6Hedge Agreements. Notwithstanding anything herein to the contrary, no
supplemental indenture, or other modification or amendment of this Indenture,
may be entered into that permits the Issuer to enter into any hedge agreement
unless (i) the written terms of the hedge agreement directly relate to the
Collateral Obligations or the Securities and such hedge agreement reduces the
interest rate and/or foreign exchange risks related to the Collateral
Obligations or the Securities and (ii) the S&P Rating Condition is satisfied.
For the avoidance of doubt, the Issuer cannot enter into hedge agreements
without such a modification.

Section 8.7Effect of a Benchmark Transition Event. (a) If the Collateral Manager
determines that a Benchmark Transition Event and its related Benchmark
Replacement Date have occurred prior to the Reference Time in respect of any
determination of the Benchmark on any date, the Alternative Reference Rate will
replace the then-current Benchmark for all purposes relating to the
securitization in respect of such determination on such date and all
determinations on all subsequent dates.

(b)In connection with the implementation of an Alternative Reference Rate , the
Collateral Manager will have the right to make Benchmark Replacement Conforming
Changes from time to time in accordance with Section 8.1(a)(xxiv).

(c)Any determination, decision or election that may be made by the Collateral
Manager pursuant to this Section 8.7 including any determination with respect to
a tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error, may be
made in the Collateral Manager’s sole discretion, and, notwithstanding anything
to the contrary in the documentation relating to the securities, shall become
effective without consent from any other party.

(d)The Holders shall be deemed to have waived and released any and all claims,
with respect to any action taken or omitted to be taken with respect to an
Alternative Reference Rate , including, without limitation, determinations as to
the occurrence of a Benchmark Replacement Date or a Benchmark Transition Event,
the selection of an Alternative Reference Rate, the determination of the
applicable Benchmark Replacement Adjustment, and the implementation of any
Reference Rate Amendment.

ARTICLE IX

Redemption Of Notes

Section 9.1Mandatory Redemption. If a Coverage Test is not met on any
Determination Date on which such Coverage Test is applicable, the Issuer shall
apply available amounts in the Payment Account to make payments on the
Securities on the applicable Payment Date pursuant to the Priority of Payments
(a “Mandatory Redemption”).

Section 9.2Optional Redemption. (a)  The Secured Notes shall be redeemable by
the Issuers at the written direction of a Majority of the Preferred Shares (with
the consent of the Collateral Manager) as follows:  (i) in whole (with respect
to all Classes of Secured Notes) but not in part on any Business Day after the
end of the Non-Call Period from Sale Proceeds, Refinancing Proceeds and/or all
other available funds or (ii) in part by Class (with respect to one or more
entire Classes of Secured Notes designated by a Majority of the Preferred
Shares) on any Business Day after the end of the Non-Call Period from
Refinancing Proceeds and/or Partial Refinancing Interest Proceeds; provided that
any redemption in part by Class will be in respect of the entire Class or
Classes of Secured Notes.  In connection with any such redemption, the Secured
Notes shall be redeemed at the applicable Redemption Prices and a Majority of
the Preferred Shares must provide the above described written direction to the
Issuer and the Trustee not later than thirty (30) days (or such shorter period
of time (not to be less than fifteen (15) Business Days) as the Trustee and the
Collateral Manager find reasonably acceptable) prior to the Business Day on
which such redemption is to be made; provided that all Secured Notes to be
redeemed must be redeemed simultaneously.

(b)Upon receipt of a notice of any redemption of Secured Notes in whole (from
the Trustee via overnight delivery service) pursuant to Section 9.2(a)(i), the
Collateral Manager in its sole discretion shall direct

-118-

--------------------------------------------------------------------------------

 

the sale (and the manner thereof) of all or part of the Redemption Assets in an
amount such that the proceeds from such sale and all other funds available for
such purpose in the Collection Account and the Payment Account will be at least
sufficient to pay the Redemption Prices of the Secured Notes to be redeemed and
to pay all Administrative Expenses (without regard to the Administrative Expense
Cap) and Collateral Management Fee due and payable under the Priority of
Payments.  If such proceeds of such sale and all other funds available for such
purpose in the Collection Account and the Payment Account would not be
sufficient to redeem all Secured Notes and to pay such fees and expenses, the
Secured Notes may not be redeemed.  The Collateral Manager, in its sole
discretion, may effect the sale of all or any part of the Collateral Obligations
or other Assets through the direct sale of such Collateral Obligations or other
Assets or by participation or other arrangement.

(c)In addition to (or in lieu of) a sale of Collateral Obligations and/or
Eligible Investments in the manner provided above, the Issuers may redeem the
Secured Notes with the consent of the Collateral Manager in whole from
Refinancing Proceeds and Sale Proceeds, if any, or in part by Class (with
respect to one or more entire Classes of Secured Notes designated by a Majority
of the Preferred Shares) from Refinancing Proceeds and/or Partial Refinancing
Interest Proceeds, in each case, by obtaining a loan or an issuance of
replacement securities, whose terms in each case may be negotiated by the Issuer
or, upon request of the Issuer, by the Collateral Manager on behalf of the
Issuer, from one or more financial institutions or purchasers (any such
redemption and refinancing, a “Refinancing”); provided that the terms of such
Refinancing and any financial institutions acting as lenders thereunder or
purchasers thereof must be acceptable to the Collateral Manager and a Majority
of the Preferred Shares and such Refinancing must otherwise satisfy the
conditions set forth below.  Any loans or replacement securities issued in
connection with a Refinancing will be offered first to the Collateral Manager
and the Retention Holder, in such amount that the Collateral Manager or the
Retention Holder has determined, in its sole discretion, is required for the
U.S. Risk Retention Rules and EU Risk Retention Requirements to be satisfied.

(d)In the case of a Refinancing upon a redemption of the Secured Notes in whole
but not in part pursuant to Section 9.2(a)(i), such Refinancing will be
effective only if (i) the Refinancing Proceeds, all Sale Proceeds from the sale
of Collateral Obligations and Eligible Investments in accordance with the
procedures set forth herein, and all other available funds will be at least
sufficient to redeem simultaneously the Secured Notes then required to be
redeemed at the respective Redemption Prices thereof, in whole but not in part,
and to pay all accrued and unpaid Administrative Expenses (without regard to the
Administrative Expense Cap), including, without limitation, the reasonable fees,
costs, charges and expenses incurred by the Trustee, the Collateral
Administrator and the Collateral Manager (including reasonable attorneys’ fees
and expenses) in connection with such Refinancing, (ii) any Sale Proceeds,
Refinancing Proceeds and other available funds are used (to the extent
necessary) to make such redemption, (iii) none of the Issuer, the Collateral
Manager, the Retention Holder or any “sponsor” of the Issuer under the U.S. Risk
Retention Rules shall fail to be in compliance with the U.S. Risk Retention
Rules or the EU Risk Retention Requirements as a result of such Refinancing
unless such Person has consented to such Refinancing, (iv) the agreements
relating to the Refinancing contain limited recourse and non-petition provisions
equivalent (mutatis mutandis) to those contained in Section 13.1(b) and
Section 2.8(i) and (v) a written opinion or advice from Allen & Overy LLP or
Cleary Gottlieb Steen & Hamilton LLP, or a written opinion of tax counsel of
nationally recognized standing in the United States experienced in such matters,
is delivered to the Trustee, in form and substance satisfactory to the
Collateral Manager and the Trustee, to the effect that such Refinancing will not
result in the Issuer becoming subject to U.S. federal income taxation with
respect to its net income (including any tax liability imposed under
Section 1446 of the Code), or result in the Issuer being treated as a publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes.

(e)In the case of a Refinancing upon a redemption of the Secured Notes in part
by Class pursuant to Section 9.2(a)(ii), such Refinancing will be effective only
if (i) the S&P Rating Condition has been satisfied with respect to any remaining
Secured Notes that were not the subject of the Refinancing, (ii) the Refinancing
Proceeds and the Partial Refinancing Interest Proceeds will be at least
sufficient to pay in full the aggregate Redemption Prices of the entire Class or
Classes of Secured Notes subject to Refinancing, (iii) the Refinancing Proceeds
and the Partial Refinancing Interest Proceeds are used (to the extent necessary)
to make such redemption, (iv) the agreements relating to the Refinancing contain
limited recourse and non-petition provisions equivalent (mutatis mutandis) to
those contained in Section 13.1(b) and Section 2.8(i), (v) the aggregate
principal amount of any obligations providing the Refinancing is no greater than
the Aggregate Outstanding Amount of the Secured Notes being redeemed with the
proceeds of such obligations plus an amount equal to the reasonable fees, costs,
charges and expenses incurred in connection with such Refinancing, (vi) the
stated maturity of each class of obligations providing

-119-

--------------------------------------------------------------------------------

 

the Refinancing is no earlier than the corresponding Stated Maturity of each
Class of Secured Notes being refinanced, (vii) the reasonable fees, costs,
charges and expenses incurred in connection with such Refinancing have been paid
or will be adequately provided for from the Refinancing Proceeds (except for
expenses owed to Persons that the Collateral Manager informs the Trustee will be
paid solely as Administrative Expenses payable in accordance with the Priority
of Payments; provided that any such fees due to the Trustee and determined by
the Collateral Manager to be paid in accordance with the Priority of Payments
shall not be subject to the Administrative Expense Cap), (viii) the weighted
average interest rate (based on the aggregate principal amount of the
obligations providing the Refinancing and the Reference Rate as in effect in the
Interest Accrual Period in which the notice of redemption is delivered) with
respect to such obligations providing the Refinancing must not exceed the
weighted average interest rate (based on the aggregate principal amount of each
Class of Secured Notes subject to a Refinancing and the Reference Rate as in
effect in the Interest Accrual Period in which the notice of redemption is
delivered) of the Class or Classes of Secured Notes that are being redeemed
pursuant to such Refinancing; provided, for the avoidance of doubt, that
Floating Rate Notes may be refinanced with notes bearing a fixed rate of
interest, (ix) the obligations providing the Refinancing are subject to the
Priority of Payments and do not rank higher in priority pursuant to the Priority
of Payments than the corresponding Class of Secured Notes being refinanced,
(x) the voting rights, consent rights, redemption rights and all other rights of
the obligations providing the Refinancing are the same as the rights of the
corresponding Class of Secured Notes being refinanced, (xi) a Majority of the
Preferred Shares directs the Issuer to effect such Refinancing, (xii) the Issuer
has received a written opinion or advice from Allen & Overy LLP or Cleary
Gottlieb Steen & Hamilton LLP, or a written opinion of tax counsel of nationally
recognized standing in the United States experienced in such matters, to the
effect that such Refinancing will not result in the Issuer becoming subject to
U.S. federal income tax with respect to its net income (including any tax
liability imposed under Section 1446 of the Code), or result in the Issuer being
treated as a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes and (xiii) none of the Issuer, the Collateral
Manager, the Retention Holder or any “sponsor” of the Issuer under the U.S. Risk
Retention Rules shall fail to be in compliance with the U.S. Risk Retention
Rules or the EU Risk Retention Requirements as a result of such Refinancing
unless such Person has consented to such Refinancing.

(f)The holders of the Preferred Shares will not have any cause of action against
the Issuers, the Collateral Manager, the Collateral Administrator or the Trustee
for any failure to obtain a Refinancing.  Unless it otherwise consents, neither
the Collateral Manager nor any Affiliate of the Collateral Manager shall be
required to acquire any obligations or securities of the Issuers in connection
with such Refinancing.  If a Refinancing is obtained meeting the requirements
specified above as certified by the Collateral Manager, the Issuers and the
Trustee shall amend this Indenture to the extent necessary to reflect the terms
of the Refinancing and, notwithstanding anything to the contrary set forth in
Article VIII hereof, no further consent for such amendments shall be required
from the Holders of Securities other than the consent of a Majority of the
Preferred Shares directing the redemption (including with respect to any related
amendment providing that replacement securities issued in connection therewith
will not be subject to any subsequent Refinancing).  The Trustee shall not be
obligated to enter into any amendment that, in its view, adversely affects its
duties, obligations, liabilities or protections hereunder, and the Trustee shall
be entitled to conclusively rely upon an Opinion of Counsel as to matters of law
(which may be supported as to factual (including financial and capital markets)
matters by any relevant certificates and other documents necessary or advisable
in the judgment of counsel delivering such Opinion of Counsel) provided by the
Issuer to the effect that such amendment meets the requirements specified above
and is permitted under this Indenture (except that such officer or counsel shall
have no obligation to certify or opine as to the sufficiency of the Refinancing
Proceeds, or the sufficiency of the Accountants’ Report required hereunder).

(g)In the event of any Optional Redemption, the Issuer shall, at least fifteen
(15) Business Days prior to the Redemption Date, notify the Trustee in writing
of such Redemption Date, the applicable Record Date, the principal amount of
Secured Notes to be redeemed on such Redemption Date and the applicable
Redemption Prices.  The failure to effect any Optional Redemption shall not
constitute an Event of Default.

(h)In connection with any Optional Redemption of the Secured Notes in whole or
of any Class of the Secured Notes in connection with a Refinancing of such
Class, Holders of 100% of the Aggregate Outstanding Amount of any such Class of
Secured Notes may elect to receive less than 100% of the Redemption Price that
would otherwise be payable to the Holders of such Class of Secured Notes.

-120-

--------------------------------------------------------------------------------

 

(i)If a Class or Classes of Secured Notes are redeemed in connection with a
Refinancing in part by Class, Refinancing Proceeds, together with Partial
Refinancing Interest Proceeds, shall be used to pay the Redemption Price(s) of
such Class or Classes of Secured Notes without regard to the Priority of
Payments.

(j)Subject to and in accordance with the Memorandum and Articles, the Preferred
Shares may be redeemed by the Issuer at their Redemption Price (any such
redemption, an “Optional Preferred Shares Redemption”), in whole but not in
part, on any Business Day upon five (5) Business Days’ notice (or such shorter
agreed period) to the Trustee on or after the redemption in full of the Secured
Notes, at the direction of a Majority of the Preferred Shares (with the consent
of the Collateral Manager) or at the direction of the Collateral Manager.  If no
funds are available to pay holders of the Preferred Shares pursuant hereto and
to the Fiscal Agency Agreement, the Issuer may redeem the Preferred Shares (in
whole but not in part) for no consideration on any Redemption Date, on the
Stated Maturity or upon an acceleration of the Notes as the result of an Event
of Default.

Section 9.3Tax Redemption. (a)  The Securities shall be redeemed in whole but
not in part (any such redemption, a “Tax Redemption”) at their applicable
Redemption Prices at the written direction (delivered to the Trustee) of (x) a
Majority of any Affected Class or (y) a Majority of the Preferred Shares, in
either case following the occurrence and continuation of a Tax Event.

(b)In connection with any Tax Redemption, Holders of 100% of the Aggregate
Outstanding Amount of any Class of Secured Notes may elect to receive less than
100% of the Redemption Price that would otherwise be payable to the Holders of
such Class of Secured Notes.

(c)Upon its receipt of such written direction directing a Tax Redemption, the
Trustee shall promptly notify the Collateral Manager, the Holders and the Rating
Agency thereof.

(d)If an Officer of the Collateral Manager obtains actual knowledge of the
occurrence of a Tax Event, the Collateral Manager shall promptly notify the
Issuer, the Collateral Administrator and the Trustee thereof, and upon receipt
of such notice the Trustee shall promptly notify the Holders of the Securities
and the Rating Agency thereof.

Section 9.4Redemption Procedures. (a)  In the event of any Optional Redemption,
the written direction of a Majority of the Preferred Shares and the consent of
the Collateral Manager shall be provided to the Issuers, the Trustee and the
Collateral Manager not later than thirty (30) days (or such shorter period of
time, not to be less than fifteen (15) Business Days, as the Trustee and the
Collateral Manager find reasonably acceptable) prior to the Business Day on
which such redemption is to be made (which date shall be designated in such
notice).  In the event of any Optional Redemption or Tax Redemption, a notice of
redemption shall be given by the Trustee by overnight delivery service, postage
prepaid, mailed not later than fifteen (15) Business Days prior to the
applicable Redemption Date, to each Holder of Securities, at such Holder’s
address in the Register or the Share Register, as applicable (and, in the case
of Global Notes, delivered by electronic transmission to DTC) and the Rating
Agency.

(b)All notices of redemption delivered pursuant to Section 9.4(a) shall state:

(i)the applicable Redemption Date;

(ii)the Redemption Prices of the Notes to be redeemed;

(iii)all of the Securities that are to be redeemed are to be redeemed in full
and that interest on such Notes shall cease to accrue on the Payment Date
specified in the notice; and

(iv)the place or places where Securities are to be surrendered for payment of
the Redemption Prices, which in the case of the Notes shall be the Corporate
Trust Office of the Trustee and in the case of the Preferred Shares shall be the
offices of the Fiscal Agent as set forth in the Fiscal Agency Agreement.

(c)The Issuer may withdraw any such notice of an Optional Redemption on any day
up to and including the later of (x) the day on which the Collateral Manager is
required to deliver to the Trustee the sale

-121-

--------------------------------------------------------------------------------

 

agreement or agreements or certifications as described in Section 9.4(e), by
written notice to the Trustee that the Collateral Manager will be unable after
using commercially reasonable efforts to deliver such sale agreement or
agreements or certifications or it elects in good faith based on an assessment
of current market conditions not to deliver such sale agreement or agreements or
certifications and (y) the day on which the Holders of Securities are notified
of such redemption in accordance with Section 9.4(a), at the written direction
of a Majority of Preferred Shares to the Trustee and the Collateral Manager. The
Issuer shall provide notice to the Rating Agency of any such withdrawal. The
reasonable fees, costs, charges and expenses incurred in connection with the
failure of any such redemption will be paid by the Issuer as Administrative
Expenses payable in accordance with the Priority of Payments.

(d)Notice of redemption (and any withdrawal thereof) pursuant to Section 9.2 or
9.3 shall be given to the Holders of Securities and the Rating Agency by the
Issuer or, upon an Issuer Order, by the Trustee in the name and at the expense
of the Issuer.  Failure to give notice of redemption, or any defect therein, to
any Holder of any Notes selected for redemption shall not impair or affect the
validity of the redemption of any other Notes.

(e)Unless Refinancing Proceeds are being used to redeem the Secured Notes in
whole or in part, in the event of any Optional Redemption or Tax Redemption, no
Secured Note may be optionally redeemed unless (i) at least five (5) Business
Days before the scheduled Redemption Date the Collateral Manager shall have
furnished to the Trustee evidence in a form reasonably satisfactory to the
Trustee that the Collateral Manager on behalf of the Issuer has entered into a
binding agreement or agreements with a financial or other institution or
institutions whose short-term unsecured debt obligations (other than such
obligations whose rating is based on the credit of a Person other than such
institution) are rated, or guaranteed by a Person whose short-term unsecured
debt obligations are rated, at least “A-1” by S&P to purchase (directly or by
participation or other arrangement), not later than the Business Day immediately
preceding the scheduled Redemption Date in immediately available funds, all or
part of the Assets at a purchase price at least sufficient, together with the
Eligible Investments maturing, redeemable or putable to the issuer thereof at
par on or prior to the scheduled Redemption Date, to pay all Administrative
Expenses (without regard to the Administrative Expense Cap) and Collateral
Management Fees payable in connection with such Optional Redemption or Tax
Redemption, in each case, as applicable and in accordance with the Priority of
Payments, and redeem the applicable Class of Secured Notes on the scheduled
Redemption Date at the applicable Redemption Prices (including, without
limitation, any such amount that the Holders of such Class have elected to
receive, where Holders of such Class have elected to receive less than 100% of
the Redemption Price that would otherwise be payable to the Holders of such
Class), or (ii) prior to selling any Collateral Obligations and/or Eligible
Investments, the Collateral Manager shall certify to the Trustee that, in its
judgment (which may be based on the Issuer having entered into an agreement to
sell such Assets to another special purpose entity (or any Affiliate which has
sufficient cash or financing resources available) that has committed financing
or that has priced but has not yet closed its securities offering if such
securities offering is expected to close on or prior to the scheduled Redemption
Date), the aggregate sum of (A) expected proceeds from the sale of Eligible
Investments and all amounts that ORCC has committed to contribute to the Issuer,
and (B) for each Collateral Obligation, its Market Value, shall exceed the sum
of (x) the aggregate Redemption Prices of the applicable Class of Secured Notes
(including, without limitation, any such amount that the Holders of such Class
have elected to receive, where Holders of such Class have elected to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of such Class) and (y) all Administrative Expenses (without regard to
the Administrative Expense Cap) and Collateral Management Fees payable in
connection with such Optional Redemption or Tax Redemption, in each case, as
applicable and in accordance with the Priority of Payments.  Any certification
delivered by the Collateral Manager pursuant to this Section 9.4(e) shall
include (1) the prices of, and expected proceeds from, the sale (directly or by
participation or other arrangement) of any Collateral Obligations and/or
Eligible Investments and (2) all calculations required by this
Section 9.4(e).  Any holder of Securities, ORCC, the Collateral Manager or any
of their respective Affiliates or accounts managed thereby or by any of their
respective Affiliates may, subject to the same terms and conditions afforded to
other bidders and compliance with applicable law (including the Advisers Act),
bid on Assets to be sold as part of an Optional Redemption or Tax Redemption.

Section 9.5Notes Payable on Redemption Date. (a)  Notice of redemption pursuant
to Section 9.4 having been given as aforesaid, the Notes to be redeemed shall,
on the Redemption Date, subject to Section 9.4(e) and the Issuer’s right to
withdraw any notice of redemption pursuant to Section 9.4(c), become due and
payable at the Redemption Prices therein specified, and from and after the
Redemption Date (unless the Issuer shall default in the payment of the
Redemption Prices and accrued interest) all such Notes shall cease to bear
interest on the Redemption Date. Upon final payment on a Note to be so redeemed,
the Holder shall present and surrender such

-122-

--------------------------------------------------------------------------------

 

Note at the place specified in the notice of redemption on or prior to such
Redemption Date; provided that if there is delivered to the Issuer and the
Trustee such security or indemnity as may be required by them to save such party
harmless and an undertaking thereafter to surrender such Note, then, in the
absence of notice to the Issuer or the Trustee that the applicable Note has been
acquired by a protected purchaser, such final payment shall be made without
presentation or surrender.  Payments of interest on Notes to be so redeemed
which are payable on or prior to the Redemption Date shall be payable to the
Holders of such Notes, or one or more predecessor Notes, registered as such at
the close of business on the relevant Record Date according to the terms and
provisions of Section 2.8(e).

(b)If any Secured Notes called for redemption shall not be paid upon surrender
thereof for redemption, the principal thereof shall, until paid, bear interest
from the Redemption Date at the applicable Interest Rate for each successive
Interest Accrual Period such Secured Notes remain Outstanding; provided that the
reason for such non-payment is not the fault of such Holder.

Section 9.6Special Redemption. Principal payments on the Secured Notes shall be
made in part in accordance with the Priority of Payments on any Payment Date
(i) during the Reinvestment Period, if the Collateral Manager in its sole
discretion notifies the Trustee at least five (5) Business Days prior to the
applicable Special Redemption Date that it has been unable, for a period of at
least twenty (20) consecutive Business Days, to identify additional Collateral
Obligations that are deemed appropriate by the Collateral Manager in its sole
discretion and which would satisfy the Investment Criteria in sufficient amounts
to permit the investment or reinvestment of all or a portion of the funds then
in the Collection Account that are to be invested in additional Collateral
Obligations or (ii) after the Effective Date, if the Collateral Manager notifies
the Trustee that a redemption is required pursuant to Section 7.18 in order to
(A) satisfy the Effective Date S&P Conditions or (B) obtain from S&P its written
confirmation of its Initial Ratings of the Secured Notes (each of (i) and (ii),
a “Special Redemption”).  On the first Payment Date following the Collection
Period in which such notice is given (a “Special Redemption Date”), the amount
in the Collection Account representing, as applicable, either (i) Principal
Proceeds which the Collateral Manager has determined cannot be reinvested in
additional Collateral Obligations will be applied as described in Section
11.1(a)(ii)(E), or (ii) Interest Proceeds and Principal Proceeds available
therefor will be applied to pay principal of the Secured Notes in accordance
with the Note Payment Sequence as described in Section 11.1(a)(i)(F) and
Section 11.1(a)(ii)(C) (but in the case of this clause (ii), only to the extent
that the Collateral Manager does not direct that the Interest Proceeds and
Principal Proceeds be allocated to the purchase of additional Collateral
Obligations) until the Issuer obtains written confirmation from S&P of the
Initial Ratings of the Secured Notes or the Effective Date S&P Conditions have
been satisfied (the applicable amount payable under clause (i) or (ii), the
“Special Redemption Amount”) will be applied in accordance with the Priority of
Payments.  Notice of a Special Redemption shall be given by the Trustee not less
than three (3) Business Days prior to the applicable Special Redemption Date
(x) by email transmission, if available, and otherwise by facsimile, if
available, or (y) by first class mail, postage prepaid, to each Holder of
Securities affected thereby at such Holder’s facsimile number, email address or
mailing address in the Register (and, in the case of Global Notes, delivered by
electronic transmission to DTC) or the Share Register, as applicable, and to the
Rating Agency.

Section 9.7Optional Re-Pricing.  (a)  On any Business Day after the Non-Call
Period, at the written direction of a Majority of the Preferred Shares (with the
consent of the Collateral Manager), the Issuers shall reduce the spread over the
Reference Rate with respect to any Class of Re-Pricing Eligible Notes (such
reduction, a “Re-Pricing” and any Class of Re-Pricing Eligible Notes to be
subject to a Re-Pricing, a “Re-Priced Class”); provided that the Issuers shall
not effect any Re-Pricing unless each condition specified in this Section 9.7 is
satisfied with respect thereto.  For the avoidance of doubt, no terms of any
Secured Notes other than the Interest Rate applicable to the related Re-Priced
Class may be modified or supplemented in connection with a Re-Pricing. In
connection with any Re-Pricing, the Issuer may engage a broker-dealer (the
“Re-Pricing Intermediary”) upon the recommendation and subject to the approval
of (i) a Majority of the Preferred Shares and (ii) the Collateral Manager and
such Re-Pricing Intermediary shall assist the Issuer in effecting the
Re-Pricing.

(b)At least 30 days prior to the Business Day fixed by a Majority of the
Preferred Shares for any proposed Re-Pricing (the “Re-Pricing Date”), the
Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall deliver a
notice in writing to the Trustee (who shall promptly deliver a copy of such
notice to each Holder of the proposed Re-Priced Class(es), the Collateral
Manager and the Rating Agency), which notice shall:

-123-

--------------------------------------------------------------------------------

 

(i)specify the proposed Re-Pricing Date and the revised Interest Rate to be
applied with respect to such Class (the “Re-Pricing Rate”);

(ii)request each Holder of the Re-Priced Class to approve the proposed
Re-Pricing; and

(iii)specify the price at which Secured Notes of any Holder of the Re-Priced
Class which does not approve the Re-Pricing may be sold and transferred pursuant
to Section 9.7(c), which, for purposes of such Re-Pricing, shall be the
applicable Redemption Price after giving effect on a pro forma basis to all
payments to be made pursuant to the Priority of Payments on the Re-Pricing Date
if such date is a Payment Date.

(c)In the event any Holders of the Re-Priced Class do not deliver written
consent to the proposed Re-Pricing on or before the date that is ten (10)
Business Days prior to the proposed Re-Pricing Date, the Issuer, or the
Re-Pricing Intermediary on behalf of the Issuer, shall deliver written notice
thereof to the Trustee (who shall promptly deliver a copy of such notice to the
consenting Holders of the Re-Priced Class), specifying the Aggregate Outstanding
Amount of the Secured Notes of the Re-Priced Class held by such non-consenting
Holders, and shall request that each such consenting Holder provide written
notice to the Issuer, the Trustee, the Collateral Manager and the Re-Pricing
Intermediary if such Holder would like to purchase all or any portion of the
Secured Notes of the Re-Priced Class held by the non-consenting Holders (each
such notice, an “Exercise Notice”) within five (5) Business Days after receipt
of such notice.  In the event the Issuer shall receive Exercise Notices with
respect to more than the Aggregate Outstanding Amount of the Secured Notes of
the Re-Priced Class held by non-consenting Holders, the Issuer, or the
Re-Pricing Intermediary on behalf of the Issuer, shall cause the sale and
transfer of such Secured Notes, without further notice to the non-consenting
Holders thereof (for settlement on the Re-Pricing Date) to the Holders
delivering Exercise Notices with respect thereto, pro rata based on the
Aggregate Outstanding Amount of the Secured Notes such Holders indicated an
interest in purchasing pursuant to their Exercise Notices.  In the event the
Issuer shall receive Exercise Notices with respect to less than the Aggregate
Outstanding Amount of the Secured Notes of the Re-Priced Class held by
non-consenting Holders, the Issuer, or the Re-Pricing Intermediary on behalf of
the Issuer, shall cause the sale and transfer of such Secured Notes, without
further notice to the non-consenting Holders thereof, for settlement on the
Re-Pricing Date to the Holders delivering Exercise Notices with respect thereto,
and any excess Secured Notes of the Re-Priced Class held by non-consenting
Holders shall be sold (for settlement on the Re-Pricing Date) to one or more
transferees designated by the Re-Pricing Intermediary and consented to by the
Collateral Manager on behalf of the Issuer.  All sales of Re-Pricing Eligible
Notes to be effected pursuant to this clause (c) shall be made at the applicable
Redemption Price after giving effect on a pro forma basis to all payments to be
made pursuant to the Priority of Payments on the Re-Pricing Date if such date is
a Payment Date, and shall be effected only if the related Re-Pricing is effected
in accordance with the provisions hereof.  The Holder of each Re-Pricing
Eligible Note, by its acceptance of an interest in the Re-Pricing Eligible Note,
agrees that the Issuer, or the Re-Pricing Intermediary on behalf of the Issuer,
may enter into binding commitments to sell and transfer all Re-Pricing Eligible
Notes of a Re-Priced Class held by non-consenting Holders in accordance with
this Section 9.7 and, if it is a non-consenting Holder, hereby irrevocably
appoints the Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, as
its true and lawful agent and attorney-in-fact (with full power of substitution)
in its name, place and stead and at its expense, in connection with such sale
and transfer, and agrees to sell and transfer its Secured Notes in accordance
with this Section 9.7 and to cooperate with the Issuer, the Re-Pricing
Intermediary and the Trustee to effect such sale and transfers.  The Issuer, or
the Re-Pricing Intermediary on behalf of the Issuer, shall deliver written
notice to the Trustee and the Collateral Manager not later than five (5)
Business Days prior to the proposed Re-Pricing Date confirming that the Issuer
has received written commitments to purchase all Secured Notes of the Re-Priced
Class held by non-consenting Holders.  For the avoidance of doubt, such
Re-Pricing will apply to all the Secured Notes of the Re-Priced Class, including
the Secured Notes of the Re-Priced Class held by non-consenting Holders.

(d)The Issuer shall not effect any proposed Re-Pricing unless:  (i) with the
consent of a Majority of the Preferred Shares and the Collateral Manager, the
Issuers and the Trustee shall have entered into a supplemental indenture, dated
as of the Re-Pricing Date solely to decrease the spread over the Reference Rate
applicable to the Re-Priced Class; (ii) the Issuer, or the Re-Pricing
Intermediary on behalf of the Issuer, has received written commitments to
purchase all Secured Notes of the Re-Priced Class held by non-consenting
Holders; (iii) the Rating Agency shall have been notified of such Re-Pricing;
(iv) the Issuer has received a written opinion or advice from Allen & Overy LLP
or Cleary Gottlieb Steen & Hamilton LLP, or a written opinion of other tax
counsel of nationally recognized standing in the United States experienced in
such matters, to the effect that such Re-Pricing will

-124-

--------------------------------------------------------------------------------

 

not result in the Issuer becoming subject to U.S. federal income tax with
respect to its net income (including any tax liability imposed under
Section 1446 of the Code), or result in the Issuer being treated as a publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes; (v) all expenses of the Issuer and the Trustee (including the fees of
the Re-Pricing Intermediary and fees of counsel) incurred in connection with the
Re-Pricing shall not exceed the amount of Interest Proceeds expected to be
available after taking into account all amounts required to be paid pursuant to
the Priority of Payments on the subsequent Payment Date prior to distributions
to the Holders of the Preferred Shares, unless such expenses shall have been
paid (including from proceeds of any additional issuance of Preferred Shares) or
shall be adequately provided for by an entity other than the Issuer; and (vi)
none of the Issuer, the Collateral Manager, the Retention Holder or any
“sponsor” of the Issuer under the U.S. Risk Retention Rules fails to be in
compliance with the U.S. Risk Retention Rules or the EU Risk Retention
Requirements as a result of such Re-Pricing unless such Person has consented to
such Re-Pricing.  Unless it otherwise consents, none of the Collateral Manager,
the Retention Holder nor any of their Affiliates shall be required to acquire
any obligations or securities of the Issuer in connection with such Re-Pricing.

(e)If notice has been received by the Trustee from the Issuer, or the Re-Pricing
Intermediary on behalf of the Issuer, confirming that the Issuer, or the
Re-Pricing Intermediary on behalf of the Issuer, has received written
commitments to purchase all Secured Notes of the Re-Priced Class held by
non-consenting Holders, notice of a Re-Pricing shall be given by the Trustee by
email transmission, if available, and by first class mail, postage prepaid,
mailed not less than three (3) Business Days prior to the proposed Re-Pricing
Date, to each Holder of Notes of the Re-Priced Class at the address in the
Register (and, in the case of Global Notes, delivered by electronic transmission
to DTC) (with a copy to the Collateral Manager), specifying the applicable
Re-Pricing Date and Re-Pricing Rate.  Notice of Re-Pricing shall be given by the
Trustee at the expense of the Issuer.  Failure to give a notice of Re-Pricing,
or any defect therein, to any Holder of any Re-Priced Class shall not impair or
affect the validity of the Re-Pricing or give rise to any claim based upon such
failure or defect.  Any notice of a Re-Pricing may be withdrawn by a Majority of
the Preferred Shares on or prior to the fourth Business Day prior to the
scheduled Re-Pricing Date by written notice to the Issuer, the Trustee and the
Collateral Manager for any reason.  Upon receipt of such notice of withdrawal,
the Trustee shall send such notice to the Holders of Secured Notes and the
Rating Agency.

(f)The Issuer shall direct the Trustee to segregate payments and take other
reasonable steps to effect the Re-Pricing and the Trustee shall have the
authority to take such actions as may be directed by the Issuer or the
Collateral Manager as the Issuer (or the Re-Pricing Intermediary on behalf of
the Issuer) or Collateral Manager shall deem necessary or desirable to effect a
Re-Pricing.  In order to give effect to the Re-Pricing, the Issuer may, to the
extent necessary or desirable, obtain and assign a separate CUSIP or CUSIPs to
the Secured Notes of each Class held by such consenting or non-consenting
Holder(s).  The Trustee shall be entitled to receive, and shall be fully
protected in relying upon an Opinion of Counsel stating that the Re-Pricing is
authorized or permitted by this Indenture and that all conditions precedent
thereto have been complied with.  The Trustee may request and rely on an Issuer
Order providing direction and any additional information requested by the
Trustee in order to effect a Re-Pricing.

Section 9.8Clean-Up Call Redemption.  (a)  At the written direction of the
Collateral Manager to the Issuer and the Trustee, with a copy to the Rating
Agency, at least twenty (20) Business Days prior to the proposed Redemption
Date, the Secured Notes shall be subject to redemption by the Issuers, in whole
but not in part, at the applicable Redemption Price, on any Business Day after
the Non-Call Period on which the Collateral Principal Amount is less than 10% of
the Target Initial Par Amount.

(b)Notwithstanding anything to the contrary set forth herein, the Secured Notes
shall not be redeemed pursuant to a Clean-Up Call Redemption unless (i) at least
five (5) Business Days before the scheduled Redemption Date the Collateral
Manager shall have furnished to the Trustee evidence, in form satisfactory to
the Trustee, that the Collateral Manager on behalf of the Issuer has entered
into a binding agreement or agreements to sell to a financial or other
institution or institutions not later than the Business Day immediately
preceding the scheduled Redemption Date, all or part of the Collateral
Obligations at a purchase price at least equal to an amount sufficient, together
with the Eligible Investments maturing, redeemable (or putable to the issuer
thereof at par) on or prior to the scheduled Redemption Date, to pay all
Administrative Expenses and other fees and expenses payable in accordance with
the Priority of Payments (without regard to the Administrative Expense Cap)
prior to the payment of the principal of the Secured Notes to be redeemed and
redeem all of the Secured Notes on the scheduled Redemption Date at the
applicable Redemption Price, or (ii) prior to selling any Collateral Obligations
and/or Eligible Investments, the Collateral Manager shall certify to the Trustee
in a certificate of a Responsible Officer upon which the Trustee can

-125-

--------------------------------------------------------------------------------

 

conclusively rely that, in its judgment (which may be based on the Issuer having
entered into an agreement to sell such Assets to another special purpose entity
that has committed financing or that has priced but has not yet closed its
securities offering if such securities offering is expected to close on or prior
to the scheduled Redemption Date), the aggregate sum of (A) any expected
proceeds from the sale of Eligible Investments and (B) for each Collateral
Obligation, the Market Value thereof, shall equal or exceed the Redemption Price
of the Secured Notes.  Any certification delivered by the Collateral Manager
pursuant to this Section 9.8 shall include (1) the prices of, and expected
proceeds from, the sale (directly or by participation or other arrangement) of
any Collateral Obligations and/or Eligible Investments and (2) all calculations
required by this Section 9.8.

(c)Upon receipt from the Collateral Manager of a direction in writing to effect
a Clean-Up Call Redemption, the Issuer will set the related Redemption Date and
the Record Date and give written notice thereof to the Trustee, the Collateral
Administrator, the Collateral Manager and the Rating Agency not later than
fifteen (15) Business Days prior to the proposed Redemption Date.  A notice of
redemption will be given by email, if available, and by first-class mail,
postage prepaid, mailed not later than ten (10) Business Days prior to the
applicable Redemption Date, to each Holder of Securities, at such Holder’s
address in Register (and, in the case of Global Notes, delivered by electronic
transmission to DTC) or the Share Register, as applicable, and the Rating
Agency.

(d)Any notice of a Clean-Up Call Redemption may be withdrawn by the Issuer (or
by the Collateral Manager on behalf of the Issuer) up to (and including) the
fourth Business Day prior to the related Redemption Date by written notice to
the Trustee, the Fiscal Agent and the Rating Agency (if the Secured Notes remain
Outstanding) only if the Collateral Manager has not delivered the sale agreement
or agreements or certifications as described in Section 9.8(b) in form
satisfactory to the Trustee.

(e)The Trustee will give notice of any such withdrawal of a Clean-Up Call
Redemption, at the expense of the Issuer, to each Holder of Securities that were
to be redeemed at such holder’s address in the Register or Share Register, as
applicable, by overnight courier guaranteeing next day delivery not later than
the third Business Day prior to the related scheduled Redemption Date.

(f)On the Redemption Date related to any Clean-Up Call Redemption, the
Redemption Price for the Secured Notes will be distributed pursuant to the
Priority of Payments.

ARTICLE X

Accounts, Accountings And Releases

Section 10.1Collection of Money. Except as otherwise expressly provided herein,
the Trustee may demand payment or delivery of, and shall receive and collect,
directly and without intervention or assistance of any fiscal agent or other
intermediary, all Money and other property payable to or receivable by the
Trustee pursuant to this Indenture, including all payments due on the Assets, in
accordance with the terms and conditions of such Assets.  The Trustee shall
segregate and hold all such Money and property received by it in trust for the
Holders of the Securities and shall apply it as provided herein.  Each Account
shall be established and maintained (a) with a federal or state-chartered
depository institution that has a short-term debt rating of at least “A-1” and a
long-term issuer credit rating of at least “A” (or, in the absence of a
short-term debt rating, a long-term issuer credit rating of at least “A+”) by
S&P or (b) in segregated trust accounts with the corporate trust department of a
federal or state-chartered deposit institution that has a short-term debt rating
of at least “A-1” and a long-term issuer credit rating of at least “A” (or, in
the absence of a short-term debt rating, a long-term issuer credit rating of at
least “A+”) by S&P and is subject to regulations regarding fiduciary funds on
deposit similar to Title 12 of the Code of Federal Regulation Section 9.10(b)
(an “Eligible Institution”) and, in each case, if such institution’s rating
falls below any such rating threshold, the assets held in such Account shall be
moved within 30 calendar days to another institution that satisfies those
ratings.  Such institution shall have a combined capital and surplus of at least
U.S.$200,000,000.  All Cash deposited in the Accounts shall be invested only in
Eligible Investments or Collateral Obligations in accordance with the terms of
this Indenture.  To avoid the consolidation of the Assets of the Issuer with the
general assets of the Bank under any circumstances, the Trustee shall comply,
and shall cause the Custodian to comply, with all law applicable to it as a
Massachusetts trust company holding segregated trust assets in a fiduciary
capacity.  Notwithstanding anything herein to the contrary,

-126-

--------------------------------------------------------------------------------

 

the Trustee shall not credit or otherwise deposit Excluded Property into any
Account.  The Co-Issuer shall have no legal, equitable or beneficial interest in
an Account.

Section 10.2Collection Account. (a)  In accordance with this Indenture and the
Account Control Agreement, the Issuer shall, prior to the Closing Date, cause
the Trustee to establish at the Custodian two segregated trust accounts, one of
which will be designated the “Interest Collection Subaccount” and one of which
will be designated the “Principal Collection Subaccount” (and which together
will comprise the Collection Account), each held in the name of the Issuer
subject to the Lien of this Indenture and each of which shall be maintained with
the Custodian in accordance with the Account Control Agreement.  The Trustee
shall from time to time deposit into the Interest Collection Subaccount, in
addition to the deposits required pursuant to Section 10.6(a), immediately upon
receipt thereof or upon transfer from the Payment Account, all Interest Proceeds
(unless simultaneously reinvested in additional Collateral Obligations in
accordance with Article XII).  The Trustee shall deposit immediately upon
receipt thereof or upon transfer from the Expense Reserve Account, the Ramp-Up
Account or Revolver Funding Account all other amounts remitted to the Collection
Account into the Principal Collection Subaccount, including in addition to the
deposits required pursuant to Section 10.6(a), (i) any funds designated as
Principal Proceeds by the Collateral Manager in accordance with this Indenture
and (ii) all other Principal Proceeds (unless simultaneously reinvested in
additional Collateral Obligations in accordance with Article XII or in Eligible
Investments).  The Issuer may, but under no circumstances shall be required to,
deposit from time to time into the Collection Account, in addition to any amount
required hereunder to be deposited therein, such Monies received from external
sources for the benefit of the Secured Parties or the Issuer (other than
payments on or in respect of the Collateral Obligations, Eligible Investments or
other existing Assets) as the Issuer deems, in its sole discretion, to be
advisable and to designate them as Interest Proceeds or Principal Proceeds.  All
Monies deposited from time to time in the Collection Account pursuant to this
Indenture shall be held by the Trustee as part of the Assets and shall be
applied to the purposes herein provided.  Subject to Section 10.2(d), amounts in
the Collection Account shall be reinvested pursuant to Section 10.6(a).

(b)The Trustee, within one Business Day after receipt of any distribution or
other proceeds in respect of the Assets which are not Cash, shall so notify the
Issuer and the Issuer (or the Collateral Manager on behalf of the Issuer) shall
use its commercially reasonable efforts to, within five (5) Business Days after
receipt of such notice from the Trustee (or as soon as practicable thereafter),
sell such distribution or other proceeds for Cash in an arm’s length transaction
and deposit the proceeds thereof in the Collection Account; provided that the
Issuer (i) need not sell such distributions or other proceeds if it delivers an
Issuer Order or an Officer’s certificate to the Trustee certifying that such
distributions or other proceeds constitute Collateral Obligations, Equity
Securities or Eligible Investments or (ii) may otherwise retain such
distribution or other proceeds for up to two years from the date of receipt
thereof if it delivers an Officer’s certificate to the Trustee certifying that
(x) it will sell such distribution within such two-year period and (y) retaining
such distribution is not otherwise prohibited by this Indenture.

(c)At any time when reinvestment is permitted pursuant to Article XII, the
Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Principal Collection Subaccount representing Principal
Proceeds (together with any Principal Financed Accrued Interest) and reinvest
(or invest, in the case of funds referred to in Section 7.18) such funds in
additional Collateral Obligations, in each case in accordance with the
requirements of Article XII and such Issuer Order.  At any time, the Collateral
Manager on behalf of the Issuer may by Issuer Order direct the Trustee to, and
upon receipt of such Issuer Order the Trustee shall, withdraw funds on deposit
in the Principal Collection Subaccount representing Principal Proceeds and
deposit such funds in the Revolver Funding Account to meet funding requirements
on Delayed Drawdown Collateral Obligations or Revolving Collateral Obligations.

(d)The Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, pay from
amounts on deposit in the Collection Account on any Business Day during any
Interest Accrual Period (i) any amount required to purchase additional
Collateral Obligations or to exercise a warrant or right to acquire securities
held in the Assets in accordance with the requirements of Article XII and such
Issuer Order; provided that any payment to exercise a warrant or right to
acquire securities held in the Assets shall be made from Interest Proceeds only
(including Contributions treated as Interest Proceeds), and (ii) from Interest
Proceeds only, any Administrative Expenses (such payments to be counted against
the Administrative Expense Cap for the applicable period and to be subject to
the order of priority as stated in the definition of Administrative Expenses);
provided that the aggregate Administrative Expenses paid pursuant to this
Section 10.2(d) during any Collection Period shall not exceed the Administrative
Expense Cap for the related Payment

-127-

--------------------------------------------------------------------------------

 

Date; provided further that the Trustee shall be entitled (but not required)
without liability on its part, to refrain from making any such payment of an
Administrative Expense pursuant to this Section 10.2 on any day other than a
Payment Date if, in its reasonable determination, the payment of such amount is
likely to leave insufficient funds available to pay in full each of the items
described in Section 11.1(a)(i)(A) as reasonably anticipated to be or become due
and payable on the next Payment Date, taking into account the Administrative
Expense Cap.

(e)The Trustee shall transfer to the Payment Account, from the Collection
Account for application pursuant to Section 11.1(a), on the Business Day
immediately preceding each Payment Date, the amount set forth to be so
transferred in the Distribution Report for such Payment Date.

(f)In connection with a Refinancing in part by Class of one or more Classes of
Notes, the Collateral Manager on behalf of the Issuer may direct the Trustee to
apply Partial Refinancing Interest Proceeds from the Interest Collection
Subaccount on the date of a Refinancing of one or more Classes of Notes to the
payment of the Redemption Price(s) of the Class or Classes of Notes subject to
Refinancing without regard to the Priority of Payments.

Section 10.3Transaction Accounts.  

(a)Payment Account. In accordance with this Indenture and the Account Control
Agreement, the Issuer shall, prior to the Closing Date, cause the Trustee to
establish at the Custodian a single, segregated non-interest bearing trust
account held in the name of State Street Bank and Trust Company, as Trustee, for
the benefit of the Secured Parties, which shall be designated as the Payment
Account, which shall be maintained with the Custodian in accordance with the
Account Control Agreement.  Except as provided in Section 11.1(a), the only
permitted withdrawal from or application of funds on deposit in, or otherwise to
the credit of, the Payment Account shall be to pay amounts due and payable on
the Securities in accordance with their terms and the provisions of this
Indenture and, upon Issuer Order, to pay Administrative Expenses, fees and other
amounts due and owing to the Collateral Manager under the Collateral Management
Agreement and other amounts specified herein, each in accordance with the
Priority of Payments.  The Issuer shall not have any legal, equitable or
beneficial interest in the Payment Account other than in accordance with this
Indenture (including the Priority of Payments) and the Account Control
Agreement.  Amounts in the Payment Account shall remain uninvested.

(b)Custodial Account. In accordance with this Indenture and the Account Control
Agreement, the Issuer shall, prior to the Closing Date, cause the Trustee to
establish at the Custodian a single, segregated non-interest bearing trust
account held in the name of the Issuer, subject to the Lien of this Indenture,
which shall be designated as the Custodial Account, which shall be maintained
with the Custodian in accordance with the Account Control Agreement.  All
Collateral Obligations shall be credited to the Custodial Account.  The only
permitted withdrawals from the Custodial Account shall be in accordance with the
provisions of this Indenture.  The Trustee agrees to give the Issuer immediate
notice if (to the actual knowledge of a Trust Officer of the Trustee) the
Custodial Account or any assets or securities on deposit therein, or otherwise
to the credit of the Custodial Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process.  The Issuer shall
not have any legal, equitable or beneficial interest in the Custodial Account
other than in accordance with this Indenture and the Priority of Payments.

(c)Ramp-Up Account. In accordance with this Indenture and the Account Control
Agreement, the Trustee shall, if directed to do so by the Issuer, prior to the
Closing Date, establish at the Custodian a single, segregated non-interest
bearing trust account held in the name of the Issuer, subject to the Lien of
this Indenture, which shall be designated as the Ramp-Up Account, which shall be
maintained with the Custodian in accordance with the Account Control
Agreement.  The Issuer shall direct the Trustee to deposit the amount specified
in the Issuer Order delivered pursuant to Section 3.1(a)(xi) to the Ramp-Up
Account on the Closing Date.  In connection with any purchase of an additional
Collateral Obligation, the Trustee will apply amounts held in the Ramp-Up
Account as provided by Section 7.18(b) and Section 7.18(f).  Any income earned
on amounts deposited in the Ramp-Up Account will be deposited in the Interest
Collection Subaccount.  All other amounts on deposit in the Ramp-Up Account will
be deemed to represent Principal Proceeds.  Upon the occurrence of an
Enforcement Event (and excluding any amounts that will be used to settle binding
commitments entered into prior to such date), the Trustee will deposit any
remaining amounts in the Ramp-Up Account into the Principal Collection
Subaccount as Principal Proceeds.  On the Effective Date (and excluding any
amounts that will be used to settle binding commitments entered into prior to
such

-128-

--------------------------------------------------------------------------------

 

date), the Collateral Manager, in its sole discretion, may direct the Trustee to
deposit from amounts remaining in the Ramp-Up Account into the Principal
Collection Subaccount as Principal Proceeds.

(d)Expense Reserve Account. In accordance with this Indenture and the Account
Control Agreement, the Issuer shall, prior to the Closing Date, cause the
Trustee to establish at the Custodian a single, segregated non-interest bearing
trust account held in the name of the Issuer, subject to the Lien of this
Indenture, which shall be designated as the Expense Reserve Account, which shall
be maintained with the Custodian in accordance with the Account Control
Agreement.  The Issuer shall direct the Trustee to deposit the amount specified
in the Issuer Order delivered pursuant to Section 3.1(a)(xi) to the Expense
Reserve Account.  On any Business Day from the Closing Date up to the date that
is two (2) Business Days prior to the first Payment Date following the Closing
Date, the Trustee shall apply funds from the Expense Reserve Account, as
directed by the Collateral Manager, (i) to pay expenses of the Issuers incurred
in connection with the establishment of the Issuers, the structuring and
consummation of the Offering and the issuance of the Securities or (ii) to the
Collection Account as Principal Proceeds (or, prior to the Effective Date, the
Ramp‑Up Account) or (solely in respect of the first Payment Date) as Interest
Proceeds.  By the date that is two (2) Business Days prior to the first Payment
Date following the Closing Date, all funds in the Expense Reserve Account (after
deducting any expenses paid on such Payment Date) will be deposited in the
Collection Account as Principal Proceeds and/or Interest Proceeds and the
Expense Reserve Account will be closed.  Thereafter, amounts may be deposited
into the Expense Reserve Account in connection with the issuance of Additional
Securities and the Trustee shall apply such funds from the Expense Reserve
Account, as directed by the Collateral Manager on behalf of the Issuer, as
needed to pay expenses of the Issuer incurred in connection with such additional
issuance or as a deposit into the Collection Account as Principal Proceeds or
Interest Proceeds (solely with respect to the first Payment Date following such
additional issuance).  Any income earned on amounts deposited in the Expense
Reserve Account will be deposited in the Interest Collection Subaccount as
Interest Proceeds as it is received.

(e)Interest Reserve Account. In accordance with this Indenture and the Account
Control Agreement, the Trustee shall, if directed to do so by the Issuer, prior
to the Closing Date, establish a single, segregated non‑interest bearing trust
account held in the name of the Issuer, subject to the Lien of this Indenture,
designated as the “Interest Reserve Account”. The Issuer shall direct the
Trustee to make the deposit specified in the Issuer Order delivered pursuant to
Section 3.1(a)(xi) to the Interest Reserve Account.  Such Interest Reserve
Amount shall be transferred to the Collection Account as Interest Proceeds on
the Determination Date relating to the first Payment Date unless the Collateral
Manager, in its discretion, provides written notice to the Trustee that such
Interest Reserve Amount shall not be so transferred and should instead be held
in the Interest Reserve Account for application in accordance with this
Section 10.3(e).  The only permitted withdrawals from or application of funds or
property on deposit in the Interest Reserve Account shall be in accordance with
the provisions of this Indenture, including:  (i) prior to the second Payment
Date, at the discretion of the Collateral Manager, to the Collection Account as
Interest Proceeds or to the Collection Account (or, prior to the Effective Date,
the Ramp‑Up Account) as Principal Proceeds (as designated by the Collateral
Manager), and (ii) amounts remaining in the Interest Reserve Account after the
second Payment Date shall be transferred to the Collection Account as Interest
Proceeds or Principal Proceeds (as designated by the Collateral Manager).

Section 10.4The Revolver Funding Account. Upon the purchase or acquisition of
any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
identified by written notice to the Trustee, funds in an amount equal to the
undrawn portion of such obligation shall be withdrawn from the Ramp-Up Account
and/or from the Principal Collection Subaccount (at the direction of the
Collateral Manager) and deposited by the Trustee in a single, segregated trust
account established (in accordance with this Indenture and the Account Control
Agreement) at the Custodian and held in the name of the Issuer subject to the
Lien of this Indenture (the “Revolver Funding Account”). Upon initial purchase
or acquisition of any such obligations, funds deposited in the Revolver Funding
Account in respect of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation will be treated as part of the purchase price
therefor.  Amounts on deposit in the Revolver Funding Account will be invested
in overnight funds that are Eligible Investments selected by the Collateral
Manager pursuant to Section 10.6 and earnings from all such investments will be
deposited in the Interest Collection Subaccount as Interest Proceeds. All other
amounts held in the Revolver Funding Account will be deemed to represent
Principal Proceeds.

The Issuer shall, at all times maintain sufficient funds on deposit in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
the Revolver Funding Account shall be equal to or greater than

-129-

--------------------------------------------------------------------------------

 

the sum of the unfunded funding obligations under all such Delayed Drawdown
Collateral Obligations and Revolving Collateral Obligations then included in the
Assets.  Funds shall be deposited in the Revolver Funding Account upon the
purchase of any Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation and upon the receipt by the Issuer of any Principal Proceeds with
respect to a Revolving Collateral Obligation as directed by the Collateral
Manager on behalf of the Issuer.  In the event of any shortfall in the Revolver
Funding Account, the Collateral Manager (on behalf of the Issuer) may direct the
Trustee to, and the Trustee thereafter shall, transfer funds in an amount equal
to such shortfall from the Principal Collection Subaccount to the Revolver
Funding Account.

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be treated as Principal Proceeds and will be available
solely to cover any drawdowns on the Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations; provided that any excess of (A) the amounts on
deposit in the Revolver Funding Account over (B) the sum of the unfunded funding
obligations under all Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations that are included in the Assets (which excess may occur
for any reason, including upon (i) the sale or maturity of a Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation, (ii) the occurrence of
an event of default with respect to any such Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation or (iii) any other event or
circumstance which results in the irrevocable reduction of the undrawn
commitments under such Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation) may be transferred by the Trustee (at the written
direction of the Collateral Manager on behalf of the Issuer) from time to time
as Principal Proceeds to the Principal Collection Subaccount.

Section 10.5Contributions. At any time, the holders of the Preferred Shares may,
but shall not be required to, make contributions of cash, Eligible Investments,
or Collateral Obligations to the Issuer for any purpose; provided that (i) on or
prior to the first Payment Date, each such contribution shall be in an amount
equal to or greater than U.S.$250,000 and (ii) following the first Payment Date,
each such contribution shall be in an amount equal to or greater than
U.S.$500,000. Cash contributions may be treated as Interest Proceeds if so
directed by the holders of a Majority of the Preferred Shares where necessary to
cure or prevent any default or to permit the Interest Coverage Test to be
satisfied, or if not satisfied, maintained or improved and otherwise will be
treated as Principal Proceeds; provided that any such designation shall be
irrevocable.  No contribution or portion thereof shall be returned to the
contributor at any time (other than by operation of the Priority of Payments).
The Trustee will post the details of any contributions on a dedicated page in
the Monthly Report.

Section 10.6Reinvestment of Funds in Accounts; Reports by Trustee. (a)  By
Issuer Order (which may be in the form of standing instructions), the Issuer (or
the Collateral Manager on behalf of the Issuer) shall at all times direct the
Trustee to, and, upon receipt of such Issuer Order, the Trustee shall, invest
all funds on deposit in the Collection Account, the Ramp-Up Account, the
Revolver Funding Account, the Interest Reserve Account and the Expense Reserve
Account, as so directed in Eligible Investments having stated maturities no
later than the Business Day preceding the next Payment Date (or such shorter
maturities expressly provided herein).  If prior to the occurrence of an Event
of Default, the Issuer shall not have given any such investment directions, the
Trustee shall seek instructions from the Collateral Manager within three (3)
Business Days after transfer of any funds to such accounts.  If the Trustee does
not thereafter receive written instructions from the Collateral Manager within
five (5) Business Days after transfer of such funds to such accounts, it shall
invest and reinvest the funds held in such accounts, as fully as practicable, in
the Standby Directed Investment.  If after the occurrence of an Event of
Default, the Issuer shall not have given such investment directions to the
Trustee for three consecutive days, the Trustee shall invest and reinvest such
Monies as fully as practicable in the Standby Directed Investment unless and
until contrary investment instructions as provided in the preceding sentence are
received or the Trustee receives a written instruction from the Issuer, or the
Collateral Manager on behalf of the Issuer, changing the Standby Directed
Investment.  Except to the extent expressly provided otherwise herein, all
interest and other income from such investments shall be deposited in the
Interest Collection Subaccount, any gain realized from such investments shall be
credited to the Principal Collection Subaccount upon receipt, and any loss
resulting from such investments shall be charged to the Principal Collection
Subaccount.  The Trustee shall not in any way be held liable by reason of any
insufficiency of such accounts which results from any loss relating to any such
investment; provided that nothing herein shall relieve the Bank of (i) its
obligations or liabilities under any security or obligation issued by the Bank
or any Affiliate thereof or (ii) liability for any loss resulting from gross
negligence, willful misconduct or fraud on the part of the Bank or any Affiliate
thereof.

-130-

--------------------------------------------------------------------------------

 

For all U.S. federal tax reporting purposes, all income earned on the funds
invested and allocable to the Accounts is legally owned by the Issuer (and
beneficially owned by the Issuer or the equity owners of the Issuer).  The
Issuer is required to provide to the Bank, in its capacity as Trustee, (i) an
applicable IRS Form W-9 or W-8 no later than the date hereof, and (ii) any
additional IRS forms (or updated versions of any previously submitted IRS forms)
or other documentation at such time or times required by applicable law or upon
the reasonable request of the Trustee as may be necessary (a) to reduce or
eliminate the imposition of U.S. withholding taxes and (b) to permit the Trustee
to fulfill its tax reporting obligations under applicable law with respect to
the Accounts or any amounts paid to the Issuer.  The Issuer is further required
to report to the Trustee comparable information upon any change in the legal or
beneficial ownership of the income allocable to the Accounts.  The Bank, both in
its individual capacity and in its capacity as Trustee, shall have no liability
to the Issuer or any other person in connection with any tax withholding amounts
paid, or retained for payment, to a governmental authority from the Accounts
arising from the Issuer’s failure to timely provide an accurate, correct and
complete applicable IRS Form W-9 or W-8 or such other documentation contemplated
under this paragraph.  For the avoidance of doubt, no funds shall be invested
with respect to such Accounts absent the Trustee having first received
(x) instructions with respect to the investment of such funds, and (y) the forms
and other documentation required by this paragraph.

(b)The Trustee agrees to give the Issuer immediate notice if any Account or any
funds on deposit in any Account, or otherwise to the credit of an Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process.

(c)The Trustee shall supply, in a timely fashion, to the Issuers, the Rating
Agency, the Collateral Administrator and the Collateral Manager any information
regularly maintained by the Trustee that the Issuers, the Rating Agency, the
Collateral Administrator or the Collateral Manager may from time to time
reasonably request with respect to the Assets, the Accounts and the other Assets
and provide any other requested information reasonably available to the Trustee
by reason of its acting as Trustee hereunder and required to be provided by
Section 10.7 or to permit the Collateral Manager to perform its obligations
under the Collateral Management Agreement or the Issuer’s obligations hereunder
that have been delegated to the Collateral Manager.  The Trustee shall promptly
forward to the Collateral Manager copies of notices and other writings received
by it from the obligor or issuer of any Asset or from any Clearing Agency with
respect to any Asset which notices or writings advise the holders of such Asset
of any rights that the holders might have with respect thereto (including,
without limitation, requests to vote with respect to amendments or waivers and
notices of prepayments and redemptions) as well as all periodic financial
reports received from such obligor or issuer and Clearing Agencies with respect
to such issuer.

Section 10.7Accountings.  

(a)Monthly. Not later than the 20th calendar day (or, if such day is not a
Business Day, on the next succeeding Business Day) of each calendar month (other
than the calendar months in which a Payment Date occurs) and commencing in June
2020, the Issuer shall compile and make available (or cause to be compiled and
made available) to the Rating Agency, the Trustee, the Collateral Manager, the
Placement Agent and each other Holder shown on the Register and any beneficial
owner of a Note who has delivered a Beneficial Ownership Certificate to the
Trustee a monthly report on a settlement date basis (except as otherwise
expressly provided in this Indenture) (each such report a “Monthly Report”). As
used herein, the “Monthly Report Determination Date” with respect to any
calendar month will be the 10th Business Day preceding the date the Monthly
Report is made available.  The Monthly Report for a calendar month shall contain
the following information with respect to the Collateral Obligations and
Eligible Investments included in the Assets, and shall be determined as of the
close of business on the Monthly Report Determination Date for such calendar
month:

(i)Aggregate Principal Balance of Collateral Obligations, the aggregate unfunded
commitments of the Collateral Obligations, any capitalized interest on the
Collateral Obligations and Eligible Investments representing Principal Proceeds.

(ii)Adjusted Collateral Principal Amount of Collateral Obligations.

(iii)Collateral Principal Amount of Collateral Obligations.

-131-

--------------------------------------------------------------------------------

 

(iv)A list of Collateral Obligations, including, with respect to each such
Collateral Obligation, the following information:

(A)The obligor thereon (including the issuer ticker, if any);

(B)The LoanX ID (to the extent available) and any other security identifier
thereof;

(C)The Principal Balance thereof (other than any accrued interest that was
purchased with Principal Proceeds) and any unfunded commitment pertaining
thereto;

(D)The percentage of the aggregate Collateral Principal Amount represented by
such Collateral Obligation;

(E)(x) The related interest rate or spread (in the case of a Reference Rate
Floor Obligation, calculated both with and without regard to the applicable
specified “floor” rate per annum), (y) if such Collateral Obligation is a
Reference Rate Floor Obligation, the related Reference Rate floor and (z) the
identity of any Collateral Obligation that is not a Reference Rate Floor
Obligation and for which interest is calculated with respect to any index other
than the Reference Rate then applicable to the Floating Rate Notes;

(F)The stated maturity thereof;

(G)The related S&P Industry Classification;

(H)For each Collateral Obligation with an S&P Rating derived from a Moody’s
Rating, the Moody’s Rating, unless such rating is based on a credit estimate
unpublished by Moody’s (and, in the event of a downgrade or withdrawal of the
applicable Moody’s Rating, the prior rating and the date such Moody’s Rating was
changed);

(I)The S&P Rating, unless such rating is based on a credit estimate or is a
private or confidential rating from S&P;

(J)The country of Domicile;

(K)An indication as to whether each such Collateral Obligation is (1) a Senior
Secured Loan, (2) a Defaulted Obligation, (3) a Delayed Drawdown Collateral
Obligation, (4) a Revolving Collateral Obligation, (5) except for the Closing
Date Participation Interests, a Participation Interest (indicating the related
Selling Institution, if applicable, and its ratings by the Rating Agency), (6) a
Permitted Deferrable Obligation, (7) a Fixed Rate Obligation, (8) a Current Pay
Obligation, (9) a Discount Obligation, (10) [reserved], (11) a Cov-Lite Loan,
(12) a First-Lien Last-Out Loan or (13) a DIP Collateral Obligation.

(L)[reserved];

(M)The Principal Balance of each Cov-Lite Loan and the Aggregate Principal
Balance of all Cov-Lite Loans;

(N)The S&P Recovery Rate; and

(O)The date of the credit estimate of such Collateral Obligation, if applicable.

(v)If the Monthly Report Determination Date occurs on or after the Effective
Date, for each of the limitations and tests specified in the definitions of
Concentration Limitations and Collateral Quality Test, (1) the result, (2) if
such Monthly Report Determination Date occurs on or prior to the last day of the
Reinvestment Period, the related minimum or maximum test level and (3) if such
Monthly Report

-132-

--------------------------------------------------------------------------------

 

Determination Date occurs on or prior to the last day of the Reinvestment
Period, a determination as to whether such result satisfies the related test.

(vi)The calculation of each of the following:

(A)Each Interest Coverage Ratio (and setting forth the percentage required to
satisfy the Interest Coverage Test); and

(B)Each Overcollateralization Ratio (and setting forth the percentage required
to satisfy the Overcollateralization Ratio Test).

(vii)The calculation specified in Section 5.1(e).

(viii)For each Account, a schedule showing the beginning balance, each credit or
debit specifying the nature, source and amount, and the ending balance.

(ix)A schedule showing for each of the following the beginning balance, the
amount of Interest Proceeds received from the date of determination of the
immediately preceding Monthly Report, and the ending balance for the current
Measurement Date:

(A)Interest Proceeds from Collateral Obligations; and

(B)Interest Proceeds from Eligible Investments.

(x)Purchases and sales:

(A)The identity, Principal Balance (other than any accrued interest that was
purchased with Principal Proceeds), unfunded commitment (if any), capitalized
interest (if any), Principal Proceeds and Interest Proceeds received, and date
for each Collateral Obligation that was released for sale or disposition
pursuant to Section 12.1 since the last Monthly Report Determination Date and
whether such Collateral Obligation was a Credit Risk Obligation or a Credit
Improved Obligation, whether the sale of such Collateral Obligation was a
discretionary sale; provided that Principal Proceeds shall not be required to be
reported in connection with an Optional Redemption in full;

(B)The identity, Principal Balance (other than any accrued interest that was
purchased with Principal Proceeds), unfunded commitment (if any), capitalized
interest (if any) and cash expended to acquire each Collateral Obligation
acquired pursuant to Section 12.2 since the last Monthly Report Determination
Date;

(C)The identity, Principal Balance (other than any accrued interest that was
purchased with Principal Proceeds), unfunded commitment (if any), Principal
Proceeds and Interest Proceeds received, and date for each Collateral Obligation
that was substituted pursuant to Section 12.3(a) or purchased pursuant to
Section 12.3(b) since the last Monthly Report Determination Date, all as
reported to the Trustee by the Collateral Manager at the time of such purchase
or substitution; and

(D)On a dedicated page of the Monthly Report, the completion of any Trading Plan
and the details of any Trading Plan (including, the proposed acquisitions and
dispositions identified by the Collateral Manager as part of such Trading Plan).

(xi)The identity of each Defaulted Obligation, the S&P Collateral Value and
Market Value of each such Defaulted Obligation and date of default thereof.

-133-

--------------------------------------------------------------------------------

 

(xii)The identity of each Collateral Obligation with an S&P Rating of “CCC+” or
below, and, if the CCC Excess is greater than zero, the Market Value of each
such Collateral Obligation.

(xiii)The identity of each Deferring Obligation and Market Value of each
Deferring Obligation, and the date on which interest was last paid in full in
Cash thereon.

(xiv)The identity of each Current Pay Obligation, the Market Value of each such
Current Pay Obligation, and the percentage of the Collateral Principal Amount
comprised of Current Pay Obligations.

(xv)The identity, rating and maturity of each Eligible Investment.

(xvi)The Moody’s Equivalent Diversity Score, the Weighted Average Floating
Spread, the Weighted Average Life, the Weighted Average S&P Recovery Rate and
the Moody’s Equivalent Weighted Average Rating Factor.

(xvii)The results of the S&P CDO Monitor Test (with a statement as to whether it
is passing or failing), including the Weighted Average S&P Rating Factor, the
Default Rate Dispersion, the Obligor Diversity Measure, the Industry Diversity
Measure, the Regional Diversity Measure, the Weighted Average Life, and the
Class Default Differentials, the Class Break-even Default Rates and the Class
Scenario Default Rate for the Highest Ranking Class of Notes, and, after the S&P
CDO Monitor Election Date, the Weighted Average Floating Spread that is
calculated for purposes of the S&P CDO Monitor Test, the characteristics of the
Current Portfolio and the benchmark rating levels used in connection with the
related S&P CDO Monitor.

(xviii)The number, identity, Bloomberg Loan ID, FIGI, ISIN, Loan/X or CUSIP
number, if applicable, of any Collateral Obligations.

(xix)The short-term debt rating and long-term issuer credit rating by S&P of the
Eligible Institution.

(xx)Confirmation that each Account is held at an Eligible Institution (and which
Eligible Institution).

(xxi)On a dedicated page of the Monthly Report, any amounts in the Ramp-Up
Account which the Collateral Manager designated as Interest Proceeds on the
Effective Date pursuant to Section 10.3(c).

(xxii)On a dedicated page of the Monthly Report, the amount of any contributions
received by the Issuer pursuant to Section 10.5 since the previous Monthly
Report Determination Date.

(xxiii)The identity of each Closing Date Participation Interest.

(xxiv)The identity of each Long Dated Obligation.

(xxv)Such other information as the Rating Agency or the Collateral Manager may
reasonably request.

Upon receipt of each Monthly Report, the Trustee shall (a) if the relevant
Monthly Report Determination Date occurred on or prior to the last day of the
Reinvestment Period, notify the Issuer (who shall notify S&P) if such Monthly
Report indicates that the S&P CDO Monitor Test has not been satisfied as of the
relevant Measurement Date and (b) compare the information contained in such
Monthly Report to the information contained in its records with respect to the
Assets and shall, within three (3) Business Days after receipt of such Monthly
Report, notify the Issuer, the Collateral Administrator, the Rating Agency and
the Collateral Manager if the information contained in the Monthly Report does
not conform to the information maintained by the Trustee with respect to the
Assets.  If any discrepancy exists, the Collateral Administrator and the Issuer,
or the Collateral Manager on behalf of the Issuer, shall attempt to resolve the
discrepancy.  If such discrepancy cannot be promptly resolved, the Trustee shall
within ten (10) Business Days notify the Collateral Manager who shall, on behalf
of the Issuer, request that the

-134-

--------------------------------------------------------------------------------

 

Independent accountants appointed by the Issuer pursuant to Section 10.9 review
such Monthly Report and the Trustee’s records to determine the cause of such
discrepancy.  If such review reveals an error in the Monthly Report or the
Trustee’s records, the Monthly Report or the Trustee’s records shall be revised
accordingly and, as so revised, shall be utilized in making all calculations
pursuant to this Indenture and notice of any error in the Monthly Report shall
be sent as soon as practicable by the Issuer to all recipients of such report
which may be accomplished by making a notation of such error in the subsequent
Monthly Report.

(b)Payment Date Accounting.  The Issuer shall render (or cause to be rendered)
an accounting (each a “Distribution Report”), determined as of the close of
business on each Determination Date preceding a Payment Date, and shall make
available such Distribution Report to the Trustee, the Collateral Manager, the
Placement Agent, the Rating Agency and any Holder shown on the Register, any
Shareholder shown on the Share Register and any beneficial owner of a Security
who has delivered a Beneficial Ownership Certificate to the Trustee not later
than the Business Day preceding the related Payment Date.  The Distribution
Report shall contain the following information:

(i)the information required to be in the Monthly Report pursuant to
Section 10.7(a);

(ii)(a) the Aggregate Outstanding Amount of the Secured Notes of each Class at
the beginning of the Interest Accrual Period and such amount as a percentage of
the original Aggregate Outstanding Amount of the Secured Notes of such Class,
(b) the amount of principal payments to be made on the Secured Notes of each
Class on the next Payment Date and the Aggregate Outstanding Amount of the
Secured Notes of each Class after giving effect to the principal payments, if
any, on the next Payment Date and such amount as a percentage of the original
Aggregate Outstanding Amount of the Secured Notes of such Class and (c) the
amount of distributions, if any, to be made on the Preferred Shares on the next
Payment Date;

(iii)the Interest Rate and accrued interest for each applicable Class of Secured
Notes for such Payment Date;

(iv)the amounts payable pursuant to each clause of Section 11.1(a)(i) and each
clause of Section 11.1(a)(ii) or each clause of Section 11.1(a)(iii), as
applicable, on the related Payment Date;

(v)for the Collection Account:

(A)the Balance on deposit in the Collection Account at the end of the related
Collection Period;

(B)the amounts payable from the Collection Account to the Payment Account, in
order to make payments pursuant to Section 11.1(a)(i) and Section 11.1(a)(ii) on
the next Payment Date (net of amounts which the Collateral Manager intends to
re-invest in additional Collateral Obligations pursuant to Article XII); and

(C)the Balance remaining in the Collection Account immediately after all
payments and deposits to be made on such Payment Date; and

(vi)such other information as the Collateral Manager may reasonably request.

Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article XIII.

(c)Interest Rate Notice. The Trustee shall include in the Monthly Report a
notice setting forth the Interest Rate for each Class of Secured Notes for the
Interest Accrual Period preceding the next Payment Date.

(d)Failure to Provide Accounting.  If the Trustee shall not have received any
accounting provided for in this Section 10.7 on the first Business Day after the
date on which such accounting is due to the Trustee,

-135-

--------------------------------------------------------------------------------

 

the Trustee shall notify the Collateral Manager who shall use all reasonable
efforts to obtain such accounting by the applicable Payment Date.  To the extent
the Collateral Manager is required to provide any information or reports
pursuant to this Section 10.7 as a result of the failure of the Issuer to
provide such information or reports, the Collateral Manager shall be entitled to
retain an Independent certified public accountant in connection therewith and
the reasonable costs incurred by the Collateral Manager for such Independent
certified public accountant shall be paid by the Issuer.

(e)Required Content of Certain Reports.  Each Monthly Report and each
Distribution Report sent to any Holder or beneficial owner of an interest in a
Security shall contain, or be accompanied by, the following notices:

The Securities may be beneficially owned only by Persons that are (a) not “U.S.
Persons” (as defined in Regulation S) outside of the United States in reliance
on Regulation S or (b) both (i) Qualified Institutional Buyers and
(ii) Qualified Purchasers (or corporations, partnerships, limited liability
companies or other entities (other than trusts) each shareholder, partner,
member or other equity owner of which is a Qualified Purchaser). The Applicable
Issuer has the right to compel any beneficial owner of an interest in the
Securities that does not meet the qualifications set forth in the preceding
sentence to sell its interest in such Securities, or may sell such interest on
behalf of such owner, pursuant to Section 2.12 of the Indenture in the case of
the Secured Notes or pursuant to Section 2.6 of the Fiscal Agency Agreement in
the case of the Preferred Shares.

Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Securities; provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder’s Securities that is permitted by the terms of the Transaction
Documents to acquire such holder’s Securities and that agrees to keep such
information confidential in accordance with the terms of the Transaction
Documents.

(f)Placement Agent Information. The Issuer and the Placement Agent or any
successor to the Placement Agent, may post the information contained in a
Monthly Report or Distribution Report to a password-protected internet site
accessible only to the Holders of the Securities and to the Collateral Manager.

(g)Distribution of Reports. The Trustee will make the Monthly Report and the
Distribution Report available via its website.  The Trustee’s website shall
initially be located at www.mystatestreet.com. The Trustee may change the way
such statements are distributed.  Access to the Trustee’s website shall be
provided to Holders upon request.  As a condition to access to the Trustee’s
website, the Trustee may require registration and the acceptance of a
disclaimer.  The Trustee shall be entitled to rely on but shall not be
responsible for the content or accuracy of any information provided in the
Monthly Report and the Distribution Report which the Trustee disseminates in
accordance with this Indenture and may affix thereto any disclaimer it deems
appropriate in its reasonable discretion.

(h)As promptly as possible following the delivery of each Monthly Report and
Distribution Report to the Trustee pursuant to Section 10.7(a) or (b), as
applicable, the Collateral Manager on behalf of the Issuer shall cause a copy of
such report (or portions thereof, as determined by the Collateral Manager) to be
delivered to Intex Solutions, Inc. and Bloomberg Financial Markets, and any
other service provider as determined by the Collateral Manager in its reasonable
judgment, which may be delivered via the Trustee’s website.

(i)In the event the Trustee receives instructions from the Issuer to effect a
securities transaction as contemplated in 12 CFR 12.1, the Issuer acknowledges
that upon its written request and at no additional cost, it has the right to
receive the notification from the Trustee after the completion of such
transaction as contemplated in 12 CFR 12.4(a) or (b).  The Issuer agrees that,
absent specific request, such notifications shall not be

-136-

--------------------------------------------------------------------------------

 

provided by the Trustee hereunder, and in lieu of such notifications, the
Trustee shall make available the Monthly Report in the manner required by this
Indenture.

Section 10.8Release of Assets. (a)  Subject to Article XII, the Issuer may, by
Issuer Order executed by an Officer of the Collateral Manager, delivered to the
Trustee at least one Business Day prior to the settlement date for any sale of
an Asset certifying that the sale, purchase or substitution of such Asset is
being made in accordance with Section 12.1 or 12.3 hereof or Section 2.2 of each
Loan Sale Agreement, as applicable, and such sale, purchase or substitution
complies with all applicable requirements of Section 12.1 or 12.3 hereof or
Section 2.2 of each Loan Sale Agreement, as applicable (provided that if an
Event of Default has occurred and is continuing, neither the Issuer nor the
Collateral Manager (on behalf of the Issuer) may direct the Trustee to release
or cause to be released such Asset from the lien of this Indenture pursuant to a
sale under Section 12.1(e), Section 12.1(f) or Section 12.1(g) unless the sale
of such Asset is permitted pursuant to Section 12.4(c)), direct the Trustee to
release or cause to be released such Asset from the lien of this Indenture and,
upon receipt of such Issuer Order, the Trustee shall deliver any such Asset, if
in physical form, duly endorsed to the broker or purchaser designated in such
Issuer Order or, if such Asset is a Clearing Corporation Security, cause an
appropriate transfer thereof to be made, in each case against receipt of the
sales price therefor as specified by the Collateral Manager in such Issuer
Order; provided that the Trustee may deliver any such Asset in physical form for
examination in accordance with industry custom.

(b)Subject to the terms of this Indenture, the Trustee shall upon an Issuer
Order (i) deliver any Asset, and release or cause to be released such Asset from
the lien of this Indenture, which is set for any mandatory call or redemption or
payment in full to the appropriate payor or paying agent, as applicable, on or
before the date set for such call, redemption or payment, in each case against
receipt of the call or redemption price or payment in full thereof and
(ii) provide notice thereof to the Collateral Manager.

(c)Upon receiving actual notice of any Offer or any request for a waiver,
direction, consent, amendment or other modification or action with respect to
any Asset, the Trustee on behalf of the Issuer shall notify the Collateral
Manager of any Asset that is subject to a tender offer, voluntary redemption,
exchange offer, conversion or other similar action (an “Offer”) or such
request.  Unless the Notes have been accelerated following an Event of Default,
the Collateral Manager may, by Issuer Order, direct (x) the Trustee to accept or
participate in or decline or refuse to participate in such Offer and, in the
case of acceptance or participation, to release from the lien of this Indenture
such Asset in accordance with the terms of the Offer against receipt of payment
therefor, or (y) the Issuer or the Trustee to agree to or otherwise act with
respect to such consent, direction, waiver, amendment, modification or action;
provided that in the absence of any such direction, the Trustee shall not
respond or react to such Offer or request.

(d)As provided in Section 10.2(a), the Trustee shall deposit any proceeds
received by it from the disposition or replacement of an Asset in the applicable
subaccount of the Collection Account, unless simultaneously applied to the
purchase of additional Collateral Obligations or Eligible Investments as
permitted under and in accordance with the requirements of this Article X and
Article XII.

(e)The Trustee shall, upon receipt of an Issuer Order at such time as there are
no Notes Outstanding and all obligations of the Issuer hereunder have been
satisfied, release any remaining Assets from the lien of this Indenture.

(f)Any security, Collateral Obligation or amounts that are released pursuant to
Section 10.8(a), (b) or (c) shall be released from the lien of this Indenture.

(g)Any amounts paid from the Payment Account to the holders of the Preferred
Shares in accordance with the Priority of Payments shall be released from the
lien of this Indenture.

(h)The Trustee shall, upon receipt of an Issuer Order, release from the lien of
this Indenture any Collateral Obligation being transferred.  Such Issuer Order
shall be executed by an Authorized Officer of the Collateral Manager, request
release of such Collateral Obligation, certify that such release is permitted
under this Indenture and request that the Trustee execute the agreements,
releases or other documents releasing such Collateral Obligation as presented to
it by the Collateral Manager.

-137-

--------------------------------------------------------------------------------

 

Section 10.9Reports by Independent Accountants. (a)  At the Closing Date, the
Issuer shall appoint one or more firms of Independent certified public
accountants of recognized international reputation for purposes of reviewing and
delivering the reports or certificates of such accountants required by this
Indenture, which may be the firm of Independent certified public accountants
that performs accounting services for the Issuer or the Collateral Manager.  The
Issuer may remove any firm of Independent certified public accountants at any
time without the consent of any Holder of Securities.  Upon any resignation by
such firm or removal of such firm by the Issuer, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall promptly appoint by Issuer Order
delivered to the Trustee and the Rating Agency a successor thereto that shall
also be a firm of Independent certified public accountants of recognized
international reputation, which may be a firm of Independent certified public
accountants that performs accounting services for the Issuer or the Collateral
Manager.  If the Issuer shall fail to appoint a successor to a firm of
Independent certified public accountants which has resigned within 30 days after
such resignation, the Issuer shall promptly notify the Trustee of such failure
in writing.  If the Issuer shall not have appointed a successor within ten days
thereafter, the Trustee shall promptly notify the Collateral Manager, who shall
appoint a successor firm of Independent certified public accountants of
recognized international reputation.  The fees of such Independent certified
public accountants and its successor shall be payable by the Issuer as
Administrative Expenses.  In the event such firm requires the Bank, in any of
its capacities including but not limited to Trustee or Collateral Administrator,
to agree to the procedures performed by such firm, which acknowledgment or
agreement may include confidentiality provisions and/or releases of claims or
other liabilities by the Bank, the Issuer hereby directs the Bank to so agree;
it being understood that the Bank shall deliver such letter of agreement in
conclusive reliance on the foregoing direction and the Bank shall make no
inquiry or investigation as to, and shall have no obligation in respect of, the
sufficiency, validity, or correctness of such procedures.  The Bank, in each of
its capacities, shall not disclose any information or documents provided to it
by such firm of Independent accountants.

(b)On or before the date which is 30 days after the Payment Date occurring in
May of each year commencing in 2021, the Issuer shall cause to be delivered to
the Trustee and the Collateral Manager a statement from a firm of Independent
certified public accountants for each Distribution Report delivered in the
previous year (i) indicating that such firm has performed agreed upon procedures
to recalculate certain calculations within such Distribution Report (excluding
the S&P CDO Monitor Test) and (ii) listing the Aggregate Principal Balance of
the Assets and the Aggregate Principal Balance of the Collateral Obligations
securing the Notes as of the relevant Determination Dates; provided that in the
event of a conflict between such firm of Independent certified public
accountants and the Issuer with respect to any matter in this Section 10.9, the
determination by such firm of Independent public accountants shall be
conclusive.

(c)Upon the written request of the Trustee or any holder of a Preferred Share,
the Issuer will cause the firm of Independent certified public accountants
appointed pursuant to Section 10.9(a) to provide any holder of the Preferred
Shares with all of the information required to be provided by the Issuer or
pursuant to Section 7.17 or assist the Issuer in the preparation thereof.

Section 10.10Reports to Rating Agency and Additional Recipients. In addition to
the information and reports specifically required to be provided to the Rating
Agency pursuant to the terms of this Indenture, the Issuer shall provide the
Rating Agency with all information or reports delivered to the Trustee
hereunder, and such additional information as the Rating Agency may from time to
time reasonably request (including notification (i) to the Rating Agency of any
Specified Amendment, which notice shall include (x) a copy of such Specified
Amendment, (y) a brief summary of its purpose and (z) which criteria under the
definition of “Collateral Obligation” are no longer satisfied with respect to
such Collateral Obligation after giving effect to the Specified Amendment, if
any, and (ii) to the Rating Agency of the occurrence of an event with respect to
a Collateral Obligation that has a credit estimate or credit opinion from the
Rating Agency and which in the reasonable business judgment of the Collateral
Manager would require such notification to the Rating Agency under its credit
estimate or credit opinion guidelines); provided that any reports, statements or
certificates of the Issuer’s Independent certified public accountants shall not
be provided to the Rating Agency.  Within ten (10) Business Days after the
Effective Date, together with each Monthly Report and on each Payment Date, the
Issuer shall provide to S&P at cdo_surveillance@spglobal.com or via the
Trustee’s website, a Microsoft Excel file of the Excel Default Model Input File
and, with respect to each Collateral Obligation, the name of each obligor or
issuer thereof, the CUSIP number thereof (if applicable) and the Priority
Category thereof.

-138-

--------------------------------------------------------------------------------

 

Section 10.11Procedures Relating to the Establishment of Accounts Controlled by
the Trustee. Notwithstanding anything else contained herein, the Trustee agrees
that with respect to each of the Accounts, it will cause each Securities
Intermediary establishing such accounts to enter into an account control
agreement and, if the Securities Intermediary is the Bank, shall cause the Bank
to comply with the provisions of such account control agreement. The Trustee
shall have the right to open such subaccounts of any such account as it deems
necessary or appropriate for convenience of administration.

Section 10.12Section 3(c)(7) Procedures. For so long as any Securities are
Outstanding, the Issuer shall do the following:

(a)Notification. Each Monthly Report sent or caused to be sent by the Issuer to
the Holders will include a notice to the following effect:

“The United States Investment Company Act of 1940, as amended (the “1940 Act”),
requires that all holders of the outstanding securities of the Issuer that are
“U.S. persons” (as defined in Regulation S) be “Qualified Purchasers”
(“Qualified Purchasers”) as defined in Section 2(a)(51)(A) of the 1940 Act and
related rules.  Under the rules, the Issuer must have a “reasonable belief” that
all holders of its outstanding securities that are “U.S. persons” (as defined in
Regulation S), including transferees, are Qualified Purchasers.  Consequently,
all sales and resales of the Securities in the United States or to “U.S.
persons” (as defined in Regulation S) must be made solely to purchasers that are
Qualified Purchasers.  Each purchaser of a Security in the United States who is
a “U.S. person” (as defined in Regulation S) (such Security a “Restricted
Security”) will be deemed (or required, as the case may be) to represent at the
time of purchase that:  (i) the purchaser is a Qualified Purchaser who is a
qualified institutional buyer as defined in Rule 144A under the Securities Act
(“QIB”); (ii) the purchaser is acting for its own account or the account of
another Qualified Purchaser and QIB; (iii) the purchaser is not formed for the
purpose of investing in the Issuer (unless each beneficial owner of the
purchaser is a Qualified Purchaser); (iv) the purchaser, and each account for
which it is purchasing, will hold and transfer at least the minimum
denominations of the Securities specified in the Transaction Documents; (v) the
purchaser understands that the Issuer may receive a list of participants holding
positions in securities from one or more book-entry depositories; and (vi) the
purchaser will provide written notice of the foregoing, and of any applicable
restrictions on transfer, to any subsequent transferees.  The Restricted
Securities may only be transferred to another Qualified Purchaser and QIB and
all subsequent transferees are deemed to have made representations (i) through
(vi) above.”

“The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, to provide a copy to any Person having an interest in this
Security as indicated on the books of DTC or on the books of a participant in
DTC or on the books of an indirect participant for which such participant in DTC
acts as agent.”

“The Transaction Documents provide that if, notwithstanding the restrictions on
transfer contained therein, the Issuer determines that any holder of, or
beneficial owner of an interest in a Restricted Security is a “U.S. person” (as
defined in Regulation S) who is determined not to have been a Qualified
Purchaser at the time of acquisition of such Restricted Security, or beneficial
interest therein, the Issuer may require, by notice to such Holder or beneficial
owner, that such Holder or beneficial owner sell all of its right, title and
interest to such Restricted Security (or any interest therein) to a Person that
is either (x) a Person that is not a “U.S. Person” (as defined in Regulation S)
acquiring the Securities in an offshore transaction (as defined in Regulation S)
in reliance on the exemption from

-139-

--------------------------------------------------------------------------------

 

registration provided by Regulation S, or (y) a Qualified Purchaser who is a
QIB, with such sale to be effected within 30 days after notice of such sale
requirement is given.  If such holder or beneficial owner fails to effect the
transfer required within such 30‑day period, (i) the Issuer or the Collateral
Manager acting for the Issuer, without further notice to such holder, shall and
is hereby irrevocably authorized by such holder or beneficial owner, to cause
its Restricted Security, or beneficial interest therein, to be transferred in a
commercially reasonable sale (conducted by the Collateral Manager in accordance
with Article 9 of the UCC as in effect in the State of New York as applied to
securities that are sold on a recognized market or that may decline speedily in
value) to a Person that certifies to the Trustee, the Issuer and the Collateral
Manager, in connection with such transfer, that such Person meets the
qualifications set forth in clauses (x) and (y) above and (ii) pending such
transfer, no further payments will be made in respect of such Restricted
Security, or beneficial interest therein held by such holder or beneficial
owner.”

(b)DTC Actions. The Issuer will direct DTC to take the following steps in
connection with the Global Notes:

(i)The Issuer will direct DTC to include the marker “3c7” in the DTC
20‑character security descriptor and the 48-character additional descriptor for
the Global Notes in order to indicate that sales are limited to Qualified
Purchasers.

(ii)The Issuer will direct DTC to cause each physical deliver order ticket that
is delivered by DTC to purchasers to contain the 20-character security
descriptor.  The Issuer will direct DTC to cause each deliver order ticket that
is delivered by DTC to purchasers in electronic form to contain a “3c7”
indicator and a related user manual for participants.  Such user manual will
contain a description of the relevant restrictions imposed by Section 3(c)(7).

(iii)On or prior to the Closing Date, the Issuer will instruct DTC to send a
Section 3(c)(7) Notice to all DTC participants in connection with the offering
of the Global Notes.

(iv)In addition to the obligations of the Registrar set forth in Section 2.6,
the Issuer will from time to time (upon the request of the Trustee) make a
request to DTC to deliver to the Issuer a list of all DTC participants holding
an interest in the Global Notes.

(v)The Issuer will cause each CUSIP number obtained for a Global Note to have a
fixed field containing “3c7” and “144A” indicators, as applicable, attached to
such CUSIP number.

(c)Bloomberg Screens, Etc. The Issuer will from time to time request all
third-party vendors to include on screens maintained by such vendors appropriate
legends regarding Rule 144A and Section 3(c)(7) under the 1940 Act restrictions
on the Global Notes. Without limiting the foregoing, the Placement Agent will
request that each third-party vendor include the following legends on each
screen containing information about the Notes:

(i)Bloomberg.

(A)“Iss’d Under 144A/3c7,” to be stated in the “Note Box” on the bottom of the
“Security Display” page describing the Global Notes;

(B)a flashing red indicator stating “See Other Available Information” located on
the “Security Display” page;

(C)a link to an “Additional Security Information” page on such indicator stating
that the Global Notes are being offered in reliance on the exception from
registration under Rule 144A of the Securities Act of 1933 to Persons that are
both (i) “qualified institutional buyers” as defined

-140-

--------------------------------------------------------------------------------

 

in Rule 144A under the Securities Act and (ii) “qualified purchasers” as defined
under Section 2(a)(51) of the 1940 Act, as amended; and

(D)a statement on the “Disclaimer” page for the Global Notes that the Notes will
not be and have not been registered under the Securities Act of 1933, as
amended, that the Issuer has not been registered under the 1940 Act, as amended,
and that the Global Notes may only be offered or sold in accordance with
Section 3(c)(7) of the 1940 Act, as amended.

(ii)Reuters.

(A)a “144A – 3c7” notation included in the security name field at the top of the
Reuters Instrument Code screen;

(B)a “144A3c7Disclaimer” indicator appearing on the right side of the Reuters
Instrument Code screen; and

(C)a link from such “144A3c7Disclaimer” indicator to a disclaimer screen
containing the following language:  “These Notes may be sold or transferred only
to Persons who are both (i) Qualified Institutional Buyers, as defined in Rule
144A under the Securities Act, and (ii) Qualified Purchasers, as defined under
Section 3(c)(7) under the U.S. Investment Company Act of 1940.”

ARTICLE XI

Application Of Monies

Section 11.1Disbursements of Monies from Payment Account.  (a)  Notwithstanding
any other provision herein, but subject to the other sub‑Sections of this
Section 11.1 and to Section 13.1, on each Payment Date, the Trustee shall
disburse amounts transferred from the Collection Account to the Payment Account
pursuant to Section 10.2 in accordance with the following priorities (the
“Priority of Payments”); provided that, unless an Enforcement Event has occurred
and is continuing, (x) amounts transferred from the Interest Collection
Subaccount shall be applied solely in accordance with Section 11.1(a)(i); and
(y) amounts transferred from the Principal Collection Subaccount shall be
applied solely in accordance with Section 11.1(a)(ii).

(i)On each Payment Date, unless an Enforcement Event has occurred and is
continuing, Interest Proceeds on deposit in the Collection Account, to the
extent received on or before the related Determination Date (or if such
Determination Date is not a Business Day, the next succeeding Business Day) and
that are transferred into the Payment Account, shall be applied in the following
order of priority:

(A)to the payment of (1) first, taxes and governmental fees owing by the
Issuers, if any and (2) second, the accrued and unpaid Administrative Expenses,
in the priority stated in the definition thereof, up to the Administrative
Expense Cap (except as otherwise expressly provided in connection with any
Optional Redemption or Tax Redemption);

(B)to the payment to the Collateral Manager of the accrued and unpaid Base
Management Fee that has not been waived by the Collateral Manager;

(C)to the payment of accrued and unpaid interest on the Class A-1 Notes
(including any defaulted interest);

(D)to the payment of accrued and unpaid interest on the Class A-2 Notes
(including any defaulted interest);

(E)if either of the Coverage Tests is not satisfied on the related Determination
Date (except, in the case of the Interest Coverage Test, if such Determination
Date is prior to the Interest Coverage Test Effective Date), to make payments in
accordance with the Note Payment Sequence

-141-

--------------------------------------------------------------------------------

 

to the extent necessary to cause all Coverage Tests that are applicable on such
Payment Date to be satisfied on a pro forma basis after giving effect to all
payments pursuant to this clause (E);

(F)if, with respect to any Payment Date following the Effective Date, S&P has
not yet confirmed satisfaction of the S&P Rating Condition pursuant to
Section 7.18(e), and the Effective Date S&P Conditions are not satisfied, to one
or both of the following alternatives, as directed by the Collateral
Manager:  (i) for application in accordance with the Note Payment Sequence on
such Payment Date or (ii) as Principal Proceeds and transferred to the
Collection Account to invest in Eligible Investments (pending the purchase of
additional Collateral Obligations) and/or to the purchase of additional
Collateral Obligations (provided that such payment would not, in the reasonable
determination of the Collateral Manager, cause an EU Retention Deficiency), in
an amount sufficient to satisfy the S&P Rating Condition;

(G)to the payment of (1) first (in the same manner and order of priority stated
therein), any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein and (2) second, any expenses related to
a Re-Pricing to the extent not paid on the effective date of such Re-Pricing;

(H)to the payment to the Collateral Manager of any accrued and unpaid
Subordinated Management Fee that has not been waived by the Collateral Manager;
and

(I)any remaining Interest Proceeds (i) first to be deposited in the Collection
Account to the extent the Collateral Manager elects, in its sole discretion, to
designate such amounts as Interest Proceeds or Principal Proceeds and (ii)
second, to be paid to the Fiscal Agent for payment to the holders of the
Preferred Shares.

(ii)On each Payment Date, unless an Enforcement Event has occurred and is
continuing, Principal Proceeds on deposit in the Collection Account that are
received on or before the related Determination Date (or if such Determination
Date is not a Business Day, the next succeeding Business Day) and that are
transferred to the Payment Account (which will not include (i) amounts required
to meet funding requirements with respect to Delayed Drawdown Collateral
Obligations and Revolving Collateral Obligations that are deposited in the
Revolver Funding Account or (ii) Principal Proceeds which the Issuer has entered
into any commitment to reinvest in Collateral Obligations) shall be applied in
the following order of priority:

(A)to pay the amounts referred to in clauses (A) through (D) of
Section 11.1(a)(i) (and in the same manner and order of priority stated
therein), but only to the extent not paid in full thereunder;

(B)to pay the amounts referred to in clause (E) of Section 11.1(a)(i), but only
to the extent not paid in full thereunder and to the extent necessary to cause
the Coverage Tests that are applicable on such Payment Date to be met as of the
related Determination Date on a pro forma basis after giving effect to any
payments made through this clause (B);

(C)with respect to any Payment Date following the Effective Date, if after the
application of Interest Proceeds as provided in clause (F) under
Section 11.1(a)(i) S&P has not yet confirmed satisfaction of the S&P Rating
Condition pursuant to Section 7.18(e), and the Effective Date S&P Conditions are
not satisfied, to one or both of the following alternatives, as directed by the
Collateral Manager:  (i) for application in accordance with the Note Payment
Sequence on such Payment Date or (ii) as Principal Proceeds and transferred to
the Collection Account to invest in Eligible Investments (pending the purchase
of additional Collateral Obligations) and/or to the purchase of additional
Collateral Obligations (provided that such payment would not, in the reasonable
determination of the Collateral Manager, cause an EU Retention Deficiency), in
an amount sufficient to satisfy the S&P Rating Condition;

-142-

--------------------------------------------------------------------------------

 

(D)if such Payment Date is a Redemption Date, to make payments in accordance
with the Note Payment Sequence;

(E)if such Payment Date is a Special Redemption Date occurring in connection
with a Special Redemption described in clause (i) of the definition thereof to
make payments in the amount of the Special Redemption Amount at the election of
the Collateral Manager, in accordance with the Note Payment Sequence;

(F)during the Reinvestment Period, to the Collection Account as Principal
Proceeds to invest in Eligible Investments (pending the purchase of additional
Collateral Obligations) and/or to the purchase of additional Collateral
Obligations (provided that such payment would not, in the reasonable
determination of the Collateral Manager, cause an EU Retention Deficiency);

(G)after the Reinvestment Period, to make payments in accordance with the Note
Payment Sequence;

(H)after the Reinvestment Period, to pay the amounts referred to in clause (G)
of Section 11.1(a)(i) only to the extent not already paid (in the same manner
and order of priority stated therein);

(I)after the Reinvestment Period, to pay the amounts referred to in clause (H)
of Section 11.1(a)(i) only to the extent not already paid (in the same manner
and order of priority stated therein); and

(J)any remaining Principal Proceeds to be paid to the Fiscal Agent for payment
to the holders of the Preferred Shares.

(iii)On the Stated Maturity of the Notes, the Trustee shall pay the net proceeds
from the liquidation of the Assets and all available Cash, but only after the
payment of (or establishment of a reserve for) all Administrative Expenses (in
the same manner and order of priority stated in the definition thereof),
Collateral Management Fees, and interest and principal on the Notes, to the
Holders of the Preferred Shares in final payment of such Preferred Shares (such
payments to be made in accordance with the priority set forth in Section
11.1(a)(iv)).

(iv)Notwithstanding the provisions of the foregoing Sections 11.1(a)(i) and
11.1(a)(ii) (other than the last paragraph thereof), on the Stated Maturity of
the Notes, or if the maturity of the Notes has been accelerated following an
Event of Default and has not been rescinded in accordance with the terms herein
(an “Enforcement Event”), pursuant to Section 5.7, distributions and proceeds in
respect of the Assets will be applied at the date or dates fixed by the Trustee
in the following order of priority (the “Special Priority of Payments”):

(A)to the payment of (1) first, taxes and governmental fees owing by the
Issuers, if any, and (2) second, the accrued and unpaid Administrative Expenses,
in the priority stated in the definition thereof, up to the Administrative
Expense Cap;

(B)to the payment to the Collateral Manager of the accrued and unpaid Base
Management Fee that has not been waived by the Collateral Manager;

(C)to the payment of accrued and unpaid interest on the Class A-1 Notes
(including any defaulted interest);

(D)to the payment of principal of the Class A-1 Notes until the Class A-1 Notes
have been paid in full;

-143-

--------------------------------------------------------------------------------

 

(E)to the payment of accrued and unpaid interest on the Class A-2 Notes
(including any defaulted interest);

(F)to the payment of principal of the Class A-2 Notes until the Class A-2 Notes
have been paid in full;

(G)to the payment of (in the same manner and order of priority stated therein)
any Administrative Expenses not paid pursuant to clause (A)(2) above due to the
limitation contained therein;

(H)to the payment to the Collateral Manager of any accrued and unpaid
Subordinated Management Fee that has not been waived by the Collateral Manager;

(I)to the payment of any obligations of the Issuers or to establish any reserves
determined by the Issuer or the Collateral Manager to be necessary or desirable;
and

(J)to pay the balance to the Fiscal Agent for payment to the holders of the
Preferred Shares.

If any declaration of acceleration has been rescinded in accordance with the
provisions hereof, proceeds in respect of the Assets will be applied in
accordance with Section 11.1(a)(i) or (ii), as applicable.

(b)If on any Payment Date the amount available in the Payment Account is
insufficient to make the full amount of the disbursements required by the
Distribution Report, the Trustee shall make the disbursements called for in the
order and according to the priority set forth under Section 11.1(a) above,
subject to Section 13.1, to the extent funds are available therefor.

(c)In connection with the application of funds to pay Administrative Expenses of
the Issuer in accordance with Section 11.1(a)(i), Section 11.1(a)(ii) and
Section 11.1(a)(iii), the Trustee shall remit such funds, to the extent
available (and subject to the order of priority set forth in the definition of
“Administrative Expenses”), as directed and designated in an Issuer Order (which
may be in the form of standing instructions, including standing instructions to
pay Administrative Expenses in such amounts and to such entities as indicated in
the Distribution Report in respect of such Payment Date) delivered to the
Trustee no later than the Business Day prior to each Payment Date.

(d)The Collateral Manager may, in its sole discretion, elect to waive payment of
any or all of any Collateral Management Fee otherwise due on any Payment Date by
notice to the Issuer, the Collateral Administrator and the Trustee no later than
the Business Day immediately prior to such Payment Date in accordance with the
terms of Section 8(a) of the Collateral Management Agreement. Any such
Collateral Management Fee, once waived, shall not thereafter become due and
payable and any claim of the Collateral Manager therein shall be extinguished.

ARTICLE XII

Sale of Collateral Obligations;
Purchase of Additional Collateral Obligations

Section 12.1Sales of Collateral Obligations. Subject to the satisfaction of the
conditions specified in Section 12.4, the Collateral Manager on behalf of the
Issuer may (except as otherwise specified in this Section 12.1) direct the
Trustee to sell and the Trustee shall sell on behalf of the Issuer in the manner
directed by the Collateral Manager any Collateral Obligation or Equity Security
if, as certified by the Collateral Manager, such sale meets the requirements of
any one of paragraphs (a) through (j) of this Section 12.1 (subject in each case
to any applicable requirement of disposition under Section 12.1(h) and provided
that (x) if an Event of Default has occurred and is continuing, the Collateral
Manager may not direct the Trustee to sell any Collateral Obligation or Equity
Security pursuant to Section 12.1(e), Section 12.1(f) or Section 12.1(g) unless
the sale of such Asset is permitted

-144-

--------------------------------------------------------------------------------

 

pursuant to Section 12.4(c) and (y) the Collateral Manager may not direct the
Trustee to sell any Collateral Obligation pursuant to this Section 12.1 to ORCC
unless such sale satisfies the Purchase and Substitution Limit).  For purposes
of this Section 12.1, the Sale Proceeds of a Collateral Obligation sold by the
Issuer shall include any Principal Financed Accrued Interest received in respect
of such sale.

(a)Credit Risk Obligations. The Collateral Manager may direct the Trustee to
sell any Credit Risk Obligation at any time.

(b)Credit Improved Obligations. The Collateral Manager may direct the Trustee to
sell any Credit Improved Obligation at any time during the Reinvestment Period,
if the Collateral Manager reasonably believes prior to any such sale that
either:

(i)after giving effect to such sale and subsequent reinvestment, the Adjusted
Collateral Principal Amount (excluding the Collateral Obligation being sold but
including, without duplication, the Collateral Obligation being purchased and
the anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation) will be at least equal to the
Reinvestment Target Par Balance; or

(ii)it will be able to enter into binding commitments to reinvest all or a
portion of the proceeds of such sale, in compliance with the Investment
Criteria, in one or more additional Collateral Obligations with an aggregate
outstanding principal balance at least equal to the outstanding principal
balance (or, in the case of any Discount Obligation, the purchase price,
excluding accrued interest, expressed as a percentage of par and multiplied by
the outstanding principal balance thereof) of such Credit Improved Obligation
within 20 Business Days of such sale;

(c)Defaulted Obligations. The Collateral Manager may direct the Trustee to sell
any Defaulted Obligation at any time.

(d)Equity Securities. The Collateral Manager may direct the Trustee to sell any
Equity Security at any time and shall use its commercially reasonable efforts to
effect the sale of any Equity Security, regardless of price (provided that any
sale to ORCC or its Affiliates must be on arm’s length terms), subject to any
applicable transfer restrictions:

(i)within three years after receipt, if such Equity Security is (A) received
upon the conversion of a Defaulted Obligation, or (B) received in an exchange
initiated by the Obligor to avoid bankruptcy; and

(ii)within 45 days after receipt, if such Equity Security constitutes Margin
Stock, unless such sale is prohibited by applicable law or contractual
restriction, in which case such Equity Security shall be sold as soon as such
sale is permitted by applicable law or such contract.

(e)Optional Redemption, Optional Preferred Shares Redemption or Clean-Up Call
Redemption. In connection with an Optional Redemption of the Secured Notes, an
Optional Preferred Shares Redemption or a Clean-Up Call Redemption, if all
requirements for such redemption set forth in this Indenture are met (or
expected to be met), if necessary to effect such redemption, the Collateral
Manager shall direct the Trustee to sell (which sale may be through
participation or other arrangement) all or a portion of the Collateral
Obligations (provided that all of the Collateral Obligations shall be sold in
connection with an Optional Preferred Shares Redemption) if the requirements of
Article IX (including the certification requirements of Section 9.4(e)(ii), if
applicable) are satisfied.

(f)Tax Redemption. After a Majority of an Affected Class or a Majority of the
Preferred Shares has directed (by a written direction delivered to the Trustee)
a Tax Redemption, the Collateral Manager shall, if necessary to effect such Tax
Redemption, direct the Trustee to sell (which sale may be through participation
or other arrangement) all or a portion of the Collateral Obligations if the
requirements of Article IX (including the certification requirements of
Section 9.4(e)(ii), if applicable) are satisfied (or expected to be satisfied).

-145-

--------------------------------------------------------------------------------

 

(g)Discretionary Sales. The Collateral Manager may direct the Trustee to sell
(in addition to any sales pursuant to clauses (a) through (e) above) any
Collateral Obligation to any party other than ORCC at any time other than during
a Restricted Trading Period if after giving effect to such sale, the Aggregate
Principal Balance of all Collateral Obligations sold as described in this
Section 12.1(g) during the preceding period of 12 calendar months (or, for the
first 12 calendar months after the Closing Date, during the period commencing on
the Closing Date) is not greater than 25% of the Collateral Principal Amount as
of the first day of such 12 calendar month period (or as of the Closing Date, as
the case may be).

(h)Mandatory Sales. The Collateral Manager on behalf of the Issuer shall use its
commercially reasonable efforts to effect the sale (regardless of price, but
after a reasonable period of market inquiry, except that sales to ORCC or its
Affiliates must be on arm’s length terms) subject to any applicable transfer
restrictions of any Collateral Obligation that (i) no longer meets the criteria
described in clause (vii) of the definition of “Collateral Obligation,” within
18 months after the failure of such Collateral Obligation to meet such criteria
or (ii) no longer meets the criteria described in clause (vi) of the definition
of “Collateral Obligation” within 45 days after the failure of such Collateral
Obligation to meet either such criteria.

(i)Sales in Connection with an Optional Substitution or Optional
Repurchase.  The Collateral Manager may direct the Trustee to sell any
Collateral Obligation to ORCC at any time in connection with an optional
purchase or substitution of such Collateral Obligation pursuant to Section 12.3,
it being understood that such sales will be subject to the Purchase and
Substitution Limit.

(j)Sales at Stated Maturity.  The Collateral Manager may direct the Trustee to
sell any Collateral Obligation in order to repay the Secured Notes at the
earliest Stated Maturity of any Secured Notes Outstanding.

Section 12.2Purchase of Additional Collateral Obligations. On any date during
the Reinvestment Period, the Collateral Manager on behalf of the Issuer may,
subject to the other requirements in this Indenture, direct the Trustee to
invest Principal Proceeds, amounts on deposit in the Ramp-Up Account and
Principal Financed Accrued Interest, and the Trustee shall invest such Principal
Proceeds and other amounts in accordance with such direction. After the
Reinvestment Period, the Collateral Manager shall not direct the Trustee to
invest any amounts on behalf of the Issuer; provided that in accordance with
Section 12.2(f), Cash on deposit in any Account (other than the Payment Account)
may be invested in Eligible Investments following the Reinvestment Period.

(a)Investment Criteria. No obligation may be purchased by the Issuer unless each
of the following conditions is satisfied as of the date the Collateral Manager
commits on behalf of the Issuer to make such purchase, in each case as
determined by the Collateral Manager after giving effect to such purchase and
all other sales or purchases previously or simultaneously committed to; provided
that the conditions set forth in clauses (ii), (iii) and (iv) below need only be
satisfied with respect to purchases of Collateral Obligations occurring on or
after the Effective Date (the “Investment Criteria”):

(i)such obligation is a Collateral Obligation;

(ii)each Coverage Test will be satisfied, or if any such test is not satisfied,
the level of compliance with such test is maintained or improved;

(iii)(A) in the case of an additional Collateral Obligation purchased with the
proceeds from the sale of a Credit Risk Obligation or a Defaulted Obligation,
either (1) the Aggregate Principal Balance of all additional Collateral
Obligations purchased with the proceeds from such sale will at least equal the
Sale Proceeds from such sale, (2) the Aggregate Principal Balance of the
Collateral Obligations will be maintained or increased (when compared to the
Aggregate Principal Balance of the Collateral Obligations immediately prior to
such sale) or (3) the Adjusted Collateral Principal Amount (excluding the
Collateral Obligation being sold but including, without duplication, the
Collateral Obligation being purchased and the anticipated cash proceeds, if any,
of such sale that are not applied to the purchase of such additional Collateral
Obligation) will be greater than the Reinvestment Target Par Balance and (B) in
the case of any other purchase of additional Collateral Obligations purchased
with the proceeds from the sale of a Collateral Obligation, either

-146-

--------------------------------------------------------------------------------

 

(1) the Aggregate Principal Balance of the Collateral Obligations will be
maintained or increased (when compared to the Aggregate Principal Balance of the
Collateral Obligations immediately prior to such sale) or (2) the Adjusted
Collateral Principal Amount (excluding the Collateral Obligation being sold but
including, without duplication, the Collateral Obligation being purchased and
the anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation) will be greater than the
Reinvestment Target Par Balance;

(iv)either (A) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Test (except, in the case
of an additional Collateral Obligation purchased with the proceeds from the sale
of a Credit Risk Obligation or a Defaulted Obligation, the S&P CDO Monitor Test)
will be satisfied or (B) if any such requirement or test was not satisfied
immediately prior to such investment, such requirement or test will be
maintained or improved, in each case after giving effect to the investment;

(v)the date on which the Issuer (or the Collateral Manager on its behalf)
commits to purchase such Collateral Obligation occurs during the Reinvestment
Period;

(vi)if the Weighted Average Life Test is not satisfied immediately prior to the
purchase of such additional Collateral Obligation, the Average Life of such
additional Collateral Obligation shall be no greater than the level of the
Weighted Average Life Test in effect as of the date of such purchase;

(vii)the EU Origination Requirement will be satisfied after giving effect to
such purchase; and

(viii)no EU Retention Deficiency would occur as a result of, and immediately
after giving effect to any such purchase.

(b)Post-Reinvestment Period Settlement Obligations.  If the Issuer has entered
into a written trade ticket or other written binding commitment to purchase a
Collateral Obligation during the Reinvestment Period which purchase does not
settle or is not scheduled to settle prior to the end of the Reinvestment Period
(such Collateral Obligation, a “Post-Reinvestment Period Settlement
Obligation”), such Post-Reinvestment Period Settlement Obligation shall be
treated as having been purchased by the Issuer prior to the end of the
Reinvestment Period for purposes of the Investment Criteria, and Principal
Proceeds received after the end of the Reinvestment Period may be applied to the
payment of the purchase price of such Post-Reinvestment Period Settlement
Obligation, provided that the Collateral Manager believes, in its commercially
reasonable business judgment, that the settlement date with respect to such
purchase will occur within forty-five (45) Business Days of the date of the
trade ticket or other commitment to purchase such Collateral Obligations.  Not
later than the Business Day immediately preceding the end of the Reinvestment
Period, the Collateral Manager shall deliver to the Trustee a schedule of
Collateral Obligations purchased by the Issuer with respect to which purchases
the trade date has occurred but the settlement date has not yet occurred and
shall certify to the Trustee that sufficient Principal Proceeds are available
(including for this purpose, cash on deposit in the Principal Collection
Subaccount as well as any Principal Proceeds received by the Issuer from the
sale of Collateral Obligations for which the trade date has already occurred but
the settlement date has not yet occurred) to effect the settlement of such
Collateral Obligation.

(c)Trading Plan Period. For purposes of calculating compliance with the
Investment Criteria, at the election of the Collateral Manager in its sole
discretion, any proposed investment (whether a single Collateral Obligation or a
group of Collateral Obligations) identified by the Collateral Manager as such at
the time when compliance with the Investment Criteria is required to be
calculated (a “Trading Plan”) may be evaluated after giving effect to all sales
and reinvestments proposed to be entered into within the three (3) Business Days
following the date of determination of such compliance (such period, the
“Trading Plan Period”); provided that (i) no Trading Plan may result in the
purchase of Collateral Obligations having an Aggregate Principal Balance that
exceeds 5.0% of the Collateral Principal Amount as of the first day of the
Trading Plan Period, (ii) no Trading Plan Period may include a Determination
Date, (iii) no more than one Trading Plan may be in effect at any time during a
Trading Plan Period, (iv) if the Investment Criteria are satisfied prospectively
after giving effect to a Trading Plan but are not satisfied upon the expiry of
the related Trading Plan Period, solely as a result of the purchases and sales
included in the Trading Plan, the Investment Criteria shall not at any time
thereafter be evaluated by giving effect to a Trading Plan, (v) no Trading Plan
may result in the purchase of Collateral Obligations with the difference between
the maturity of the Collateral Obligation with the shortest maturity in such
group and the maturity of the Collateral Obligation with the longest

-147-

--------------------------------------------------------------------------------

 

maturity in such group being greater than 36 months, (vi) no Trading Plan may
result in the purchase of a Collateral Obligation with a maturity of less than
6 months and (vii) with respect to Discount Obligations and for purposes of
determining compliance with clause (xxiii) of the definition of “Collateral
Obligation,” no such calculation or evaluation may be made using the weighted
average price of any Collateral Obligation or any group of Collateral
Obligations. The Collateral Manager shall provide written notice to the Rating
Agency of (i) any Trading Plan, which notice shall specify the proposed
investments identified by the Collateral Manager for acquisition as part of such
Trading Plan, prior to utilizing such Trading Plan and (ii) the occurrence of
the event described in clause (iv) above promptly following the occurrence
thereof.  The Collateral Manager shall notify the Trustee of the completion of
any Trading Plan and, upon receipt of such notice, the Trustee will post a
notice on the Trustee’s website and the Trustee will include the details of any
Trading Plan in the Monthly Report.

(d)Exercise of Warrants.  At any time, the Collateral Manager may, subject to
Section 10.2(d), direct the Trustee to apply Interest Proceeds (but not
Principal Proceeds) to make any payments required in connection with a workout
or restructuring of a Collateral Obligation or exercise an option, warrant,
right of conversion or similar right in connection with a workout or
restructuring of a Collateral Obligation; provided, that the Issuer will not
exercise any warrant or other similar right received in connection with a
workout or a restructuring of a Collateral Obligation that requires a payment
that results in receipt of an Equity Security unless (i) the Collateral Manager
(on the Issuer’s behalf) certifies to the Trustee that (x) exercising the
warrant or other similar right is necessary for the Issuer to realize the value
of the workout or restructuring and (y) any Equity Security received as a result
will be sold prior to receipt by the Issuer or, if such sale or other
disposition is prohibited by applicable law or an applicable contractual
restriction in the related Underlying Documents, the Issuer (or the Collateral
Manager on the Issuer’s behalf) will sell such Equity Security as soon as
practicable after such sale or disposition is permitted by applicable law and
not prohibited by such contractual restriction and (ii) the Collateral Manager
has determined (based on advice from counsel) that such Equity Security has been
“received in lieu of debt previously contracted” for purposes of the Volcker
Rule or that such Equity Security is a “loan” (not a “security”) for purposes of
the loan securitization exclusion under the Volcker Rule, in which case, such
Equity Security may be received by the Issuer and the Collateral Manager will
use commercially reasonable efforts to effect the sale of such Equity Security
within three years after receipt; provided, further that, with respect to any
such exercise, the Issuer shall only apply Interest Proceeds (including
Contributions treated as Interest Proceeds) in excess of the amount of Interest
Proceeds required (x) to pay interest due and payable on the Secured Notes on
the next succeeding Payment Date and (y) to cure any Coverage Test failure
continuing at such time.  For the avoidance of doubt, any sale or other
disposition described in clause (i) or (ii) above may be to ORCC or otherwise.

(e)Certification by Collateral Manager. Not later than the Cut-Off Date for any
Collateral Obligation purchased in accordance with this Section 12.2, the
Collateral Manager shall deliver by e-mail or other electronic transmission to
the Trustee and the Collateral Administrator an Officer’s certificate of the
Collateral Manager certifying that such purchase complies with this Section 12.2
and Section 12.4.

(f)Investment in Eligible Investments. Cash on deposit in any Account (other
than the Payment Account) may be invested at any time in Eligible Investments in
accordance with Article X.

Section 12.3Optional Purchase or Substitution of Collateral Obligations.  

(a)Optional Substitutions.

(i)With respect to any Collateral Obligation as to which a Substitution Event
has occurred, subject to the limitations set forth in this Section 12.3
(including the Purchase and Substitution Limit), ORCC may (but shall not be
obligated to) either (x) convey to the Issuer one or more Collateral Obligations
in exchange for such Collateral Obligation or (y) deposit into the Principal
Collection Subaccount an amount equal to the Fair Market Value (or, with respect
to any Post-Transition S&P CCC Collateral Obligation, the purchase price that
the Issuer paid to acquire such Post-Transition S&P CCC Collateral Obligation)
for such Collateral Obligation and then, prior to the expiration of the
Substitution Period, convey to the Issuer one or more Collateral Obligations in
exchange for the funds so deposited or a portion thereof.

(ii)Any substitution pursuant to this Section 12.3(a) shall be initiated by
delivery of written notice in the form of Exhibit E hereto (a “Notice of
Substitution”) by ORCC to the Trustee, the Issuer and

-148-

--------------------------------------------------------------------------------

 

the Collateral Manager that ORCC intends to substitute a Collateral Obligation
pursuant to this Section 12.3(a) and shall be completed prior to the earliest
of:  (x) the expiration of forty-five (45) days after delivery of such notice
(or, with respect to any Collateral Obligation that is substituted or
repurchased solely on the basis of becoming a Post-Transition S&P CCC Collateral
Obligation, 15 Business Days from the date on which it became a Post-Transition
S&P CCC Collateral Obligation); (y) delivery of written notice to the Trustee
from ORCC stating that ORCC does not intend to convey any additional Substitute
Collateral Obligations to the Issuer in exchange for any remaining amounts
deposited in the Principal Collection Subaccount under clause (a)(i)(y); or
(z) in the case of a Collateral Obligation which has become subject to a
Specified Amendment, three Business Days after the effective date set forth in
such Specified Amendment (such period described in this clause (ii), the
“Substitution Period”).

(iii)Each Notice of Substitution shall specify the Collateral Obligation to be
substituted, the reasons for such substitution and the Fair Market Value (or,
with respect to any Collateral Obligation that is substituted or repurchased
solely on the basis of becoming a Post-Transition S&P CCC Collateral Obligation,
the purchase price that the Issuer paid to acquire such Collateral Obligation)
with respect to the Collateral Obligation.  On the last day of any Substitution
Period, any amounts previously deposited in accordance with clause (a)(i)(y)
above which relate to such Substitution Period that have not been applied to
purchase one or more Substitute Collateral Obligations (or to fund the Revolver
Funding Account if necessary) with respect thereto shall be deemed to constitute
Principal Proceeds; provided that prior to the expiration of the related
Substitution Period any such amounts shall not be deemed to be Principal
Proceeds and shall remain in the Principal Collection Subaccount until applied
to acquire Substitute Collateral Obligations (or to fund the Revolver Funding
Account if necessary) with respect thereto.

(iv)The substitution of any Substitute Collateral Obligation will be subject to
the satisfaction of the Substitute Collateral Obligations Qualification
Conditions as of the related Cut-Off Date for each such Collateral Obligation
(after giving effect to such substitution).

(b)Optional Purchases. In addition to the right to substitute for any Collateral
Obligations that become subject to a Substitution Event, ORCC shall have the
right, but not the obligation, to purchase from the Issuer any Collateral
Obligation subject to the Purchase and Substitution Limit at a cash purchase
price at least equal to the Fair Market Value of such Collateral Obligation (or
applicable portion thereof) as of the date of such purchase, which the Trustee
shall deposit into the Collection Account upon receipt.

(c)Purchase and Substitution Limit. At all times, (i) the Aggregate Principal
Balance of all Collateral Obligations that are Substitute Collateral
Obligations, plus (ii) the Aggregate Principal Balance of all Collateral
Obligations that have been purchased by ORCC pursuant to Section 12.3(a) and
that the purchase price therefor was not subsequently applied to purchase a
Substitute Collateral Obligation, plus (iii) the Aggregate Principal Balance of
all Collateral Obligations that have been purchased by ORCC pursuant to
Section 12.3(b) above, plus (iv) the Aggregate Principal Balance of all
Collateral Obligations that have been purchased by ORCC pursuant to Section 12.1
may not exceed an amount equal to 30% of the Target Initial Par Amount; provided
that the aggregate principal balance of all Collateral Obligations that have
been purchased by ORCC since the end of the Reinvestment Period under
clauses (ii) – (iv) above may not exceed an amount equal to 7.5% of the Target
Initial Par Amount; provided further that (I) clauses (i) - (iv) above shall not
include (A) the Principal Balance related to any Collateral Obligation that is
purchased or substituted by ORCC in connection with a Specified Amendment or a
proposed Specified Amendment to such Collateral Obligation so long as such
repurchase or substitution is effected not less than three Business Days after
the effective date set forth in such Specified Amendment and ORCC certifies in
writing to the Collateral Manager and the Trustee that such purchase or
substitution is, in the commercially reasonable business judgment of ORCC,
necessary or advisable in connection with the restructuring of such Collateral
Obligation and such restructuring has or is expected to result in a Specified
Amendment to such Collateral Obligation, (B) the purchase price of any Equity
Securities sold to ORCC pursuant to Section 12.1(d), (C) the Principal Balance
of up to 15 Post-Transition S&P CCC Collateral Obligations that are substituted
or repurchased solely on the basis of becoming a Post-Transition S&P CCC
Collateral Obligation; provided that (x) each such Collateral Obligation must be
substituted or repurchased by ORCC within 15 Business Days from the date it
becomes a Post-Transition S&P CCC Collateral Obligation and (y) the purchase
price, or substitution value, as applicable, for such Post-Transition S&P CCC
Collateral Obligation must be at least the greater of its Fair Market Value and
the purchase price that the Issuer paid to acquire such Collateral Obligation
(less any principal payments received by the Issuer) or (D) any purchase by

-149-

--------------------------------------------------------------------------------

 

ORCC in connection with an Optional Redemption, Tax Redemption or Clean-Up Call
Redemption and (II) ORCC may not substitute or repurchase a Collateral
Obligation that is a Post-Transition S&P CCC Collateral Obligation that was not
substituted or repurchased in accordance with clause (I)(C) above or was an S&P
CCC Collateral Obligation at the time the Issuer acquired such Collateral
Obligation, in each case, other than (A) if a Substitution Event has occurred
with respect to such Collateral Obligation (other than a Substitution Event
under clause (v) of the definition thereof) or (B) in connection with an
Optional Redemption, Tax Redemption or Clean-Up Call Redemption. The foregoing
provisions in this paragraph constitute the “Purchase and Substitution Limit.”

(d)Third Party Beneficiaries. The Issuer and the Trustee agree that ORCC shall
be a third party beneficiary of this Indenture solely for purposes of this
Section 12.3, and shall be entitled to rely upon and enforce such provisions of
this Section 12.3 to the same extent as if it were a party hereto.

Section 12.4Conditions Applicable to All Sale and Purchase Transactions.
(a)  Any transaction effected under this Article XII or in connection with the
acquisition, disposition or substitution of any Asset shall be conducted on an
arm’s length basis and, if effected with an Affiliate of the Collateral Manager
(or with an account or portfolio for which the Collateral Manager or any of its
Affiliates serves as investment adviser), shall be effected in accordance with
the requirements of Section 5 of the Collateral Management Agreement on terms no
less favorable to the Issuer than would be the case if such Person were not an
Affiliate of the Collateral Manager; provided that the Trustee shall have no
responsibility to oversee compliance with this clause (a) by the other
parties.  Any sale of a Collateral Obligation or an Equity Security (other than
a Substitute Collateral Obligation) to the Collateral Manager, an Affiliate of
the Collateral Manager or an Affiliate of the Issuer shall be at a purchase
price at least equal to the current Fair Market Value of such Collateral
Obligation or Equity Security and certified by the Collateral Manager to the
Trustee.

(b)Upon any acquisition of a Collateral Obligation pursuant to this Article XII,
all of the Issuer’s right, title and interest to the Asset or Assets shall be
Granted to the Trustee pursuant to this Indenture, such Asset or Assets shall be
Delivered to the Custodian, and, if applicable, the Custodian shall receive such
Asset or Assets.  The Trustee shall also receive, not later than the Cut‑Off
Date, an Officer’s certificate of the Issuer containing the statements set forth
in Section 3.1(a)(viii); provided that such requirement shall be satisfied, and
such statements shall be deemed to have been made by the Issuer, in respect of
such acquisition by the delivery to the Trustee of a trade ticket in respect
thereof that is signed by a Responsible Officer of the Collateral Manager.

(c)Notwithstanding anything contained in this Article XII or Article V to the
contrary, in addition to the rights described herein, the Issuer shall have the
right to effect any sale of any Asset or purchase of any Collateral Obligation
and ORCC shall have the right to exercise any optional purchase or substitution
rights with the consent of Holders evidencing at least 75% of the Aggregate
Outstanding Amount of each Class of Securities (and notice to the Trustee and
the Rating Agency).

(d)Notwithstanding anything contained in this Article XII or Article V to the
contrary, upon the occurrence and during the continuance of an Enforcement
Event, the Issuer shall not have the right to effect any sale of any Asset or
purchase of any Collateral Obligation and ORCC shall not exercise any optional
purchase or substitution rights, in each case without the consent of a Majority
of the Controlling Class.

ARTICLE XIII

Holders’ Relations

Section 13.1Subordination. (a)  Anything in this Indenture or the Notes to the
contrary notwithstanding, the Holders of each Class of Securities that
constitute a Junior Class agree for the benefit of the Holders of the Securities
of each Priority Class with respect to such Junior Class that such Junior Class
shall be subordinate and junior to the Securities of each such Priority Class to
the extent and in the manner expressly set forth in the Priority of Payments.

(b)The Holders of each Class of Securities and beneficial owners of each Class
of Securities agree, for the benefit of all Holders of each Class of Securities
and beneficial owners of each Class of Securities, not

-150-

--------------------------------------------------------------------------------

 

to cause the filing of a petition in bankruptcy, insolvency or a similar
proceeding in the United States, the Cayman Islands or any other jurisdiction
against the Issuer or the Co-Issuer until the payment in full of all Notes and
the expiration of a period equal to one year (or, if longer, the applicable
preference period then in effect) plus one day, following such payment in full.

Section 13.2Standard of Conduct. In exercising any of its or their voting
rights, rights to direct and consent or any other rights as a Holder under this
Indenture, a Holder or Holders shall not have any obligation or duty to any
Person or to consider or take into account the interests of any Person and shall
not be liable to any Person for any action taken by it or them or at its or
their direction or any failure by it or them to act or to direct that an action
be taken, without regard to whether such action or inaction benefits or
adversely affects any Holder, the Issuers, or any other Person, except for any
liability to which such Holder may be subject to the extent the same results
from such Holder’s taking or directing an action, or failing to take or direct
an action, in bad faith or in violation of the express terms of this Indenture.

ARTICLE XIV

Miscellaneous

Section 14.1Form of Documents Delivered to Trustee. In any case where several
matters are required to be certified by, or covered by an opinion of, any
specified Person, it is not necessary that all such matters be certified by, or
covered by the opinion of, only one such Person, or that they be so certified or
covered by only one document, but one such Person may certify or give an opinion
with respect to some matters and one or more other such Persons as to other
matters, and any such Person may certify or give an opinion as to such matters
in one or several documents.

Any certificate or opinion of an Officer of the Issuer, the Co-Issuer or the
Collateral Manager may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel (provided that, with
respect to any matter of U.S. law, such counsel is a nationally or
internationally recognized and reputable law firm, one or more of the partners
of which are admitted to practice before the highest court of any State of the
United States or the District of Columbia which law firm may, except as
otherwise expressly provided herein, be counsel for the Issuer), unless such
Officer knows, or should know, that the certificate or opinion or
representations with respect to the matters upon which such certificate or
opinion is based are erroneous.  Any such certificate of an Officer of the
Issuer, the Co-Issuer or the Collateral Manager or Opinion of Counsel may be
based, insofar as it relates to factual matters, upon a certificate or opinion
of, or representations by, the Issuer, the Co-Issuer, the Collateral Manager or
any other Person (on which the Trustee shall be entitled to rely), stating that
the information with respect to such factual matters is in the possession of the
Issuer, the Co-Issuer, the Collateral Manager or such other Person, unless such
Officer of the Issuer, the Co-Issuer or the Collateral Manager or such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous.  Any Opinion of Counsel may also be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, an Officer of the Collateral Manager or of the Issuer or the Co-Issuer,
stating that the information with respect to such matters is in the possession
of the Collateral Manager or of the Issuer, unless such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer or
the Co-Issuer, then notwithstanding that the satisfaction of such condition is a
condition precedent to the Issuer’s or the Co-Issuer’s right to make such
request or direction, the Trustee shall be protected in acting in accordance
with such request or direction if it does not have knowledge of the occurrence
and continuation of such Default or Event of Default as provided in
Section 6.1(d).

-151-

--------------------------------------------------------------------------------

 

The Bank (in any capacity under the Transaction Documents) agrees to accept and
act upon instructions or directions pursuant to the Transaction Documents sent
by unsecured email, facsimile transmission or other similar unsecured electronic
methods.  If any person elects to give the Bank email or facsimile instructions
(or instructions by a similar electronic method) and the Bank in its discretion
elects to act upon such instructions, the Bank’s reasonable understanding of
such instructions shall be deemed controlling.  The Bank shall not be liable for
any losses, costs or expenses arising directly or indirectly from the Bank’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflicting with or being inconsistent with a subsequent written
instruction.  Any person providing such instructions agrees to assume all risks
arising out of the use of such electronic methods to submit instructions and
directions to the Bank, including without limitation the risk of the Bank acting
on unauthorized instructions, and the risk of interception and misuse by third
parties and acknowledges and agrees that there may be more secure methods of
transmitting such instructions than the method(s) selected by it and agrees that
the security procedures (if any) to be followed in connection with its
transmission of such instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances.

Section 14.2Acts of Holders. (a)  Any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be given
or taken by Holders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Holders in person or by an agent
duly appointed in writing; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer.  Such instrument or instruments (and the action or actions embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Holders signing such instrument or instruments.  Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and conclusive in favor of the Trustee and the
Issuers, if made in the manner provided in this Section 14.2.

(b)The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee reasonably deems
sufficient.

(c)The principal amount or face amount, as the case may be, and registered
numbers of Securities held by any Person, and the date of such Person’s holding
the same, shall be proved by the Register or Share Register, as applicable, or
shall be provided by certification by such Holder.

(d)Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Security shall bind the Holder (and any
transferee thereof) of such and of every Security issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuers in reliance
thereon, whether or not notation of such action is made upon such Security.

(e)Notwithstanding anything herein to the contrary, a holder of a beneficial
interest in a Global Note will have the right to receive access to reports on
the Trustee’s website and will be entitled to exercise rights to vote, give
consents and directions which holders of the related Class of Notes is entitled
to give under this Indenture upon delivery of a beneficial ownership certificate
(a “Beneficial Ownership Certificate”) to the Trustee which certifies (i) that
such Person is a beneficial owner of an interest in a Global Note, (ii) the
amount and Class of Notes so owned, and (iii) that such Person will notify the
Trustee when it sells all or a portion of its beneficial interest in such Class
of Notes. A separate Beneficial Ownership Certificate must be delivered each
time any such vote, consent or direction is given; provided that nothing shall
prevent the Trustee from requesting additional information and documentation
with respect to any such beneficial owner.

Section 14.3Notices, Etc. to the Trustee, the Issuer, the Collateral Manager,
Placement Agent, the Collateral Administrator, the Rating Agency and the
Co-Issuer.  (a)  Any request, demand, authorization, direction, instruction,
order, notice, consent, waiver or Act of Holders or other documents or
communication provided or permitted by this Indenture to be made upon, given,
e-mailed or furnished to, or filed with:

(i)the Trustee shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to and mailed, by certified mail, return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery, by electronic mail, or by facsimile to State Street Bank and

-152-

--------------------------------------------------------------------------------

 

Trust Company, 1776 Heritage Drive, Mail Code:  JAB0577, North Quincy,
Massachusetts 02171, Attention:  Owl Rock CLO IV, Ltd., in legible form, to the
Trustee addressed to it at its applicable Corporate Trust Office, or at any
other address previously furnished in writing to the other parties hereto by the
Trustee, and executed by a Responsible Officer of the entity sending such
request, demand, authorization, direction, instruction, order, notice, consent,
waiver or other document; provided that any demand, authorization, direction,
instruction, order, notice, consent, waiver or other document sent to State
Street Bank and Trust Company (in any capacity hereunder) will be deemed
effective only upon receipt thereof by State Street Bank and Trust Company;

(ii)the Issuer shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service, by electronic mail,
or by facsimile in legible form, to the Issuer addressed to it at c/o Walkers
Fiduciary Limited, Cayman Corporate Centre, 27 Hospital Road, George Town, Grand
Cayman, KY1-9008, Cayman Islands, with a copy to the Collateral Manager, or at
any other address previously furnished in writing to the other parties hereto by
the Issuer, with a copy to the Collateral Manager at its address below;

(iii)the Collateral Manager shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service, by electronic mail or by facsimile in legible form,
to the Collateral Manager addressed to it at 399 Park Avenue, 38th Floor, New
York, NY 10022, or at any other address previously furnished in writing to the
parties hereto;

(iv)the Placement Agent shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service, in legible form, addressed to Natixis Securities
Americas LLC, 1251 Avenue of the Americas, New York, NY 10020, Attention:
Structured Credit and Solutions Group, or at any other address previously
furnished in writing to the parties hereto, or sent by e-mail to
scsg.notices@natixis.com; and

(v)the Collateral Administrator shall be sufficient for every purpose hereunder
(except as otherwise provided in Section 14.16 with respect to 17g-5
Information) if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service, by electronic mail, or by
facsimile in legible form, to the Collateral Administrator at State Street Bank
and Trust Company, 1776 Heritage Drive, Mail Code:  JAB0577, North Quincy,
Massachusetts 02171, Attention: Owl Rock CLO IV, Ltd., or at any other address
previously furnished in writing to the parties hereto;

(vi)the Rating Agency shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if delivered by electronic copy to
CDO_Surveillance@spglobal.com; provided that (x) in respect of any application
for a ratings estimate by S&P in respect of a Collateral Obligation, Information
must be submitted to creditestimates@spglobal.com, (y) in respect of any request
for satisfaction of the S&P Rating Condition in connection with the Effective
Date, Information must be submitted to CDOEffectiveDatePortfolios@spglobal.com
and (x) in respect of emails related to the S&P CDO Monitor, Information must be
submitted to cdomonitor@spglobal.com;

(vii)the Administrator shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service, by electronic mail, or by facsimile in legible form,
to the Administrator addressed to it at Walkers Fiduciary Limited, Cayman
Corporate Centre, 27 Hospital Road, George Town, Grand Cayman, KY1-9008, Cayman
Islands, Attention: the Directors, Tel: +1 (345) 814 7600, email:
fiduciary@walkersglobal.com; and

(viii)the Co-Issuer shall be sufficient for every purpose hereunder (unless
otherwise expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service, by electronic mail,
or by facsimile in legible form, to c/o Puglisi & Associates, 850 Library
Avenue, Suite 204, Newark, DE 19711 or at any other address previously furnished
in writing to the other parties hereto by the Co-Issuer with a copy to the
Collateral Manager.

-153-

--------------------------------------------------------------------------------

 

(b)If any provision herein calls for any notice or document to be delivered
simultaneously to the Trustee and any other Person, the Trustee’s receipt of
such notice or document shall entitle the Trustee to assume that such notice or
document was delivered to such other Person or entity unless otherwise expressly
specified herein.

(c)Notwithstanding any provision to the contrary contained herein or in any
agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee may be provided
by providing access to a website containing such information.

(d)Unless the parties hereto otherwise agree, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day; provided further that if in any instance the
intended recipient declines or opts out of the receipt acknowledgment, then such
notice or communication shall be deemed to have been received on the Business
Day sent or posted, if sent or posted during normal business hours on such
Business Day, or if otherwise, at the opening of business on the next Business
Day.

Section 14.4Notices to Holders; Waiver. Except as otherwise expressly provided
herein, where this Indenture provides for notice to Holders of any event:

(a)such notice shall be sufficiently given to Holders if in writing and sent by
email transmission, if available, and mailed, first class postage prepaid, or by
overnight delivery service (or, in the case of Holders of Global Notes, emailed
to DTC), to each Holder affected by such event, at the address of such Holder as
it appears in the Register not earlier than the earliest date and not later than
the latest date prescribed for the giving of such notice; and

(b)such notice shall be in the English language.

Where this Indenture provides for notice to holders of Preferred Shares, such
notice shall be sufficiently given if in writing and mailed, first class postage
prepaid, or by overnight delivery service to Issuer, or by electronic mail
transmission, at the Issuer’s address pursuant to Section 14.3 hereof.  The
Issuer shall forward all notices received pursuant to the preceding sentence to
the holders of Preferred Shares.  The Issuer shall provide notice and a consent
solicitation package to each holder of a Preferred Share to the extent that such
holder’s consent or approval is required hereunder.  The Issuer shall provide
written notice to the Trustee confirming any such approval or consent obtained
from the requisite holders of the Preferred Shares.

Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission.  Thereafter, the Trustee shall give notices to
such Holder by electronic mail or facsimile transmission, as so requested;
provided that if such notice also requests that notices be given by mail, then
such notice shall also be given by mail in accordance with clause (a)
above.  Notices for Holders may also be posted to the Trustee’s website.

Subject to the requirements of Section 14.15, the Trustee will deliver to the
Holders any information or notice relating to this Indenture requested to be so
delivered by at least 25% of the Holders of any Class of Notes (by Aggregate
Outstanding Amount), at the expense of the Issuer; provided that the Trustee may
decline to send any such notice that it reasonably determines to be contrary to
(i) any of the terms of this Indenture, (ii) any duty or obligation that the
Trustee may have hereunder or (iii) applicable law.  The Trustee may require the
requesting Holders to comply with its standard verification policies in order to
confirm Holder status.

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders.  In case by reason of the suspension of regular

-154-

--------------------------------------------------------------------------------

 

mail service as a result of a strike, work stoppage or similar activity or by
reason of any other cause it shall be impracticable to give such notice by mail
of any event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such
notice.  Waivers of notice by Holders shall be filed with the Trustee but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

Section 14.5Effect of Headings and Table of Contents.  The Article and Section
headings herein (including those used in cross-references herein) and the Table
of Contents are for convenience only and shall not affect the construction
hereof.

Section 14.6Successors and Assigns. All covenants and agreements herein by the
Issuers shall bind their successors and assigns, whether so expressed or not.

Section 14.7Severability. If any term, provision, covenant or condition of this
Indenture or the Securities, or the application thereof to any party hereto or
any circumstance, is held to be unenforceable, invalid or illegal (in whole or
in part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Indenture or the Securities,
modified by the deletion of the unenforceable, invalid or illegal portion (in
any relevant jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture or the Securities, as the case may
be, so long as this Indenture or the Securities, as the case may be, as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the deletion of such portion
of this Indenture or the Securities, as the case may be, will not substantially
impair the respective expectations or reciprocal obligations of the parties or
the practical realization of the benefits that would otherwise be conferred upon
the parties.

Section 14.8Benefits of Indenture.  Except as otherwise expressly set forth in
this Indenture, nothing herein or in the Securities, expressed or implied, shall
give to any Person, other than the parties hereto and their successors
hereunder, the Collateral Manager, the Collateral Administrator, the Holders of
the Securities and (to the extent provided herein) and the other Secured Parties
any benefit or any legal or equitable right, remedy or claim under this
Indenture.

Section 14.9Liability of Issuers. Notwithstanding any other terms of this
Indenture, the Notes, or any other agreement entered into by either of the
Issuers or otherwise, neither of the Issuers shall have any liability whatsoever
to the other of the Issuers under this Indenture, the Notes, any other
agreement, or otherwise. Without prejudice to the generality of the foregoing,
neither of the Issuers may take any action to enforce, or bring any action or
proceeding, in respect of this Indenture, the Notes, any other agreement, or
otherwise against the other of the Issuers.  In particular, the Issuers may not
petition or take any other steps for the winding up or bankruptcy of the other
of the Issuers or of any and neither of the Issuers shall have any claim with
respect to any assets of the other of the Issuers.

Section 14.10Governing Law.  This Indenture shall be construed in accordance
with, and this Indenture and any matters arising out of or relating in any way
whatsoever to this Indenture (whether in contract, tort or otherwise), shall be
governed by, the law of the State of New York.

Section 14.11Submission to Jurisdiction. With respect to any suit, action or
proceedings relating to this Indenture or any matter between the parties arising
under or in connection with this Indenture (“Proceedings”), each party
irrevocably:  (i) submits to the non‑exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that

-155-

--------------------------------------------------------------------------------

 

such court does not have any jurisdiction over such party.  Nothing herein
precludes any of the parties from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

Section 14.12WAIVER OF JURY TRIAL. EACH OF THE ISSUERS, THE HOLDERS AND THE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED
HEREBY. Each party hereby (i) certifies that no representative, agent or
attorney of the other has represented, expressly or otherwise, that the other
would not, in the event of a Proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it has been induced to enter into this Indenture by,
among other things, the mutual waivers and certifications in this paragraph. THE
ISSUERS IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS IN ANY ACTION
OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF SUCH PROCESS TO IT AT THE
OFFICE OF THE ISSUERS’ NOTICE AGENT SET FORTH IN SECTION 7.2. THE ISSUERS AND
THE TRUSTEE AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.

Section 14.13Counterparts. This Indenture (and each amendment, modification and
waiver in respect of it) may be executed and delivered in counterparts
(including by e-mail (.pdf) or facsimile transmission), each of which will be
deemed an original, and all of which together constitute one and the same
instrument. Delivery of an executed counterpart signature page of this Indenture
by e-mail (.pdf) or facsimile shall be effective as delivery of a manually
executed counterpart of this Indenture. The parties agree that this Indenture
may be electronically signed and that such electronic signatures appearing on
this Indenture are the same as handwritten signatures for purposes of validity,
enforceability and admissibility.

Section 14.14Acts of Issuer. Any report, information, communication, request,
demand, authorization, direction, notice, consent, waiver or other action
provided by this Indenture to be given or performed by the Issuer shall be
effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer’s behalf.

The Issuer agrees to coordinate with the Collateral Manager with respect to any
communication to the Rating Agency and to comply with the provisions of this
Section and Section 14.16, unless otherwise agreed to in writing by the
Collateral Manager.

Section 14.15Confidential Information. (a)  The Trustee, the Collateral
Administrator and each Holder or beneficial owner of Securities will maintain
the confidentiality of all Confidential Information in accordance with
procedures adopted by such Person in good faith to protect Confidential
Information of third parties delivered to such Person; provided that such Person
may deliver or disclose Confidential Information to:  (i) such Person’s
directors, trustees, managers, officers, employees, agents, attorneys and
affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 14.15 and to the
extent such disclosure is reasonably required for the administration of this
Indenture, the matters contemplated hereby or the investment represented by the
Securities; (ii) such Person’s legal advisors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14.15 and
to the extent such disclosure is reasonably required for the administration of
this Indenture, the matters contemplated hereby or the investment represented by
the Securities; (iii) any other Holder, or any of the other parties to this
Indenture, the Collateral Management Agreement or the Collateral Administration
Agreement; (iv) except for Specified Obligor Information, any Person of the type
that would be, to such Person’s knowledge, permitted to acquire Securities or
any other security of the Issuers in accordance with the requirements of
Section 2.6 hereof to which such Person sells or offers to sell any such
Securities or security or any part thereof or is proposing in good faith a
transaction relating thereto; (v) any federal or state or other regulatory,
governmental or judicial authority having jurisdiction over such Person;
(vi) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about the investment portfolio of such Person, reinsurers and
liquidity and credit providers that agree to hold confidential the Confidential
Information substantially in accordance with this Section 14.15; (vii) the
Rating Agency (subject to Section 14.16); (viii) any other Person with the
consent of the Issuer and the Collateral Manager; or (ix) any other Person to
which

-156-

--------------------------------------------------------------------------------

 

such delivery or disclosure may be necessary or appropriate (A) to effect
compliance with any law, rule, regulation or order applicable to such Person,
(B) in response to any subpoena or other legal process (unless prohibited by
applicable law, rule, order or decree or other requirement having the force of
law), (C) in connection with any litigation to which such Person is a party
(unless prohibited by applicable law, rule, order or decree or other requirement
having the force of law), (D) if an Event of Default has occurred and is
continuing, to the extent such Person may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under this Indenture or the Securities or
(E) in the Trustee’s or Collateral Administrator’s performance of its
obligations under this Indenture, the Collateral Administration Agreement or
other transaction document related thereto; and provided that delivery to the
Holders by the Trustee or the Collateral Administrator of any report of
information required by the terms of this Indenture to be provided to Holders
shall not be a violation of this Section 14.15. Each Holder or beneficial owner
of a Security will, by its acceptance of its Securities, be deemed to have
agreed, except as set forth in clauses (v), (vi) and (ix) above, that it shall
use the Confidential Information for the sole purpose of making an investment in
the Securities or administering its investment in the Securities; and that the
Trustee and the Collateral Administrator shall neither be required nor
authorized to disclose to Holders any Confidential Information in violation of
this Section 14.15. In the event of any required disclosure of the Confidential
Information by such Holder or beneficial owner such Holder or beneficial owner
will, by its acceptance of its Securities, be deemed to have agreed to use
reasonable efforts to protect the confidentiality of the Confidential
Information.  Each Holder or beneficial owner of a Security, by its acceptance
of its Securities, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 14.15 (subject to Section 7.17(f)).

(b)For the purposes of this Section 14.15, (A) “Confidential Information” means
information delivered to the Trustee, the Collateral Administrator or any Holder
of Securities by or on behalf of the Issuer in connection with and relating to
the transactions contemplated by or otherwise pursuant to this Indenture
(including, without limitation, information relating to Obligors); provided that
such term does not include information that:  (i) was publicly known or
otherwise known to the Trustee, the Collateral Administrator or such Holder
prior to the time of such disclosure; (ii) subsequently becomes publicly known
through no act or omission by the Trustee, the Collateral Administrator, any
Holder or any Person acting on behalf of the Trustee, the Collateral
Administrator or any Holder; (iii) otherwise is known or becomes known to the
Trustee, the Collateral Administrator or any Holder other than (x) through
disclosure by the Issuer or (y) to the knowledge of the Trustee, the Collateral
Administrator or a Holder, as the case may be, in each case after reasonable
inquiry, as a result of the breach of a fiduciary duty to the Issuer or a
contractual duty to the Issuer; or (iv) is allowed to be treated as
non-confidential by consent of the Issuer; and (B) “Specified Obligor
Information” means Confidential Information relating to Obligors that is not
otherwise included in the Monthly Reports or Distribution Reports or the
disclosure of which would be prohibited by applicable law or the Underlying
Documents relating to such Obligor’s Collateral Obligation.

(c)Notwithstanding the foregoing, the Trustee and the Collateral Administrator
may disclose Confidential Information to the extent disclosure thereof may be
required by law or by any regulatory or governmental authority and the Trustee
and the Collateral Administrator may disclose on a confidential basis any
Confidential Information to its agents, attorneys and auditors in connection
with the performance of its responsibilities hereunder.

Section 14.1617g-5 Information. (a)  The Issuer shall comply with their
obligations under Rule 17g-5 promulgated under the Exchange Act (“Rule 17g-5”),
by its or its agent’s posting on the 17g-5 Website, no later than the time such
information is provided to the Rating Agency, all information that the Issuer or
other parties on its behalf, including the Trustee and the Collateral Manager,
provide to the Rating Agency for the purposes of determining the initial credit
rating of the Secured Notes or undertaking credit rating surveillance of the
Secured Notes (the “17g-5 Information”); provided that no party other than the
Issuer (or the Information Agent on its behalf), the Trustee or the Collateral
Manager may provide information to the Rating Agency on the Issuer’s behalf
without the prior written consent of the Collateral Manager.  At all times while
any Secured Note is rated by the Rating Agency or any other NRSRO, the Issuer
shall engage a third-party to post 17g-5 Information to the 17g-5 Website.  On
the Closing Date, the Issuer shall engage the Collateral Administrator (in such
capacity, the “Information Agent”), to post 17g-5 Information it receives from
the Issuer, the Trustee or the Collateral Manager to the 17g-5 Website in
accordance with Section 2A of the Collateral Administration Agreement.

(b)To the extent that any of the Issuer, the Collateral Manager, the Collateral
Administrator or the Trustee is required to provide any information to, or
communicate with, the Rating Agency in writing in accordance with its
obligations under this Indenture, the Collateral Management Agreement or the
Collateral

-157-

--------------------------------------------------------------------------------

 

Administration Agreement (as applicable), the Issuer, the Collateral Manager,
the Collateral Administrator or the Trustee, as applicable (or their respective
representatives or advisors), shall provide such information or communication to
the Information Agent by e-mail at statestreet_cdo_services@statestreet.com with
the subject line specifically referencing “17g-5 Information” and “Owl Rock CLO
IV,” which information the Information Agent shall promptly post to the 17g-5
Website in accordance with Section 2A of the Collateral Administration
Agreement.

(c)To the extent any of the Issuer, the Trustee or the Collateral Manager are
engaged in oral communications with the Rating Agency, for the purposes of
determining the initial credit rating of the Secured Notes or undertaking credit
rating surveillance of the Secured Notes, the party communicating with the
Rating Agency shall cause such oral communication to either be (x) recorded and
an audio file containing the recording to be promptly delivered to the
Information Agent for posting to the 17g-5 Website or (y) summarized in writing
and the summary to be promptly delivered to the Information Agent by e-mail at
statestreet_cdo_services@statestreet.com with the subject line specifically
referencing “17g-5 Information” and “Owl Rock CLO IV,” which information the
Information Agent shall promptly post to the 17g-5 Website in accordance with
Section 2A of the Collateral Administration Agreement.

(d)All information to be made available to the Rating Agency pursuant to
Section 14.3(a) shall be made available on the 17g-5 Website.  In the event that
any information is delivered or posted in error, the Issuer may remove it from
the 17g-5 Website, and shall so remove promptly when instructed to do so by the
Person that delivered such information. None of the Trustee, the Collateral
Manager, the Collateral Administrator and the Information Agent shall have
obtained or shall be deemed to have obtained actual knowledge of any information
solely due to receipt and posting to the 17g-5 Website. Access will be provided
to the Issuer, the Collateral Manager, the Rating Agency, and to any NRSRO upon
receipt by the Issuer of an NRSRO Certification from such NRSRO (which may be
submitted electronically via the 17g-5 Website).

(e)Notwithstanding the requirements herein, the Trustee shall have no obligation
to engage in or respond to any oral communications, for the purposes of
determining the initial credit rating of the Secured Notes or undertaking credit
rating surveillance of the Secured Notes, with the Rating Agency or any of its
respective officers, directors or employees.

(f)The Trustee shall not be responsible for maintaining the 17g-5 Website,
posting any 17g-5 Information to the 17g-5 Website or assuring that the 17g-5
Website complies with the requirements of this Indenture, Rule 17g-5, or any
other law or regulation.  In no event shall the Trustee be deemed to make any
representation in respect of the content of the 17g-5 Website or compliance of
the 17g-5 Website with this Indenture, Rule 17g-5, or any other law or
regulation.

(g)The Trustee shall not be responsible or liable for the dissemination of any
identification numbers or passwords for the 17g-5 Website, including by the
Issuer, the Rating Agency, the NRSROs, any of their agents or any other
party.  The Trustee shall not be liable for the use of any information posted on
the 17g-5 Website, whether by the Issuer, the Rating Agency, the NRSROs or any
other third party that may gain access to the 17g-5 Website or the information
posted thereon.

(h)Notwithstanding anything herein to the contrary, the maintenance by the
Information Agent of the website described in Section 10.7(g) shall not be
deemed as compliance by or on behalf of the Issuer with Rule 17g-5 or any other
law or regulation related thereto.

(i)For the avoidance of doubt, no reports of Independent accountants shall be
provided to the Rating Agency hereunder and shall not be posted to the 17g-5
Website.

Notwithstanding anything to the contrary in this Indenture, a breach of this
Section 14.16 shall not constitute a Default or Event of Default.

-158-

--------------------------------------------------------------------------------

 

ARTICLE XV

Assignment Of Certain Agreements

Section 15.1Assignment of Collateral Management Agreement. (a)  The Issuer
hereby acknowledges that its Grant pursuant to the first Granting Clause hereof
includes all of the Issuer’s estate, right, title and interest in, to and under
the Collateral Management Agreement, including (i) the right to give all
notices, consents and releases thereunder, (ii) the right to give all notices of
termination and to take any legal action upon the breach of an obligation of the
Collateral Manager thereunder, including the commencement, conduct and
consummation of proceedings at law or in equity, (iii) the right to receive all
notices, accountings, consents, releases and statements thereunder and (iv) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided that, notwithstanding anything herein to the
contrary, the Trustee shall not have the authority to exercise any of the rights
set forth in (i) through (iv) above or that may otherwise arise as a result of
the Grant until the occurrence of an Event of Default hereunder and such
authority shall terminate at such time, if any, as such Event of Default is
cured or waived and, for the avoidance of doubt, the Issuer may exercise any of
its rights under the Collateral Management Agreement without notice to or the
consent of the Trustee (except as otherwise expressly required by this
Indenture), so long as an Event of Default has not occurred and is not
continuing.  From and after the occurrence and continuance of an Event of
Default, the Collateral Manager shall continue to perform and be bound by the
provisions of the Collateral Management Agreement and this Indenture applicable
thereto.

(b)The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee.

(c)Upon the retirement of the Secured Notes, the payment of all amounts required
to be paid pursuant to the Priority of Payments and the release of the Assets
from the lien of this Indenture, this assignment and all rights herein assigned
to the Trustee for the benefit of the Holders shall cease and terminate and all
the estate, right, title and interest of the Trustee in, to and under the
Collateral Management Agreement shall revert to the Issuer and no further
instrument or act shall be necessary to evidence such termination and reversion.

(d)The Issuer represents that, as of the date hereof, the Issuer has not
executed any other assignment of the Collateral Management Agreement.

(e)The Issuer agrees that this assignment is irrevocable, and that it will not
take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith.  The Issuer will, from time to time, execute
all instruments of further assurance and all such supplemental instruments with
respect to this assignment as may be necessary to continue and maintain the
effectiveness of such assignment.

(f)The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Collateral Manager in the Collateral Management Agreement, to the
following:

(i)The Collateral Manager shall consent to the provisions of this assignment and
agree to perform any provisions of this Indenture applicable to the Collateral
Manager subject to the terms (including the Collateral Manager Standard) of the
Collateral Management Agreement.

(ii)The Collateral Manager shall acknowledge that the Issuer is assigning all of
its right, title and interest in, to and under the Collateral Management
Agreement to the Trustee as representative of the Holders and the Collateral
Manager shall agree that all of the representations, covenants and agreements
made by the Collateral Manager in the Collateral Management Agreement are also
for the benefit of the Trustee.

(iii)The Collateral Manager shall deliver to the Trustee copies of all notices,
statements, communications and instruments delivered or required to be delivered
by the Collateral Manager to the Issuer pursuant to the Collateral Management
Agreement.

-159-

--------------------------------------------------------------------------------

 

(iv)Neither the Issuer nor the Collateral Manager will enter into any agreement
amending, modifying or terminating the Collateral Management Agreement except as
permitted by the Collateral Management Agreement.

(v)Except as otherwise set forth herein and in the Collateral Management
Agreement (including pursuant to Section 8 thereof), the Collateral Manager
shall continue to serve as Collateral Manager under the Collateral Management
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due it under the Collateral Management Agreement because sufficient
funds were not then available hereunder to pay such amounts in accordance with
the Priority of Payments set forth under Section 11.1. The Collateral Manager
agrees not to cause the filing of a petition in bankruptcy against the Issuer
for the nonpayment of the fees or other amounts payable by the Issuer to the
Collateral Manager under the Collateral Management Agreement until the payment
in full of all Notes issued under this Indenture and the expiration of a period
equal to one year (or, if longer, the applicable preference period then in
effect) and a day, following such payment.  Nothing in this Section 15.1 shall
preclude, or be deemed to estop, the Collateral Manager (i) from taking any
action prior to the expiration of the aforementioned period in (A) any case or
Proceeding voluntarily filed or commenced by the Issuer, or (B) any involuntary
insolvency Proceeding filed or commenced by a Person other than the Collateral
Manager, or (ii) from commencing against the Issuer or any of its properties any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceeding.

(vi)Except with respect to transactions contemplated by Section 5 of the
Collateral Management Agreement, if the Collateral Manager determines that it or
any of its Affiliates has a conflict of interest between the Holder of any
Securities and any other account or portfolio for which the Collateral Manager
or any of its Affiliates is serving as investment adviser which relates to any
action to be taken with respect to any Asset, then the Collateral Manager will
give written notice briefly describing such conflict and the action it proposes
to take to the Trustee, who shall promptly forward such notice to the relevant
Holder.  The provisions of this clause (vi) shall not apply to any transaction
permitted by the terms of the Collateral Management Agreement.

(vii)On each Measurement Date on which the S&P CDO Monitor Test is used, the
Collateral Manager on behalf of the Issuer will measure compliance under such
test.

(g)The Issuer and the Trustee agree that the Collateral Manager shall be a third
party beneficiary of this Indenture, and shall be entitled to rely upon and
enforce such provisions of this Indenture to the same extent as if it were a
party hereto.

(h)Upon a Trust Officer of the Trustee receiving written notice from the
Collateral Manager that an event constituting “Cause” has occurred, the Trustee
shall, not later than two (2) Business Days thereafter, forward such notice to
the Holders (as their names appear in the Register).

 

[Signature Pages Follow]

 

 

-160-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

OWL ROCK CLO IV, LTD.,
as Issuer

 

By:


Name:
Title:

OWL ROCK CLO IV, LLC,
as Co-Issuer

 

By:


Name:
Title:






--------------------------------------------------------------------------------

 

STATE STREET BANK AND TRUST COMPANY, as Trustee

 

By:


Name:
Title:

 



--------------------------------------------------------------------------------

 

SCHEDULE 1

LIST OF COLLATERAL OBLIGATIONS

Distributed Separately

 

SCH. 1-1

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

S&P INDUSTRY CLASSIFICATIONS

 

Asset Type Code

Asset Type Description

1020000

Energy Equipment & Services

1030000

Oil, Gas & Consumable Fuels

2020000

Chemicals

2030000

Construction Materials

2040000

Containers & Packaging

2050000

Metals & Mining

2060000

Paper & Forest Products

3020000

Aerospace & Defense

3030000

Building Products

3040000

Construction & Engineering

3050000

Electrical Equipment

3060000

Industrial Conglomerates

3070000

Machinery

3080000

Trading Companies & Distributors

3110000

Commercial Services & Supplies

9612010

Professional Services

3210000

Air Freight & Logistics

3220000

Airlines

3230000

Marine

3240000

Road & Rail

3250000

Transportation Infrastructure

4011000

Auto Components

4020000

Automobiles

4110000

Household Durables

4120000

Leisure Products

4130000

Textiles, Apparel & Luxury Goods

4210000

Hotels, Restaurants & Leisure

9551701

Diversified Consumer Services

4300001

Entertainment

4300002

Interactive Media and Services

4310000

Media

4410000

Distributors

4420000

Internet and Direct Marketing Retail

4430000

Multiline Retail

4440000

Specialty Retail

5020000

Food & Staples Retailing

5110000

Beverages

5120000

Food Products

5130000

Tobacco

5210000

Household Products

5220000

Personal Products

6020000

Health Care Equipment & Supplies

6030000

Health Care Providers & Services

9551729

Health Care Technology

6110000

Biotechnology

6120000

Pharmaceuticals

9551727

Life Sciences Tools & Services

7011000

Banks

SCH. 2-1

--------------------------------------------------------------------------------

 

Asset Type Code

Asset Type Description

7020000

Thrifts & Mortgage Finance

7110000

Diversified Financial Services

7120000

Consumer Finance

7130000

Capital Markets

7210000

Insurance

7311000

Real Estate Investment Trusts (REITs)

7310000

Real Estate Management & Development

8030000

IT Services

8040000

Software

8110000

Communications Equipment

8120000

Technology Hardware, Storage & Peripherals

8130000

Electronic Equipment, Instruments & Components

8210000

Semiconductors & Semiconductor Equipment

9020000

Diversified Telecommunication Services

9030000

Wireless Telecommunication Services

9520000

Electric Utilities

9530000

Gas Utilities

9540000

Multi-Utilities

9550000

Water Utilities

9551702

Independent Power and Renewable Electricity Producers

PF1

Project finance: Industrial equipment

PF2

Project finance: Leisure and gaming

PF3

Project finance: Natural resources and mining

PF4

Project finance: Oil and gas

PF5

Project finance: Power

PF6

Project finance: Public finance and real estate

PF7

Project finance: Telecommunications

PF8

Project finance: Transport

 

SCH. 2-2

--------------------------------------------------------------------------------

 

SCHEDULE 3

MOODY’S RATING DEFINITIONS

Moody’s Rating

(a)With respect to a Collateral Obligation that (A) is publicly rated by
Moody’s, such public rating, or (B) is not publicly rated by Moody’s but for
which a rating or rating estimate has been assigned by Moody’s upon the request
of the Issuer or the Collateral Manager, such rating or, in the case of a rating
estimate, the applicable rating estimate for such obligation;

(b)With respect to a Collateral Obligation that is a Moody’s Senior Secured Loan
or Participation Interest in a Moody’s Senior Secured Loan, if not determined
pursuant to clause (a) above, if the Obligor of such Collateral Obligation has a
corporate family rating by Moody’s, then such corporate family rating; and

(c)With respect to a Collateral Obligation, if not determined pursuant to clause
(a) or (b) above, if the Obligor of such Collateral Obligation has one or more
senior unsecured obligations publicly rated by Moody’s, then the Moody’s public
rating on any such obligation (or, if such Collateral Obligation is a Moody’s
Senior Secured Loan, the Moody’s rating that is one subcategory higher than the
Moody’s public rating on any such senior unsecured obligation) as selected by
the Collateral Manager in its sole discretion.

For purposes of calculating a Moody’s Rating, each applicable rating, at the
time of calculation, (i) on credit watch by Moody’s with positive implications
will be treated as having been upgraded by one rating subcategory, (ii) on
credit watch by Moody’s with negative implications will be treated as having
been downgraded by two rating subcategories and (iii) on negative outlook by
Moody’s will be treated as having been downgraded by one rating subcategory.

For purposes of this definition, any credit estimate assigned by Moody’s shall
expire one year from the date such estimate was issued; provided that, for
purposes of any calculation under this Indenture, if Moody’s fails to renew for
any reason a credit estimate for a previously acquired Collateral Obligation
thereunder on or before such one-year anniversary (which may be extended at
Moody’s option to the extent the annual audited financial statements for the
Obligor have not yet been received), after the Issuer or the Collateral Manager
on the Issuer’s behalf has submitted to Moody’s all information that the Issuer
or the Collateral Manager believed in good faith was required to provide such
renewal, (1) the Issuer for a period of 30 days will continue using the previous
credit estimate assigned by Moody’s with respect to such Collateral Obligation
until such time as Moody’s renews the credit estimate for such Collateral
Obligation, (2) after 30 days until the 90th day or until such time as Moody’s
renews the credit estimate for such Collateral Obligation the Collateral
Obligation will be treated as having been downgraded by one rating subcategory
and (3) after 90 days but before Moody’s renews the credit estimate for such
Collateral Obligation, the Collateral Obligation will be deemed to have a
Moody’s rating of “Caa3”.

Moody’s Senior Secured Loan

(a)A loan that:

(i)is not (and cannot by its terms become) subordinate in right of payment to
any other debt obligation of the Obligor of the loan;

(ii)(x) is secured by a valid first priority perfected security interest or lien
in, to or on specified collateral securing the Obligor’s obligations under the
loan and (y) such specified collateral does not consist entirely of equity
securities or common stock; provided that any loan that would be considered a
Moody’s Senior Secured Loan but for clause (y) above shall be considered a
Moody’s Senior Secured Loan if it is a loan made to a parent entity and as to
which the Collateral Manager determines in good faith that the value of the
common stock of the subsidiary (or other equity interests in the subsidiary)
securing such loan at or about the time of acquisition of such loan

SCH. 3-1

--------------------------------------------------------------------------------

 

by the Issuer has a value that is at least equal to the outstanding principal
balance of such loan and the outstanding principal balances of any other
obligations of such parent entity that are pari passu with such loan, which
value may include, among other things, the enterprise value of such subsidiary
of such parent entity; and

(iii)the value of the collateral securing the loan together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay the loan in accordance with its terms and to
repay all other loans of equal seniority secured by a first lien or security
interest in the same collateral; or

(b)a loan that:

(i)is not (and cannot by its terms become) subordinate in right of payment to
any other debt obligation of the Obligor of the loan, except that such loan can
be subordinate with respect to the liquidation of such Obligor or the collateral
for such loan;

(ii)with respect to such liquidation, is secured by a valid second priority
perfected security interest or lien in, to or on specified collateral securing
the Obligor’s obligations under the loan;

(iii)the value of the collateral securing the loan together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay the loan in accordance with its terms and to
repay all other loans of equal or higher seniority secured in the same
collateral; and

(iv)(x) has a Moody’s facility rating and the Obligor of such loan has a Moody’s
corporate family rating and (y) such Moody’s facility rating is not lower than
such Moody’s corporate family rating; and

(c)a loan that is not is not a loan for which the security interest or lien (or
the validity or effectiveness thereof) in substantially all of its collateral
attaches, becomes effective, or otherwise “springs” into existence after the
origination thereof.

 

SCH. 3-2

--------------------------------------------------------------------------------

 

SCHEDULE 4

S&P RECOVERY RATE TABLES

 

Section 1. S&P Recovery Rate Tables

 

(a)(i)  If a Collateral Obligation has an S&P Recovery Rating, the S&P Recovery
Rate for such Collateral Obligation will be the applicable percentage set forth
in Table 1 below, based on such S&P Recovery Rating (for the applicable recovery
point estimate) and the applicable Class of Notes:

Table 1: S&P Recovery Rates for Collateral Obligations with S&P Recovery
Ratings*

S&P Recovery Rating of a Collateral Obligation

Initial Liability Rating

 

Recovery Point Estimate**

“AAA”

“AA”

“A”

“BBB”

“BB”

“B”

“CCC”

1+

100%

75.00%

85.00%

88.00%

90.00%

92.00%

95.00%

95.00%

1

95%

70.00%

80.00%

84.00%

87.50%

91.00%

95.00%

95.00%

1

90%

65.00%

75.00%

80.00%

85.00%

90.00%

95.00%

95.00%

2

85%

62.50%

72.50%

77.50%

83.00%

88.00%

92.00%

92.00%

2

80%

60.00%

70.00%

75.00%

81.00%

86.00%

89.00%

89.00%

2

75%

55.00%

65.00%

70.50%

77.00%

82.50%

84.00%

84.00%

2

70%

50.00%

60.00%

66.00%

73.00%

79.00%

79.00%

79.00%

3

65%

45.00%

55.00%

61.00%

68.00%

73.00%

74.00%

74.00%

3

60%

40.00%

50.00%

56.00%

63.00%

67.00%

69.00%

69.00%

3

55%

35.00%

45.00%

51.00%

58.00%

63.00%

64.00%

64.00%

3

50%

30.00%

40.00%

46.00%

53.00%

59.00%

59.00%

59.00%

4

45%

28.50%

37.50%

44.00%

49.50%

53.50%

54.00%

54.00%

4

40%

27.00%

35.00%

42.00%

46.00%

48.00%

49.00%

49.00%

4

35%

23.50%

30.50%

37.50%

42.50%

43.50%

44.00%

44.00%

4

30%

20.00%

26.00%

33.00%

39.00%

39.00%

39.00%

39.00%

5

25%

17.50%

23.00%

28.50%

32.50%

33.50%

34.00%

34.00%

5

20%

15.00%

20.00%

24.00%

26.00%

28.00%

29.00%

29.00%

5

15%

10.00%

15.00%

19.50%

22.50%

23.50%

24.00%

24.00%

5

10%

5.00%

10.00%

15.00%

19.00%

19.00%

19.00%

19.00%

6

5%

3.50%

7.00%

10.50%

13.50%

14.00%

14.00%

14.00%

6

0%

2.00%

4.00%

6.00%

8.00%

9.00%

9.00%

9.00%

 

Recovery rate

 

*

The S&P Recovery Rate shall be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

**

From S&P’s published reports. Recovery point estimates are rounded down to the
nearest 5%.  If a recovery estimate is not available from S&P’s published
reports for a given loan with an S&P Recovery Rating of “1” through “6”, the
lower estimate for the applicable recovery rating will be assumed.

 

(ii)If (x) a Collateral Obligation does not have an S&P Recovery Rating and such
Collateral Obligation is a senior unsecured loan, First-Lien Last-Out Loans or
Second Lien Loan and (y) the issuer of such Collateral Obligation has issued
another debt instrument that is outstanding and senior to such Collateral
Obligation (a “Senior Secured Debt Instrument”) that has an S&P Recovery Rating,
the S&P Recovery Rate for such Collateral Obligation shall be determined as
follows:

SCH. 4-1

--------------------------------------------------------------------------------

 

For Collateral Obligations Domiciled in Group A*

S&P Recovery Rating of the Senior Secured Debt Instrument

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and “CCC”

1+

18%

20%

23%

26%

29%

31%

1

18%

20%

23%

26%

29%

31%

2

18%

20%

23%

26%

29%

31%

3

12%

15%

18%

21%

22%

23%

4

5%

8%

11%

13%

14%

15%

5

2%

4%

6%

8%

9%

10%

6

0%

0%

0%

0%

0%

0%

 

Recovery rate

 

*

The S&P Recovery Rate shall be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

For Collateral Obligations Domiciled in Group B*

S&P Recovery Rating of the Senior Secured Debt Instrument

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and “CCC”

1+

13%

16%

18%

21%

23%

25%

1

13%

16%

18%

21%

23%

25%

2

13%

16%

18%

21%

23%

25%

3

8%

11%

13%

15%

16%

17%

4

5%

5%

5%

5%

5%

5%

5

2%

2%

2%

2%

2%

2%

6

0%

0%

0%

0%

0%

0%

 

Recovery rate

 

*

The S&P Recovery Rate shall be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

SCH. 4-2

--------------------------------------------------------------------------------

 

For Collateral Obligations Domiciled in Group C*

S&P Recovery Rating of the Senior Secured Debt Instrument

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and “CCC”

1+

10%

12%

14%

16%

18%

20%

1

10%

12%

14%

16%

18%

20%

2

10%

12%

14%

16%

18%

20%

3

5%

7%

9%

10%

11%

12%

4

2%

2%

2%

2%

2%

2%

5

0%

0%

0%

0%

0%

0%

6

0%

0%

0%

0%

0%

0%

 

Recovery rate

 

*

The S&P Recovery Rate shall be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

 

(iii)If (x) a Collateral Obligation does not have an S&P Recovery Rating and
such Collateral Obligation is a subordinated loan or subordinated bond and
(y) the issuer of such Collateral Obligation has issued another debt instrument
that is outstanding and senior to such Collateral Obligation that is a Senior
Secured Debt Instrument that has an S&P Recovery Rating, the S&P Recovery Rate
for such Collateral Obligation shall be determined as follows:

For Collateral Obligations Domiciled in Groups A and B*

S&P Recovery Rating of the Senior Secured Debt Instrument

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and “CCC”

1+

8%

8%

8%

8%

8%

8%

1

8%

8%

8%

8%

8%

8%

2

8%

8%

8%

8%

8%

8%

3

5%

5%

5%

5%

5%

5%

4

2%

2%

2%

2%

2%

2%

5

0%

0%

0%

0%

0%

0%

6

0%

0%

0%

0%

0%

0%

 

Recovery rate

 

*

The S&P Recovery Rate shall be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

SCH. 4-3

--------------------------------------------------------------------------------

 

For Collateral Obligations Domiciled in Group C*

S&P Recovery Rating of the Senior Secured Debt Instrument

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and “CCC”

1+

5%

5%

5%

5%

5%

5%

1

5%

5%

5%

5%

5%

5%

2

5%

5%

5%

5%

5%

5%

3

2%

2%

2%

2%

2%

2%

4

0%

0%

0%

0%

0%

0%

5

0%

0%

0%

0%

0%

0%

6

0%

0%

0%

0%

0%

0%

 

Recovery rate

 

*

The S&P Recovery Rate shall be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

 

(b)If a recovery rate cannot be determined using clause (a), the recovery rate
shall be determined using the following table.

Recovery rates for Obligors Domiciled in Group A, B or C*:

Priority Category

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and “CCC”

Senior Secured Loans**

Group A

50%

55%

59%

63%

75%

79%

Group B

39%

42%

46%

49%

60%

63%

Group C

17%

19%

27%

29%

31%

34%

Senior Secured Loans (Cov-Lite Loans)**, ***

Group A

41%

46%

49%

53%

63%

67%

Group B

32%

35%

39%

41%

50%

53%

Group C

17%

19%

27%

29%

31%

34%

Second Lien Loans, First-Lien Last-Out Loans, Unsecured Loans****

Group A

18%

20%

23%

26%

29%

31%

Group B

13%

16%

18%

21%

23%

25%

Group C

10%

12%

14%

16%

18%

20%

Subordinated loans

Group A

8%

8%

8%

8%

8%

8%

Group B

8%

8%

8%

8%

8%

8%

Group C

5%

5%

5%

5%

5%

5%

 

Recovery rate

Group A:Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany,
Hong Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway,
Portugal, Singapore, Spain, Sweden, Switzerland, U.K., U.S.*****

Group B:Brazil, Czech Republic, Italy, Mexico, Poland, South Africa. *****

Group C:Dubai International Finance Center, Greece, India, Indonesia,
Kazakhstan, Romania, Russia, Turkey, Ukraine, United Arab Emirates, Vietnam,
countries that do not have a jurisdictional ranking assessment listed in
“Jurisdiction Ranking Assessments Of National Insolvency Regimes Update: October
2019,” published October 21, 2019.*****

SCH. 4-4

--------------------------------------------------------------------------------

 

 

*

The S&P Recovery Rate will be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

**

Solely for the purpose of determining the S&P Recovery Rate for such loan, no
loan will constitute a “Senior Secured Loan” unless such loan (a) is secured by
a valid first priority security interest in collateral, (b) in the Collateral
Manager’s commercially reasonable judgment (with such determination being made
in good faith by the Collateral Manager at the time of such loan’s purchase and
based upon information reasonably available to the Collateral Manager at such
time and without any requirement of additional investigation beyond the
Collateral Manager’s customary credit review procedures), is secured by
specified collateral that has a value not less than an amount equal to the sum
of (i) the aggregate principal balance of all loans senior or pari passu to such
loans and (ii) the outstanding principal balance of such loan, which value may
be derived from, among other things, the enterprise value (including equity and
goodwill) of the issuer of such loan; provided that the terms of this footnote
may be amended or revised at any time by a written notice from the Issuer and
the Collateral Manager to the Trustee and the Collateral Administrator (without
the consent of any holder of any Note), subject to the satisfaction of the S&P
Rating Condition, in order to conform to S&P then current criteria for such
loans and (c) is not subordinate to any other obligation; provided further that
if 100% of the value of such loan is derived from the enterprise value of the
issuer of such loan, such loan will have either (1) the S&P Recovery Rate
specified for Unsecured Loans in the table above, or (2) the S&P Recovery Rate
determined by S&P on a case by case basis.

***

For the avoidance of doubt, each Cov-Lite Loan will constitute a “senior secured
cov-lite loan”.

**** Solely for the purpose of determining the S&P Recovery Rate for such loan,
the Aggregate Principal Balance of all Unsecured Loans, First-Lien Last-Out
Loans and Second Lien Loans that, in the aggregate, represent up to 15% of the
Collateral Principal Amount shall have the S&P Recovery Rate specified for
Unsecured Loans, First-Lien Last-Out Loans and Second Lien Loans in the table
above and the Aggregate Principal Balance of all Unsecured Loans, First-Lien
Last-Out Loans and Second Lien Loans in excess of 15% of the Collateral
Principal Amount shall have the S&P Recovery Rate specified for subordinated
loans in the table above.

***** In each case, or such other countries identified as such by S&P in a press
release, written criteria or other public announcement from time to time or as
may be notified by S&P to the Collateral Manager from time to time.

Notwithstanding the foregoing, for purposes of determining the S&P Recovery Rate
of a Collateral Obligation that is a Senior Secured Loan (including any Cov-Lite
Loan) secured solely or primarily by common stock or other equity interest, such
Collateral Obligation shall be deemed to be an Unsecured Loan.

 

Section 2.S&P CDO Monitor

“S&P Minimum Weighted Average Recovery Rate”: As of any date of determination
for each Class of Secured Notes, the recovery rate applicable to such Class of
Secured Notes determined by reference to the “Recovery Rate” as set forth in the
table below chosen by the Collateral Manager (with prior notification to the
Collateral Administrator and S&P) as currently applicable to the Collateral
Obligations.

Liability Rating

Recovery Rate (in increments of 0.05%)

 

Not Less Than

Not Greater Than

“AAA” (%)

35.00%

55.00%

“AA” (%)

40.00%

65.00%

S&P Minimum Weighted Average Floating Spread.

“S&P Minimum Weighted Average Floating Spread”: A spread between 1.50% and 7.00%
(in increments of .01%) without exceeding the Weighted Average Floating Spread
as of such Measurement Date.

 

Section 3.S&P Region Classifications

 



SCH. 4-5

--------------------------------------------------------------------------------

 

Region Code

Region Name

Country Code

Country Name

17

Africa: Eastern

253

Djibouti

17

Africa: Eastern

291

Eritrea

17

Africa: Eastern

251

Ethiopia

17

Africa: Eastern

254

Kenya

17

Africa: Eastern

252

Somalia

17

Africa: Eastern

249

Sudan

12

Africa: Southern

247

Ascension

12

Africa: Southern

267

Botswana

12

Africa: Southern

266

Lesotho

12

Africa: Southern

230

Mauritius

12

Africa: Southern

264

Namibia

12

Africa: Southern

248

Seychelles

12

Africa: Southern

27

South Africa

12

Africa: Southern

290

St. Helena

12

Africa: Southern

268

Swaziland

13

Africa: Sub-Saharan

244

Angola

13

Africa: Sub-Saharan

226

Burkina Faso

13

Africa: Sub-Saharan

257

Burundi

13

Africa: Sub-Saharan

225

Cote d’lvoire

13

Africa: Sub-Saharan

240

Equatorial Guinea

13

Africa: Sub-Saharan

241

Gabonese Republic

13

Africa: Sub-Saharan

220

Gambia

13

Africa: Sub-Saharan

233

Ghana

13

Africa: Sub-Saharan

224

Guinea

13

Africa: Sub-Saharan

245

Guinea-Bissau

13

Africa: Sub-Saharan

231

Liberia

13

Africa: Sub-Saharan

261

Madagascar

13

Africa: Sub-Saharan

265

Malawi

13

Africa: Sub-Saharan

223

Mali

13

Africa: Sub-Saharan

222

Mauritania

13

Africa: Sub-Saharan

258

Mozambique

13

Africa: Sub-Saharan

227

Niger

13

Africa: Sub-Saharan

234

Nigeria

13

Africa: Sub-Saharan

250

Rwanda

13

Africa: Sub-Saharan

239

Sao Tome & Principe

13

Africa: Sub-Saharan

221

Senegal

13

Africa: Sub-Saharan

232

Sierra Leone

13

Africa: Sub-Saharan

255

Tanzania/Zanzibar

13

Africa: Sub-Saharan

228

Togo

13

Africa: Sub-Saharan

256

Uganda

13

Africa: Sub-Saharan

260

Zambia

13

Africa: Sub-Saharan

263

Zimbabwe

13

Africa: Sub-Saharan

229

Benin

13

Africa: Sub-Saharan

237

Cameroon

13

Africa: Sub-Saharan

238

Cape Verde Islands

13

Africa: Sub-Saharan

236

Central African Republic

13

Africa: Sub-Saharan

235

Chad

13

Africa: Sub-Saharan

269

Comoros

13

Africa: Sub-Saharan

242

Congo-Brazzaville

13

Africa: Sub-Saharan

243

Congo-Kinshasa

3

Americas: Andean

591

Bolivia

3

Americas: Andean

57

Colombia

3

Americas: Andean

593

Ecuador

SCH. 4-6

--------------------------------------------------------------------------------

 

Region Code

Region Name

Country Code

Country Name

3

Americas: Andean

51

Peru

3

Americas: Andean

58

Venezuela

4

Americas: Mercosur and Southern Cone

54

Argentina

4

Americas: Mercosur and Southern Cone

55

Brazil

4

Americas: Mercosur and Southern Cone

56

Chile

4

Americas: Mercosur and Southern Cone

595

Paraguay

4

Americas: Mercosur and Southern Cone

598

Uruguay

1

Americas: Mexico

52

Mexico

2

Americas: Other Central and Caribbean

1264

Anguilla

2

Americas: Other Central and Caribbean

1268

Antigua

2

Americas: Other Central and Caribbean

1242

Bahamas

2

Americas: Other Central and Caribbean

246

Barbados

2

Americas: Other Central and Caribbean

501

Belize

2

Americas: Other Central and Caribbean

441

Bermuda

2

Americas: Other Central and Caribbean

284

British Virgin Islands

2

Americas: Other Central and Caribbean

345

Cayman Islands

2

Americas: Other Central and Caribbean

506

Costa Rica

2

Americas: Other Central and Caribbean

809

Dominican Republic

2

Americas: Other Central and Caribbean

503

El Salvador

2

Americas: Other Central and Caribbean

473

Grenada

2

Americas: Other Central and Caribbean

590

Guadeloupe

2

Americas: Other Central and Caribbean

502

Guatemala

2

Americas: Other Central and Caribbean

504

Honduras

2

Americas: Other Central and Caribbean

876

Jamaica

2

Americas: Other Central and Caribbean

596

Martinique

2

Americas: Other Central and Caribbean

505

Nicaragua

2

Americas: Other Central and Caribbean

507

Panama

2

Americas: Other Central and Caribbean

869

St. Kitts/Nevis

2

Americas: Other Central and Caribbean

758

St. Lucia

2

Americas: Other Central and Caribbean

784

St. Vincent & Grenadines

2

Americas: Other Central and Caribbean

597

Suriname

2

Americas: Other Central and Caribbean

868

Trinidad& Tobago

2

Americas: Other Central and Caribbean

649

Turks & Caicos

2

Americas: Other Central and Caribbean

297

Aruba

2

Americas: Other Central and Caribbean

53

Cuba

2

Americas: Other Central and Caribbean

599

Curacao

2

Americas: Other Central and Caribbean

767

Dominica

2

Americas: Other Central and Caribbean

594

French Guiana

2

Americas: Other Central and Caribbean

592

Guyana

2

Americas: Other Central and Caribbean

509

Haiti

2

Americas: Other Central and Caribbean

664

Montserrat

101

Americas: U.S. and Canada

2

Canada

101

Americas: U.S. and Canada

1

USA

7

Asia: China, Hong Kong, Taiwan

86

China

7

Asia: China, Hong Kong, Taiwan

852

Hong Kong

7

Asia: China, Hong Kong, Taiwan

886

Taiwan

5

Asia: India, Pakistan and Afghanistan

93

Afghanistan

5

Asia: India, Pakistan and Afghanistan

91

India

5

Asia: India, Pakistan and Afghanistan

92

Pakistan

6

Asia: Other South

880

Bangladesh

6

Asia: Other South

975

Bhutan

6

Asia: Other South

960

Maldives

6

Asia: Other South

977

Nepal

SCH. 4-7

--------------------------------------------------------------------------------

 

Region Code

Region Name

Country Code

Country Name

6

Asia: Other South

94

Sri Lanka

8

Asia: Southeast, Korea and Japan

673

Brunei

8

Asia: Southeast, Korea and Japan

855

Cambodia

8

Asia: Southeast, Korea and Japan

62

Indonesia

8

Asia: Southeast, Korea and Japan

81

Japan

8

Asia: Southeast, Korea and Japan

856

Laos

8

Asia: Southeast, Korea and Japan

60

Malaysia

8

Asia: Southeast, Korea and Japan

95

Myanmar

8

Asia: Southeast, Korea and Japan

850

North Korea

8

Asia: Southeast, Korea and Japan

63

Philippines

8

Asia: Southeast, Korea and Japan

65

Singapore

8

Asia: Southeast, Korea and Japan

82

South Korea

8

Asia: Southeast, Korea and Japan

66

Thailand

8

Asia: Southeast, Korea and Japan

84

Vietnam

8

Asia: Southeast, Korea and Japan

670

East Timor

105

Asia-Pacific: Australia and New Zealand

61

Australia

105

Asia-Pacific: Australia and New Zealand

682

Cook Islands

105

Asia-Pacific: Australia and New Zealand

64

New Zealand

9

Asia-Pacific: Islands

679

Fiji

9

Asia-Pacific: Islands

689

French Polynesia

9

Asia-Pacific: Islands

686

Kiribati

9

Asia-Pacific: Islands

691

Micronesia

9

Asia-Pacific: Islands

674

Nauru

9

Asia-Pacific: Islands

687

New Caledonia

9

Asia-Pacific: Islands

680

Palau

9

Asia-Pacific: Islands

675

Papua New Guinea

9

Asia-Pacific: Islands

685

Samoa

9

Asia-Pacific: Islands

677

Solomon Islands

9

Asia-Pacific: Islands

676

Tonga

9

Asia-Pacific: Islands

688

Tuvalu

9

Asia-Pacific: Islands

678

Vanuatu

15

Europe: Central

420

Czech Republic

15

Europe: Central

372

Estonia

15

Europe: Central

36

Hungary

15

Europe: Central

371

Latvia

15

Europe: Central

370

Lithuania

15

Europe: Central

48

Poland

15

Europe: Central

421

Slovak Republic

16

Europe: Eastern

355

Albania

16

Europe: Eastern

387

Bosnia and Herzegovina

16

Europe: Eastern

359

Bulgaria

16

Europe: Eastern

385

Croatia

16

Europe: Eastern

383

Kosovo

16

Europe: Eastern

389

Macedonia

16

Europe: Eastern

382

Montenegro

16

Europe: Eastern

40

Romania

16

Europe. Eastern

381

Serbia

16

Europe: Eastern

90

Turkey

14

Europe: Russia & CIS

374

Armenia

14

Europe: Russia & CIS

994

Azerbaijan

14

Europe: Russia & CIS

375

Belarus

14

Europe: Russia & CIS

995

Georgia

14

Europe: Russia & CIS

8

Kazakhstan

SCH. 4-8

--------------------------------------------------------------------------------

 

Region Code

Region Name

Country Code

Country Name

14

Europe: Russia & CIS

996

Kyrgyzstan

14

Europe: Russia & CIS

373

Moldova

14

Europe: Russia & CIS

976

Mongolia

14

Europe: Russia & CIS

7

Russia

14

Europe: Russia & CIS

992

Tajikistan

14

Europe: Russia & CIS

993

Turkmenistan

14

Europe: Russia & CIS

380

Ukraine

14

Europe: Russia & CIS

998

Uzbekistan

102

Europe: Western

376

Andorra

102

Europe: Western

43

Austria

102

Europe: Western

32

Belgium

102

Europe: Western

357

Cyprus

102

Europe: Western

45

Denmark

102

Europe: Western

358

Finland

102

Europe: Western

33

France

102

Europe: Western

49

Germany

102

Europe: Western

30

Greece

102

Europe: Western

354

Iceland

102

Europe: Western

353

Ireland

102

Europe: Western

101

Isle of Man

102

Europe: Western

39

Italy

102

Europe: Western

102

Liechtenstein

102

Europe: Western

352

Luxembourg

102

Europe: Western

356

Malta

102

Europe: Western

377

Monaco

102

Europe: Western

31

Netherlands

102

Europe: Western

47

Norway

102

Europe: Western

351

Portugal

102

Europe: Western

386

Slovenia

102

Europe: Western

34

Spain

102

Europe: Western

46

Sweden

102

Europe: Western

41

Switzerland

102

Europe: Western

44

United Kingdom

10

Middle East: Gulf States

973

Bahrain

10

Middle East: Gulf States

98

Iran

10

Middle East: Gulf States

964

Iraq

10

Middle East: Gulf States

965

Kuwait

10

Middle East: Gulf States

968

Oman

10

Middle East: Gulf States

974

Qatar

10

Middle East: Gulf States

966

Saudi Arabia

10

Middle East: Gulf States

971

United Arab Emirates

10

Middle East: Gulf States

967

Yemen

11

Middle East: MENA

213

Algeria

11

Middle East: MENA

20

Egypt

11

Middle East: MENA

972

Israel

11

Middle East MENA

962

Jordan

11

Middle East: MENA

961

Lebanon

11

Middle East: MENA

212

Morocco

11

Middle East: MENA

970

Palestinian Settlements

11

Middle East: MENA

963

Syrian Arab Republic

11

Middle East: MENA

216

Tunisia

11

Middle East: MENA

1212

Western Sahara

11

Middle East: MENA

218

Libya

SCH. 4-9

--------------------------------------------------------------------------------

 

 

Section 4.S&P Rating Factor

“S&P Rating Factor”: With respect to each Collateral Obligation, the rating
factor determined in accordance with the table below opposite the S&P Rating of
such Collateral Obligation.

S&P Rating

S&P Rating Factor

AAA

13.51

AA+

26.75

AA

46.36

AA-

63.90

A+

99.50

A

146.35

A-

199.83

BBB+

271.01

BBB

361.17

BBB-

540.42

BB+

784.92

BB

1233.63

BB-

1565.44

B+

1982.00

B

2859.50

B-

3610.11

CCC+

4641.40

CCC

5293.00

CCC-

5751.10

CC or lower or SD

10,000

 

 

SCH. 4-10

--------------------------------------------------------------------------------

 

SCHEDULE 5

MOODY’S EQUIVALENT DIVERSITY SCORE CALCULATION

The Moody’s Equivalent Diversity Score is calculated as follows:

(a)An “Issuer Par Amount” is calculated for each issuer of a Collateral
Obligation, and is equal to the Aggregate Principal Balance of all Collateral
Obligations issued by that issuer and all affiliates.

(b)An “Average Par Amount” is calculated by summing the Issuer Par Amounts for
all issuers, and dividing by the number of issuers.

(c)An “Equivalent Unit Score” is calculated for each issuer, and is equal to the
lesser of (x) one and (y) the Issuer Par Amount for such issuer divided by the
Average Par Amount.

(d)An “Aggregate Industry Equivalent Unit Score” is then calculated for each S&P
Industry Classification, shown on Schedule 2, and is equal to the sum of the
Equivalent Unit Scores for each issuer in such industry classification group.

(e)An “Industry Diversity Score” is then established for each S&P Industry
Classification, shown on Schedule 2, by reference to the following table for the
related Aggregate Industry Equivalent Unit Score; provided that if any Aggregate
Industry Equivalent Unit Score falls between any two such scores, the applicable
Industry Diversity Score will be the lower of the two Industry Diversity Scores:

 

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

0.0000

0.0000

5.0500

2.7000

10.1500

4.0200

15.2500

4.5300

0.0500

0.1000

5.1500

2.7333

10.2500

4.0300

15.3500

4.5400

0.1500

0.2000

5.2500

2.7667

10.3500

4.0400

15.4500

4.5500

0.2500

0.3000

5.3500

2.8000

10.4500

4.0500

15.5500

4.5600

0.3500

0.4000

5.4500

2.8333

10.5500

4.0600

15.6500

4.5700

0.4500

0.5000

5.5500

2.8667

10.6500

4.0700

15.7500

4.5800

0.5500

0.6000

5.6500

2.9000

10.7500

4.0800

15.8500

4.5900

0.6500

0.7000

5.7500

2.9333

10.8500

4.0900

15.9500

4.6000

0.7500

0.8000

5.8500

2.9667

10.9500

4.1000

16.0500

4.6100

0.8500

0.9000

5.9500

3.0000

11.0500

4.1100

16.1500

4.6200

0.9500

1.0000

6.0500

3.0250

11.1500

4.1200

16.2500

4.6300

1.0500

1.0500

6.1500

3.0500

11.2500

4.1300

16.3500

4.6400

1.1500

1.1000

6.2500

3.0750

11.3500

4.1400

16.4500

4.6500

1.2500

1.1500

6.3500

3.1000

11.4500

4.1500

16.5500

4.6600

1.3500

1.2000

6.4500

3.1250

11.5500

4.1600

16.6500

4.6700

1.4500

1.2500

6.5500

3.1500

11.6500

4.1700

16.7500

4.6800

1.5500

1.3000

6.6500

3.1750

11.7500

4.1800

16.8500

4.6900

1.6500

1.3500

6.7500

3.2000

11.8500

4.1900

16.9500

4.7000

1.7500

1.4000

6.8500

3.2250

11.9500

4.2000

17.0500

4.7100

1.8500

1.4500

6.9500

3.2500

12.0500

4.2100

17.1500

4.7200

1.9500

1.5000

7.0500

3.2750

12.1500

4.2200

17.2500

4.7300

2.0500

1.5500

7.1500

3.3000

12.2500

4.2300

17.3500

4.7400

2.1500

1.6000

7.2500

3.3250

12.3500

4.2400

17.4500

4.7500

2.2500

1.6500

7.3500

3.3500

12.4500

4.2500

17.5500

4.7600

2.3500

1.7000

7.4500

3.3750

12.5500

4.2600

17.6500

4.7700

SCH. 5-1

--------------------------------------------------------------------------------

 

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

2.4500

1.7500

7.5500

3.4000

12.6500

4.2700

17.7500

4.7800

2.5500

1.8000

7.6500

3.4250

12.7500

4.2800

17.8500

4.7900

2.6500

1.8500

7.7500

3.4500

12.8500

4.2900

17.9500

4.8000

2.7500

1.9000

7.8500

3.4750

12.9500

4.3000

18.0500

4.8100

2.8500

1.9500

7.9500

3.5000

13.0500

4.3100

18.1500

4.8200

2.9500

2.0000

8.0500

3.5250

13.1500

4.3200

18.2500

4.8300

3.0500

2.0333

8.1500

3.5500

13.2500

4.3300

18.3500

4.8400

3.1500

2.0667

8.2500

3.5750

13.3500

4.3400

18.4500

4.8500

3.2500

2.1000

8.3500

3.6000

13.4500

4.3500

18.5500

4.8600

3.3500

2.1333

8.4500

3.6250

13.5500

4.3600

18.6500

4.8700

3.4500

2.1667

8.5500

3.6500

13.6500

4.3700

18.7500

4.8800

3.5500

2.2000

8.6500

3.6750

13.7500

4.3800

18.8500

4.8900

3.6500

2.2333

8.7500

3.7000

13.8500

4.3900

18.9500

4.9000

3.7500

2.2667

8.8500

3.7250

13.9500

4.4000

19.0500

4.9100

3.8500

2.3000

8.9500

3.7500

14.0500

4.4100

19.1500

4.9200

3.9500

2.3333

9.0500

3.7750

14.1500

4.4200

19.2500

4.9300

4.0500

2.3667

9.1500

3.8000

14.2500

4.4300

19.3500

4.9400

4.1500

2.4000

9.2500

3.8250

14.3500

4.4400

19.4500

4.9500

4.2500

2.4333

9.3500

3.8500

14.4500

4.4500

19.5500

4.9600

4.3500

2.4667

9.4500

3.8750

14.5500

4.4600

19.6500

4.9700

4.4500

2.5000

9.5500

3.9000

14.6500

4.4700

19.7500

4.9800

4.5500

2.5333

9.6500

3.9250

14.7500

4.4800

19.8500

4.9900

4.6500

2.5667

9.7500

3.9500

14.8500

4.4900

19.9500

5.0000

4.7500

2.6000

9.8500

3.9750

14.9500

4.5000

 

 

4.8500

2.6333

9.9500

4.0000

15.0500

4.5100

 

 

4.9500

2.6667

10.0500

4.0100

15.1500

4.5200

 

 

(f)The Moody’s Equivalent Diversity Score is then calculated by summing each of
the Industry Diversity Scores for each S&P Industry Classification shown on
Schedule 2.

For purposes of calculating the Moody’s Equivalent Diversity Score, affiliated
issuers in the same industry are deemed to be a single issuer (provided that one
obligor shall not be considered an affiliate of another obligor solely because
they are controlled by the same financial sponsor) except as otherwise agreed to
by S&P.

SCH. 5-2